Exhibit 10.29

 

 

 

Published CUSIP Number: 57632EAA3

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of August 22, 2011

among

MASTEC, INC.

and

CERTAIN SUBSIDIARIES,

as Borrowers,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender

and L/C Issuer,

and

THE OTHER LENDERS PARTY HERETO

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

GE CAPITAL MARKETS, INC.

and

SUNTRUST ROBINSON HUMPHREY, INC.,

as

Joint Lead Arrangers and Joint Book Managers

GENERAL ELECTRIC CAPITAL CORPORATION

and

SUNTRUST BANK,

as Co-Syndication Agents

BMO HARRIS BANK N.A.

and

PNC BANK, NATIONAL ASSOCIATION

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page  

ARTICLE I.

ASSIGNMENTS; AMENDMENT AND RESTATEMENT; DEFINITIONS AND

ACCOUNTING TERMS

  

  

  

1.01

   Assignments; Amendment and Restatement.      2   

1.02

   Defined Terms      3   

1.03

   Other Interpretive Provisions      38   

1.04

   Accounting Terms      38   

1.05

   Rounding      39   

1.06

   Exchange Rates; Currency Equivalents      39   

1.07

   Change of Currency      40   

1.08

   Times of Day      40   

1.09

   Letter of Credit Amounts      40   

1.10

   Adjustments for Acquisitions and Dispositions      40   

ARTICLE II.

COMMITMENTS AND CREDIT EXTENSIONS

  

  

2.01

   Committed Loans      40   

2.02

   Borrowings, Conversions and Continuations of Committed Loans      41   

2.03

   Letters of Credit      43   

2.04

   Swing Line Loans      53   

2.05

   Prepayments      56   

2.06

   Termination or Reduction of Commitments      56   

2.07

   Repayment of Loans      57   

2.08

   Interest      57   

2.09

   Fees      58   

2.10

   Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
     59   

2.11

   Evidence of Debt      59   

2.12

   Payments Generally; Administrative Agent’s Clawback      60   

2.13

   Sharing of Payments by Lenders      62   

2.14

   Company as Borrowing Agent; Joint and Several Liability      63   

2.15

   Increase in Commitments      66   

2.16

   Cash Collateral      70   

2.17

   Defaulting Lenders      72   

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

  

  

3.01

   Taxes      74   

3.02

   Illegality      79   

3.03

   Inability to Determine Rates      80   

3.04

   Increased Costs; Reserves on Eurodollar Rate Loans      80   

3.05

   Compensation for Losses      82   

 

i



--------------------------------------------------------------------------------

3.06

   Mitigation Obligations; Replacement of Lenders      83   

3.07

   Survival      83   

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

  

  

4.01

   Conditions of Initial Credit Extension      84   

4.02

   Conditions to all Credit Extensions      87   

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

  

  

5.01

   Existence, Qualification and Power      88   

5.02

   Authorization; No Contravention      88   

5.03

   Governmental Authorization; Other Consents      88   

5.04

   Binding Effect      88   

5.05

   Financial Statements; No Material Adverse Effect      88   

5.06

   Litigation      90   

5.07

   No Default      90   

5.08

   Ownership of Property; Liens; Investments      90   

5.09

   Environmental Compliance      91   

5.10

   Insurance      91   

5.11

   Taxes      91   

5.12

   ERISA Compliance      91   

5.13

   Subsidiaries; Equity Interests; Loan Parties      93   

5.14

   Margin Regulations; Investment Company Act      93   

5.15

   Disclosure      94   

5.16

   Compliance with Laws      94   

5.17

   Taxpayer Identification Number; Other Identifying Information      94   

5.18

   Intellectual Property; Licenses, Etc.      94   

5.19

   Solvency      95   

5.20

   Casualty, Etc.      95   

5.21

   Labor Matters      95   

5.22

   Collateral Documents      95   

5.23

   Anti-Terrorism Laws      95   

5.24

   Excluded Subsidiaries      96   

ARTICLE VI.

AFFIRMATIVE COVENANTS

  

  

6.01

   Financial Statements      96   

6.02

   Certificates; Other Information      98   

6.03

   Notices      100   

6.04

   Payment of Obligations      101   

6.05

   Preservation of Existence, Etc.      101   

6.06

   Maintenance of Properties      101   

6.07

   Maintenance of Insurance      101   

6.08

   Compliance with Laws      101   

 

ii



--------------------------------------------------------------------------------

6.09

   Books and Records      101   

6.10

   Inspection Rights      102   

6.11

   Use of Proceeds      102   

6.12

   Covenant to Guarantee Obligations and Give Security      102   

6.13

   Compliance with Environmental Laws      108   

6.14

   Compliance with Senior Notes Documents and Convertible Notes Documents     
108   

6.15

   Further Assurances      108   

6.16

   Material Contracts      108   

6.17

   Designation as Senior Debt      109   

6.18

   Acquired Surety Bond Obligations      109   

ARTICLE VII.

NEGATIVE COVENANTS

  

  

7.01

   Liens      109   

7.02

   Investments      112   

7.03

   Indebtedness      114   

7.04

   Fundamental Changes      116   

7.05

   Dispositions      117   

7.06

   Restricted Payments      118   

7.07

   Change in Nature of Business      119   

7.08

   Transactions with Affiliates      119   

7.09

   Burdensome Agreements      120   

7.10

   Use of Proceeds      120   

7.11

   Financial Covenants      120   

7.12

   Capital Expenditures      120   

7.13

   Amendments of Organization Documents      120   

7.14

   Accounting Changes      121   

7.15

   Prepayments, Etc. of Indebtedness; Repayments of Senior Convertible Notes
Indebtedness      121   

7.16

   Amendment, Etc. of Indebtedness      121   

7.17

   Post-Closing Action      121   

7.18

   Sale and Leaseback Transactions      121   

7.19

   Designation of Senior Debt      121   

7.20

   Holding Company      122   

7.21

   Excluded Subsidiaries      122   

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

  

  

8.01

   Events of Default      122   

8.02

   Remedies Upon Event of Default      125   

8.03

   Application of Funds      125   

ARTICLE IX.

ADMINISTRATIVE AGENT

  

  

9.01

   Appointment and Authority      126   

 

iii



--------------------------------------------------------------------------------

9.02

   Rights as a Lender      127   

9.03

   Exculpatory Provisions      127   

9.04

   Reliance by Administrative Agent      128   

9.05

   Delegation of Duties      128   

9.06

   Resignation of Administrative Agent      129   

9.07

   Non-Reliance on Administrative Agent and Other Lenders      130   

9.08

   No Other Duties, Etc.      130   

9.09

   Administrative Agent May File Proofs of Claim      130   

9.10

   Collateral and Guaranty Matters      131   

9.11

   Secured Cash Management Agreements and Secured Hedge Agreements      132   

ARTICLE X

MISCELLANEOUS

  

  

10.01

   Amendments, Etc.      132   

10.02

   Notices; Effectiveness; Electronic Communication      134   

10.03

   No Waiver; Cumulative Remedies; Enforcement      136   

10.04

   Expenses; Indemnity; Damage Waiver      137   

10.05

   Payments Set Aside      139   

10.06

   Successors and Assigns      140   

10.07

   Treatment of Certain Information; Confidentiality      145   

10.08

   Right of Setoff      145   

10.09

   Interest Rate Limitation      146   

10.10

   Counterparts; Integration; Effectiveness      146   

10.11

   Survival of Representations and Warranties      146   

10.12

   Severability      147   

10.13

   Replacement of Lenders      147   

10.14

   Governing Law; Jurisdiction; Etc.      148   

10.15

   Waiver of Jury Trial      149   

10.16

   No Advisory or Fiduciary Responsibility      149   

10.17

   Electronic Execution of Assignments and Certain Other Documents      150   

10.18

   USA PATRIOT Act Notice      150   

10.19

   Judgment Currency      150   

10.20

   Designation as Senior Debt      151   

10.21

   Release of Certain Mortgages      151   

SIGNATURES

     S-1   

 

iv



--------------------------------------------------------------------------------

 

SCHEDULES   

1.02

   Existing Letters of Credit

2.01

   Commitments and Applicable Percentages

5.05

   Supplement to Interim Financial Statements

5.08(b)

   Existing Liens

5.08(c)

   Owned Real Property

5.08(d)(i)

   Leased Real Property (Lessee)

5.08(d)(ii)

   Leased Real Property (Lessor)

5.08(e)

   Existing Investments

5.12(c)

   Closing Date ERISA Events

5.12(d)

   Closing Date Pension Plans

5.13

   Subsidiaries; Other Equity Investments; Loan Parties

5.21

   Labor Matters

6.12(f)

   Excluded Subsidiaries

7.03

   Existing Indebtedness

7.08

   Existing Transactions with Affiliates

7.09

   Existing Burdensome Agreements

7.17

   Post-Closing Action

10.02

   Administrative Agent’s Office; Certain Addresses for Notices EXHIBITS   

Form of

  

A

   Committed Loan Notice

B

   Swing Line Loan Notice

C

   Note

D

   Compliance Certificate

E

   Assignment and Assumption

F

   Subsidiary Guaranty

G

   Security Agreement

H

   Pledge Agreement

I

   Remaining Liquidity Certificate

J

   Opinion Matters

K

   Tax Compliance Certificate

L

   Senior Notes Indenture Secured Debt Cap Certificate

 

v



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered
into as of August 22, 2011, among MASTEC, INC., a Florida corporation (the
“Company”), certain Subsidiaries of the Company party hereto (each a “Designated
Borrower” and, together with the Company, collectively, the “Borrowers” and,
individually, a “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and, individually, a “Lender”), and BANK OF
AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.

WHEREAS, the Company, certain of its Affiliates party thereto as borrowers, the
lenders party thereto and Fleet Capital Corporation (“Fleet”), as administrative
agent, entered into that certain Revolving Credit and Security Agreement dated
as of January 22, 2002 (the “Original Agreement”), pursuant to which such
lenders made a revolving credit facility with a letter of credit subfacility
available to the Company and such Affiliates;

WHEREAS, (i) Fleet assigned all of its interests in the loans under the Original
Agreement to Bank of America, (ii) Fleet resigned as administrative agent under
the Original Agreement and (iii) Bank of America was appointed as successor
administrative agent by the lenders party to the Original Agreement;

WHEREAS, the Company, certain of its Affiliates party thereto as borrowers, the
lenders party thereto and the Administrative Agent entered into that certain
Amended and Restated Loan and Security Agreement dated as of May 10, 2005 (the
“First Amended and Restated Agreement”), pursuant to which such lenders agreed
to amend and restate the Original Agreement and continue the availability of the
revolving credit facility and the letter of credit subfacility to the Company
and such Affiliates;

WHEREAS, the Company, certain of its Affiliates party thereto as borrowers, the
lenders party thereto (the “Existing Lenders”) and the Administrative Agent are
parties to that certain Second Amended and Restated Loan and Security Agreement
dated as of July 29, 2008 (as amended, supplemented or otherwise modified prior
to the date hereof, the “Existing Agreement”), pursuant to which such lenders
agreed to amend and restate the First Amended and Restated Agreement and
continue the availability of the revolving credit facility and the letter of
credit subfacility to the Company and such Affiliates; and

WHEREAS, the Borrowers have requested that the Existing Agreement be further
amended and restated as described herein, and the Administrative Agent and the
Lenders are willing to make so amend and restate the Existing Agreement;

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, the Borrowers, the Lenders and the Administrative Agent, subject
to the terms and conditions herein, hereby amend and restate the Existing Credit
Agreement and agree as follows:

ARTICLE I.

ASSIGNMENTS; AMENDMENT AND RESTATEMENT; DEFINITIONS AND

ACCOUNTING TERMS

1.01 Assignments; Amendment and Restatement. In order to facilitate the
amendment and restatement contemplated by this Agreement and otherwise to
effectuate the desires of the Borrowers, the Administrative Agent and the
Lenders agree that:

(a) Simultaneously with the Closing Date and after giving effect to any
assignments on the Closing Date from Existing Lenders who elect not to continue
as Lenders under this Agreement, the parties hereby agree that (i) the
Commitments and Applicable Percentages of each of the Lenders shall be as set
forth on Schedule 2.01, and the outstanding principal amount of Revolver Loans
(as defined in the Existing Credit Agreement) under the Existing Credit
Agreement shall be reallocated as outstanding Committed Loans hereunder in
accordance with such Commitments and Applicable Percentages and the requisite
assignments shall be deemed to be made in such amounts among the Lenders and
from each Lender to each other Lender (including to Lenders who reduce their
commitments in connection with this Agreement), with the same force and effect
as if such assignments were evidenced by applicable Assignments and Acceptances
(as defined in the Existing Credit Agreement) under the Existing Agreement or
applicable Assignments and Assumptions hereunder, but without the payment of any
related assignment fee and (ii) all Letters of Credit (as defined in the
Existing Credit Agreement) outstanding under the Existing Credit Agreement shall
continue as Letters of Credit outstanding under this Agreement.

(b) The parties hereby consent to all reallocations and assignments of
Commitments and Outstanding Amounts effected pursuant to Section 1.01(a) and
subject to Article IV hereof, waive any requirement for any other document or
instrument, including any Assignment and Acceptance (as defined in the Existing
Agreement) under the Existing Credit Agreement or any Assignment and Assumption
hereunder, necessary to give effect to any reallocation or assignment. On the
Closing Date the Lenders shall make full cash settlement with each other (and
with the Existing Lenders whose Commitments and Outstanding Amounts are being
decreased) through the Administrative Agent, as the Administrative Agent may
direct or approve, with respect to all assignments and reallocations in
Commitments and Outstanding Amounts as reflected in this Section 1.01 such that
after giving effect to such settlements each Lender’s Applicable Percentage
equals (with customary rounding) its Applicable Percentage of (i) the
Outstanding Amount of all Committed Loans, (ii) the Outstanding Amount of all
Swing Line Loans and (iii) the Outstanding Amount of all L/C Obligations.

(c) The Borrowers, the Administrative Agent and the Lenders hereby agree that
upon the effectiveness of this Agreement, the terms and provisions of the
Existing Agreement which in any manner govern or evidence the obligations
arising hereunder, the rights and interests of the Administrative Agent and the
Lenders and any terms, conditions or matters related to any thereof, shall be
and hereby are amended and restated in their entirety by the terms, conditions
and provisions of this Agreement, and the terms and provisions of the Existing
Agreement, except as otherwise expressly provided herein, shall be superseded by
this Agreement.

 

2



--------------------------------------------------------------------------------

(d) Notwithstanding this amendment and restatement of the Existing Agreement,
including anything in this Section 1.01, and of any related “Loan Document” (as
such term is defined in the Existing Credit Agreement and referred to herein,
individually or collectively, as the “Existing Loan Documents”), (i) all of the
indebtedness, liabilities and obligations owing by any Borrower or any other
Person under the Existing Agreement and other Existing Loan Documents (as
amended and restated hereby) shall continue as indebtedness, liabilities and
obligations hereunder and thereunder and shall be and remain secured by the
Collateral Documents and (ii) neither the execution and delivery of this
Agreement or any other Loan Document nor the consummation of any other
transaction contemplated hereunder or thereunder is intended to constitute a
novation of the Existing Agreement or of any of the other Existing Loan
Documents or any obligations thereunder.

1.02 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“80% Guaranty Threshold” has the meaning specified in Section 6.12(e).

“Acquired EBITDA” means, with respect to any Subsidiary (other than an
Unrestricted Subsidiary) acquired by the Company or any of its Subsidiaries
pursuant to a Permitted Acquisition, an amount equal to such acquired
Subsidiary’s EBITDA (measured on the same basis as “Consolidated EBITDA”
provided herein but using only the results of operations of such Subsidiary and
without giving effect to Section 1.10) for its most recently ended full four
fiscal quarter period prior to such acquisition.

“Acquisition” means, by any Person, the acquisition by such Person, in a single
transaction or in a series of related transactions, of (a) more than 50% of the
voting Equity Interests of another Person (including the purchase of an option,
warrant or convertible or similar type security to acquire such a controlling
interest at the time it becomes exercisable by the holder thereof), whether by
purchase of such Equity Interest or upon exercise of an option or warrant for,
or conversion of securities into, such Equity Interest, or (b) assets of another
Person which constitute all or substantially all of the assets of such Person, a
division of such Person or a line or lines of business conducted by such Person.

“Act” has the meaning specified in Section 10.18.

“Additional Commitments” has the meaning specified in Section 2.15(a).

“Additional Commitments Effective Date” has the meaning specified in
Section 2.15(e).

“Additional Commitments Amendment” has the meaning specified in Section 2.15(d).

“Additional Lender” has the meaning specified in Section 2.15(c).

“Additional Loan Tranche” has the meaning specified in Section 2.15(a).

 

3



--------------------------------------------------------------------------------

“Additional Loans” has the meaning specified in Section 2.15(a).

“Adjusted Consolidated EBITDA” means, for any period, the consolidated EBITDA
(measured (i) on the same basis as “Consolidated EBITDA” provided herein, but
for the Company and all of its Subsidiaries (other than DirectStar) and
(ii) after allocating corporate expenses to all Subsidiaries of the Company
(other than DirectStar) on a pro rata basis) of the Company and all its
Subsidiaries (other than DirectStar).

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02, or such other address or account as the Administrative Agent may
from time to time notify to the Company and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in the form
approved by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Agreement Currency” has the meaning specified in Section 10.19.

“Anti-Terrorism Laws” means any laws relating to terrorism or money laundering,
including Executive Order No. 13224 and the Act.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.17. If the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means (a) from the Closing Date to the date on which the
Administrative Agent receives a Compliance Certificate pursuant to
Section 6.02(a) for the fiscal quarter ending March 30, 2012, 1.00% per annum
for Base Rate Loans, 2.00% per annum for Eurodollar Rate Loans and Letter of
Credit Fees for financial standby and commercial Letters of Credit, 1.00% per
annum for Letter of Credit Fees for performance standby Letters of Credit and
0.350% per annum for the commitment fee and (ii) thereafter, the applicable
percentage per

 

4



--------------------------------------------------------------------------------

annum set forth below determined by reference to the Consolidated Leverage Ratio
as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(a):

 

Pricing

Level

  

Consolidated

Leverage Ratio

   Commitment
Fee     Eurodollar
Rate Loans /
Letter of Credit
Fees (Financial
Standby and
Commercial)     Letter of
Credit Fees
(Performance
Standby)     Base
Rate
Loans  

1

   < 0.75 to1.00      0.250 %      1.50 %      0.750 %      0.50 % 

2

  

³0.75 to 1.00 but

< 1.25 to 1.00

     0.300 %      1.75 %      0.875 %      0.75 % 

3

  

³1.25 to 1.00 but

< 2.00 to 1.00

     0.350 %      2.00 %      1.00 %      1.00 % 

4

  

³2.00 to 1.00 but

< 2.75 to 1.00

     0.400 %      2.25 %      1.125 %      1.25 % 

5

   ³2.75 to 1.00      0.450 %      2.50 %      1.25 %      1.50 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 5 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Time” means, with respect to any borrowings and payments in Canadian
Dollars, the local time in the place of settlement for Canadian Dollars as may
be determined by the Administrative Agent or the L/C Issuer, as the case may be,
to be necessary for timely settlement on the relevant date in accordance with
normal banking procedures in the place of payment.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means, collectively, MLPFS, GECM and STRH in their capacities as
joint lead arrangers and joint book managers.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

5



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form approved by the Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2010,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

“Available Liquidity” means, at any date of measurement thereof, the sum of
(without duplication) (a) cash, Cash Equivalents and readily marketable
securities, in each case not subject to any Lien (including any Lien on Cash
Collateral or Senior Convertibles Notes Cash Collateral, but excluding any other
Liens created pursuant to the Collateral Documents and Liens permitted by
Section 7.01(j)), then owned by the Company or Restricted Subsidiaries that
would be reflected on a consolidated balance sheet of such Persons at such time,
plus (b) the amount by which the Aggregate Commitments (other than any
Commitment of any Defaulting Lender and any portion of the Aggregate Commitments
which, if drawn, would result in the Company having secured Indebtedness under
credit facilities in excess of the Senior Notes Indenture Secured Debt Cap) in
effect on such date exceeds the Total Outstandings.

“Availability Period” means the period from the Closing Date to the earliest of
(a) the Maturity Date, (b) the date of termination of the Aggregate Commitments
pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Lender to make Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Bank of America Fee Letter” means the letter agreement, dated July 13, 2011,
among the Company, Bank of America and MLPFS.

“Base Capex Basket” means, with respect to any fiscal year, an amount equal to
$75,000,000 plus 30% of the Acquired EBITDA for each Subsidiary (other than an
Unrestricted Subsidiary) acquired by the Company or any of its Restricted
Subsidiaries since the Closing Date which does not cease to be a Subsidiary or
whose assets do not cease to be owned by the Company or any of its Restricted
Subsidiaries.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate

 

6



--------------------------------------------------------------------------------

plus 1.00%. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Blocked Person” has the meaning specified in Section 5.23(b).

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Business Interruption Insurance Assignment” means the Amended and Restated
Collateral Assignment of Business Interruption Insurance to be executed by each
Loan Party and pursuant to which such Loan Party shall assign in favor of the
Administrative Agent, for the benefit of Secured Parties, all of such Loan
Party’s rights under any business interruption insurance policy owned by or in
favor of such Loan Party, as security for the Obligations.

“Canadian Dollar” and “C$” mean the lawful currency of Canada.

“Canadian Dollar Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the Canadian Dollars as
determined by the Administrative Agent or the L/C Issuer, as the case may be, at
such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of Canadian Dollars with Dollars.

“Canadian Dollar Letter of Credit Sublimit” means an amount equal to the lesser
of the Letter of Credit Sublimit and $25,000,000. The Canadian Dollar Letter of
Credit Sublimit is part of, and not in addition to, the Letter of Credit
Sublimit.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations); provided that Capital Expenditures shall not
include expenditures for capital leases, purchase money

 

7



--------------------------------------------------------------------------------

obligations or Synthetic Lease Obligations, in each case permitted pursuant to
Section 7.03(g), for Permitted Acquisitions permitted pursuant to
Section 7.02(f) or expenditures to the extent made solely with (i) the net cash
proceeds of a common equity contribution to, or issuance of common Equity
Interests by, the Company (other than any portion of such net cash proceeds used
for Restricted Payments pursuant to Section 7.06(e)) or (ii) net cash proceeds
received from any Disposition pursuant to Sections 7.05 (a),(c),(g), (i) or (j).

“Cash Collateralize” means to pledge and deposit with or deliver to (a) the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance reasonably satisfactory to (i) the Administrative Agent and (ii) the
L/C Issuer or the Swing Line Lender (as applicable) or (b) in the case of
Section 2.16(a)(iv), the Administrative Agent, for the benefit of the Secured
Parties, as collateral for the Obligations, cash or deposit account balances or,
if the Administrative Agent shall agree in its sole discretion, other credit
support, in each case pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Company or any of its Restricted Subsidiaries free and clear
of all Liens (other than Liens created under the Collateral Documents and other
Liens permitted hereunder):

(a) Dollars (including such Dollars as are held as overnight bank deposits and
demand deposits with U.S. banks);

(b) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 24 months from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (e) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 360 days from the date of acquisition thereof;

(d) repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clause (b) above entered into with any
commercial bank meeting the qualifications specified in clause (c) above;

 

8



--------------------------------------------------------------------------------

(e) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-2” (or the then
equivalent grade) by Moody’s or at least “A-2” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 270 days from the date of
acquisition thereof;

(f) securities with maturities of one year or less from the date of acquisition
backed by standby letters of credit issued by any commercial bank meeting the
qualifications specified in clause (c) above;

(g) [Reserved]; and

(h) Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have one of the two highest ratings obtainable from
either Moody’s or S&P, and have at least 95% of their assets invested
continuously in Investments of the character, quality and maturity described in
clauses (a) through (f) of this definition.

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide cash management services, including treasury,
depository, overdraft, credit or debit card, electronic funds transfer and other
cash management arrangements.

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Loan Party, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
a Cash Management Agreement with a Loan Party, in each case in its capacity as a
party to such Cash Management Agreement.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Change of Control” means an event or series of events by which:

(a) the Existing Shareholders, collectively, cease to own and control legally
and beneficially, directly or indirectly, more than 10% of the equity securities
of the Company entitled to vote for members of the board of directors or
equivalent governing body of the Company on a fully-diluted basis;

 

9



--------------------------------------------------------------------------------

(b) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than any Existing Shareholder becomes the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that
a person or group shall be deemed to have “beneficial ownership” of all
securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of 35% or more of the equity
securities of the Company entitled to vote for members of the board of directors
or equivalent governing body of the Company on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right); or

(c) during any period of 18 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.

“Collateral Documents” means, collectively, the Security Agreement, each
Security Joinder Agreement, the Pledge Agreement, each Pledge Joinder Agreement,
each Pledge Agreement Supplement, the Mortgages, and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Administrative Agent for the benefit of the Secured Parties.

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time

 

10



--------------------------------------------------------------------------------

outstanding not to exceed the Dollar amount set forth opposite such Lender’s
name on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

“Company” has the meaning specified in the introductory paragraph hereto.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated EBITDA” means, for any period, for the Company and its Restricted
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) interest expense for such period, (ii) the
provision for Federal, state, local and foreign income Taxes payable by the
Company and its Restricted Subsidiaries for such period, (iii) depreciation and
amortization expense, (iv) charges included in Consolidated Net Income related
to purchase accounting adjustments that are as required by FASB ASC Topic 805,
(v) charges relating to stock based compensation which do not represent a cash
item in such period or any future period, (vi) other charges which do not
represent a cash item in such period or any future period; provided that such
charges are approved by the Administrative Agent in its reasonable discretion;
(vii) without duplication, any cash distributions made by DirectStar or any
Unrestricted Subsidiary to any Borrower, (viii) expenses incurred in connection
with the prepayment, amendment, modification or refinancing of Indebtedness
during such period, (ix) any non-capitalized transaction costs incurred during
such period in connection with an actual incurrence of Indebtedness, during a
refinancing thereof, issuance of Equity Interests, Investment, Acquisition,
Disposition or recapitalization, in each case, to the extent permitted
hereunder, (x) tender premiums, redemption premiums, fees, and other amounts and
expenses incurred in connection with the tender for and/or redemption of
Indebtedness incurred under Section 7.03(j), (xi) earn-out expenses resulting
from Permitted Acquisitions in which the Company and/or any Restricted
Subsidiary is required to treat such earn-out expenses as compensation costs,
(xii) expenses arising from the impact of FASB ASC 470-50-40 on certain
capitalized fees and costs, (xiii) any net loss incurred in such period from
Swap Contracts and the application of FASB ASC Topic 815, (xiv) any net loss
incurred in such period from currency translation losses, (xv) any loss from the
early extinguishment of Indebtedness or Swap Contracts or other derivative
instruments and (xvi) (A) other non-recurring or unusual charges, (B) cash
charges paid in connection with corporate restructurings (including severance
costs in connection with any reduction in the workforce of the Company and its
Restricted Subsidiaries)

 

11



--------------------------------------------------------------------------------

and (C) expected cost savings, operating expense reductions, restructuring
charges and expenses and cost-saving synergies projected by the Company in good
faith to result from actions with respect to which substantial steps have been,
will be, or are expected to be, taken (in the good faith determination of the
Company and evidenced by a certificate of a Responsible Officer of the Company)
within 12 months of such period; provided that the charges described in this
clause (xvi) together with any adjustments made pursuant to Section 1.10 shall
only be permitted to be added back for such period to the extent such charges
collectively do not increase Consolidated EBITDA by more than 5%; and minus
(b) the following to the extent included in calculating such Consolidated Net
Income: (i) Federal, state, local and foreign income Tax credits of the Company
and its Subsidiaries for such period, (ii) any net gain incurred in such period
from Swap Contracts and the application of FASB ASC Topic 815, (iii) any net
gain incurred in such period from currency translation gains, (iv) any gain from
the early extinguishment of Indebtedness or Swap Contracts or other derivative
instruments and (v) all non-cash items increasing Consolidated Net Income for
such period; provided that, during any period that includes an Acquisition or
Disposition such calculation shall be subject to the adjustments set forth in
Section 1.10. 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Restricted Subsidiaries on a consolidated basis, the sum of
(a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds (other than surety bonds), debentures, notes,
loan agreements or other similar instruments, (b) all purchase money
Indebtedness, (c) all direct obligations arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties, and
similar instruments (including, for the avoidance of doubt, the due and payable
penal sum under any surety bond called upon by the obligee thereof but excluding
the penal sum of any surety bond not then due and payable), (d) all obligations
in respect of the deferred purchase price of property or services (other than
trade accounts payable in the ordinary course of business), (e) Attributable
Indebtedness in respect of capital leases and Synthetic Lease Obligations,
(f) without duplication, all Guarantees with respect to outstanding Indebtedness
of the types specified in clauses (a) through (e) above of Persons other than
the Company or any Restricted Subsidiary, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which the Company or a Restricted Subsidiary is a general partner or
joint venturer, unless such Indebtedness is expressly made non-recourse to the
Company or such Restricted Subsidiary, all as determined in accordance with
GAAP.

“Consolidated Interest Charges” means, for any period, for the Company and its
Restricted Subsidiaries on a consolidated basis, the sum of (a) all cash
interest, premium payments, debt discount, fees, charges and related expenses of
the Company and its Restricted Subsidiaries in connection with borrowed money or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of cash
rent expense of the Company and its Restricted Subsidiaries with respect to such
period under capital leases that is treated as interest in accordance with GAAP.

“Consolidated Interest Coverage Ratio” means, subject to Section 6.12(e)(ii), as
of any date of determination, the ratio of (a) Consolidated EBITDA for the
period of the four prior fiscal quarters ending on such date to (b) Consolidated
Interest Charges for such period; provided that, during any period that includes
an Acquisition or Disposition such calculation shall be subject to the
adjustments set forth in Section 1.10.

 

12



--------------------------------------------------------------------------------

“Consolidated Leverage Ratio” means, subject to Section 6.12(e)(ii), as of any
date of determination, the ratio of (a) Consolidated Funded Indebtedness as of
such date (but excluding, to the extent outstanding and undrawn, up to
$150,000,000 in stated amount of standby performance letters of credit as of
such date), to (b) Consolidated EBITDA for the period of the four fiscal
quarters most recently ended; provided that, during any period that includes an
Acquisition or Disposition such calculation shall be subject to the adjustments
set forth in Section 1.10.

“Consolidated Net Assets” means, as of any date of determination, the amount
which in accordance with GAAP would be set forth under the caption “Total
Assets” (or any like caption) on a consolidated balance sheet of the Company and
its Restricted Subsidiaries less current liabilities, as of the most recently
ended fiscal quarter or fiscal year, as applicable, for which financial
statements have been delivered to the Administrative Agent pursuant to
Section 6.01(a) or (b).

“Consolidated Net Income” means, for any period, for the Company and its
Restricted Subsidiaries on a consolidated basis, the net income of the Company
and its Restricted Subsidiaries for that period, but excluding: (a) any gain or
loss arising from the sale of capital assets; (b) any gain or loss arising from
any write-up or write-down of assets or liabilities during such period; (c) any
portion of the net earnings of any Subsidiary which for any reason is
unavailable for payment of Distributions to a Borrower; (d) any gain or loss
arising from the acquisition of any Equity Interests of a Borrower; and (e) any
gain or loss arising from extraordinary or non-recurring items, all as
determined in accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

13



--------------------------------------------------------------------------------

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder, (b) has
notified the Company, the Administrative Agent or any Lender that it does not
intend to comply with its funding obligations or has made a public statement to
that effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

“DirectStar” means, individually or collectively as the context requires,
DirectStar TV, LLC, a North Carolina limited liability company, and its
Subsidiaries.

“DirectStar Purchase Agreement” means that certain Amended and Restated Purchase
Option Agreement, dated as of February 11, 2011, by and among DirectStar TV,
LLC, the Company, MasTec North America, Inc., Funraisers PR, LLC, Red Ventures,
LLC, RV Rewards, LLC and Ricardo Elias, Daniel S. Feldstein and Mark A. Brodsky,
as the same shall be amended, supplemented, restated or otherwise modified from
time to time.

“DirectStar Seller Note” means the “Note” as defined in the DirectStar Purchase
Agreement.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

14



--------------------------------------------------------------------------------

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in Canadian Dollars, the equivalent amount thereof in Dollars as
determined by the Administrative Agent or the L/C Issuer, as the case may be, at
such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of Dollars with Canadian Dollars.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Earnout Obligation” means those contingent obligations of a Restricted
Subsidiary incurred in favor of a seller (or other third party entitled thereto)
under or with respect to any Permitted Acquisition.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, common law, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, written and binding
agreements with Governmental Authorities or governmental restrictions relating
to pollution, the protection of the environment, human health, safety or natural
resources or the release of any materials into the environment, including those
related to hazardous substances or wastes, air emissions and discharges to waste
or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,

 

15



--------------------------------------------------------------------------------

options, rights or other interests are outstanding on any date of determination
(provided, however that debt securities that are or by their terms may be
convertible or exchangeable into or for Equity Interests shall not constitute
Equity Interests prior to conversion or exchange thereof).

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Company or any ERISA Affiliate.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or, (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted and with a term equivalent to such Interest
Period would be offered by Bank of America’s London Branch to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two London Banking Days prior to the commencement of such Interest
Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is

 

16



--------------------------------------------------------------------------------

not available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the date of determination in same day funds in the approximate amount of the
Base Rate Loan being made or maintained and with a term equal to one month would
be offered by Bank of America’s London Branch to major banks in the London
interbank Eurodollar market at their request at the date and time of
determination.

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any fiscal year of the Company, for the Company
and its Restricted Subsidiaries on a consolidated basis, an amount equal to
(a) Consolidated EBITDA for such fiscal year minus (b) Capital Expenditures
(other than Capital Expenditures financed with the proceeds of Indebtedness
permitted hereunder (other than Loans)) made in such fiscal year minus
(c) Consolidated Interest Charges actually paid in cash during such fiscal year
minus (d) all income Taxes actually paid in cash during such fiscal year minus
(e) scheduled principal payments of Consolidated Funded Indebtedness during such
fiscal year minus (f) permanent principal prepayments of Consolidated Funded
Indebtedness during such fiscal year plus (or minus, as applicable) (g) net
changes in Working Capital between the first day and last day of such fiscal
year, in each case as reflected on the financial statements delivered pursuant
to Section 6.01(a) and the related Compliance Certificate delivered pursuant to
Section 6.02(b) for such fiscal year.

“Excess Cash Flow Basket” means, for any fiscal year, an amount equal to 75% of
the Excess Cash Flow for the preceding fiscal year.

“Excluded Asset” means (a) any lease, license or contract to which the Company
or any Restricted Subsidiary is a party, or any license, consent, permit,
variance, certification, authorization or approval of any Governmental Authority
(or any Person acting on behalf of a Governmental Authority) of which the
Company or any Restricted Subsidiary is the owner or beneficiary, or any of its
rights or interests thereunder, if and for so long as the grant of a security
interest therein shall constitute or result in (i) the abandonment, invalidation
or unenforceability of the right, title or interest of the Company or such
Restricted Subsidiary therein, (ii) a breach or termination pursuant to the
terms of, or a default under, such lease, license or contract or such license,
consent, permit, variance, certification, authorization or approval, or (iii) in
the case of any license, consent, permit, variance, certification, authorization
or approval of any Governmental Authority (or any Person acting on behalf of a
Governmental Authority), the violation of any applicable law, rule, regulation
or order of any Governmental Authority; provided, in each case, that (i) no
asset or property shall be considered an Excluded Asset to the extent the
restriction described in the foregoing clause (a) would be rendered ineffective
pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC or any other
applicable law or principles of equity, or to the extent that any necessary
consents or waivers have been obtained to allow the security interest in such
asset or property notwithstanding such restriction, and (ii) the inclusion of an
asset as an Excluded Asset shall not limit, impair or otherwise affect the
Administrative Agent’s security interest in and lien upon any rights or
interests of the Company or any other Loan Party in or to (x) monies due or to
become due under any lease, license, consent, permit,

 

17



--------------------------------------------------------------------------------

variance, certification, authorization, approval or contract to which the
Company or any other Loan Party is a party, or (y) any proceeds from the sale,
license, lease or other dispositions of any such lease, license, consent,
permit, variance, certification, authorization, approval or contract; (b) any
property of which the Company or any Restricted Subsidiary is the owner in which
the grant of a security interest or Lien therein, as determined in good faith by
the Company and as described to the Administrative Agent in reasonable detail
upon its request, results in adverse Tax or regulatory consequences to the
Company or any Restricted Subsidiary; or (c) any fee-owned or leasehold real
property other than Material Real Property.

“Excluded Subsidiaries” has the meaning specified in Section 6.12(f).

“Excluded Taxes” means any of the following Taxes imposed on or with respect to,
or required to be withheld or deducted from a payment to, the Administrative
Agent, any Lender, the L/C Issuer or any other recipient of any payment to be
made by or on account of any obligation of any Borrower hereunder, (a) Taxes
imposed on or measured by net income (however denominated), net worth, franchise
Taxes and branch profits (or similar) Taxes, in each case, (i) imposed by the
jurisdiction (or any political subdivision thereof) under the Laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender or the L/C Issuer, in which its applicable Lending Office is
located or (ii) imposed as a result of a present or former connection between
such recipient and the jurisdiction (or any political subdivision thereof)
imposing such Tax (other than connections arising as a result of such recipient
entering into, delivering, becoming a party to, performing its obligations
under, receiving any payments under, receiving or perfecting a security interest
under, or exercising or enforcing its rights under, any of the Loan Documents),
(b) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Company under Section 10.13), any United States withholding Tax
that (i) is required to be imposed on amounts payable to such Foreign Lender
pursuant to the Laws in force at the time such Foreign Lender becomes a party
hereto (or designates a new Lending Office), except to the extent that such
Foreign Lender’s assignor immediately before such Foreign Lender became a party
hereto (or such Foreign Lender immediately before the time of designation of the
new Lending Office) was entitled to receive additional amounts from the relevant
Borrower with respect to such United States withholding Tax pursuant to
Section 3.01(a)(ii) or (ii) is attributable to such Foreign Lender’s failure or
inability to comply with clause (B) of Section 3.01(e)(ii) (other than as a
result of a Change in Law occurring after the date on which such Foreign Lender
became a party to this Agreement), (c) in the case of a Foreign Lender, any
increase in the United States withholding Taxes required to be imposed on
amounts payable to such Foreign Lender occurring after the date on which such
Foreign Lender became a party hereto (or designated a new Lending Office), other
than as a result of a Change in Law occurring after the date on which such
Foreign Lender became a party hereto (or designated a new Lending Office)
(d) any United States Federal withholding Taxes imposed under FATCA, and (e) any
United States Federal backup withholding Tax.

“Executive Order No. 13224” means Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

“Existing Letters of Credit” means those letters of credit described on Schedule
1.02.

 

18



--------------------------------------------------------------------------------

“Existing Shareholders” means (a) the estate of Jorge L. Mas, Jorge Mas and any
spouse or lineal descendant of Jorge L. Mas or Jorge Mas or any spouse of any
such lineal descendant and (b) any trust, corporation, partnership or other
entity, the beneficiaries, stockholders, partners, owners or Persons
beneficially holding an 80% or more controlling interest of which consist of the
Persons referred to in clause (a).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letters” means, collectively, the Bank of America Fee Letter, the GE Fee
Letter and the SunTrust Fee Letter.

“Foreign Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code (including such a Lender when
acting in the capacity of the L/C Issuer).

“Foreign Leverage Ratio” means, as of any date of determination, the ratio of
(a) consolidated funded Indebtedness (measured on the same basis as
“Consolidated Funded Indebtedness” provided herein, but with respect to the
Foreign Restricted Subsidiaries only) as of such date of the Foreign Restricted
Subsidiaries on a consolidated basis, to (b) consolidated EBITDA (measured on
the same basis as “Consolidated EBITDA” provided herein, but with respect to the
Foreign Restricted Subsidiaries only) of the Foreign Restricted Subsidiaries on
a consolidated basis for the period of the four fiscal quarters most recently
ended; provided that, during any period that includes an Acquisition or
Disposition relating to a Foreign Restricted Subsidiary such calculation shall
be subject to the adjustments set forth in Section 1.10.

“Foreign Restricted Subsidiary” means any Foreign Subsidiary that is a
Restricted Subsidiary.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

 

19



--------------------------------------------------------------------------------

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied, subject to Section 1.04(b).

“GE Fee Letter” means the letter agreement, dated July 13, 2011, among the
Company, GECC and GECM.

“GECC” means General Electric Capital Corporation and its successors.

“GECM” means GE Capital Markets, Inc. and its successors.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness,
(ii) to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness of the payment or
performance of such Indebtedness, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness, or (iv) entered into for the purpose of assuring in
any other manner the obligee in respect of such

 

20



--------------------------------------------------------------------------------

Indebtedness of the payment or performance thereof or to protect such obligee
against loss in respect thereof (in whole or in part), or (b) any Lien on any
assets of such Person securing any Indebtedness of any other Person, whether or
not such Indebtedness is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien). The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated or subject to liability pursuant to
any Environmental Law.

“Hedge Bank” means any Person that, (a) at the time it enters into a Swap
Contract not prohibited under Article VII, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
a Swap Contract not prohibited under Article VII, in each case, in its capacity
as a party to such Swap Contract.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.

“Incremental OID” has the meaning specified in Section 2.15(b).

“Incremental Yield Differential” has the meaning specified in Section 2.15(b).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 90 days after the date
on which such trade account payable was created or which are being contested in
good faith and for which adequate reserves have been established and reported in
accordance with GAAP);

 

21



--------------------------------------------------------------------------------

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) capital leases and Synthetic Lease Obligations;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Indemnity Agreement” means (i) that certain General Agreement of Indemnity
dated as of August 19, 2010 by and among Travelers Casualty and Surety Company
of America, the Company and certain Subsidiaries thereof, (ii) that certain
General Agreement of Indemnity dated as of July 31, 2008 by and among Travelers
Casualty and Surety Company of America, the Company and certain Subsidiaries
thereof or (iii) any additional or replacement General Agreement of Indemnity or
other indemnity agreement by and among the Company or any of its Restricted
Subsidiaries and the applicable Surety containing terms satisfactory to the
Administrative Agent in the reasonable discretion of the Administrative Agent,
as amended or modified from time to time in accordance with the terms hereof and
thereof.

“Information” has the meaning specified in Section 10.07.

“Intercreditor Agreement” means (i) that certain Intercreditor Collateral
Agreement dated as of January 5, 2010 by and between Travelers Casualty and
Surety Company of America and the Administrative Agent, on behalf of the
Lenders, as amended by that certain First Amendment to Intercreditor and
Collateral Agreement dated as of August 18, 2011 and as further amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms hereof and thereof or (ii) any additional or replacement
intercreditor agreement between the Administrative Agent and any Surety
containing terms satisfactory to the Administrative Agent in its reasonable
discretion, as amended or modified from time to time in accordance with the
terms hereof and thereof.

 

22



--------------------------------------------------------------------------------

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Company in its Committed Loan Notice or such
other period that is twelve months or less requested by the Company and
consented to by all the Lenders; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or other securities of another Person, (b) a
loan, advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IP Rights” has the meaning specified in Section 5.18.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

23



--------------------------------------------------------------------------------

“Judgment Currency” has the meaning specified in Section 10.19.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing. All L/C Borrowings shall be denominated in
Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means, individually or collectively as the context may indicate,
(a) Bank of America in its capacity as issuer of Letters of Credit hereunder, or
any successor to Bank of America in its capacity as an issuer of Letters of
Credit hereunder and (b) any other Lender, selected by the Company in
consultation with the Administrative Agent, which consent to its appointment by
the Company as an issuer of Letters of Credit hereunder in its capacity as an
issuer of Letters of Credit hereunder, provided that at no time shall there be
more than three L/C Issuers without the consent of the Administrative Agent.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit; provided, however, that any commercial
letter of credit issued hereunder shall provide solely for cash payment upon
presentation of a sight draft. Letters of Credit may be issued in Dollars or in
Canadian Dollars.

 

24



--------------------------------------------------------------------------------

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $350,000,000, as such amount may be adjusted from time to time in accordance
with this Agreement, and (b) the Aggregate Commitments. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Commitments.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means a Committed Loan, a Swing Line Loan or an Additional Loan.

“Loan Documents” means this Agreement, each Note, the Collateral Documents, the
Intercreditor Agreement, each Issuer Document, any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.16
of this Agreement, the Fee Letters, the Subsidiary Guaranty, each Subsidiary
Guaranty Joinder Agreement and each Additional Commitments Amendment.

“Loan Party EBITDA” means, for any period, the consolidated EBITDA (measured
(i) on the same basis as “Consolidated EBITDA” but only for those entities that
constituting Loan Parties and only on the basis of their own operations and not
those of their Subsidiaries and (ii) after allocating corporate expenses to all
Subsidiaries of the Company (other than DirectStar) on a pro rata basis) of all
entities that constituted Loan Parties at all times during such period.

“Loan Parties” means, collectively, the Company, each Designated Borrower and
each Subsidiary Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Company and its
Restricted Subsidiaries taken as a whole or the Loan Parties taken as a whole;
(b) a material impairment of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.

 

25



--------------------------------------------------------------------------------

“Material Contract” means, with respect to any Person, an agreement to which
such Person is a party (other than the Loan Documents) (a) which is deemed to be
a material contract as provided in Regulation S-K promulgated by the SEC under
the Securities Act of 1933 or (b) for which breach, termination, cancellation,
nonperformance or failure to renew could reasonably be expected to have a
Material Adverse Effect.

“Material Real Property” means any parcel of real property owned in fee by a
Loan Party with a fair market value in excess of $5,000,000.

“Material Subsidiary” means, subject to Section 6.12(g), any Domestic Subsidiary
that, or each Domestic Subsidiary that together with its Subsidiaries on a
consolidated basis, contributed 10% or more of the consolidated EBITDA of the
Company and all Subsidiaries other than DirectStar (measured on the same basis
as “Consolidated EBITDA” provided herein, but excluding the results of
operations of DirectStar)) for the most recently ended period of four
consecutive fiscal quarters of the Company with respect to which the
Administrative Agent shall have received financial statements required to be
delivered pursuant to Sections 6.01(a) or (b); provided that, during any period
that includes an Acquisition or Disposition such calculation shall be subject to
the adjustments set forth in Section 1.10; provided further that DirectStar is
deemed not to be a Material Subsidiary.

“Maturity Date” means August 22, 2016; provided, however, that, (a) if, on any
day during the six (6) month period prior to any Senior Convertible Notes
Maturity Date, Available Liquidity minus the outstanding principal amount of the
Senior Convertible Notes, together with interest thereon, due during such six
(6) month period (determined as of such date, and referred to herein as the
“Remaining Liquidity”) is less than $50,000,000, the “Maturity Date” shall be
the later of (x) such date of measurement and (y) the 92nd day prior to the
earliest Senior Convertible Notes Maturity Date to occur during such six
(6) month period (any such event, a “Springing Maturity Date”), except that, in
the event that after the occurrence of a Springing Maturity Date but prior to
such 92nd day, if the Remaining Liquidity is equal to or greater than
$50,000,000 at any time during such interim period prior to such 92nd day (and
for so long as such amount is maintained), the Springing Maturity Date shall not
apply and (b) if any “Maturity Date” or any “Springing Maturity Date”, as the
case may be, is not a Business Day, such Maturity Date or Springing Maturity
Date shall be the next preceding Business Day.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors.

“Mortgages” means any mortgage, deed of trust, trust deed or other equivalent
document now or hereafter encumbering any fee-owned real property of any Loan
Party in favor of the Administrative Agent, on behalf of the Secured Parties, as
security for any of the Obligations, each of which shall be in form and
substance reasonably satisfactory to the Administrative Agent and the Company.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

26



--------------------------------------------------------------------------------

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit C.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

“OFAC” has the meaning specified in Section 5.23(b).

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, other than Excluded Taxes.

“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Committed Loans occurring on
such date; (ii) with respect to Swing Line Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Swing Line Loans occurring on such date; and
(iii) with respect to any L/C Obligations on any date, the Dollar Equivalent
amount of the aggregate outstanding amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Company of Unreimbursed
Amounts.

 

27



--------------------------------------------------------------------------------

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Acquisition” means any Acquisition by the Company or any Restricted
Subsidiary as to which the following conditions are satisfied:

(a) immediately before and immediately after giving pro forma effect to any such
Acquisition (including any assumption or incurrence of Indebtedness in
connection therewith), no Default shall have occurred and be continuing;

(b) if the total cash and noncash consideration (including the fair market value
of all Equity Interests issued or transferred to the sellers thereof, the
aggregate amounts paid or to be paid under noncompete, consulting and other
affiliated agreements with, the sellers thereof, all write-downs of property and
reserves for liabilities with respect thereto and all assumptions of debt,
liabilities and other obligations in connection therewith, but excluding all
indemnities, earnouts and other contingent payment obligations (based on
projected earnings) to the sellers thereof) paid by or on behalf of the Company
and its Restricted Subsidiaries for any such Acquisition or series of related
transactions is equal to or greater than $50,000,000, then immediately after
giving effect to such Acquisition (including any assumption or incurrence of
Indebtedness in connection therewith), (i) the pro forma Consolidated Leverage
Ratio shall not exceed 3.25 to 1.00 (to be determined on the basis of the
financial information most recently delivered to the Administrative Agent
pursuant to Section 6.01(a) or (b) as though such Acquisition had been
consummated and such Indebtedness assumed or incurred as of the first day of the
fiscal period covered thereby) and (ii) the Available Liquidity will not be less
than $50,000,000;

(c) the Company shall have determined whether any such newly-created or acquired
Subsidiary is a Material Subsidiary (to be determined on the basis of the
financial information most recently delivered to the Administrative Agent
pursuant to Section 6.01(a) or (b) as though such Acquisition had been
consummated as of the first day of the fiscal period covered thereby), and any
such newly-created or acquired

 

28



--------------------------------------------------------------------------------

Subsidiary that is a Material Subsidiary and any such Person owning the Equity
Interests of such Subsidiary, shall comply with the requirements of
Section 6.12, including, for the avoidance of doubt, the 80% Guaranty Threshold
and the other provisions of Section 6.12(e) as if such Subsidiary became a Loan
Party immediately upon such creation or acquisition;

(d) such Acquisition is not “hostile” or contested;

(e) the representations and warranties made by the Loan Parties (including any
newly-acquired or formed entities required to be Loan Parties) in any Loan
Document shall be true and correct in all material respects at and as if made as
of the date of such Acquisition (after giving pro forma effect thereto);

(f) the material lines of business of the Person to be (or the property of which
is to be) so purchased or otherwise acquired shall be similar, related or
incidental to one or more of the businesses of the Company and its Restricted
Subsidiaries;

(g) the Company or such Restricted Subsidiary shall have delivered or caused to
be delivered or otherwise made available to the Administrative Agent, not later
than the closing date of such Acquisition, in each case to the extent already
available to the Company or such Restricted Subsidiary, the results of any due
diligence investigation of the target performed by or on behalf of the Company
or such Restricted Subsidiary, any environmental assessment reports performed by
or on behalf of the Company or such Restricted Subsidiary if any real property
is to be acquired, copies of the Acquisition documents, and historical financial
statements of the target since inception but no longer than the 3 previous
years; and

(h) the Company shall have delivered to the Administrative Agent a certificate
of the Company signed by a Responsible Officer certifying to the Administrative
Agent compliance with the conditions specified in clauses (a) through (e) above,
together with all relevant financial information for the Person or assets to be
acquired reasonably requested by the Administrative Agent prior to such
Acquisition.

“Permitted Refinancing” means, with respect to any Indebtedness, any
refinancings, refundings, renewals or extensions thereof; provided that (i) the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder, (ii) such refinancing, refunding, renewing or extending Indebtedness
shall have a weighted average life to maturity that is no earlier than the
Indebtedness being refinanced, refunded, renewed or extended, (iii) such
refinancing, refunding, renewing or extending Indebtedness shall not be subject
to any financial covenant which is more restrictive than the financial covenants
in the Loan Documents and (iv) at the time of and after giving effect to such
refinancing, refunding, renewal or extension, no Default shall exist.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

29



--------------------------------------------------------------------------------

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA, maintained for employees of the Company or any ERISA Affiliate or any
such Plan to which the Company or any ERISA Affiliate is required to contribute
on behalf of any of its employees, other than a Multiple Employer Plan or a
Multiemployer Plan.

“Platform” has the meaning specified in Section 6.02.

“Pledge Agreement” means the Fourth Amended, Restated and Consolidated Pledge
Agreement of even date herewith executed by the Loan Parties in favor of the
Administrative Agent for the benefit of the Secured Parties, substantially in
the form of Exhibit H, as supplemented from time to time by execution and
delivery of Pledge Joinder Agreements and Pledge Agreement Supplements.

“Pledge Agreement Supplement” means each Pledge Agreement Supplement,
substantially in the form thereof attached to the Pledge Agreement, executed and
delivered by a Loan Party pursuant to Section 6.12 or otherwise.

“Pledge Joinder Agreement” means each Pledge Joinder Agreement, substantially in
the form thereof attached to the Pledge Agreement, executed and delivered by a
Restricted Subsidiary pursuant to Section 6.12 or otherwise.

“Public Lender” has the meaning specified in Section 6.02.

“Real Estate Support Documents” means, with respect to any real property
constituting Collateral, such warehousemen and bailee letters, third party
consents, intercreditor agreements, mortgagee title insurance policies (in
amounts and with endorsements reasonably acceptable to the Administrative
Agent), surveys, appraisals, environmental reports, flood hazard certifications
and, evidence of flood insurance (if such insurance is required under
Section 6.07 or is otherwise required by applicable Law), leases to which the
applicable Loan Party is a party thereto, landlord consents or waivers, and such
other mortgage-related documents as the Administrative Agent may reasonably
request.

“Reconciliation” means, with respect to any financial statement referred to in
Section 4.01(e), 6.01(a) or 6.01(b) (the “Base Financials”), the comparable
financial statement prepared by the chief financial officer of the Company
presenting on a consolidated basis the financial condition and results of
operations of the Company and its Restricted Subsidiaries as derived from the
Base Financials.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Remaining Liquidity” has the meaning specified in the definition of Maturity
Date.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

30



--------------------------------------------------------------------------------

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Responsible Officer” means the chairman of the board of directors, the
president, the chief executive officer, the chief financial officer, the chief
operating officer, the corporate controller, the treasurer or the cash manager
of, or in-house legal counsel to, a Loan Party, and any other officer of a Loan
Party so designated by any of the foregoing officers in a written notice to the
Administrative Agent, and solely for purposes of the delivery of incumbency
certificates pursuant to Section 4.01, the secretary or any assistant secretary
of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Restricted Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to the Company’s stockholders, partners
or members (or the equivalent Person thereof).

“Restricted Subsidiary” means any Subsidiary of the Company that is not listed
on Schedule 5.13 as an Unrestricted Subsidiary or has not been designated an
Unrestricted Subsidiary in accordance with Section 6.12 hereof.

“Revaluation Date” means, with respect to any Letter of Credit denominated in
Canadian Dollars, each of the following: (a) each date of issuance of a Letter
of Credit denominated in Canadian Dollars, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (iii) each date of any payment by the L/C
Issuer under any Letter of Credit denominated in Canadian Dollars, and (iv) such
additional dates as the Administrative Agent or the L/C Issuer shall determine
or the Required Lenders shall require.

“Sale Leaseback Transaction” has the meaning specified in Section 7.18.

 

31



--------------------------------------------------------------------------------

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in Canadian Dollars, same day or other funds as may be determined by
the Administrative Agent or the L/C Issuer, as the case may be, to be customary
in the place of disbursement or payment for the settlement of international
banking transactions in Canadian Dollars.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between any Loan Party and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.

“Security Agreement” means the Security Agreement of even date herewith executed
by the Loan Parties in favor of the Administrative Agent for the benefit of the
Secured Parties, substantially in the form of Exhibit G, as supplemented from
time to time by execution and delivery of Security Joinder Agreements.

“Security Joinder Agreement” means each Security Joinder Agreement,
substantially in the form thereof attached to the Security Agreement, executed
and delivered by a Subsidiary pursuant to Section 6.12 or otherwise.

“Senior Convertible (4.00%) Notes” means those certain unsecured notes of the
Company due December 15, 2014 and issued pursuant to the Senior Convertible
Notes Indenture in the initial aggregate principal amount of $115,000,000 and,
as of the Closing Date, in an aggregate principal amount of $114,972,000, and
any exchange notes issued in exchange therefor.

“Senior Convertible (4.25%) Notes” means those certain unsecured notes of the
Company due June 15, 2014 and issued pursuant to the Senior Convertible Notes
Indenture in the initial aggregate principal amount of $100,000,000 and, as of
the Closing Date, in an aggregate principal amount of $100,000,000, and any
exchange notes issued in exchange therefor.

“Senior Convertible Notes” means, collectively, the Senior Convertible
(4.00%) Notes and the Senior Convertible (4.25%) Notes.

“Senior Convertible Notes Cash Collateral” means Cash Collateral provided
pursuant to Section 2.16(a)(iv).

 

32



--------------------------------------------------------------------------------

“Senior Convertible Notes Documents” means, collectively, the Senior Convertible
Notes Indenture, all supplemental indentures thereto, the Senior Convertible
(4.00%) Notes, the Senior Convertible (4.25%) Notes and all other material
agreements executed in connection therewith.

“Senior Convertible Notes Indebtedness” means the Indebtedness evidenced by the
Senior Convertible Notes and any Permitted Refinancings thereof.

“Senior Convertible Notes Indenture” means that certain Indenture by and between
the Company and U.S. Bank National Association, as trustee, dated as of June 5,
2009 providing for the issuance of the Senior Convertible (4.00%) Notes and the
Senior Convertible (4.25%) Notes.

“Senior Convertible Notes Maturity Date” means, (a) in the case of the Senior
Convertible (4.00%) Notes, the maturity date of the Senior Convertible
(4.00%) Notes and, (b) in the case of the Senior Convertible (4.25%) Notes, the
maturity date of the Senior Convertible (4.25%) Notes.

“Senior Convertible Notes Preference Period” means the period commencing 92 days
prior to any Senior Convertible Notes Maturity Date and ending on the date that
the outstanding principal amount of all Senior Convertible Notes, together with
interest thereon, due on or prior to such Senior Convertible Notes Maturity Date
are fully and finally repaid.

“Senior Convertible Notes Preference Period Threshold” means, with respect to
any Senior Convertible Notes Preference Period, an amount equal to the lesser of
(A) the Aggregate Commitments and (B) the Aggregate Commitments minus the
portion of the Aggregate Commitments which, if drawn, would result in the
Company having secured Indebtedness under credit facilities in excess of the
Senior Notes Indenture Secured Debt Cap minus the outstanding principal amount
of all Senior Convertible Notes, together with interest thereon, due during or
at the end of such Senior Convertible Notes Preference Period minus $50,000,000
plus the amount of any Senior Convertible Notes Cash Collateral.

“Senior Notes” means those certain unsecured notes of the Company due 2017 and
issued pursuant to the Senior Notes Indenture in the initial aggregate principal
amount of $150,000,000 and, as of the Closing Date, in an aggregate principal
amount of $150,000,000.

“Senior Notes Documents” means, collectively, the Senior Notes Indenture, all
supplemental indentures thereto, the Senior Notes and all other material
agreements executed in connection therewith.

“Senior Notes Indebtedness” means the Indebtedness evidenced by the Senior Notes
and any Permitted Refinancings thereof.

“Senior Notes Indenture” means that certain Indenture by and between the Company
and U.S. Bank National Association, as trustee, dated as of January 31, 2007
providing for the issuance of the Senior Notes.

“Senior Notes Indenture Secured Debt Cap” means, as of any date of
determination, the maximum amount of secured Indebtedness under credit
facilities permitted to be incurred under the Senior Notes Indenture on such
date.

 

33



--------------------------------------------------------------------------------

“Single Employer Pension Plan” means any employee pension benefit plan
(excluding a Multiple Employer Plan or a Multiemployer Plan) that is maintained
or is contributed to by the Company and any ERISA Affiliate and is either
covered by Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code.

“Solvent” means, with respect to any Person on any date of determination, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature,
(d) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital, and (e) such Person is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in Canadian
Dollars.

“STRH” means SunTrust Robinson Humphrey, Inc. and its successors.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

“Subsidiary Guarantors” means, collectively, each Subsidiary (whether now
existing or hereafter created or acquired) who is a party to the Subsidiary
Guaranty and has otherwise satisfied all of the conditions required of it under
Section 6.12.

 

34



--------------------------------------------------------------------------------

“Subsidiary Guaranty” means the Consolidated, Amended and Restated Subsidiary
Guaranty Agreement of even date herewith executed by the Subsidiary Guarantors
in favor of the Administrative Agent for the benefit of the Secured Parties,
substantially in the form of Exhibit F, as supplemented from time to time by
execution and delivery of Subsidiary Guaranty Joinder Agreements.

“Subsidiary Guaranty Joinder Agreement” means each Subsidiary Guaranty Joinder
Agreement, substantially in the form thereof attached to the Subsidiary
Guaranty, executed and delivered by a Restricted Subsidiary pursuant to
Section 6.12 or otherwise.

“SunTrust” means SunTrust Bank and its successors.

“SunTrust Fee Letter” means the letter agreement, dated July 13, 2011, among the
Company, SunTrust and STRH.

“Surety” means (i) Travelers Casualty and Surety Company of America and its
successors and permitted assigns or (ii) any Person who replaces or supplements
the Person identified in clause (i) under the applicable Surety Credit Documents
as executor or procurer of bonds pursuant to such Surety Credit Documents, and
their co-sureties and reinsurers, and their respective successors and permitted
assigns.

“Surety Bond Obligations” means obligations to the issuers of surety bonds for
the account of the Company or a Subsidiary, which for all purposes herein shall
be calculated based on the estimated cost to complete the applicable projects
taking into consideration the progress made on any such projects and not the
face value or penal sum of such surety bonds.

“Surety Credit Documents” has the meaning specified in the applicable
Intercreditor Agreement (such incorporation to include the defined terms
contained in the definition of Surety Credit Documents contained in such
Intercreditor Agreement).

“Surety Priority Collateral” has the meaning specified in the applicable
Intercreditor Agreement (such incorporation to include the defined terms
contained in the definition of Surety Priority Collateral contained in such
Intercreditor Agreement).

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

35



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000, as
such amount may be adjusted from time to time in accordance with this Agreement,
and (b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not
in addition to, the Aggregate Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the application of
any Debtor Relief Laws to such Person, would be characterized as the
indebtedness of such Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means $25,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

 

36



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (a) each Subsidiary of the Company listed as an
“Unrestricted Subsidiary” on Part (d) of Schedule 5.13, (b) each Person that
becomes a Subsidiary of the Company after the date hereof (whether by reason of
being newly created, by acquisition or otherwise) if, at the time such Person
becomes a Subsidiary, the Company notifies the Administrative Agent that such
Person shall be an Unrestricted Subsidiary for purposes of this Agreement in
accordance with Section 6.12(i) (in which case all Investments made in such
Person by the Company or any Restricted Subsidiary in connection with its
becoming a Subsidiary shall be deemed to be Investments in an Unrestricted
Subsidiary for purposes of Section 7.02 and all arrangements between such Person
and the Company or any Restricted Subsidiary in existence at the time it becomes
an Unrestricted Subsidiary shall be subject to Section 7.08), (c) each
Subsidiary that is designated as an Unrestricted Subsidiary pursuant to
Section 6.12(i); provided that in the case of (b) and (c), such designation
shall be deemed to be an Investment on the date of such designation in an
Unrestricted Subsidiary in an amount equal to the sum of (i) the Company’s
direct or indirect equity ownership percentage of the net worth of such
designated Restricted Subsidiary immediately prior to such designation (such net
worth to be calculated without regard to any guarantee provided by such
designated Restricted Subsidiary) and (ii) the aggregate principal amount of any
Indebtedness owed by such designated Restricted Subsidiary to the Company or any
Restricted Subsidiary immediately prior to such designation, all calculated
except as set forth in the parenthetical to clause (i), on a consolidated basis
in accordance with GAAP, and (d) each Subsidiary of an Unrestricted Subsidiary;
provided that, for the sake of clarity, (x) each Loan Party is ipso facto a
Restricted Subsidiary, (y) if any Unrestricted Subsidiary becomes a Loan Party
it shall automatically and simultaneously be deemed a Restricted Subsidiary
without any required action on behalf of the Company or any other Person and
(z) each Subsidiary shall be deemed a Restricted Subsidiary unless it shall have
been designated as an Unrestricted Subsidiary in accordance with this Agreement.

“Wholly-Owned” means, with respect to any direct or indirect Subsidiary of any
Person, that 100% of the Equity Interests with ordinary voting power issued by
such Subsidiary (other than directors’ qualifying shares and investment by
foreign nationals mandated by applicable Law) is beneficially, owned, directly
or indirectly, by such Person.

“Working Capital” means, as of any date of determination, for the Company and
its Restricted Subsidiaries on a consolidated basis, the excess (if any) of
consolidated current assets over consolidated current liabilities, in each case
as calculated in accordance with GAAP and set forth on a consolidated balance
sheet of the Company and its Restricted Subsidiaries as of such date.

 

37



--------------------------------------------------------------------------------

1.03 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.04 Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Company and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

 

38



--------------------------------------------------------------------------------

(b) Changes in GAAP. If at any time any change in GAAP (including any change
required by the promulgation of any rule, regulation, pronouncement or opinion
by the FASB or its successors) would affect the computation of any financial
ratio or requirement set forth in any Loan Document, and either the Company or
the Required Lenders shall so request, the Administrative Agent, the Lenders and
the Company shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that (i) until so amended,
(A) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (B) the Company shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP and (ii) any operating lease that
is treated as a capital lease as a result of a change in GAAP shall be treated
as an operating lease for all purposes under this Agreement.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Subsidiaries or the
Company and its Restricted Subsidiaries, as the case may be, or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or the Company and its Restricted Subsidiaries on a
consolidated basis, as the case may be, or any similar reference shall, in each
case, be deemed to include each variable interest entity that the Company is
required to consolidate pursuant to FASB ASC 810 as if such variable interest
entity were a Subsidiary or a Restricted Subsidiary, as the case may be, as
defined herein.

1.05 Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.06 Exchange Rates; Currency Equivalents. (a) The Administrative Agent or the
L/C Issuer, as applicable, shall determine the Spot Rates as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of Credit Extensions
and Outstanding Amounts denominated in Canadian Dollars. Such Spot Rates shall
become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the L/C
Issuer, as applicable.

(b) Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in Canadian Dollars, such amount shall be the Canadian Dollar
Equivalent of such Dollar amount (rounded to the nearest unit of Canadian
Dollars, with 0.5 of a unit being rounded upward), as determined by the
Administrative Agent or the L/C Issuer, as the case may be.

 

39



--------------------------------------------------------------------------------

1.07 Change of Currency. Each provision of this Agreement shall be subject to
such reasonable changes of construction as the Administrative Agent may from
time to time specify to be appropriate to reflect a change in currency of any
other country and any relevant market conventions or practices relating to the
change in currency.

1.08 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.09 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

1.10 Adjustments for Acquisitions and Dispositions. For each period of four
consecutive fiscal quarters ending following the date of any Acquisition or
Disposition, for purposes of determining consolidated EBITDA, Consolidated
EBITDA, Consolidated Leverage Ratio and Consolidated Interest Coverage Ratio,
the consolidated results of operations of the Company and its Restricted
Subsidiaries, the Company and its Subsidiaries or the Loan Parties, as the case
may be, shall include the results of operations of the Person or assets subject
to such Acquisition or exclude the results of operations of the Person or assets
subject to such Disposition, as the case may be, on a historical pro forma basis
to the extent information in sufficient detail concerning such historical
results of such Person or assets is reasonably available, and which amounts
shall include expected cost savings, operating expense reductions, restructuring
charges and expenses and cost-saving synergies projected by the Company in good
faith to result from actions with respect to which substantial steps have been,
will be, or are expected to be, taken (in the good faith determination of the
Company and evidenced by a certificate of a Responsible Officer of the Company)
within 12 months after such transaction; provided that such cost savings,
operating expense reductions, restructuring charges and expenses and
cost-savings synergies, together with any amounts included in the calculation of
Consolidated EBITDA pursuant to clause (xvi) thereof, may only be included to
the extent such charges collectively do not increase Consolidated EBITDA by more
than 5%.

ARTICLE II.

COMMITMENTS AND CREDIT EXTENSIONS

2.01 Committed Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Committed Loan”) to
the Borrowers in Dollars from time to time, on any Business Day during the
Availability Period, in an

 

40



--------------------------------------------------------------------------------

aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, (ii) the aggregate Outstanding Amount of the Committed Loans of any
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Commitment and
(iii) during any Senior Convertible Notes Preference Period, the Total
Outstandings shall not exceed the Senior Convertible Notes Preference Period
Threshold. Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01.
Committed Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

2.02 Borrowings, Conversions and Continuations of Committed Loans.

(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Company’s irrevocable notice to the Administrative Agent, which may be given
by telephone in the form of a Committed Loan Notice. Each such notice must be
received by the Administrative Agent not later than 12:00 noon (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Committed Loans, and (ii) on the requested date of any
Borrowing of Base Rate Committed Loans; provided, however, that if the Company
wishes to request Eurodollar Rate Loans having an Interest Period other than
one, two, three or six months in duration as provided in the definition of
“Interest Period”, the applicable notice must be received by the Administrative
Agent not later than 12:00 noon (i) four Business Days prior to the requested
date of such Borrowing, conversion or continuation, whereupon the Administrative
Agent shall give prompt notice to the Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them. Not later
than 12:00 noon, two Business Days before the requested date of such Borrowing,
conversion or continuation of Eurodollar Rate Loans denominated in Dollars, the
Administrative Agent shall notify the Company (which notice may be by telephone)
whether or not the requested Interest Period has been consented to by all the
Lenders (if required pursuant to the definition of “Interest Period”). Each
telephonic notice by the Company pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Company. Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $100,000 in excess thereof. Except as provided in Sections 2.03(c)
and 2.04(c), each Committed Borrowing of or conversion to Base Rate Committed
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof. Each Committed Loan Notice (whether telephonic or written)
shall specify (i) whether the Company is requesting a Committed Borrowing, a
conversion of Committed Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which

 

41



--------------------------------------------------------------------------------

shall be a Business Day), (iii) the principal amount of Committed Loans to be
borrowed, converted or continued, (iv) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto, and
(vi) if applicable, the Designated Borrower. If the Company fails to specify a
Type of Committed Loan in a Committed Loan Notice or if the Company fails to
give a timely notice requesting a conversion or continuation, then the
applicable Committed Loans shall be made as, or converted to, Base Rate Loans.
Any automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Company requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Company, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans as
described in the preceding subsection. In the case of a Committed Borrowing,
each Lender shall make the amount of its Committed Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office not
later than 1:00 p.m., on the Business Day specified in the applicable Committed
Loan Notice. Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Company or the other applicable Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of such
Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Company; provided, however, that if, on the date the Committed Loan Notice with
respect to such Borrowing is given by the Company, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and, second, shall be made available
to the applicable Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

(d) The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Company and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

 

42



--------------------------------------------------------------------------------

(e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten Interest Periods in
effect with respect to Committed Loans.

2.03 Letters of Credit.

(a) Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in Canadian Dollars for the account of the
Company or its Restricted Subsidiaries, and to amend or extend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drawings under the Letters of Credit; and (B) the Lenders severally agree
to participate in Letters of Credit issued for the account of the Company or its
Restricted Subsidiaries and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (v) the
Total Outstandings shall not exceed the Aggregate Commitments, (w) the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Commitment, (x) the Outstanding Amount of
the L/C Obligations shall not exceed the Letter of Credit Sublimit, (y) the
Outstanding Amount of the L/C Obligations with respect to Letters of Credit
denominated in Canadian Dollars shall not exceed the Canadian Dollar Letter of
Credit Sublimit and (z) during any Senior Convertible Notes Preference Period,
the Total Outstandings shall not exceed the Senior Convertible Notes Preference
Period Threshold. Each request by the Company for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Company that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Company’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Company may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. The Company agrees to
promptly notify the Administrative Agent of the designation of any Lender as an
L/C Issuer. All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof.

 

43



--------------------------------------------------------------------------------

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of the Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
the Letter of Credit is in an initial stated amount less than $100,000, in the
case of a commercial Letter of Credit, or $250,000, in the case of a standby
Letter of Credit;

(D) such Letter of Credit is to be denominated in a currency other than Dollars
or Canadian Dollars;

(E) the L/C Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency;

(F) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Company or such
Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.17(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or

 

44



--------------------------------------------------------------------------------

(G) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 12:00 noon at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their reasonable discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount and currency thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Company shall furnish to the L/C Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the L/C
Issuer or the Administrative Agent may require.

 

45



--------------------------------------------------------------------------------

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Company and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Company (or the applicable Restricted
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.

(iii) If the Company so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its reasonable discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
the L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the L/C Issuer,
the Company shall not be required to make a specific request to the L/C Issuer
for any such extension. Once an Auto-Extension Letter of Credit has been issued,
the Lenders shall be deemed to have authorized (but may not require) the L/C
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that the L/C Issuer shall not permit any such extension if (A) the L/C Issuer
has determined that it would not be permitted, or would have no obligation, at
such time to issue such Letter of Credit in its revised form (as extended) under
the terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Company that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.

 

46



--------------------------------------------------------------------------------

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Company and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Company and
the Administrative Agent thereof. In the case of a Letter of Credit denominated
in Canadian Dollars, the Company shall reimburse the L/C Issuer in Canadian
Dollars, unless (A) the L/C Issuer (at its option) shall have specified in such
notice that it will require reimbursement in Dollars, or (B) in the absence of
any such requirement for reimbursement in Dollars, the Company shall have
notified the L/C Issuer promptly following receipt of the notice of drawing that
the Company will reimburse the L/C Issuer in Dollars. In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in
Canadian Dollars, the L/C Issuer shall notify the Company of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. Not later than 12:00 noon on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in Dollars, or the Applicable Time on
the date of any payment by the L/C Issuer under a Letter of Credit to be
reimbursed in Canadian Dollars (each such date, an “Honor Date”), the Company
shall reimburse the L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing and in the applicable currency. If the
Company fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in Canadian
Dollars) (the “Unreimbursed Amount”), and the amount of such Lender’s Applicable
Percentage thereof. In such event, the Company shall be deemed to have requested
a Committed Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 4.02 (other than the delivery of a
Committed Loan Notice). Any notice given by the L/C Issuer or the Administrative
Agent pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the L/C Issuer, in Dollars, at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent (which shall not be earlier than the
Business Day immediately following the date such notice is given), whereupon,
subject to the provisions of Section 2.03(c)(iii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Committed Loan to the
Company in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer in Dollars.

 

47



--------------------------------------------------------------------------------

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Company shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv) Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

(v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Company, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Committed
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Company of a Committed Loan Notice). No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of the Company to reimburse the L/C Issuer for the amount of any payment made by
the L/C Issuer under any Letter of Credit, together with interest as provided
herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Committed Loan included in the relevant Committed

 

48



--------------------------------------------------------------------------------

Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Company or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in Dollars and in the same funds as those
received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(e) Obligations Absolute. The obligation of the Company to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

49



--------------------------------------------------------------------------------

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v) any adverse change in the relevant exchange rates or in the availability of
Canadian Dollars to the Company or any Subsidiary or in the relevant currency
markets generally; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer. The Company shall be conclusively deemed
to have waived any such claim against the L/C Issuer and its correspondents
unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Company hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Company’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of

 

50



--------------------------------------------------------------------------------

Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Company may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Company, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Company which the Company proves were caused by the L/C Issuer’s
willful misconduct or gross negligence or the L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit. In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the Company when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
commercial Letter of Credit.

(h) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage, in
Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of
Credit equal to the Applicable Rate times the Dollar Equivalent of the daily
amount available to be drawn under such Letter of Credit; provided, however, any
Letter of Credit Fees otherwise payable for the account of a Defaulting Lender
with respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuer pursuant to this
Section 2.03 shall be payable, to the maximum extent permitted by applicable
Law, to the other Lenders in accordance with the upward adjustments in their
respective Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.17(a)(iv), with the balance of such fee, if any, payable to the L/C
Issuer for its own account. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.09. Letter of Credit Fees shall
be (i) due and payable on the first Business Day after the end of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand and (ii) computed on a quarterly basis in arrears. If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

 

51



--------------------------------------------------------------------------------

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Company shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee (i) with respect to each commercial Letter of Credit, at
the rate specified in the Bank of America Fee Letter with respect to such
Letters of Credit issued by Bank of America and with respect to such Letters of
Credit issued by any other L/C Issuer at a rate determined by the Company and
such L/C Issuer, computed on the Dollar Equivalent of the amount of such Letter
of Credit, and payable upon the issuance thereof, (ii) with respect to any
amendment of a commercial Letter of Credit increasing the amount of such Letter
of Credit, at the rate specified in the Bank of America Fee Letter with respect
to Letters of Credit issued by Bank of America and with respect to Letters of
Credit issued by any other L/C Issuer at a rate separately agreed between the
Company and such L/C Issuer, computed on the Dollar Equivalent of the amount of
such increase, and payable upon the effectiveness of such amendment, and
(iii) with respect to each standby Letter of Credit, at the rate per annum
specified in the Bank of America Fee Letter with respect to such Letters of
Credit issued by Bank of America and with respect to such Letters of Credit
issued by any other L/C Issuer at a rate determined by the Company and such L/C
Issuer, computed on the Dollar Equivalent of the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears. Such fronting
fee shall be due and payable on the tenth day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. In addition, the Company shall pay directly to the L/C Issuer for
its own account, in Dollars, the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Company
shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Company hereby acknowledges that the
issuance of Letters of Credit for the account of Restricted Subsidiaries inures
to the benefit of the Company, that the Company’s business derives substantial
benefits from the businesses of such Restricted Subsidiaries and that such
issuance for the benefit of a Restricted Subsidiary constitutes an Investment by
the Company in such Restricted Subsidiary that must comply with Section 7.02.

 

52



--------------------------------------------------------------------------------

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, shall make loans in Dollars (each such loan, a
“Swing Line Loan”) to the Company from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Committed Loans and L/C Obligations of the Lender acting
as Swing Line Lender, may exceed the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Outstandings shall not exceed the Aggregate Commitments, (ii) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment and (iii) during any Senior
Convertible Notes Preference Period, the Total Outstandings shall not exceed the
Senior Convertible Notes Preference Period Threshold, and provided, further,
that the Company shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Company may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swing Line Loan shall be a Base Rate Loan. Immediately upon the making of a
Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Company. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable

 

53



--------------------------------------------------------------------------------

conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Company.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Company (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Lender make a Base Rate
Committed Loan in an amount equal to such Lender’s Applicable Percentage of the
amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02. The Swing
Line Lender shall furnish the Company with a copy of the applicable Committed
Loan Notice promptly after delivering such notice to the Administrative Agent.
Each Lender shall make an amount equal to its Applicable Percentage of the
amount specified in such Committed Loan Notice available to the Administrative
Agent in Same Day Funds (and the Administrative Agent may apply Cash Collateral
available with respect to the applicable Swing Line Loan) for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 1:00 p.m.
on the day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to the Company in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative processing or
similar fees customarily charged

 

54



--------------------------------------------------------------------------------

by the Swing Line Lender in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

(iv) Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Company or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Company to repay Swing
Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the Swing Line Lender in accordance with banking industry rules on interbank
compensation. The Administrative Agent will make such demand upon the request of
the Swing Line Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Committed Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.

 

55



--------------------------------------------------------------------------------

(f) Payments Directly to Swing Line Lender. The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05 Prepayments. (a) Each Borrower may, upon notice from the Company to the
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than
12:00 noon (A) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (B) on the date of prepayment of Base Rate Committed Loans;
(ii) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof; and (iii) any
prepayment of Base Rate Committed Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof or, in each case, if
less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Type(s) of
Committed Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Company, the applicable Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Subject to Section 2.17, each such prepayment
shall be applied to the Committed Loans of the Lenders in accordance with their
respective Applicable Percentages.

(b) The Company may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Company, the Company shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(c) If at any time the Total Outstandings exceed an amount equal to the
Aggregate Commitments then in effect, the Borrowers shall prepay Loans in an
aggregate amount sufficient to reduce such Outstanding Amount as of such date of
payment to an amount not to exceed the Aggregate Commitments then in effect.
Notwithstanding the foregoing, Cash Collateralization shall not cure or
eliminate the Company’s obligation to prepay Loans in an amount necessary such
that Total Outstandings would not exceed the Aggregate Commitments.

2.06 Termination or Reduction of Commitments. The Company may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or from time to
time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 12:00 noon
three Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate

 

56



--------------------------------------------------------------------------------

amount of $1,000,000 or any whole multiple of $100,000 in excess thereof,
(iii) the Company shall not terminate or reduce the Aggregate Commitments if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Outstandings would exceed the Aggregate Commitments, and (iv) if, after
giving effect to any reduction of the Aggregate Commitments, the Canadian Dollar
Letter of Credit Sublimit, the Letter of Credit Sublimit or the Swing Line
Sublimit exceeds the amount of the Aggregate Commitments, such Sublimit shall be
automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Commitments. The amount of any such Aggregate Commitment
reduction shall not be applied to the Canadian Dollar Letter of Credit Sublimit,
the Letter of Credit Sublimit or the Swing Line Sublimit unless otherwise
specified by the Company, except as otherwise provided in clause (iv) above. Any
reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Applicable Percentage. All fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.

2.07 Repayment of Loans. (a) Each Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of Committed Loans made to such
Borrower outstanding on such date.

(b) The Company shall repay each Swing Line Loan on the earlier to occur of
(i) the date ten Business Days after such Loan is made and (ii) the Maturity
Date.

2.08 Interest. (a) Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; (ii) each Base Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

57



--------------------------------------------------------------------------------

(iii) Upon the occurrence and during the continuation of any Event of Default
under Section 8.01(f) or (g), and upon the request of the Required Lenders while
any other Event of Default exists, the Borrowers shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(d) For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

2.09 Fees. In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Commitment Fee. The Company shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee in Dollars equal to the Applicable Rate times the actual daily
amount by which the Aggregate Commitments exceed the sum of (i) the Outstanding
Amount of Committed Loans and (ii) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.17. The commitment fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period. The commitment fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect. For the avoidance of doubt, the
Outstanding Amount of Swing Line Loans will not be considered when calculating
the commitment fee above.

 

58



--------------------------------------------------------------------------------

(b) Other Fees. (i) The Company shall pay to the Arrangers and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the applicable Fee Letter. Such fees shall
be fully earned when paid and shall not be refundable for any reason whatsoever.

(ii) The Company shall pay to the Lenders, in Dollars, such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate. (a) All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Company or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Company
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, each Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to any Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(h) or 2.08(b) or under Article VIII. The
Borrowers’ obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder.

2.11 Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect

 

59



--------------------------------------------------------------------------------

of such matters, the accounts and records of the Administrative Agent shall
control in the absence of manifest error. Upon the request of any Lender to a
Borrower made through the Administrative Agent, such Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans to such Borrower in addition to such accounts or
records. Each Lender may attach schedules to a Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in Same Day Funds not later than 2:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by any
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from the date such amount is made
available to such Borrower to the date of payment to the

 

60



--------------------------------------------------------------------------------

Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by such Borrower, the interest rate applicable
to Base Rate Loans. If such Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to such Borrower the amount of such
interest paid by such Borrower for such period. If such Lender pays its share of
the applicable Committed Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Committed Loan included in such Committed
Borrowing. Any payment by such Borrower shall be without prejudice to any claim
such Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if such Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from the date such amount is distributed to it to the date
of payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall promptly (if possible, on the same day) return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c).

 

61



--------------------------------------------------------------------------------

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by a Borrower pursuant to and in accordance with the express terms
of this Agreement (including the application of funds arising from the existence
of a Defaulting Lender), (y) the application of Cash Collateral provided for in
Section 2.17, or (z) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Committed Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than an assignment to the Company or any Subsidiary thereof
(as to which the provisions of this Section shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

 

62



--------------------------------------------------------------------------------

2.14 Company as Borrowing Agent; Joint and Several Liability.

(a) Because the operations and business activities of the Borrowers are highly
integrated and interdependent, at any particular time it is in the mutual best
interest of the Administrative Agent, the Lenders and the Borrowers for the
Company, through one or more of its Responsible Officers, to deliver all
Requests for Credit Extension and all other such notices, and to take all other
action of a Responsible Officer in this Agreement or in any other Loan Document,
whether on behalf of the Company or any other Borrower, and to determine which
of the Borrowers will directly receive the proceeds of a Loan. Each of the
Borrowers hereby directs the Administrative Agent to disburse the proceeds of
each Loan as directed by the Company through a Responsible Officer, and such
distribution will, in all circumstances, be deemed to be made to the Borrower to
which such proceeds are directed. Each Borrower hereby irrevocably designates,
appoints, authorizes and directs the Company (including each Responsible Officer
of the Company) to act on behalf of such Borrower for the purposes set forth in
this Section 2.14, and to act on behalf of such Borrower for purposes of giving
notice to the Administrative Agent of requests for Borrowings, conversions,
continuations and for otherwise giving and receiving notices and certifications
under this Agreement or any other Loan Document and otherwise for taking all
other action contemplated to be taken by the Company (including each Responsible
Officer of the Company) hereunder or under any other Loan Document. Each
Borrower further appoints the Company as its agent for any service of process.
The Administrative Agent is entitled to rely and act on the instructions of the
Company, by and through any Responsible Officer, on behalf of each Borrower.
Without limiting the provisions of Section 10.04, each Borrower covenants and
agrees to assume liability for and to protect, indemnify and hold harmless the
Administrative Agent, the Lenders, the L/C Issuer and the Swing Line Lender from
any and all liabilities, obligations, damages, penalties, claims, causes of
action, costs, charges and expenses (including reasonable attorneys’ fees),
which may be incurred by, imposed or asserted against the Administrative Agent,
any Lender, the L/C Issuer or the Swing Line Lender, howsoever arising or
incurred because of, out of or in connection with the disbursements of Loans and
Credit Extensions in accordance with this Section 2.14; provided, however, the
liability of the Borrowers pursuant to this indemnity shall not extend to any
liability, obligation, damage, penalty, claim, cause of action, cost, charge or
expense of any Person (i) determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of the Administrative Agent, any Lender, the L/C Issuer or
the Swing Line Lender or (ii) result from a claim brought by any Borrower or any
other Loan Party against any Lender, the L/C Issuer or the Swing Line Lender for
breach in bad faith of such Person’s obligations hereunder or under any other
Loan Document, if such Borrower or such other Loan Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction; provided further that the reimbursement of fees,
charges and disbursements of counsel shall be limited to one counsel and one
local counsel and one applicable regulatory counsel and local counsel in each
relevant jurisdiction for the Persons indemnified pursuant to this
Section 2.14(a). The Company shall maintain detailed accounting and records of
all disbursements and payments made to each Borrower with respect to proceeds of
Loans. Not in any way in limitation of any other provisions set forth herein,
such books and records may be reviewed and copied by the Administrative Agent at
the Company’s expense at reasonable intervals and upon reasonable notice given
by the Administrative Agent to the Company.

 

63



--------------------------------------------------------------------------------

(b) The Company and each Designated Borrower shall be jointly and severally
liable for all Obligations. For the avoidance of doubt, each of the Borrowers
agrees and understands that it shall be jointly and severally liable for the
Obligations as described in the preceding sentence, without regard to the
identity of the Borrower in whose name any Loan is made or other Obligation is
incurred.

(c) It is the intention of the parties that with respect to each Borrower, its
obligations under Section 2.14(b) shall be absolute, unconditional and
irrevocable irrespective of, and each Borrower hereby expressly waives, to the
extent permitted by law, any defense to its Obligations under this Agreement and
all the other Loan Documents to which it is a party by reason of:

(i) any lack of legality, validity or enforceability of this Agreement, of any
of the Notes, of any other Loan Document, or of any other agreement or
instrument creating, providing security for, or otherwise relating to any of the
Obligations (the Loan Documents and all such other agreements and instruments
being collectively referred to as the “Related Agreements”);

(ii) any action taken under any of the Related Agreements, any exercise of any
right or power therein conferred, any failure or omission to enforce any right
conferred thereby, or any waiver of any covenant or condition therein provided;

(iii) any acceleration of the maturity of any of the Obligations (whether of
such Borrower or of any other Borrower) or of any other obligations or
liabilities of any Person under any of the Related Agreements;

(iv) any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Obligations
(whether of such Borrower or of any other Borrower) or for any other obligations
or liabilities of any Person under any of the Related Agreements;

(v) any dissolution of any Borrower or any Subsidiary Guarantor or any other
party to a Related Agreement, or the combination or consolidation of any
Borrower or any Subsidiary Guarantor or any other party to a Related Agreement
into or with another entity or any transfer or disposition of any assets of any
Borrower or any Subsidiary Guarantor or any other party to a Related Agreement;

(vi) any extension (including extensions of time for payment), renewal,
amendment, restructuring or restatement of, any acceptance of late or partial
payments under, or any change in the amount of any borrowings or any credit
facilities available under, this Agreement, any of the Notes or any other Loan
Document or any other Related Agreement, in whole or in part;

 

64



--------------------------------------------------------------------------------

(vii) the existence, addition, modification, termination, reduction or
impairment of value, or release of any other guaranty (or security therefor) of
any of the Obligations (whether of such Borrower or of any other Borrower);

(viii) any waiver of, forbearance or indulgence under, or other consent to any
change in or departure from any term or provision contained in this Agreement,
any other Loan Document or any other Related Agreement, including without
limitation any term pertaining to the payment or performance of any of the
Obligations (whether of such Borrower or of any other Borrower) or any of the
obligations or liabilities of any party to any other Related Agreement; or

(ix) any other circumstance whatsoever (with or without notice to or knowledge
of any other Borrower) which may or might in any manner or to any extent vary
the risks of such Borrower, or might otherwise constitute a legal or equitable
defense available to, or discharge of, a surety or a guarantor, including any
right to require or claim that resort be had to any Borrower or any other Loan
Party or to any collateral in respect of the Obligations.

(d) Each Borrower hereby waives to the extent permitted by law notice of the
following events or occurrences: (i) the Secured Parties’ heretofore, now or
from time to time hereafter making Loans and otherwise loaning monies or giving
or extending credit to or for the benefit of any other Borrower or any other
Loan Party, or otherwise entering into arrangements with any Loan Party giving
rise to Obligations, whether pursuant to this Agreement or the Notes or any
other Loan Document or Related Agreement or any amendments, modifications, or
supplements thereto, or replacements or extensions thereof; (ii) presentment,
demand, default, non-payment, partial payment and protest; and (iii) any other
event, condition, or occurrence described in Section 2.14(c). Each Borrower
agrees that each Secured Party may heretofore, now or at any time hereafter do
any or all of the foregoing in such manner, upon such terms and at such times as
each Secured Party, in its sole and absolute discretion, deems advisable,
without in any way or respect impairing, affecting, reducing or releasing such
Borrower from its Obligations, and each Borrower hereby consents to each and all
of the foregoing events or occurrences.

(e) The Obligations of each Borrower under this Section 2.14 are independent,
and a separate action or actions may be brought and prosecuted against any
Borrower whether action is brought against any other Borrower or whether any
other Borrower is joined in any such action or actions; and each Borrower waives
the benefit of any statute of limitations affecting its liability hereunder.

(f) Each Borrower represents and warrants that the request for joint handling of
the Loans and other Obligations made hereunder was made because (i) such
Borrower expects to derive benefit, directly or indirectly, from such
availability because the successful operation of the Borrowers is dependent on
the continued successful performance of the functions of the group and (ii) the
credit extended under this Agreement will enhance the overall financial strength
and stability of the Borrowers’ consolidated group of companies.

 

65



--------------------------------------------------------------------------------

(g) Each Borrower represents and warrants that (i) it has established adequate
means of obtaining from other Borrowers on a continuing basis financial and
other information pertaining to the business, operations and condition
(financial and otherwise) of other Borrowers and their respective property, and
(ii) it now is and hereafter will be completely familiar with the business,
operations and condition (financial and otherwise) of other Borrowers, and their
property. Each Borrower hereby waives and relinquishes any duty on the part of
any Secured Party to disclose to such Borrower any matter, fact or thing
relating to the business, operations or condition (financial or otherwise) of
other Borrowers, or the property of other Borrowers, whether now or hereafter
known by such Secured Party during the life of this Agreement.

(h) Notwithstanding anything to the contrary elsewhere contained herein or in
any other Loan Document to which any Borrower is a party, each Borrower waives
any right to assert against any Secured Party as a defense, counterclaim,
set-off, recoupment or cross claim in respect of its Obligations, any defense
(legal or equitable) or other claim which such Borrower may now or at any time
hereafter have against any other Loan Party or any or all of the Secured Parties
without waiving any additional defenses, set-offs, counterclaims or other claims
otherwise available to such Borrower.

(i) Each Borrower hereby unconditionally subordinates all present and future
debts, liabilities or obligations now or hereafter owing to such Borrower (a) of
any other Borrower, to the payment in full of the Obligations, and (b) of each
other Person now or hereafter constituting a Loan Party, to the payment in full
of the obligations of such Loan Party owing to any Secured Party and arising
under the Loan Documents or any Secured Cash Management Agreement or Secured
Hedge Agreement. All amounts due under such subordinated debts, liabilities, or
obligations shall, upon the occurrence and during the continuance of an Event of
Default, be collected and, upon request by the Administrative Agent, paid over
forthwith to the Administrative Agent for the benefit of the Secured Parties on
account of the Obligations or such other obligations, as applicable, and, after
such request and pending such payment, shall be held by such Borrower as agent
and bailee of the Secured Parties separate and apart from all other funds,
property and accounts of such Borrower.

2.15 Increase in Commitments.

(a) Request for Increase. Upon notice to the Administrative Agent (which shall
promptly notify the Lenders), at any time after the Closing Date, the Company
may request additional Commitments (each an “Additional Commitment” and all of
them, collectively, the “Additional Commitments”); provided that (x) after
giving effect to any such addition, the aggregate amount of Additional
Commitments that have been added pursuant to this Section 2.15 shall not exceed
$200,000,000, and (y) any such addition shall be in an aggregate amount of not
less than $25,000,000 or any whole multiple of $5,000,000 in excess thereof or,
if less, the entire remaining amount by which Commitments may be increased
pursuant to this Section. Any loans made in respect of any such Additional
Commitments (the “Additional Loans”) may be made, at the option of the Company,
by either (i) increasing the Commitments (an “Increased Commitment”), or
(ii) creating a new tranche of term loans (an “Additional Loan Tranche”).

 

66



--------------------------------------------------------------------------------

(b) Ranking and Other Provisions. The Additional Loans (i) shall rank either
pari passu or junior in right of payment and shall rank either pari passu or
junior in respect of lien priority as to the Collateral with the outstanding
Loans (and any such Additional Loans made pursuant to an Additional Loan Tranche
which is junior in right of payment and/or in respect of lien priority as to the
Collateral shall have customary second lien, subordination, standstill and other
provisions reasonably acceptable to the Administrative Agent), (ii) shall have a
weighted average life and contain terms as to prepayments and amortization that
are reasonably acceptable to the Administrative Agent, (iii) shall not mature
earlier than the Maturity Date, (iv) shall not contain additional or different
covenants or financial covenants which are more restrictive than the covenants
in the Loan Documents at the time of the incurrence of such Additional
Commitments unless either such covenants benefit all of the Lenders or are
otherwise consented to by the Required Lenders (such consent not to be
unreasonably withheld or delayed) and (v) except as set forth herein, shall have
such terms (including pricing) as may be agreed by the Borrower and the Lenders
providing such Additional Loans; provided that (i) with respect to Additional
Loan Tranches ranking pari passu in right of security with the Commitments, if
the initial yield on the term loans made under such Additional Loan Tranches (as
determined by the Administrative Agent to be equal to the sum of (x) the margin
above the Eurodollar Rate on such term loans, (y) if such term loans are
initially made at a discount or the Lender making the same receive an upfront
fee (other than any customary arrangement or similar fees that are paid to the
arranger of such term loans in its capacity as such) directly or indirectly from
the Company or any of its Subsidiaries (the amount of such discount of fee,
expressed as a percentage of such term loans, being referred to herein as
“Incremental OID”), the amount of such Incremental OID divided by the lesser of
(A) the average life to maturity of such term loans and (B) four, and (z) the
greater of (A) any amount by which the minimum Eurodollar Rate applicable to
such term loans exceeds the minimum Eurodollar Rate then applicable to the
Commitments, and (B) any amount by which the minimum Base Rate applicable to
such term loans exceeds the minimum Base Rate applicable to the Commitments
exceeds the sum of (1) the Applicable Rate then in effect for Eurodollar Loans
and (2) the upfront fees with respect to the Commitments paid on the Closing
Date divided by four, by more than 50 basis points (the amount of such excess
above 50 basis points being referred to herein as the “Incremental Yield
Differential”), then the Applicable Rate then in effect for Commitments shall
automatically be increased by the Incremental Yield Differential, effective upon
the creation of such Additional Loan Tranche and (ii) with respect to Increased
Commitments, if the initial yield on such Increased Commitments (as determined
by the Administrative Agent to be equal to the sum of (x) the margin above the
Eurodollar Rate on such Increased Commitments, (y) if such Increased Commitments
are initially made at a discount or the Lender making the same receive an
upfront fee (other than any customary arrangement or similar fees that are paid
to the arranger of such Increased Commitments in its capacity as such) directly
or indirectly from the Company or any of its Subsidiaries, the amount of such
Incremental

 

67



--------------------------------------------------------------------------------

OID divided by the lesser of (A) the average life to maturity of such Increased
Commitments and (B) four, and (z) the greater of (A) any amount by which the
minimum Eurodollar Rate applicable to such Increased Commitments exceeds the
minimum Eurodollar Rate then applicable to the Commitments, and (B) any amount
by which the minimum Base Rate applicable to such Increased Commitments exceeds
the minimum Base Rate applicable to the Commitments exceeds the sum of (1) the
Applicable Rate then in effect for Eurodollar Loans and (2) the upfront fees
with respect to the Commitments paid on the Closing Date divided by four, by any
amount, then the Applicable Rate then in effect for Commitments shall
automatically be increased by such amount, effective upon the making of the
Increased Commitments.

(c) Notices; Lender Elections. Each notice from the Company pursuant to this
Section shall set forth the requested amount and proposed terms of the
Additional Commitments. Additional Loans (or any portion thereof) may be made by
any existing Lender or by any other bank or financial institution that is an
Eligible Assignee (any such bank or other financial institution, together with
any existing Lenders making any Additional Loans, the “Additional Lenders”), in
each case on terms permitted in this Section and otherwise on terms reasonably
acceptable to the Administrative Agent. At the time of the sending of such
notice, the Company (in consultation with the Administrative Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than ten Business Days from the date of delivery of
such notice to the Lenders). Each existing Lender shall be afforded an
opportunity, but shall not be obligated to provide any Additional Loans, unless
it so agrees. Each Lender shall notify the Administrative Agent within such time
period whether or not it agrees to provide an Additional Commitment and, if so,
whether by an amount equal to, greater than, or less than its Applicable
Percentage of such requested increase. Any Lender not responding within such
time period shall be deemed to have declined to provide an Additional
Commitment. The Administrative Agent shall notify the Company and each Lender of
the Lenders’ responses to each request made hereunder. To achieve the full
amount of a requested increase, the Company may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

(d) Additional Commitments Amendment. Commitments in respect of any Additional
Commitments shall become Commitments under this Agreement pursuant to an
amendment (an “Additional Commitments Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Company, the other Loan
Parties, each Additional Lender and the Administrative Agent. An Additional
Commitments Amendment may, without the consent of any other Lenders, effect such
technical amendments to any Loan Documents as may be necessary or appropriate,
in the opinion of the Administrative Agent, to effect the provisions of this
Section, so long as not materially adverse to the existing Lenders. Upon
execution, the Administrative Agent shall provide a copy of any Additional
Commitments Amendment to all Lenders. No Additional Commitments shall increase
the Canadian Dollar Letter of Credit Sublimit, the Letter of Credit Sublimit or
the Swing Line Sublimit without the written consent of the Required Lenders and
the L/C Issuer or the

 

68



--------------------------------------------------------------------------------

Swing Line Lender, as applicable, except that, in connection with any Additional
Commitments made pursuant to clause (i) of the last sentence of Section 2.15(a),
the Letter of Credit Sublimit and/or the Swing Line Sublimit may be increased
proportionally (or by a lesser amount) with the written consent of the L/C
Issuer or the Swing Line Lender, as applicable, without the requirement of any
consent from any other Lender.

(e) Effective Date and Allocations. If any Additional Commitments are added in
accordance with this Section 2.15, the Administrative Agent and the Company
shall determine the effective date (the “Additional Commitments Effective Date”)
and the final allocation of such addition. The Administrative Agent shall
promptly notify the Company and the Additional Lenders of the final allocation
of such addition and the Additional Commitments Effective Date.

(f) Conditions to Effectiveness of Increase. The effectiveness of any Additional
Commitments Amendment shall be subject to the Administrative Agent’s receipt of
each of the following (each in form and substance reasonably satisfactory to the
Administrative Agent): (i) the applicable Additional Commitments Amendment;
(ii) a certificate of each Loan Party signed by a Responsible Officer of such
Loan Party certifying and attaching the resolutions adopted by the board of
directors or other equivalent governing body of such Loan Party approving or
consenting to the Additional Commitments Amendment and the Additional
Commitments provided thereby, and in the case of each Borrower, certifying that,
before and after giving effect to the Additional Commitments Amendment and the
Additional Commitments provided thereby, (A) the representations and warranties
contained in Article V of each Borrower and each other Loan Party contained in
each other Loan Document are true and correct in all material respects on and as
of such Additional Commitments Effective Date, except that (1) if a qualifier
relating to materiality, Material Adverse Effect or a similar concept applies,
such representation or warranty is true and correct in all respects, (2) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date (except that if a qualifier relating to materiality, Material
Adverse Effect or a similar concept applies, such representation or warranty is
true and correct in all respects as of such earlier date) and (3) for purposes
of this Section 2.15, the representations and warranties contained in
subsections (a), (b) and (c) of Section 5.05 shall be deemed to refer to the
most recent statements furnished pursuant to clauses (a) and (b), respectively,
of Section 6.01, and (B) no Default exists or will result from the Additional
Loans or from the application of the proceeds thereof; and (iii) a favorable
opinion of counsel for the Loan Parties, to the extent requested by the
Administrative Agent, addressed to the Administrative Agent and the Lenders
(including the Additional Lenders) and in form and substance reasonably
satisfactory to the Administrative Agent. The Borrowers shall prepay any
Committed Loans outstanding on the Additional Commitments Effective Date (and
pay any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Committed Loans ratable with any revised
Applicable Percentages arising from any nonratable increase in the Commitments
under this Section and the Borrowers may use advances from the Lenders having
new or increased commitments for such prepayment.

 

69



--------------------------------------------------------------------------------

(g) Effect of Additional Commitments Amendment. On each Additional Commitments
Effective Date, each Lender or Eligible Assignee which is providing an
Additional Commitment (i) shall become a “Lender” for all purposes of this
Agreement and the other Loan Documents and (ii) shall have an Additional
Commitment which shall become a “Commitment” hereunder. Each Additional Loan
made pursuant to such Additional Commitment shall be a “Loan” for all purposes
of this Agreement and the other Loan Documents.

(h) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

2.16 Cash Collateral.

(a) Certain Credit Support Events. (i) Upon the request of the Administrative
Agent or the L/C Issuer (A) if the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, or (B) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Company shall, in each case,
within one Business Day of receipt of such request, Cash Collateralize the then
Outstanding Amount of all L/C Obligations.

(ii) At any time that there shall exist a Defaulting Lender, upon the request of
the Administrative Agent, the L/C Issuer or the Swing Line Lender, the Company
shall, within one Business Day of receipt of such request, deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.17(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

(iii) In addition, if the Administrative Agent notifies the Company at any time
that the Outstanding Amount of all L/C Obligations with respect to Letters of
Credit denominated in Canadian Dollars at such time exceeds 105% of the Canadian
Dollar Letter of Credit Sublimit then in effect, then, within two Business Days
after receipt of such notice, the Company shall Cash Collateralize such L/C
Obligations in an aggregate amount sufficient to reduce such Outstanding Amount
as of such date of payment to an amount not to exceed 100% of the Canadian
Dollar Letter of Credit Sublimit then in effect.

(iv) In addition, during any Senior Convertible Notes Preference Period, the
Company may Cash Collateralize the Obligations in order to increase the Senior
Convertible Notes Preference Period Threshold during such period.

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked
deposit accounts at Bank of America. The cash (together with any interest
accrued thereon) held in such cash collateral account may be invested, in the
Administrative Agent’s

 

70



--------------------------------------------------------------------------------

reasonable discretion, in Cash Equivalents. The Company, and to the extent
provided by any Lender, such Lender, hereby grants to (and subjects to the
control of) (i) in the case of Cash Collateral (other than Senior Convertible
Notes Cash Collateral), the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders (including the Swing Line
Lender) and (ii) in the case of Senior Convertible Notes Cash Collateral, the
Administrative Agent, for the benefit of the Secured Parties, and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.16(c). If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby (including by reason of exchange rate fluctuations), the Company
or the relevant Defaulting Lender will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, (i) Cash Collateral (other than Senior Convertible Notes Cash
Collateral) provided under any of this Section 2.16 or Sections 2.03, 2.04,
2.05, 2.17 or 8.02 in respect of Letters of Credit or Swing Line Loans shall be
held and applied to the satisfaction of the specific L/C Obligations, Swing Line
Loans, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein
and (ii) Senior Convertible Notes Cash Collateral in respect of the Obligations
shall be held and applied to the satisfaction of the Obligations in accordance
with Section 8.03.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.16 may be
otherwise applied in accordance with Section 8.03), (y) the Person providing
Cash Collateral and the L/C Issuer or Swing Line Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations and (z) that no
release of Cash Collateral pursuant to this subsection (d) shall impair the Lien
on such Cash Collateral arising under any Collateral Document. Senior
Convertibles Notes Cash Collateral (or the appropriate portion thereof) shall be
released (i) promptly following full and final payment of all

 

71



--------------------------------------------------------------------------------

Senior Convertible Notes Indebtedness or, to the extent the Company elects to
have the Administrative Agent make the full and final payment of the Senior
Convertible Notes Indebtedness using proceeds of Loans and/or the Senior
Convertible Notes Cash Collateral, simultaneously with such payment or
(ii) promptly following the Administrative Agent’s good faith determination that
there exists excess Cash Collateral; provided, however, (x) that Senior
Convertibles Notes Cash Collateral furnished by or on behalf of a Loan Party
shall not be released during the continuance of a Default or Event of Default
(and may be applied in accordance with Section 8.03), (y) the Person providing
Senior Convertible Notes Cash Collateral and the L/C Issuer or Swing Line
Lender, as applicable, may agree that Senior Convertible Notes Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations and (z) that no release of Senior Convertibles
Cash Collateral pursuant to this subsection (d) shall impair the Lien on such
Cash Collateral arising under any Collateral Document.

2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, without in any way
limiting the Loan Parties’ rights against such Lender, until such time as that
Lender is no longer a Defaulting Lender, to the extent permitted by applicable
Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, as the Company may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Company, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or Swing Line Lender against that Defaulting
Lender as a result

 

72



--------------------------------------------------------------------------------

of that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Company as a result of any judgment of a court of competent
jurisdiction obtained by the Company against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Company shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(h).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided that, (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Committed Loans of that Lender.

(b) Defaulting Lender Cure. If the Company, the Administrative Agent, Swing Line
Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Committed Loans and funded and
unfunded participations in Letters of

 

73



--------------------------------------------------------------------------------

Credit and Swing Line Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages (without giving effect to
Section 2.17(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Company while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of the respective
Borrowers hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without deduction or
withholding for any Taxes. If, however, applicable Laws require any Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Company
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If any Borrower or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding Taxes, from any payment, then (A) the Administrative
Agent (acting on its own behalf and on behalf of such Borrower) shall withhold
or make such deductions as are determined by the Administrative Agent and the
Company to be required based upon the information and documentation they have
received pursuant to subsection (e) below, (B) the Administrative Agent (acting
on its own behalf and on behalf of such Borrower) shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with the Code, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes or Other Taxes, the sum payable by such Borrower
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, Lender or L/C Issuer,
as the case may be, receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

 

74



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, each Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

(c) Tax Indemnifications. Without limiting the provisions of subsection (a) or
(b) above:

(i) (A) Each Borrower shall, and does hereby, indemnify the Administrative
Agent, each Lender and the L/C Issuer, and shall make payment in respect thereof
within 30 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) withheld or
deducted by such Borrower or the Administrative Agent or paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable out of pocket expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.

(B) Each Borrower shall also, and does hereby, indemnify the Administrative
Agent, and shall make payment in respect thereof within 30 days after demand
therefor, for any amount which a Lender or the L/C Issuer for any reason fails
to pay indefeasibly to the Administrative Agent as required by clause (ii) of
this subsection.

(C) A certificate prepared in good faith as to the amount of any such payment or
liability delivered to the Company on behalf of the relevant Borrower by a
Lender or the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, indemnify each Borrower and the
Administrative Agent, and shall make payment in respect thereof within 30 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for any Borrower or the Administrative
Agent) incurred by or asserted against any Borrower or the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender or the
L/C Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or the L/C Issuer, as the case may be, to such Borrower or the
Administrative Agent pursuant to subsection (e). Each Lender and the L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

 

75



--------------------------------------------------------------------------------

(d) Evidence of Payments. Upon request by the Company on behalf of any Borrower
or upon the request by the Administrative Agent, as the case may be, after any
payment of Taxes by such Borrower or by the Administrative Agent to a
Governmental Authority as provided in this Section 3.01, the Company on behalf
of such Borrower shall deliver to the Administrative Agent or the Administrative
Agent shall deliver to the Company on behalf of such Borrower, as the case may
be, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by Laws to
report such payment or other evidence of such payment reasonably satisfactory to
such Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Each Lender and the L/C Issuer shall deliver to the Company and to the
Administrative Agent, at the time or times prescribed by applicable Laws or when
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Laws or by the
Taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Company or the Administrative Agent, as the case
may be, to determine (A) whether or not payments made by the respective
Borrowers hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s or the L/C Issuer’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of all payments to be made to such
Lender or the L/C Issuer by the respective Borrowers pursuant to this Agreement
or otherwise to establish such Lender’s or the L/C Issuer’s status for
withholding Tax purposes in the applicable jurisdictions.

(ii) Without limiting the generality of the foregoing,

(A) The L/C Issuer and any Lender that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code shall deliver to the Company and the
Administrative Agent (in such number of copies as shall be requested by the
recipient), on or before the date it becomes a party to this Agreement, executed
originals of Internal Revenue Service Form W-9, or any subsequent versions
thereof or successors thereto, or such other documentation or information
prescribed by applicable Laws or reasonably requested by the Company or the
Administrative Agent as will enable such Borrower or the Administrative Agent,
as the case may be, to determine whether or not such Lender is subject to backup
withholding or information reporting requirements; and

 

76



--------------------------------------------------------------------------------

(B) Each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding Tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Company and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Company on behalf of any Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN, or any
subsequent versions thereof or successors thereto, claiming eligibility for
benefits of an income tax treaty to which the United States is a party,

(II) executed originals of Internal Revenue Service Form W-8ECI, or any
subsequent versions thereof or successors thereto,

(III) executed originals of Internal Revenue Service Form W-8IMY, or any
subsequent versions thereof or successors thereto, and all required supporting
documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K to the effect that such Foreign Lender is
not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a
“10 percent shareholder” of such Borrower within the meaning of section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of Internal Revenue Service Form W-8BEN, or any
subsequent versions thereof or successors thereto, or

(V) to the extent a Foreign Lender is not the beneficial owner with respect to
an interest in any Loan, executed originals of Internal Revenue Service Form
W-8IMY, accompanied by Internal Revenue Service Form W-8ECI, Internal Revenue
Service Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit K, Internal Revenue Service Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit K on behalf of each such direct and indirect partner.

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company on behalf of any Borrower

 

77



--------------------------------------------------------------------------------

or the Administrative Agent) executed originals of any other form prescribed by
applicable Laws as a basis for claiming exemption from or a reduction in United
States Federal withholding tax together with such supplementary documentation as
may be prescribed by applicable Laws to permit such Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made.

(iii) The L/C Issuer and each Lender shall promptly (A) notify the Company and
the Administrative Agent of any change in circumstances which would modify or
render invalid any claimed exemption or reduction and (B) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid any requirement of applicable Laws of any
jurisdiction that any Borrower or the Administrative Agent make any withholding
or deduction for Taxes from amounts payable to such Lender.

(iv) If any payment made pursuant to this Agreement to any Lender, the L/C
Issuer or any other recipient of any payment to be made by or on account of any
obligation under this Agreement would be subject to U.S. Federal withholding Tax
imposed by FATCA if such recipient were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), each such Lender, the L/C Issuer or other
recipient shall deliver to the Company and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
recipient has complied with such recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (v), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

Each Lender, the L/C Issuer and any other recipient of any payment to be made by
or on account of any obligation under this Agreement agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update and deliver to the Company and Administrative
Agent such form or certification or promptly notify the Company and the
Administrative Agent in writing of its legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes or Other Taxes as to which it has been

 

78



--------------------------------------------------------------------------------

indemnified by any Borrower or with respect to which any Borrower has paid
additional amounts pursuant to this Section, it shall pay to such Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by such Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses incurred by the Administrative Agent, such Lender or the L/C Issuer, as
the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that each
Borrower, upon the request of the Administrative Agent, such Lender or the L/C
Issuer, agrees to repay the amount paid over to such Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the L/C Issuer in the
event the Administrative Agent, such Lender or the L/C Issuer is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection, in no event will the Administrative Agent, any
Lender or the L/C Issuer be required to pay any amount to any Borrower pursuant
to this subsection the payment of which would place Administrative Agent, any
Lender or the L/C Issuer in a less favorable net after-Tax position than such
Person would have been in if the indemnification payments or additional amounts
giving rise to such refund had never been paid. This subsection shall not be
construed to require the Administrative Agent, any Lender or the L/C Issuer to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to any Borrower or any other Person.

(g) Survival of Section 3.01. The agreements in this Section 3.01 shall survive
the resignation and/or the replacement of the Administrative Agent, and any
assignment of its rights by, or the replacement of a Lender or the L/C Issuer,
the termination of the Aggregate Commitments, and the repayment, satisfaction or
discharge of all other Obligations.

3.02 Illegality. If any Lender reasonably determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank eurodollar market, then, on notice thereof by such Lender to the
Company through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurodollar Rate Loans or to convert Base Rate Committed Loans
to Eurodollar Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Company that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrowers shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
such Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate
on

 

79



--------------------------------------------------------------------------------

which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate.
Upon any such prepayment or conversion, the Borrowers shall also pay accrued
interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates. If the Required Lenders reasonably determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Eurodollar Rate Loan, the Administrative Agent will promptly so
notify the Company and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended, and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Company may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;

(ii) subject any Lender or the L/C Issuer to any Tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or

 

80



--------------------------------------------------------------------------------

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Company will pay (or cause the
applicable Designated Borrower to pay) to such Lender or the L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
the L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer reasonably determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the L/C Issuer’s capital or on the capital of
such Lender’s or the L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Company will pay (or cause the applicable Designated Borrower to pay) to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay (or cause the applicable
Designated Borrower to pay) such Lender or the L/C Issuer, as the case may be,
the amount shown as due on any such certificate within 10 Business Days after
receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that no Borrower shall be required to
compensate a Lender or

 

81



--------------------------------------------------------------------------------

the L/C Issuer pursuant to the foregoing provisions of this Section for any
increased costs incurred or reductions suffered more than six months prior to
the date that such Lender or the L/C Issuer, as the case may be, notifies the
Company of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or the L/C Issuer’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the six-month period referred to above shall
be extended to include the period of retroactive effect thereof).

(e) Additional Reserve Requirements. The Company shall pay (or cause the
applicable Designated Borrower to pay) to each Lender, as long as such Lender
shall be required to comply with any reserve ratio requirement or analogous
requirement of any central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurodollar
Rate Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as reasonably
determined by such Lender in good faith, which determination shall be
conclusive, which shall be due and payable on each date on which interest is
payable on such Loan; provided the Company shall have received at least 10
Business Days’ prior notice (with a copy to the Administrative Agent) of such
additional costs from such Lender. If a Lender fails to give notice 10 Business
Days prior to the relevant Interest Payment Date, such additional costs shall be
due and payable 10 Business Days from receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
(or cause the applicable Designated Borrower to compensate) such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company or
the applicable Designated Borrower;

(c) any failure by any Borrower to make payment of any drawing under any Letter
of Credit (or interest due thereon) denominated in Canadian Dollars on its
scheduled due date or any payment thereof in a different currency; or

(d) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Company pursuant to
Section 10.13;

 

82



--------------------------------------------------------------------------------

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay (or cause the applicable Designated
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing.

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurodollar Rate Loan made by it at the Eurodollar
Rate for such Loan by a matching deposit or other borrowing in the London
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such Eurodollar Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender, the L/C Issuer or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Company hereby agrees to
pay (or to cause the applicable Designated Borrower to pay) all reasonable costs
and expenses incurred by any Lender or the L/C Issuer in connection with any
such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Company may replace such Lender in accordance with
Section 10.13.

3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

 

83



--------------------------------------------------------------------------------

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles or electronic copies (including “PDF” and “TIFF” files)
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance reasonably
satisfactory to the Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement, the Subsidiary Guaranty, the
Security Agreement, the Pledge Agreement, and the Business Interruption
Insurance Assignment, sufficient in number for distribution to the
Administrative Agent, each Lender and the Company;

(ii) a Note executed by each Borrower in favor of each Lender requesting a Note;

(iii) [Reserved];

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

(v) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

(vi) a favorable opinion of Fried, Frank, Harris, Shriver and Jacobson LLP,
counsel to the Loan Parties, and such local counsel to the Loan Parties as the
Administrative Agent shall request, in each case addressed to the Administrative
Agent, each Lender and the L/C Issuer, as to the matters set forth in Exhibit J
and such other matters concerning the Loan Parties and the Loan Documents as the
Required Lenders may reasonably request;

 

84



--------------------------------------------------------------------------------

(vii) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(viii) a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect, (C) a
calculation of the Senior Notes Indenture Secured Debt Cap as of the Closing
Date, (D) that the Loan Party EBITDA for the period of four consecutive fiscal
quarters of the Company ending June 30, 2011 represents at least 80% of Adjusted
Consolidated EBITDA for such period (including the amount and percentage of
Adjusted Consolidated EBITDA contributed by each Loan Party for such period) and
(E) that there is no Subsidiary that would constitute a Material Subsidiary as
of the end of the period of four consecutive fiscal quarters of the Company
ending June 30, 2011 that is not a Loan Party as of the Closing Date.

(ix) a duly completed Compliance Certificate as of the last day of the fiscal
quarter of the Company ended on June 30, 2011, signed by a Responsible Officer
of the Company;

(x) a certified copy of the Indemnity Agreement and all amendments or
modifications thereto;

(xi) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect, together with the certificates of
insurance and endorsements, naming the Administrative Agent, on behalf of the
Secured Parties, as an additional insured or loss payee, as the case may be,
under all insurance policies maintained with respect to the assets and
properties of the Loan Parties that constitutes Collateral;

(xii) Uniform Commercial Code financing statements (including amendments to
existing financing statements) suitable in form and substance for filing in all
places required by applicable law to perfect the Liens of the Administrative
Agent under the Collateral Documents as a first priority (subject to Liens
permitted by Section 7.01) Lien as to items of Collateral in which a security
interest may be perfected by the filing of financing statements, and such other
documents and/or evidence of other actions as may be reasonably necessary or
desirable under applicable law to perfect the Liens of the Administrative Agent
under such Collateral Documents as a first priority Lien in and to such other
Collateral as the Administrative Agent may require including the delivery by the
Loan Parties of all certificates evidencing pledged interests, accompanied in
each case by duly executed stock powers (or other appropriate transfer
documents) in blank affixed thereto;

(xiii) Uniform Commercial Code search results showing only those Liens as are
acceptable to the Administrative Agent in its reasonable discretion; and

 

85



--------------------------------------------------------------------------------

(xiv) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer, the Swing Line Lender or the Lenders
reasonably may require.

(b) Any fees required to be paid on or before the Closing Date shall have been
paid.

(c) Unless waived by the Administrative Agent, the Company shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
in reasonable detail at least 2 Business Days prior to the Closing Date, plus
such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Company and the Administrative Agent and provided further that the Company
shall not be required under this clause (c) to pay the fees and expenses of
(i) more than one principal outside counsel for the Administrative Agent,
(ii) more than one outside counsel acting as regulatory counsel for the
Administrative Agent or (iii) more than a single local counsel for the
Administrative Agent in any relevant jurisdiction as reasonably determined by
the Administrative Agent (and which may include a single local counsel acting in
multiple jurisdictions)).

(d) All Lenders and Existing Lenders who elect not to become Lenders under this
Agreement shall have entered into such assignment and assumption agreements and
other documentation as the Arrangers and the Administrative Agent may require to
effectuate the closing of this Agreement by amendment and restatement of the
Existing Agreement.

(e) The Lenders shall have completed a due diligence investigation of the
Company and its Subsidiaries in scope, and with results, reasonably satisfactory
to the Lenders (including a due diligence review of the Senior Notes Indenture
and the Senior Convertible Notes Indenture and satisfaction with the capital
structure of the Company and the ability of the Company under such documents to
enter into the Loan Documents) and shall have been given such access to the
management records, books of account, contracts and properties of the Company
and its Subsidiaries and shall have received such financial, business and other
information regarding each of the foregoing Persons and businesses as they shall
have reasonably requested.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

86



--------------------------------------------------------------------------------

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of (i) each Borrower contained in Article
V and (ii) each Loan Party contained in each other Loan Document or in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except that (A) if a qualifier relating to materiality,
Material Adverse Effect or a similar concept applies, such representation or
warranty shall be required to be true and correct in all respects, (B) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date (except that if a qualifier relating to materiality,
Material Adverse Effect or a similar concept applies, such representation or
warranty shall be required to be true and correct in all respects as of such
earlier date), and (C) for purposes of this Section 4.02, the representations
and warranties contained in subsections (a), (b) and (c) of Section 5.05 shall
be deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 6.01.

(b) No Default shall exist, or would result from such proposed Credit Extension
or the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

(d) In the case of a Letter of Credit to be denominated in Canadian Dollars,
there shall not have occurred any change in national or international financial,
political or economic conditions or currency exchange rates or exchange controls
which in the reasonable opinion of the Administrative Agent or the L/C Issuer
would make it impracticable for such Letter of Credit to be denominated in
Canadian Dollars.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Company shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

 

87



--------------------------------------------------------------------------------

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:

5.01 Existence, Qualification and Power. Each Loan Party and each Restricted
Subsidiary (a) is duly organized or formed, validly existing and, as applicable,
in good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law; except in each case referred to in clause (b) or (c), to
the extent that could not reasonably be expected to have a Material Adverse
Effect.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(a) the authorizations, approvals, actions, notices and filings which have been
duly obtained, taken, given or made and are in full force and effect or (b) the
filing of Uniform Commercial Code financing statements and the recording of
Mortgages pursuant to the Loan Documents.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as enforcement may be limited by
equitable principles relating to or limiting creditors’ rights generally or by
bankruptcy, insolvency, reorganization, moratorium or similar laws.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the Company and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Company and its Subsidiaries as
of the date thereof, including liabilities for Taxes, material commitments and
Indebtedness.

 

88



--------------------------------------------------------------------------------

(b) The unaudited consolidated balance sheet of the Company and its Subsidiaries
dated June 30, 2011, and the related consolidated statement of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present in all material respects the financial
condition of the Company and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments. Schedule 5.05 sets forth all material indebtedness and other
liabilities, direct or contingent, of the Company and its consolidated
Subsidiaries as of the date of such financial statements, including liabilities
for Taxes, material commitments and Indebtedness.

(c) Any Reconciliations delivered with respect to the financial statements
described in clauses (a) and (b) above (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein and (ii) fairly present in all material respects the
financial condition of the Company and its Restricted Subsidiaries as of the
date thereof and their results of operations for the period covered thereby,
subject, in the case of the financial statements described in clause (b), to the
absence of footnotes and to normal year-end audit adjustments.

(d) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(e) The consolidated forecasted balance sheet and statements of income and cash
flows of the Company and its Restricted Subsidiaries delivered pursuant to
Section 6.01(c) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts, and represented, at the time of
delivery, the Company’s best estimate of its future financial condition and
performance (it being understood that projected financial information is as to
future events and are not to be viewed as facts, projected financial information
is subject to significant uncertainties and contingencies, many of which are
beyond the control of the Company and its Restricted Subsidiaries, that no
assurance can be given that any particular projected financial information will
be realized and that actual results during the period or periods covered by any
of such projected financial information may differ significantly from the
projected results and such differences may be material).

 

89



--------------------------------------------------------------------------------

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Company, threatened or contemplated, at law,
in equity, in arbitration or before any Governmental Authority, by or against
the Company or any of its Restricted Subsidiaries or against any of their
respective properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect.

5.07 No Default. Neither the Company nor any of its Restricted Subsidiaries is
in default under or with respect to (a) any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect or (b) any Senior Notes Document or Senior Convertible
Notes Document (including the Senior Notes Indenture Secured Debt Cap). No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

5.08 Ownership of Property; Liens; Investments.

(a) The Company and each of its Restricted Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

(b) Schedule 5.08(b) sets forth a complete and accurate list of all Liens on the
property or assets of the Company and each of its Restricted Subsidiaries,
showing as of the date hereof the lienholder thereof, the principal amount of
the obligations secured thereby and the property or assets of the Company or
such Restricted Subsidiary subject thereto. The property of the Company and each
of its Restricted Subsidiaries is subject to no Liens, other than Liens set
forth on Schedule 5.08(b), and as otherwise permitted by Section 7.01.

(c) Schedule 5.08(c) sets forth a complete and accurate list of all real
property owned by the Company and each of its Restricted Subsidiaries, showing
as of the date hereof the street address, county or other relevant jurisdiction,
state, record owner and book and estimated fair value thereof. The Company and
each of its Restricted Subsidiaries has good, marketable and insurable fee
simple title to the real property owned by the Company or such Restricted
Subsidiary, free and clear of all Liens, other than Liens created or permitted
by the Loan Documents.

(d) (i) Schedule 5.08(d)(i) sets forth a complete and accurate list of all
leases of real property with an annual rental expense exceeding $100,000 under
which the Company or any of its Restricted Subsidiaries is the lessee, showing
as of the date hereof the street address, county or other relevant jurisdiction,
state, lessor, lessee, expiration date and annual rental cost thereof. Each such
lease is the legal, valid and binding obligation of the lessor thereof,
enforceable in accordance with its terms.

(ii) Schedule 5.08(d)(ii) sets forth a complete and accurate list of all leases
of real property under which the Company or any of its Restricted Subsidiaries
is the lessor, showing as of the date hereof the street address, county or other
relevant jurisdiction, state, lessor, lessee, expiration date and annual rental
cost thereof. Each such lease is the legal, valid and binding obligation of the
lessee thereof, enforceable in accordance with its terms.

 

90



--------------------------------------------------------------------------------

(e) Schedule 5.08(e) sets forth a complete and accurate list of all Investments
held by the Company or any of its Restricted Subsidiaries on the date hereof,
showing as of the date hereof the amount, obligor or issuer and maturity, if
any, thereof.

5.09 Environmental Compliance. The Company has reasonably concluded that
existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

5.10 Insurance. The properties of the Company and its Restricted Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Company, in such amounts (after giving effect to any
self-insurance compatible with the following standards), with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the Company
or the applicable Restricted Subsidiary operates and as otherwise required by
the applicable provisions of this Agreement or any Collateral Document.

5.11 Taxes. The Company and its Subsidiaries have filed all Federal, state and
other material Tax returns and reports required to be filed, and have paid all
Federal, state and other material Taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed Tax
assessment in writing against the Company or any Restricted Subsidiary that
would, if made, have a Material Adverse Effect. Neither the Company nor any
Restricted Subsidiary is party to any Tax sharing agreement.

5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Plan that is
intended to be a qualified plan under Section 401(a) of the Code has received a
favorable determination letter from the Internal Revenue Service, or is entitled
to rely upon an opinion letter or advisory opinion issued by the Internal
Revenue Service with respect to a prototype plan document, to the effect that
the form of such Plan is qualified under Section 401(a) of the Code and the
trust related thereto has been determined by the Internal Revenue Service to be
exempt from Federal income Tax under Section 501(a) of the Code, or an
application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Company, nothing has occurred that
would prevent or cause the loss of such tax-qualified status.

 

91



--------------------------------------------------------------------------------

(b) There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) Other than those listed on Schedule 5.12(c) hereto, no ERISA Event has
occurred, and neither the Company nor any ERISA Affiliate is aware of any fact,
event or circumstance that could reasonably be expected to constitute or result
in an ERISA Event with respect to any Pension Plan; (ii) the Company and each
ERISA Affiliate has met all applicable requirements under the Pension Funding
Rules in respect of each Single Employer Pension Plan (and to the actual
knowledge of the Company and its ERISA Affiliates, in respect of each
Multiemployer Plan and Multiple Employer Plan) and no waiver of the minimum
funding standards under the Pension Funding Rules has been applied for or
obtained with respect to any Single Employer Pension Plan (and to the actual
knowledge of the Company and its ERISA Affiliate, with respect to any
Multiemployer Plan and Multiple Employer Plan); (iii) as of the most recent
valuation date for any Single Employer Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is 60% or
higher and neither the Company nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of the most recent
valuation date; (iv) neither the Company nor any ERISA Affiliate has incurred
any liability to the PBGC other than for the payment of premiums, and there are
no premium payments which have become due that are unpaid; (v) neither the
Company nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan
has been terminated by the plan administrator thereof nor by the PBGC, and no
event or circumstance has occurred or exists that could reasonably be expected
to cause the PBGC to institute proceedings under Title IV of ERISA to terminate
any Pension Plan.

(d) Neither the Company nor any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan other than (A) on the Closing Date, those listed on
Schedule 5.12(d) hereto and (B) thereafter, Pension Plans not otherwise
prohibited by this Agreement.

(e) With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by any Loan
Party or any Restricted Subsidiary of any Loan Party that is not subject to
United States law (a “Foreign Plan”):

(i) any employer and employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan have been made,
or, if applicable, accrued, in accordance with normal accounting practices,
except to the extent that the failure to comply with such law or such terms
could not reasonably be expected to have a Material Adverse Effect;

 

92



--------------------------------------------------------------------------------

(ii) the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles, except to the extent that
such insufficiency could not reasonably be expected to have a Material Adverse
Effect; and

(iii) each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities, except
to the extent that such failure to register or maintain good standing could not
reasonably be expected to have a Material Adverse Effect.

5.13 Subsidiaries; Equity Interests; Loan Parties. As of the Closing Date, the
Company has no Subsidiaries other than those specifically disclosed in Part
(a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Persons in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens except those created under the Collateral Documents and
Liens permitted by Section 7.01(c). As of the Closing Date, the Company has no
equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.13. All of the outstanding
Equity Interests in the Company have been validly issued and are fully paid and
nonassessable. Unissued Equity Interests in the Company in an amount sufficient
for the complete conversion of the Senior Convertible Notes have been
authorized. Set forth on Part (c) of Schedule 5.13 is a complete and accurate
list of all Loan Parties as of the Closing Date, showing as of the Closing Date
(as to each Loan Party) the jurisdiction of its incorporation, the address of
its principal place of business and its U.S. taxpayer identification number or,
in the case of any non-U.S. Loan Party that does not have a U.S. taxpayer
identification number, its unique identification number issued to it by the
jurisdiction of its incorporation. Set forth on Part (d) of Schedule 5.13 is a
complete and accurate list of all Restricted Subsidiaries (other than Loan
Parties) and all Unrestricted Subsidiaries as of the Closing Date. The copy of
the charter of each Loan Party and each amendment thereto provided pursuant to
Section 4.01(a)(v) is a true and correct copy of each such document, each of
which is valid and in full force and effect.

5.14 Margin Regulations; Investment Company Act.

(a) No Borrower is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

 

93



--------------------------------------------------------------------------------

(b) None of the Company, any Person Controlling the Company, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.15 Disclosure. The Company has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. No report, financial statement, certificate or
other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other written information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, taken as a whole and in the light of the circumstances under
which they were made, not misleading; provided that, for the avoidance of doubt,
no actual or purported oral statement shall be deemed to modify or qualify any
written statement and provided further that, with respect to projected financial
information, the Borrowers represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time (it
being understood that projected financial information is as to future events and
are not to be viewed as facts, projected financial information is subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Borrowers, that no assurance can be given that any particular
projected financial information will be realized and that actual results during
the period or periods covered by any of such projected financial information may
differ significantly from the projected results and such differences may be
material).

5.16 Compliance with Laws. Each Loan Party and each Subsidiary is in compliance
in all material respects with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (a) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

5.17 Taxpayer Identification Number; Other Identifying Information. The true and
correct U.S. taxpayer identification number of the Company and each Designated
Borrower is set forth on Schedule 10.02.

5.18 Intellectual Property; Licenses, Etc. To the best knowledge of the Company
and except where failure to do so could not reasonably be expected to have a
Material Adverse Effect, (i) the Company and its Restricted Subsidiaries own, or
possess the right to use, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights (collectively, “IP Rights”) that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person and (ii) no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Company or any Restricted Subsidiary
infringes upon any rights held by any other Person. No claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of the
Company, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

94



--------------------------------------------------------------------------------

5.19 Solvency. The Company is, together with its Restricted Subsidiaries on a
consolidated basis, Solvent, and the Loan Parties are, on a consolidated basis,
Solvent.

5.20 Casualty, Etc. Neither the businesses nor the properties of any Loan Party
or any Restricted Subsidiary are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

5.21 Labor Matters. Except as specifically disclosed on Schedule 5.21, there are
no collective bargaining agreements or Multiemployer Plans covering the
employees of the Company or any of its Restricted Subsidiaries as of the Closing
Date and neither the Company nor any of its Restricted Subsidiaries has suffered
any strikes, walkouts, work stoppages or other material labor difficulty within
the last five years.

5.22 Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Liens permitted by Section 7.01) on all right, title and interest of the
respective Loan Parties in the Collateral described therein. Except for filings
completed prior to the Closing Date and as contemplated hereby and by the
Collateral Documents, no filing or other action will be necessary to perfect or
protect such Liens.

5.23 Anti-Terrorism Laws.

(a) Neither any Borrower nor any of its Affiliates is in violation of any
Anti-Terrorism Law or engages in or conspires to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

(b) Neither any Borrower nor any of its Affiliates is any of the following (each
a “Blocked Person”): (i) a Person that is listed in the annex to, or is
otherwise subject to the provisions of, Executive Order No. 13224; (ii) a Person
owned or controlled by, or acting for or on behalf of, any Person that is listed
in the annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224; (iii) a Person with which any bank or other financial institution is
prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law; (iv) a Person that commits, threatens or conspires to commit
or supports “terrorism” as defined in Executive Order No. 13224; (v) a Person
that is named as a “specially designated national” on the most current list
published by the U.S. Treasury Department Office of Foreign Asset Control
(“OFAC”) at its official website or any replacement website or other replacement
official publication of such list; (vi) a Person who is affiliated with a Person
listed above; or (vii) an agency of the government of, an organization directly
or indirectly controlled by, or a Person resident in, a country on any official
list maintained by OFAC.

 

95



--------------------------------------------------------------------------------

(c) Neither any Borrower nor any of its Affiliates (i) conducts any business or
engages in making or receiving any contribution of funds, goods or services to
or for the benefit of any Blocked Person, (ii) has any of its assets in a
Blocked Person, (iii) deals in, or otherwise engages in any transaction relating
to, any property or interests in property blocked pursuant to Executive Order
No. 13224, or (iv) derives any of its operating income from investments in or
transactions with a Blocked Person.

5.24 Excluded Subsidiaries. None of the Excluded Subsidiaries is currently
engaged in any business activity or owns any assets, except as set forth on
Schedule 6.12(f).

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than any contingent obligation in respect of which no claim
has been made) hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Company shall, and shall (except in the
case of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each
Restricted Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail reasonably satisfactory to the Administrative Agent:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Company (or, if earlier, 15 days after the date required to
be filed with the SEC (giving effect to any extension permitted by the SEC so
long as the Company provides the Administrative Agent, prior to the date of any
such extension, with a reasonably detailed written explanation of its reason for
seeking such extension)), (i) a consolidated balance sheet of the Company and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit, (ii) to the extent there are any Unrestricted Subsidiaries as of the
end of such fiscal year, a Reconciliation with respect to each of the financial
statements described in the foregoing clause (i), all in reasonable detail, such
consolidated statements to be certified by the chief executive officer, chief
financial officer, treasurer or controller of the Company as fairly presenting
in all material respects the financial condition, results of operations,
shareholders’ equity and cash flows of the Company and its Restricted
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes and (iii) a report summarizing
contracts in progress as at the end of such fiscal year;

 

96



--------------------------------------------------------------------------------

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Company (or, if
earlier, 5 days after the date required to be filed with the SEC (giving effect
to any extension permitted by the SEC so long as the Company provides the
Administrative Agent, prior to the date of any such extension, with a reasonably
detailed written explanation of its reason for seeking such extension)), (i) a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statement of income or
operations for such fiscal quarter and for the portion of the Company’s fiscal
year then ended, and the related consolidated statement of changes in
shareholders’ equity, and cash flows for the portion of the Company’s fiscal
year then ended, in each case setting forth in each case in comparative form, as
applicable, the figures for the corresponding fiscal quarter of the previous
fiscal year and the corresponding portion of the previous fiscal year, all in
reasonable detail, such consolidated statements to be certified by the chief
executive officer, chief financial officer, treasurer or controller of the
Company as fairly presenting in all material respects the financial condition,
results of operations, shareholders’ equity and cash flows of the Company and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes, (ii) to the extent there are any
Unrestricted Subsidiaries as of the end of such fiscal quarter, a Reconciliation
with respect to each of the financial statements described in the foregoing
clause (i), all in reasonable detail, such consolidated statements to be
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Company as fairly presenting in all material respects the
financial condition, results of operations, shareholders’ equity and cash flows
of the Company and its Restricted Subsidiaries in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes and
(iii) a report summarizing contracts in progress as at the end of such fiscal
quarter; and

(c) as soon as available, but in any event no later than the January 31
immediately following the end of each fiscal year of the Company, forecasts
prepared by management of the Company of consolidated balance sheets and
statements of income or operations and cash flows of the Company and its
Restricted Subsidiaries on a quarterly basis for the immediately following
fiscal year (including the fiscal year in which the Maturity Date occurs).

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

 

97



--------------------------------------------------------------------------------

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail reasonably satisfactory to the Administrative
Agent and the Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Company (which delivery may, unless the Administrative Agent, or a Lender
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes);

(b) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Company by independent accountants in connection with the accounts or books
of the Company or any Restricted Subsidiary, or any audit of any of them;

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Company, and copies of all annual, regular, periodic and special reports
and registration statements which the Company may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(d) promptly after the furnishing thereof, copies of any material statement or
report furnished to any holder of debt securities of any Loan Party or any
Restricted Subsidiary pursuant to the terms of any indenture, loan or credit or
similar agreement, in each case, evidencing Indebtedness in excess of
$25,000,000 (including, without limitation, copies of all material notices and
other information delivered to or received from the Surety) and not otherwise
required to be furnished to the Lenders pursuant to Section 6.01 or any other
clause of this Section 6.02;

(e) promptly, and in any event within five Business Days after receipt thereof
by the Company or any Restricted Subsidiary, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
the Company or any Restricted Subsidiary;

(f) if during any fiscal quarter of any fiscal year of the Company the average
Total Outstandings exceeded $200,000,000, as soon as available, but in any event
within 30 days after the end of such fiscal quarter, a certificate of a
Responsible Officer of the Company substantially in the form of Exhibit L
setting forth a calculation of the Senior Notes Indenture Secured Debt Cap as of
the end of such fiscal quarter;

(g) if during any calendar month the average Total Outstandings exceeded
$200,000,000 and as of the end of such month the Aggregate Commitments exceeded
the Senior Notes Indenture Secured Debt Cap, as soon as available, but in any
event within 30 days after the Administrative Agent’s request therefor, a
certificate of a Responsible Officer of the Company substantially in the form of
Exhibit L setting forth a calculation of the Senior Notes Indenture Secured Debt
Cap as of the end of such calendar month;

 

98



--------------------------------------------------------------------------------

(h) for so long as any Senior Convertible Note remains outstanding, on the
Business Day closest to the date which is six (6) months prior to any Senior
Convertible Notes Maturity Date and within 15 Business Days of the end of each
calendar month prior to the date that is 92 days prior to any Senior Convertible
Notes Maturity Date, a certificate of a Responsible Officer of the Company
substantially in the form of Exhibit I setting forth a calculation of the
Remaining Liquidity as of such date; and

(i) promptly, such additional information regarding the business, financial or
corporate affairs of the Company or any Restricted Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that the Company shall deliver paper copies
or soft copies (i.e. by electronic mail) of such documents to the Administrative
Agent or any Lender upon its request to the Company to deliver such paper copies
or soft copies. The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Company with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or an
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrowers hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to any of the Borrowers or their respective
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. Each Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC”, such Borrower shall be deemed to have authorized
the Administrative Agent, the Arrangers, the L/C Issuer and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to such Borrower or
its securities for purposes of United

 

99



--------------------------------------------------------------------------------

States Federal and state securities laws (provided, however, that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information”; and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information”.

6.03 Notices. Reasonably promptly (and in any event within 5 Business Days)
after any Loan Party obtains knowledge thereof notify the Administrative Agent
and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including a Material Adverse Effect that has
resulted, or could reasonably be expected to result, from (i) a breach or
non-performance of, or any default under, a Contractual Obligation of the
Company or any Restricted Subsidiary; (ii) any dispute, litigation,
investigation, proceeding or suspension between the Company or any Subsidiary
and any Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Company or any
Restricted Subsidiary, including pursuant to any applicable Environmental Laws;

(c) of the occurrence of any ERISA Event;

(d) of any material change in accounting policies or financial reporting
practices by the Company or any Restricted Subsidiary, including any
determination by the Company referred to in Section 2.10(b);

(e) of any default under any Senior Notes Document or any Senior Convertible
Notes Document; and

(f) of the addition of any Restricted Subsidiary as an Indemnitor under the
Indemnity Agreement and of the occurrence of (i) any Default under and as
defined in the Indemnity Agreement or (ii) of any fact, condition or event that
only with the giving of notice or the passage of time or both, would become a
Default under and as defined in the Indemnity Agreement.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached. Each notice pursuant to
Section 6.03(f)) shall describe with particularity any and all provisions of any
Surety Credit Documents that have been breached.

 

100



--------------------------------------------------------------------------------

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable (a) all Federal income, state income and other material Tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Company or such Subsidiary; and (b) all lawful
material claims which, if unpaid, would by law become a Lien upon its property.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05, except to the extent a failure to maintain good standing
could not reasonably be expected to have a Material Adverse Effect; (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

6.06 Maintenance of Properties. Except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect, (a) maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order and condition, ordinary wear and
tear excepted; and (b) make all necessary repairs thereto and renewals and
replacements thereof.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Company, (a) insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self insurance compatible
with the following standards) as are customarily carried under similar
circumstances by such other Persons and providing for not less than 30 days’
prior notice to the Administrative Agent of termination, lapse or cancellation
of such insurance and otherwise in compliance with any applicable provisions of
any Collateral Document (it being understood that such insurance shall include
Federal flood insurance for all real property constituting Collateral that is
located in a flood hazard area) and (b) business interruption insurance in an
amount not less than $3,000,000 per occurrence and providing for not less than
30 days’ prior notice to the Administrative Agent of termination, lapse or
cancellation of such insurance.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect; provided that the Company and its Subsidiaries shall comply with all
Laws, orders, writs, injunctions and decrees described in Section 5.23 in all
respects.

6.09 Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Company or such Restricted Subsidiary, as the case may be.

 

101



--------------------------------------------------------------------------------

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at the expense of
the Company and at such reasonable times during normal business hours, upon
reasonable advance notice to the Company and to permit the Administrative Agent
to access property to conduct an environmental assessment or request an
environmental questionnaire if an Event of Default has occurred or the
Administrative Agent has a reasonable basis to believe that a material
environmental liability exists; provided, however, that (a) representatives and
independent contractors of each Lender may accompany the representatives and
independent contractors of the Administrative Agent on each such visit and
inspection and participate therein, but at such Lender’s own expense, (b) unless
an Event of Default exists, only one such visit, inspection, examination or
discussion may be conducted per fiscal year and (c) when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing as often
as may be reasonably desired at the expense of the Company at any time during
normal business hours and without advance notice.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions (a) for working
capital, Capital Expenditures permitted by Section 7.12 and other general
corporate purposes not in contravention of any Law or of any Loan Document,
(b) to finance Permitted Acquisitions and (c) to repay, prepay, redeem or
repurchase the Senior Notes Indebtedness, any Senior Convertible Notes
Indebtedness or any Indebtedness to the extent that such repayment, prepayment,
redemption or repurchase is permitted by Section 7.15.

6.12 Covenant to Guarantee Obligations and Give Security.

(a) The Company will, and will cause each Subsidiary that is or is required to
be a Loan Party to, from time to time, take such actions and execute and deliver
such documents and instruments as the Administrative Agent shall require to
ensure that the Administrative Agent on behalf of the Secured Parties shall have
received currently effective duly executed Collateral Documents pledging and
granting security interests or other Liens acceptable to the Administrative
Agent on substantially all of the assets of each Loan Party, whether now owned
or hereafter acquired, including: (i) all Equity Interests of any Subsidiary
(limited, in the case of each entity that is a CFC (which shall include for this
purpose any Domestic Subsidiary substantially all of the assets of which consist
of Equity Interests in one or more entities that are CFCs), to a pledge of 66%
of the voting Equity Interests of each such first-tier Foreign Subsidiary to the
extent the pledge of any greater percentage would result in adverse Tax
consequences to the Company); (ii) all Indebtedness of the Company or any
Subsidiary to any Loan Party; (iii) all of the other present and future property
and assets, real and personal, of each Loan Party, including, but not limited
to, machinery and equipment, inventory and other goods, accounts receivable,
owned real estate, leaseholds, fixtures, bank accounts, general intangibles,
financial assets, investment property, license rights, patents, trademarks,
tradenames, copyrights, chattel paper, insurance proceeds, contract rights,
hedge agreements, documents, instruments, indemnification rights, Tax refunds
and cash; and (iv) all proceeds and products of the property and assets
described in clauses (i) through (iii) above (each term used in this sentence
that is defined in Article 9 of the UCC shall have the meaning therein defined),
but excluding all Excluded Assets.

 

102



--------------------------------------------------------------------------------

(b) The security interests and Liens referenced in the foregoing subsection
(a) shall be evidenced by and subject to the terms of (i) the Collateral
Documents executed on the Closing Date, and (ii) such other security agreements,
pledge agreements, deeds of trust, mortgages or other documents as the
Administrative Agent shall reasonably require, all in form and substance
reasonably satisfactory to the Administrative Agent; provided that under no
circumstances shall any Loan Party be required to take any actions with respect
to real property that is not Material Real Property.

(c) Each of the Collateral Documents shall (i) constitute valid and enforceable
perfected security interests and mortgages superior to and prior to the rights
of all third Persons (other than Liens permitted pursuant to Section 7.01,
except Section 7.01(n)) and shall be subject to no Liens (other than Liens
permitted pursuant to Section 7.01), and (ii) be duly recorded or filed (or
memoranda or other appropriate record thereof recorded or filed) in such manner
and in such places as are required by law to establish, perfect, preserve and
protect the Liens in favor of the Administrative Agent required to be granted
pursuant thereto and, in each case, all Taxes, fees and other charges payable in
connection therewith shall be paid in full by the Company; provided that no
perfection actions will be required with respect to any Collateral for which the
cost of perfecting a security interest in such Collateral exceeds the practical
benefit to the Secured Parties as reasonably determined in good faith by the
Administrative Agent (it being acknowledged that no Loan Party shall be required
to (i) record the Administrative Agent’s Lien on the certificate of title with
respect to any motor vehicles, trailers, mobile homes, manufactured homes, boats
or rolling stock that constitute Collateral to the extent any such Collateral
has a fair market value of less than $25,000, (ii) take any perfection actions
with respect to letter of credit rights or commercial tort claims that
constitute Collateral, in either case to the extent any such Collateral is in an
individual amount of less than $250,000 and (iii) take any perfection actions
with respect to real property that is not Material Real Property). For the
avoidance of doubt, a discretionary waiver by the Administrative Agent of any
perfection requirements under this clause (c) shall have no effect on any
determination with respect to which Subsidiaries must or may be Loan Parties,
Restricted Subsidiaries or Unrestricted Subsidiaries pursuant to clauses
(d) through (i) of this Section 6.12.

(d) Subject to the proviso at the end of this clause (d), if any Person becomes
(I) a Restricted Subsidiary (other than an Immaterial Subsidiary), whether upon
formation or acquisition or upon the Company’s re-designation of any
Unrestricted Subsidiary as a Restricted Subsidiary, or (II) a Material
Subsidiary, the Company will (x) promptly notify the Administrative Agent
thereof and, (y) as soon as practicable but in any event within 60 days of such
Person becoming such a Restricted Subsidiary or Material Subsidiary (or, such
longer period not to exceed 90 days as approved by the Administrative Agent in
its sole discretion), deliver or cause to be delivered to the Administrative
Agent each of the following documents (collectively, the “Subsidiary Guarantor
Deliverables”):

(i) a Subsidiary Guaranty Joinder Agreement duly executed by such Subsidiary;

 

103



--------------------------------------------------------------------------------

(ii) a Security Joinder Agreement duly executed by such Subsidiary (with all
schedules thereto appropriately completed);

(iii) to the extent required to grant the security interest described in
Section 6.12(a)(i), (A) a Pledge Joinder Agreement duly executed by such
Subsidiary with respect to any Equity Interests it owns in any Subsidiary (with
all schedules thereto appropriately completed), (B) a Pledge Joinder Agreement
or Pledge Agreement Supplement, as appropriate, duly executed by each Loan Party
that owns any Equity Interest in such Subsidiary (with all schedules thereto
appropriately completed), and (C) to the extent any of such Equity Interests
constitutes a security under Article 8 of the Uniform Commercial Code, (x) the
certificates representing such Equity Interests and (y) duly executed, undated
stock powers or other appropriate powers of assignment in blank affixed thereto;

(iv) Mortgages with respect to such Subsidiary’s Material Real Property duly
executed by such Subsidiary, together with such Real Estate Support Documents
prepared or customarily prepared in connection with such Mortgages as the
Administrative Agent may reasonably request;

(v) Uniform Commercial Code financing statements naming such Subsidiary as
“Debtor” and naming the Administrative Agent as “Secured Party”, in form,
substance and number sufficient in the opinion of the Administrative Agent and
its special counsel to be filed in all Uniform Commercial Code filing offices
and in all jurisdictions in which filing is necessary or advisable to perfect in
favor of the Administrative Agent the Liens on the Collateral conferred under
the Collateral Documents to the extent such Liens may be perfected by Uniform
Commercial Code filings;

(vi) current copies of the Organization Documents of such Subsidiary and
resolutions of the board of directors, or equivalent governing body, of such
Subsidiary, together with such other documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing (or the local equivalent) of such
Subsidiary, the authorization of the transactions contemplated by the Loan
Documents and any other legal matters relating to such Subsidiary, the Loan
Documents or the transactions contemplated thereby;

(vii) an acknowledgment to the Intercreditor Agreement duly executed by such
Subsidiary; and

 

104



--------------------------------------------------------------------------------

(viii) if requested by the Administrative Agent, opinions of counsel to the
applicable Loan Parties and such Subsidiary with respect to the documents
delivered and the transactions contemplated by this Section 6.12(d)
substantially similar in form and substance to the opinion of counsel delivered
on the Closing Date pursuant to Section 4.01 (a)(vi);

provided, however, that so long as the 80% Guaranty Threshold is otherwise
satisfied without such Subsidiary becoming a Loan Party, and either (x) (A) such
Subsidiary is a Foreign Subsidiary or a Domestic Subsidiary substantially all of
the assets of which consist of Equity Interests in one or more entities that are
CFCs and (B) and the execution of such agreement would result in an adverse Tax
consequence to the Company or (y) such Subsidiary is a not a Wholly-Owned
Restricted Subsidiary, then, the Company may elect not to join such Subsidiary
as a Loan Party and the Subsidiary Guarantor Deliverables will not be required
with respect to such Subsidiary, in each case unless and until such time as such
Subsidiary becomes or is otherwise required to become a Loan Party in accordance
with Section 6.12(e).

(e) (i) Notwithstanding the foregoing (but subject to the exception in
Section 6.12(e)(ii) below and Section 6.12(g)), if as of the end of any period
of four consecutive fiscal quarters of the Company, the Loan Party EBITDA for
such period does not represent at least 80% of the Adjusted Consolidated EBITDA
for such period (the “80% Guaranty Threshold”), then the Company shall
(A) promptly notify the Administrative Agent that the 80% Guaranty Threshold is
not satisfied and (B) as soon as practicable but in any event, within 60 days
after the delivery of the Compliance Certificate for such period pursuant to
Section 6.02(a) (or such longer period not to exceed 90 days as approved by the
Administrative Agent in its sole discretion), cause one or more Subsidiary that
is not then a Loan Party (including, if necessary, one or more Wholly-Owned or
non-Wholly-Owned Foreign Subsidiaries or Wholly-Owned or non-Wholly-Owned
Domestic Subsidiaries (including Domestic Subsidiaries substantially all of the
assets of which consist of Equity Interests in one or more entities that are
CFCs), without regard to any adverse Tax consequences which may result
therefrom) to become a Subsidiary Guarantor and satisfy the Subsidiary Guarantor
Deliverables, as if such Subsidiaries were Material Subsidiaries, such that upon
such Subsidiaries becoming Subsidiary Guarantors, the 80% Guaranty Threshold
would have been satisfied for such period, as evidenced in a certificate of a
Responsible Officer setting forth the calculation of Loan Party EBITDA and
Adjusted Consolidated EBITDA in detail reasonably satisfactory to the
Administrative Agent. No Loan Party shall be included in the calculation of Loan
Party EBITDA unless the Administrative Agent has received evidence reasonably
satisfactory to it (following due diligence to be completed at the Company’s
expense) that the Administrative Agent will be able to enforce and collect on
its perfected security interests (including collectability from account debtors
in the applicable foreign jurisdictions) in the assets of a Subsidiary Guarantor
that is a Foreign Guarantor with practical results generally consistent with
enforcement and collection by a lender in the United States. The Loan Parties
shall in good faith satisfy the terms of this Section 6.12(e) by using
commercially reasonable efforts to, to the extent the 80% Guaranty Threshold is
satisfied by Foreign Subsidiaries being included as Loan Parties, include first
those Foreign Subsidiaries not (or least) subject to prior Liens under
Section 7.03(i) and not (or least) subject to legal impediments to perfecting or
enforcing liens on Collateral in ways comparable to Domestic Subsidiaries.

 

105



--------------------------------------------------------------------------------

(ii) Notwithstanding the provisions of Section 6.12(e)(i) above, the Company
shall not be deemed to have violated the requirements of Section 6.12(e) based
on the inability of a Foreign Subsidiary to provide a first priority security
interest as a matter of law in the applicable jurisdiction or because of the
existence of preexisting Liens incurred by such Foreign Subsidiary pursuant to
Section 7.01(n) causing the Liens in favor of the Administrative Agent to be
second priority Liens, however, in such case, the results of operations of such
Foreign Subsidiary shall not be included in the calculation of Consolidated
EBITDA for purposes of determining compliance with the financial covenants set
forth in Section 7.11. For the avoidance of doubt, the Consolidated Funded
Indebtedness and Consolidated Interest Charges of such Subsidiary shall continue
to be included in computations under Section 7.11, and any Subsidiary included
in the calculation of Loan Party EBITDA shall be required to deliver a
Subsidiary Joinder Guaranty notwithstanding its inability to provide a first
priority lien on its assets either as a matter of law or because of the
existence of preexisting Liens incurred pursuant to Section 7.01(n).

(iii) In the event that the Company determines that there is a reasonable
expectation that the 80% Guaranty Threshold may not have been met as of the most
recently ended fiscal quarter, it shall promptly give notice of such fact to the
Administrative Agent and during the period beginning with the Company’s
notification to the Administrative Agent and ending on the date reasonably
agreed to by the Company and the Administrative Agent, the parties hereto will
negotiate in good faith to amend the terms of this Agreement in order to
eliminate or mitigate any adverse impact on the Company or any of its
Subsidiaries as a result of designating a Foreign Subsidiary as a Loan Party in
order to satisfy the 80% Guaranty Threshold; provided, however, that the failure
of the parties to come to an agreement on such points will not constitute a
waiver of or otherwise affect the requirements of Sections 6.12(d) or (e).

(f) Notwithstanding the foregoing and subject to Section 6.12(g), if at any time
a Subsidiary that is not a Loan Party becomes a guarantor of any Indebtedness
(other than Indebtedness under the Loan Documents) of any Loan Party, then the
Company shall (i) promptly notify the Administrative Agent thereof and (ii) as
soon as practicable but in any event within 60 days after such Subsidiary
becomes such a guarantor (or such longer period not to exceed 90 days as
approved by the Administrative Agent in its sole discretion), cause such
Subsidiary to become a Subsidiary Guarantor and to deliver the Subsidiary
Guarantor Deliverables as if such Subsidiary were a Material Subsidiary;
provided that the foregoing shall not apply to the Subsidiaries listed on
Schedule 6.12(f) (“Excluded Subsidiaries”) notwithstanding the fact that such
Subsidiaries guarantee the Senior Notes and/or the Senior Convertible Notes.

(g) Notwithstanding anything to the contrary in Sections 6.12(e), (f) or (h) or
otherwise in the Loan Documents, under no circumstances shall DirectStar be
required to become a Subsidiary Guarantor hereunder.

 

106



--------------------------------------------------------------------------------

(h) Without limitation of the foregoing, the Company will, and will cause each
Subsidiary that is or is required to be a Loan Party to, at the expense of the
Company, make, execute, endorse, acknowledge, file and/or deliver to the
Administrative Agent from time to time such vouchers, invoices, schedules,
assignments, conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, Real Estate Support Documents, reports and other
assurances or instruments and take such further steps relating to the collateral
covered by any of the Collateral Documents as the Administrative Agent may
reasonably require from time to time; provided, however that the Company shall
only be required to use commercially reasonable efforts to deliver any
warehousemen letters, bailee letters, landlord consents or other third party
consents in the event such consents are required by the Administrative Agent.
Furthermore, the Company shall cause to be delivered to the Administrative Agent
such opinions of counsel, title insurance and other documents as may be
reasonably requested by the Administrative Agent from time to time to assure
itself that this Section has been complied with. The Company shall reimburse the
Administrative Agent immediately upon demand for all reasonable and documented
costs and expenses incurred by the Administrative Agent in connection with any
of the foregoing security, including but not limited to filing and recording
fees and costs of appraisals, audits and title insurance (provided that the
Company shall not be required under this clause (h) to pay the fees and expenses
of (i) more than one principal outside counsel for the Administrative Agent,
(ii) more than one outside counsel acting as regulatory counsel for the
Administrative Agent or (iii) more than a single local counsel for the
Administrative Agent in any relevant jurisdiction as reasonably determined by
the Administrative Agent (and which may include a single local counsel acting in
multiple jurisdictions)).

(i) The Company may at any time designate any Restricted Subsidiary (as used in
this clause (i) a “Proposed Re-Designated Subsidiary”) that is not a Borrower or
a Material Subsidiary and has not previously been an Unrestricted Subsidiary as
an Unrestricted Subsidiary and, if such Restricted Subsidiary is also a
Subsidiary Guarantor, release it from its Subsidiary Guaranty; in each case, so
long as (i) immediately before and after such designation, no Default shall have
occurred and be continuing, (ii) no such Proposed Re-Designated Subsidiary may
be designated as an Unrestricted Subsidiary if any of its Subsidiaries is a
Restricted Subsidiary or a Loan Party (in either case unless such Subsidiaries
are also Proposed Re-Designated Subsidiaries being designated as Unrestricted
Subsidiaries simultaneously therewith), (iii) immediately after giving effect to
such designation the Company and its Restricted Subsidiaries shall be in
compliance, on a historical pro forma basis, with the covenants set forth in
Section 7.11, (iv) to the extent such Proposed Re-Designated Subsidiary is a
Subsidiary Guarantor, (A) after giving pro forma effect to the release of such
Proposed Re-Designated Subsidiary as a Subsidiary Guarantor, the 80% Guaranty
Threshold would continue to have been met as of the four quarter period most
recently ended, and (B) of the remaining Wholly-Owned Loan Parties, those that
were Loan Parties as of the Closing Date must have, by themselves, (without the
Proposed Re-Designated Subsidiary) satisfied the 80% Guaranty Threshold as of
the Closing Date, (v) such Proposed Re-Designated Subsidiary would not
constitute a Material Subsidiary as of the end of the period of twelve
consecutive months most recently ended (such determination being made on the
consolidated EBITDA for such twelve month period), (vi) any direct or indirect
Borrowings by any such Proposed Re-Designated Subsidiary

 

107



--------------------------------------------------------------------------------

under this Agreement shall have been repaid prior to such designation, and
(vii) prior to the effectiveness of any such designation, the Company shall
deliver to the Administrative Agent a certificate in form and substance
reasonably acceptable to the Administrative Agent setting forth in reasonable
detail the calculations demonstrating compliance with the preceding clauses
(iii) through (vi).

6.13 Compliance with Environmental Laws. Except where the failure to do so would
not reasonably be expected to have a Material Adverse Effect, comply, and use
commercially reasonable efforts to cause all lessees and other Persons operating
or occupying its properties to comply, in all material respects, with all
applicable Environmental Laws and Environmental Permits; obtain and renew all
Environmental Permits necessary for its operations and properties; and conduct
any investigation, study, sampling and testing, and undertake any cleanup,
removal, remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
applicable Environmental Laws; provided, however, that neither the Company nor
any of its Restricted Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.

6.14 Compliance with Senior Notes Documents and Convertible Notes Documents.
Perform and observe all the terms and provisions of the Senior Notes Documents
and the Senior Convertible Notes Documents to be performed or observed by it.

6.15 Further Assurances. Promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any Restricted Subsidiary’s
properties, assets, rights or interests to the Liens now or hereafter intended
to be covered by any of the Collateral Documents, (iii) perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and any
of the Liens intended to be created thereunder (subject to the proviso set forth
in Section 6.12(c)) and (iv) assure, convey, grant, assign, transfer, preserve,
protect and confirm more effectively unto the Secured Parties the rights granted
or now or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any Restricted Subsidiary is or is to be a
party and the Collateral covered thereby.

6.16 Material Contracts. Perform and observe all the terms and provisions of
each Material Contract to be performed or observed by it, maintain each such
Material Contract in full force and effect, enforce each such Material Contract
in accordance with its terms, take all such action to such end as may be from
time to time requested by the Administrative Agent and, upon request of the
Administrative Agent, make to each other party to each such Material Contract
such demands and requests for information and reports or for action as the
Company or such Restricted Subsidiary is entitled to make under such Material
Contract.

 

108



--------------------------------------------------------------------------------

6.17 Designation as Senior Debt. Designate all Obligations as “Designated Senior
Indebtedness” (or any similar term) under, and defined in, any documentation
evidencing any other Indebtedness of the Company or any of its Restricted
Subsidiaries in which such concept is applicable.

6.18 Acquired Surety Bond Obligations. To the extent any Surety Bond Obligations
that are secured by Liens are acquired after the Closing Date pursuant to a
Permitted Acquisition, the Company or relevant Subsidiary with respect to such
Surety Bond Obligations shall uses commercially reasonable efforts to cause such
Liens (whether in the form of subrogation rights or otherwise and whether or not
perfected) permitted under Section 7.01(o) to be terminated or replaced by Liens
governed by Surety Credit Documents and subject to the Intercreditor Agreement
within two hundred seventy (270) days of the date of the Permitted Acquisition
in connection with which such Surety Bond Obligations were acquired.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than any contingent obligation in respect of which no claim
has been made) hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Company shall not, nor shall it permit any
Restricted Subsidiary to, directly or indirectly, and solely in the case of
Section 7.20, the Company shall not:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 5.08(b) and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.03(d), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.03(d);

(c) Liens for Taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

109



--------------------------------------------------------------------------------

(d) statutory and common law liens of landlords and carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business which are not overdue for a period of more than 30
days or which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of tenders, bids, trade contracts and
leases (other than Indebtedness), statutory or regulatory obligations, bankers’
acceptances, appeal bonds, government contracts, and other obligations of a like
nature incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions, municipal and zoning ordinances and
other similar encumbrances affecting real property which, in the aggregate, are
not substantial in amount, and which do not materially interfere with the
ordinary conduct of the business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.03(g); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value (as determined by the Company in good
faith), whichever is lower, of the property being acquired on the date of
acquisition;

(j) normal and customary rights of setoff upon deposits of cash in favor of
banks and other depositary institutions and Liens of a collecting bank arising
under the UCC on checks and other items of payment in the course of collection;

(k) the Lien in favor of the trustee under the Senior Notes Indenture pursuant
to the applicable section thereof on certain property in its possession as
security for payment of fees and other amounts owing to it in its capacity as
such trustee;

(l) (i) Liens in favor of the Surety on the Surety Priority Collateral arising
pursuant to any of the Surety Credit Documents so long as such Liens remain
subject to the terms of the Intercreditor Agreement, and (ii) Liens securing any
other Surety Bond Obligations permitted under Section 7.03(o)(ii) provided that
to the extent such Surety Bond Obligations exceed $200,000,000 in the aggregate
at any time, such Liens are either terminated or made subject to an
Intercreditor Agreement within two hundred seventy (270) days after the date of
the Permitted Acquisition giving rise to such Liens;

(m) Liens under the Senior Notes Indenture (an “Indenture Lien”) arising out of
the existence of a Lien in the same assets granted or suffered to exist by the
Company or any of its Restricted Subsidiaries that constitutes a Lien permitted
under this Section 7.01; provided that such Indenture Lien is granted or
suffered to exist in order to prevent a violation of the negative pledge
provisions of the Senior Notes Indenture;

 

110



--------------------------------------------------------------------------------

(n) Subject to compliance with Section 6.12 in respect of Loan Parties, Liens on
the assets of Foreign Subsidiaries that are Restricted Subsidiaries securing
Indebtedness permitted under Section 7.03(i);

(o) Liens on cash set aside with respect to any Indebtedness in connection with
a prepayment permitted hereunder (subject, in the case of the Senior Notes
Indebtedness, the Senior Convertible Notes Indebtedness and any Indebtedness
incurred pursuant to Section 7.03(j), to satisfaction of the requirements of
Section 7.15 as if such cash defeasance constituted a prepayment on the date of
such defeasance), or government securities purchased with such cash, in either
case, to the extent but only to the extent that such cash or government
securities pre-fund the payment of principal and/or interest on such
Indebtedness and are held in a collateral or escrow account or similar
arrangement to be applied for such purpose; provided that such Indebtedness is
permitted to be defeased under the terms thereof at the time such cash is set
aside or securities are purchased;

(p) leases or subleases granted to others that do not materially interfere with
the ordinary course of business of the Company and its Restricted Subsidiaries,
taken as a whole;

(q) Liens of lessors in any property subject to any operating lease, including
Liens arising from precautionary UCC financing statements or similar filings
made in respect of such leases;

(r) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Company or any Subsidiary or becomes a Subsidiary
of the Borrower; provided that such Liens were not created in contemplation of
such merger, consolidation or Investment and do not extend to any assets other
than those of the Person merged into or consolidated with the Company or such
Subsidiary or acquired by the Company or such Subsidiary, and the applicable
Indebtedness secured by such Lien is permitted under Section 7.03(h);

(s) Liens in favor of any Loan Party;

(t) Liens securing reimbursement obligations in an aggregate amount not
exceeding $25,000,000 with respect to bankers’ acceptances or letters of credit
that encumber documents and other property relating to such bankers’ acceptances
or letters of credit and the products and proceeds thereof; provided, however
that the aggregate amount of Liens incurred pursuant to this Section 7.01(t) and
Section 7.01(v) shall not collectively exceed $35,000,000;

(u) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

 

111



--------------------------------------------------------------------------------

(v) Liens on Cash or Cash Equivalents encumbering customary initial deposits and
margin deposits, and other Liens that are within the general parameters
customary in the industry and incurred in the ordinary course of business, in an
aggregate amount incurred pursuant to this clause (v) not exceeding $25,000,000,
in each case, securing Indebtedness under Swap Contracts permitted pursuant to
Section 7.03(f); provided, however that the aggregate amount of Liens incurred
pursuant to this Section 7.01(v) and Section 7.01(t) shall not collectively
exceed $35,000,000;

(w) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Company or any of
its Restricted Subsidiaries in the ordinary course of business in accordance
with the past practices of the Company and its Restricted Subsidiaries prior to
the Closing Date;

(x) Liens solely on cash earnest money deposits made in connection with any
letter of intent or purchase agreement in connection with an Investment
permitted hereunder;

(y) any encumbrance or restriction (including put and call arrangements) with
respect to capital stock of any joint venture or similar arrangement pursuant to
any joint venture or similar agreement; provided that such encumbrance or
restriction does not prohibit the granting of a Lien by a Loan Party on any
Collateral and any entity formed as part of such joint venture remains subject
to the provisions of this Agreement to the extent provided herein;

(z) Liens on cash reserves securing Indebtedness of the Borrower and its
Subsidiaries in respect of surety bonds permitted by Section 7.03(o)(i);
provided that the aggregate amount of all such deposits and cash reserves
provided by the Borrower and its Subsidiaries in respect of surety bonds
permitted by Section 7.03(o)(i) shall not, at any time, exceed $35,000,000; and

(aa) other Liens securing Indebtedness or other obligations in aggregate
outstanding principal amount not to exceed $10,000,000 or assets of comparable
value.

7.02 Investments. Make any Investments, except:

(a) Investments in the form of Cash Equivalents;

(b) advances to officers, directors and employees of the Company and Restricted
Subsidiaries for travel, entertainment, relocation and other matters that are
reasonably expected at the time of such advances ultimately to be treated as
expenses in accordance with GAAP;

(c) (i) Investments by the Company and its Restricted Subsidiaries in their
respective Subsidiaries outstanding on the date hereof and set forth on Schedule
5.08(e), (ii) additional Investments by the Company and its Restricted
Subsidiaries in Loan Parties and (iii) additional Investments by Restricted
Subsidiaries that are not Loan Parties in other Restricted Subsidiaries that are
not Loan Parties, other than, in the case of (i), (ii) and (iii), Investments in
Excluded Subsidiaries;

 

112



--------------------------------------------------------------------------------

(d) Investments existing on the date hereof (other than those referred to in
Section 7.02(c)(i)) and set forth on Schedule 5.08(e);

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(f) Guarantees permitted by Section 7.03(e) and guarantees of obligations of the
Company or its Restricted Subsidiaries that do not constitute Indebtedness that
are otherwise permitted under this Agreement;

(g) Permitted Acquisitions;

(h) the DirectStar Seller Note;

(i) so long as no Default then exists or would result therefrom, other
Investments so long as the aggregate amount of such Investments at the time of
incurrence does not exceed the sum of (i) 10% of the Consolidated Net Assets
(the “Base Investment Basket”) plus (ii) the Excess Cash Flow Basket for each
fiscal year ending after the Closing Date (less any portion of the Excess Cash
Flow Basket used in any such fiscal year for Capital Expenditures permitted by
Section 7.12); it being understood that Investments made pursuant to this clause
(i) of Section 7.02 shall be applied, first, to the Base Investment Basket,
second, to the Excess Cash Flow Baskets for the fiscal years ending prior to the
fiscal year in which such Investment is being made, and, third, to the Excess
Cash Flow Basket for the fiscal year in which such Investment is being made;

(j) stock, obligations or securities received in satisfaction of judgments;

(k) [Reserved];

(l) Swap Contracts permitted pursuant to Section 7.03(f);

(m) loans to employees and officers of the Company or a Restricted Subsidiary
made in the ordinary course of business not to exceed $2,000,000 in the
aggregate at any one time outstanding in respect of the Company and all
Restricted Subsidiaries taken together;

(n) Investments made by the Company or its Restricted Subsidiaries consisting of
consideration received in connection with a Disposition permitted by
Section 7.05;

(o) Investments of a Person or any of its Subsidiaries existing at the time such
Person becomes a Restricted Subsidiary of the Company or at the time such Person
merges or consolidates with the Company or any of its Restricted Subsidiaries,
in either case, in compliance with this Agreement; provided that such
Investments were not made by such Person in connection with, or in anticipation
or contemplation of, such Person becoming a Restricted Subsidiary of the Company
or such merger or consolidation; and

 

113



--------------------------------------------------------------------------------

(p) repurchases of any Indebtedness to the extent such repurchase is permitted
by this Agreement.

7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under the Loan Documents;

(b) the Senior Notes Indebtedness;

(c) the Senior Convertible Notes Indebtedness;

(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.03 and
any Permitted Refinancing thereof;

(e) (i) Guarantees of the Company or any Loan Party in respect of Indebtedness
otherwise permitted hereunder of the Company or any other Loan Party and
(ii) Guarantees of any Restricted Subsidiary that is not a Loan Party in respect
of Indebtedness otherwise permitted hereunder of any other Restricted Subsidiary
that is not a Loan Party;

(f) obligations (contingent or otherwise) of the Company or any Restricted
Subsidiary existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation; and (ii) in the case of any Secured
Hedge Agreement, such Swap Contract does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

(g) Indebtedness in respect of capital leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets within the limitations
set forth in Section 7.01(i); provided, however, that the aggregate amount of
all such Indebtedness outstanding at the time of such incurrence shall not
exceed $75,000,000 plus an amount equal to 5% of Consolidated Net Assets at the
time of such incurrence and any Permitted Refinancings thereof;

(h) Indebtedness of any Person that becomes a Restricted Subsidiary of the
Company after the date hereof pursuant to a Permitted Acquisition, which
Indebtedness is existing at the time such Person becomes a Subsidiary of the
Company (other than Indebtedness incurred solely in contemplation of such
Person’s becoming a Subsidiary of the Company) and any Permitted Refinancings
thereof; provided that immediately after giving effect to the incurrence of any
such Indebtedness, the Company will be in

 

114



--------------------------------------------------------------------------------

pro forma compliance with the financial covenants set forth in Section 7.11 (to
be determined on the basis of the financial information most recently delivered
to the Administrative Agent pursuant to Section 6.01(a) or (b) as though such
Indebtedness had been incurred as of the first day of the fiscal period covered
thereby);

(i) Indebtedness (which may be secured or unsecured) of Foreign Restricted
Subsidiaries; provided, however, and subject to other applicable restrictions
under Section 6.12, that the aggregate amount of all such Indebtedness
outstanding at the time of such incurrence shall not exceed the greater of
(i) $35,000,000 and (ii) an amount equal to the maximum amount of Indebtedness
that would not cause the Foreign Leverage Ratio to exceed 3.00 to 1.00 on the
date of incurrence and any Permitted Refinancings thereof;

(j) unsecured Indebtedness; provided, however, that (i) immediately after giving
effect to the incurrence of any such Indebtedness, the Company will be in pro
forma compliance with the financial covenants set forth in Section 7.11 (to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent pursuant to Section 6.01(a) or (b) as though such
Indebtedness had been incurred as of the first day of the fiscal period covered
thereby), (ii) such Indebtedness shall not mature earlier than the Maturity Date
and (iii) such Indebtedness shall not be subject to any financial covenant which
is more restrictive than the financial covenants in the Loan Documents at the
time of the incurrence of such Indebtedness;

(k) Indebtedness (which is unsecured if owed by a Loan Party) owed (i) to a Loan
Party or (ii) to any other Restricted Subsidiary to the extent such Indebtedness
is permitted as an Investment pursuant to Section 7.02;

(l) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn against
insufficient funds in the ordinary course of business; provided, however, that
such Indebtedness is extinguished within five Business Days of incurrence;

(m) indemnification, adjustment of purchase price, earnout or similar
obligations (including any Earnout Obligations), in each case, on customary
terms incurred or assumed in connection with any Permitted Acquisition or
permitted Disposition of any business or assets of any Restricted Subsidiary or
Equity Interests of a Restricted Subsidiary;

(n) customer deposits and advance payments received in the ordinary course of
business;

(o) (i) obligations of any Borrower and or Restricted Subsidiary under the
Surety Credit Documents so long as such obligations remain subject to the terms
of the Intercreditor Agreement, and (ii) any Surety Bond Obligations (including
Surety Bond Obligations of any Person with which such Subsidiary is merged or
consolidated pursuant to the applicable Permitted Acquisition) that are acquired
subsequent to the

 

115



--------------------------------------------------------------------------------

Closing Date pursuant to a Permitted Acquisition, provided such Surety Bond
Obligations are in existence at the time of the applicable Permitted Acquisition
and provided further to the extent that such Surety Bond Obligations exceed
$200,000,000 in the aggregate at any time, the Liens securing such Surety Bond
Obligations are either terminated or made subject to an Intercreditor Agreement
within two hundred seventy (270) days after the date of the Permitted
Acquisition giving rise to such Surety Bond Obligations; provided, however that,
at any time that the Consolidated Leverage Ratio is greater than 3.25 to 1.00,
the aggregate Surety Bond Obligations under this clause (o) shall not exceed
$750,000,000; and

(p) other Indebtedness in an aggregate principal amount not to exceed
$25,000,000 at any time outstanding.

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom and all representations and warranties
hereunder would remain true and correct after giving effect to such
transactions:

(a) any Restricted Subsidiary may merge into or consolidate with (i) the
Company; provided that the Company shall be the continuing or surviving Person,
or (ii) any one or more other Restricted Subsidiaries; provided that (A) when
any Designated Borrower is merging into or consolidating with another Restricted
Subsidiary, the Designated Borrower shall be the continuing or surviving Person
and (B) when any Subsidiary Guarantor is merging into or consolidating with
another Restricted Subsidiary that is not a Designated Borrower or Subsidiary
Guarantor, the Subsidiary Guarantor shall be the continuing or surviving Person
(unless simultaneously with the consummation of the closing of such merger or
consolidation the Restricted Subsidiary shall become a Subsidiary Guarantor in
which case the Restricted Subsidiary may be permitted to be the continuing or
surviving Person);

(b) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Company or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Loan Party, then the transferee must either be the Company or another Loan
Party; and

(c) in connection with any Permitted Acquisition, any Restricted Subsidiary of
the Company may merge into or consolidate with any other Person or permit any
other Person to merge into or consolidate with it; provided that (i) the Person
surviving such merger or consolidation shall be a Restricted Subsidiary of the
Company, (ii) in the case of any such merger or consolidation to which any
Designated Borrower is a party, the Designated Borrower shall be the continuing
or surviving Person and (iii) in the case of any such merger or consolidation
not described in the foregoing clause (ii) to which any Subsidiary Guarantor is
a party, the Subsidiary Guarantor shall be the continuing or surviving Person
(unless simultaneously with the consummation of the closing of such merger or
consolidation the other merging or consolidating Person shall become a
Subsidiary Guarantor and shall deliver all of the documentation required by
Section 6.12(d), in which case such merging or consolidating Person may be
permitted to be the continuing or surviving Person).

 

116



--------------------------------------------------------------------------------

(d) each of the Company and any of its Restricted Subsidiaries may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided that such merger or consolidation is a permitted
Investment under Section 7.02(g) or (i) (and, if under Section 7.02(i), such
merger or consolidation is part of a transaction or series of transactions that
would satisfy the requirements set forth in the definition of “Permitted
Acquisition”, if such merger or consolidation were an Acquisition, and does not
conflict with any other provision of this Agreement) and provided further,
however, that in each case, immediately after giving effect thereto (i) in the
case of any such merger or consolidation to which the Company is a party, the
Company is the surviving Person and (ii) in the case of any merger or
consolidation to which the Company is not a party, (A) the Person surviving such
merger or consolidation shall be a Restricted Subsidiary, (B) in the case of any
such merger or consolidation to which any Designated Borrower is a party, the
Designated Borrower shall be the continuing or surviving Person and (C) in the
case of any such merger or consolidation not described in the foregoing clause
(B) to which any Subsidiary Guarantor is a party, the Subsidiary Guarantor shall
be the continuing or surviving Person (unless simultaneously with the
consummation of the closing of such merger or consolidation the other merging or
consolidating Person shall become a Subsidiary Guarantor and shall deliver all
of the documentation required by Section 6.12(d), in which case such merging or
consolidating Person may be permitted to be the continuing or surviving Person).

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete, worn out, excess, surplus or idle property or
property no longer used in the business of such Person, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property by any Restricted Subsidiary to the Company or to a
Restricted Subsidiary (other than an Excluded Subsidiary); provided that if the
transferor of such property is a Loan Party, the transferee thereof must either
be the Company or another Loan Party;

(e) Dispositions permitted by Section 7.04;

 

117



--------------------------------------------------------------------------------

(f) the Disposition of DirectStar pursuant to the DirectStar Purchase Agreement;

(g) Dispositions by the Company and its Restricted Subsidiaries not otherwise
permitted under this Section 7.05; provided that at the time of such
Disposition, (i) no Default shall exist or would result from such Disposition,
and (ii) the aggregate book value of all property Disposed of in reliance on
this clause (g) (after giving effect to such Disposition) after the Closing Date
shall not exceed an amount equal to 15% of Consolidated Net Assets at the time
of such Disposition and provided further that Disposition under this clause
(g) may be made to any Excluded Subsidiary;

(h) non-exclusive licenses or sublicenses of IP Rights in the ordinary course of
business and substantially consistent with past practice, and leases or
subleases granted to others that do not materially interfere with the ordinary
course of business of the Company or any of its Restricted Subsidiaries;

(i) Dispositions of non-core assets acquired in a Permitted Acquisition by the
Company or any of its Restricted Subsidiaries within 18 months of such Permitted
Acquisition; provided that such non-core assets, in the aggregate, do not exceed
40% of the consolidated net assets (measured using the definition of
“Consolidated Net Assets” mutatis mutandis and measured as of the date of such
Permitted Acquisition) acquired pursuant to such Permitted Acquisition;

(j) any settlement of or payment in respect of, or series of settlements or
payments in respect of, any property or casualty insurance claim or any
condemnation proceeding relating to any asset of the Company or any of its
Restricted Subsidiaries;

(k) Dispositions of property constituting the making of Investments permitted
under Section 7.03 and Dispositions of property constituting the making of
Restricted Payments permitted by Section 7.06;

(l) the sale of past due accounts receivable in the ordinary course of business
consistent with the practices of similarly situated companies; and

(m) Sale Leaseback Transactions permitted by Section 7.18.

provided, however, that any Disposition pursuant to clauses (a) through
(m) shall be for fair market value.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

(a) each Restricted Subsidiary may make Restricted Payments to the Company, any
other Loan Party and any other Person that owns an Equity Interest in such
Restricted Subsidiary, ratably according to their respective holdings of the
type of Equity Interest in respect of which such Restricted Payment is being
made;

 

118



--------------------------------------------------------------------------------

(b) the Company and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

(c) the Company and each Restricted Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests;

(d) the Company may repay, prepay, redeem, purchase, defease or otherwise
satisfy the Senior Convertible Notes to the extent permitted by Section 7.15;
and

(e) the Company may make Restricted Payments, if after giving effect thereto the
aggregate amount of Restricted Payments paid or made after the Closing Date
would be less than the sum of $175,000,000 plus 50% of Consolidated Net Income
(or minus 50% if negative) for each fiscal year ending after the Closing Date
plus 100% of the net cash proceeds received by the Company with respect to the
sale or issuance of any Equity Interest in the Company after the Closing Date
(other than any proceeds described in the foregoing clause (c) or any proceeds
used for Capital Expenditures) plus an amount equal to 100% of the principal
amount of any Senior Convertible Notes Indebtedness converted into Equity
Interests in the Company after the Closing Date; provided that Administrative
Agent shall have received a written certificate of a Responsible Officer in
reasonable detail confirming that such Restricted Payment complies with the
terms of this Section 7.06(e) prior to declaration and payment thereof which
certification shall be true and complete in all material respects on the date of
payment thereof.

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by it on the
Closing Date and any business or activities which are similar, related or
incidental thereto.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Company, whether or not in the ordinary course of business;
provided that the foregoing restriction shall not apply to (a) the transactions
contemplated by the Loan Documents; (b) payment of reasonable compensation to
officers and employees for services actually rendered to Borrowers or their
respective Subsidiaries; (c) payment of customary directors’ fees and
indemnities; (d) transactions with Affiliates that were consummated prior to the
date hereof and are set forth on Schedule 7.08; (e) transactions with Affiliates
upon fair and reasonable terms and are no less favorable to the Company or such
Restricted Subsidiary than the Company or such Restricted Subsidiary would
obtain in a comparable arm’s length transaction with a Person not an Affiliate
of the Company or such Restricted Subsidiary, and (f) transactions between or
among the Loan Parties and their Restricted Subsidiaries subject to compliance
by such Subsidiaries with the other requirements of Article VII.

 

119



--------------------------------------------------------------------------------

7.09 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that
(a) limits the ability (i) of any Restricted Subsidiary to make Restricted
Payments to the Company or any other Loan Party or to otherwise transfer
property to the Company or any other Loan Party, except in each case for any
agreement in effect on the date hereof and set forth on Schedule 7.09, (ii) of
any Restricted Subsidiary to Guarantee the Indebtedness of the Company or any
other Borrower or (iii) of the Company or any Restricted Subsidiary to create,
incur, assume or suffer to exist Liens on property of such Person to secure the
Obligations; provided, however, that this clause (iii) shall not prohibit any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 7.03(g) solely to the extent any such negative pledge
relates to the property financed by or the subject of such Indebtedness; or
(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure the Obligations.

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.11 Financial Covenants.

(a) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Company to be less
than 3.00 to 1.00.

(b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio at any
time to be greater than 3.50 to 1.00.

7.12 Capital Expenditures. Make or become legally obligated to make any Capital
Expenditure, except for Capital Expenditures in the ordinary course of business
not exceeding, in the aggregate for the Company and its Restricted Subsidiaries
during any fiscal year, an amount equal to the Base Capex Basket for such fiscal
year plus the Excess Cash Flow Basket for such fiscal year (less any portion of
the Excess Cash Flow Basket used in such fiscal year for Investments permitted
by clause (i) of Section 7.02); provided, however, that so long as no Default
has occurred and is continuing or would result from such expenditure, any
portion of the Base Capex Basket, if not expended in the fiscal year for which
it is permitted above, may be carried over for expenditure in the next following
fiscal year (such unused portion, the “Carryover Capex Basket”); it being
understood that Capital Expenditures made pursuant to this Section in any fiscal
year shall be applied, first, to the Carryover Capex Basket for such fiscal
year, second, to the Base Capex Basket for such fiscal year, and, third, to the
Excess Cash Flow Basket for such fiscal year.

7.13 Amendments of Organization Documents. Amend any of its Organization
Documents, except for amendments that do not affect (a) the Company or such
Restricted Subsidiary’s right and authority to enter into and perform its
obligations under the Loan Documents to which it is a party, (b) the perfection
of the Administrative Agent’s lien in any of the Collateral or (c) the authority
and obligation of the Company or such Restricted Subsidiary to perform and pay
the Obligations.

 

120



--------------------------------------------------------------------------------

7.14 Accounting Changes. Make any (a) significant change in accounting policies
or reporting practices, except as required by Law or GAAP, or (b) change in its
fiscal year.

7.15 Prepayments, Etc. of Indebtedness; Repayments of Senior Convertible Notes
Indebtedness. (a) Prepay, redeem, purchase, defease or otherwise satisfy prior
to the scheduled maturity thereof in any manner, or make any payment in
violation of any subordination terms of, the Senior Notes Indebtedness, the
Senior Convertible Notes Indebtedness or any Indebtedness incurred pursuant to
Section 7.03(j), except (i) the prepayment, redemption or repurchase (not in
violation of the subordination terms thereof) of any such Indebtedness, so long
as after giving pro forma effect to such prepayment, redemption or repurchase,
no Default shall exist or would result therefrom and the Available Liquidity
will not be less than $50,000,000 and (ii) any Permitted Refinancing of any
Senior Notes Indebtedness, the Senior Convertible Notes Indebtedness or any
Indebtedness incurred pursuant to Section 7.03(j) or (b) repay, redeem,
purchase, defease or otherwise satisfy on the scheduled maturity thereof in any
manner any Senior Convertible Notes Indebtedness, unless, after giving pro forma
effect thereto, the Available Liquidity will not be less than $50,000,000.

7.16 Amendment, Etc. of Indebtedness. (a) Amend, modify or change in any manner
any term or condition of any Senior Notes Indebtedness, the Senior Convertible
Notes Indebtedness or any Indebtedness set forth in Schedule 7.03, except for an
amendment, modification or change that complies with the requirements of the
definition of Permitted Refinancing.

(b) Amend or modify any of the terms of the Indemnity Agreement if such
amendment or modification would add or change any terms in a manner adverse to
the Lenders; provided that this Section 7.16 shall not prohibit the issuance of
Bonds (as defined in the Indemnity Agreement), the joinder of or other change in
any parties to the Surety Credit Documents in accordance with their terms or any
amendment or modifications which do not require the consent of any Loan Party or
Subsidiary.

7.17 Post-Closing Action. Fail to deliver any post-closing delivery described on
Schedule 7.17 to the Administrative Agent within the time period specified
therein for such delivery.

7.18 Sale and Leaseback Transactions. Enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred (any such arrangement a “Sale Leaseback Transaction”); provided that
the Company or any Restricted Subsidiary may enter into Sale Leaseback
Transactions for equipment or real property so long as (i) no Default exists at
the time of consummation of such Sale Leaseback Transaction and (ii) the
aggregate fair market value of all equipment and real property sold by the
Company and its Restricted Subsidiaries pursuant to a Sale Leaseback Transaction
in any fiscal year does not exceed $10,000,000.

7.19 Designation of Senior Debt. Designate any Indebtedness (other than the
Indebtedness under the Loan Documents) of the Company or any of its Restricted
Subsidiaries as “Designated Senior Debt” (or any similar term) under, and as
defined in, any documentation evidencing any other Indebtedness of the Company
or any of its Restricted Subsidiaries in which such concept is applicable.

 

121



--------------------------------------------------------------------------------

7.20 Holding Company. In the case of the Company, engage in any business or
activity other than (a) the ownership of all outstanding Equity Interests in its
Subsidiaries, (b) maintaining its corporate existence, (c) participating in tax,
accounting and other administrative activities as the parent of the consolidated
group of companies, including the Loan Parties, (d) the execution and delivery
of the Loan Documents to which it is a party and the performance of its
obligations thereunder, (e) the incurrence of Liens permitted under
Section 7.01, (f) the making of Investments permitted under Section 7.02,
(g) the incurrence of Indebtedness permitted under Section 7.03, (h) businesses
or activities of a type engaged in prior to the Closing Date and (i) businesses
or activities incidental to the businesses or activities described in clauses
(a) through (h) of this Section and within the scope of operations as of the
Closing Date.

7.21 Excluded Subsidiaries. In the case of Excluded Subsidiaries, engage in any
business activity or own any assets, except as set forth on Schedule 6.12(f).

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. Any Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation or deposit any funds as
Cash Collateral in respect of L/C Obligations, (ii) pay within three Business
Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or (iii) pay within five Business Days
after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or

(b) Specific Covenants. (i) Any Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02(a), 6.02(d),
6.02(e), 6.02(f), 6.02(g), 6.02(h), 6.03(a), 6.03(b), 6.03(e), 6.05, 6.10, 6.11,
6.12 or 6.17 or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days following the earlier to occur of (i) the date a
Responsible Officer obtains knowledge of such failure and (ii) the date that a
Responsible Officer receives notice from the Administrative Agent of such
failure; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

 

122



--------------------------------------------------------------------------------

(e) Cross-Default. (i) The Company or any Restricted Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and penal sums under any surety bond and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than the
Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which the
Company or any Restricted Subsidiary is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which the Company or any Restricted Subsidiary is an Affected
Party (as so defined) and, in either event, the Swap Termination Value owed by
the Company or such Restricted Subsidiary as a result thereof is greater than
the Threshold Amount; or

(f) Insolvency Proceedings, Etc. The Company or any Restricted Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Company or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or

 

123



--------------------------------------------------------------------------------

(h) Judgments. There is entered against the Company or any Restricted Subsidiary
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer meets the requirements set forth in Section 6.07, has been
notified of the potential claim and does not dispute coverage), or (ii) any one
or more non-monetary final judgments that have, or could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 30 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount during any period of
twelve consecutive months in excess of the Threshold Amount, or (ii) the Company
or any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or any Collateral Document after delivery thereof pursuant to
Section 4.01 or 6.12 shall for any reason (other than pursuant to the terms
thereof) cease to create a valid and perfected first priority Lien (subject to
Liens permitted by Section 7.01) on the Collateral purported to be covered
thereby; or

(k) Change of Control. There occurs any Change of Control; or

(l) Default under Indemnity Agreement. There shall occur a Default under, and as
defined in, the Indemnity Agreement and the Company (as defined in the Indemnity
Agreement) shall have exercised any remedies in respect thereof; or

(m) Invalidity of Intercreditor Agreement. Any material provision of any
Intercreditor Agreement shall, in whole or in part, terminate, cease to be
effective or cease to be legally valid, binding and enforceable against the
Surety party thereto.

 

124



--------------------------------------------------------------------------------

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.16 and 2.17, be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
arising under the Loan Documents and amounts payable under Article III), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

 

125



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Company pursuant to Sections 2.03 and 2.16; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

Subject to Section 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be. Each Cash Management Bank or Hedge Bank not a party to this Agreement
that has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX for itself and its
Affiliates as if a “Lender” party hereto.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and no Borrower shall have rights as a third party beneficiary of any of
such provisions.

 

126



--------------------------------------------------------------------------------

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX and Article X (including
Section 10.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

 

127



--------------------------------------------------------------------------------

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company, a
Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and

 

128



--------------------------------------------------------------------------------

exercise its rights and powers by or through their respective Related Parties.
The exculpatory provisions of this Article shall apply to any such sub agent and
to the Related Parties of the Administrative Agent and any such sub agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Company. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right to appoint a successor, which shall be a bank (a) with an
office in the United States, or an Affiliate of any such bank with an office in
the United States, and (b) prior to an Event of Default pursuant to Sections
8.01(a) or (f) approved by the Company. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Company and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the

 

129



--------------------------------------------------------------------------------

Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring L/C Issuer to effectively assume
the obligations of the retiring L/C Issuer with respect to such Letters of
Credit. Notwithstanding the foregoing, so long as another Lender is willing to
act as a swing line lender, such successor shall not be required to succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring Swing Line Lender. Notwithstanding the foregoing, so long as another
L/C Issuer is willing to and has satisfied the provisions of clause (c) of the
preceding sentence, such successor shall not be required to succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer nor satisfy the requirements of such clause (c).

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Co-Syndication Agents, Co-Documentation Agents, the Joint Lead Arrangers
or Joint Book Managers listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09, 2.10(b) and 10.04) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

130



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09,
2.10(b) and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

9.10 Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank) and
the L/C Issuer irrevocably authorize the Administrative Agent, at its option and
in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made), (ii) that is sold
or to be sold as part of or in connection with any sale permitted hereunder or
under any other Loan Document, or (iii) if approved, authorized or ratified in
writing in accordance with Section 10.01;

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i);

(c) to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder (including any release of Subsidiary Guarantor
deemed to be an Unrestricted Subsidiary pursuant to Section 6.12(i));

(d) if any Additional Loans are intended to rank junior in right of payment
and/or in respect of lien priority as to the Collateral with the outstanding
Loans, to enter into an intercreditor agreement (or amend, supplement or modify
an existing intercreditor agreement) as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent, to effect the terms of any such
Additional Loans; and

(e) enter into, perform its obligations under and amend, supplement, modify or
replace the Indemnity Agreement or the Intercreditor Agreement, or enter into
similar arrangements as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent.

 

131



--------------------------------------------------------------------------------

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrowers’ expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.

9.11 Secured Cash Management Agreements and Secured Hedge Agreements. Except as
otherwise expressly set forth herein, no Cash Management Bank or Hedge Bank that
obtains the benefit of the provisions of Section 8.03, the Subsidiary Guaranty
or any Collateral by virtue of the provisions hereof or of the Subsidiary
Guaranty or any Collateral Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) (or to notice of or to consent to any
amendment, waiver or modification of the provisions hereof or of the Subsidiary
Guaranty or any Collateral Document) other than in its capacity as a Lender, the
L/C Issuer or the Administrative Agent and, in such case, only to the extent
expressly provided in the Loan Documents. Notwithstanding any other provision of
this Article IX to the contrary, the Administrative Agent shall not be required
to verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Company or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Company or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

 

132



--------------------------------------------------------------------------------

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(e) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender;

(g) release all or substantially all of the Collateral in any transaction or
series of related transactions without the written consent of each Lender; or

(h) release all or substantially all of the value of the Subsidiary Guaranty
without the written consent of each Lender, except to the extent the release of
any Subsidiary Guarantor is permitted pursuant to Section 9.10 (in which case
such release may be made by the Administrative Agent acting alone);

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letters may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything

 

133



--------------------------------------------------------------------------------

to the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender. In addition, notwithstanding the foregoing, (a) this
Agreement may be amended with the written consent of the Administrative Agent,
the Company and the Additional Lenders providing the relevant Additional Loans
and/or Additional Commitments to permit the Additional Commitments Amendment in
accordance with Section 2.15 and (b) the Letter of Credit Sublimit and the Swing
Line Sublimit may be increased by the L/C Issuer or the Swing Line Lender, as
applicable, in accordance with Section 2.15(d) without the consent of any
Lender.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to a Borrower, the Administrative Agent, the L/C Issuer or the Swing Line
Lender, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall

 

134



--------------------------------------------------------------------------------

not apply to notices to any Lender or the L/C Issuer pursuant to Article II if
such Lender or the L/C Issuer, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Company may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrowers, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Company, the

 

135



--------------------------------------------------------------------------------

Administrative Agent, the L/C Issuer and the Swing Line Lender. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to any Borrower or its securities for
purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of any Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrowers shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of any Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, the
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies

 

136



--------------------------------------------------------------------------------

that inure to its benefit (solely in its capacity as L/C Issuer or Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrowers shall, jointly and severally, pay (i) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates (including the reasonable fees, charges and
disbursements of counsel to the Administrative Agent, and of a single regulatory
counsel and single local counsel in each appropriate jurisdiction which may
include a special counsel acting in multiple jurisdictions), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of one counsel and one local counsel and one applicable
regulatory counsel in each relevant jurisdiction for the Administrative Agent
and one counsel and one local counsel and one applicable regulatory counsel in
each relevant jurisdiction for the Lenders (and, in the case of a conflict of
interest, one additional counsel to all such affected Lenders similarly
situated, taken as a whole)), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Borrowers. The Borrowers shall, jointly and
severally, indemnify the Administrative Agent (and any sub-agent thereof), each
Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of counsel),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by any Borrower or any other Loan Party arising out of, in connection with,
or as a result of (i) the execution or

 

137



--------------------------------------------------------------------------------

delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
any Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to any Borrower or any of its Subsidiaries (other than any such
presence, alleged presence, release or Environmental Liability resulting solely
from acts or omissions by Persons other than any Borrower or any of its
Subsidiaries after the Administrative Agent sells the applicable property
pursuant to a foreclosure or has accepted a deed in lieu of foreclosure), or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (w) relate to
the matters referred to in Sections 3.01, 3.04 or 3.05 (which Sections set forth
the sole remedies in respect of the matters set forth therein), (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee, (y) result from a claim brought by any Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if such Borrower or such
other Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction or (z) arise out
of, or in connection with, any proceeding that does not involve an act or
omission by a Borrower or any of its Affiliates that is brought by an Indemnitee
against any other Indemnitee (other than any proceeding against any Indemnitee
in its capacity or fulfilling its role as the Administrative Agent, an Arranger,
the L/C Issuer or any similar role); provided further that the reimbursement of
fees, charges and disbursements of counsel shall be limited to one counsel and
one local counsel and one applicable regulatory counsel in each relevant
jurisdiction for the Administrative Agent and one counsel and one local counsel
and one applicable regulatory counsel in each relevant jurisdiction for the
other Indemnitees (and, in the case of a conflict of interest, one additional
counsel to all such affected Indemnitees similarly situated, taken as a whole).

(c) Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the L/C Issuer or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
L/C Issuer or such Related

 

138



--------------------------------------------------------------------------------

Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or L/C Issuer in connection with such capacity. The obligations of
the Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and each Borrower hereby waives, any
claim against any Indemnitee, and no Indemnitee shall assert, and each
Indemnitee hereby waives, any claim against any Loan Party, in each case on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of any
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative

 

139



--------------------------------------------------------------------------------

Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long

 

140



--------------------------------------------------------------------------------

as no Event of Default has occurred and is continuing, the Company otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld)
shall be required unless (1) an Event of Default has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender;

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

 

141



--------------------------------------------------------------------------------

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for Tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. In addition, the Administrative Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender. The Register shall be
available for inspection by each of the Borrowers and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

142



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Company or any
of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in, or
enter into a swap or derivative transaction in respect of all or a portion of,
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Each Lender that sells a participation shall,
acting solely for this purpose as an agent of the Borrowers, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

 

143



--------------------------------------------------------------------------------

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender or L/C Issuer would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender or L/C Issuer shall not be
entitled to the benefits of Section 3.01 unless the Company is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 3.01(e) as though it were a
Lender or L/C Issuer and any such Participant shall be deemed to be a Foreign
Lender for purposes of the definition of Excluded Taxes.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, (i) upon 30 days’ notice to the Company and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Company,
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Company shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Company to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer or Swing Line Lender, as
the case may be. If Bank of America resigns as L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

 

144



--------------------------------------------------------------------------------

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.15(c) or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Borrower and its obligations, (g) with the
consent of the Company or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Company.

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary;
provided that, in the case of information received from the Company or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Borrower against any and all of the obligations of such Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such

 

145



--------------------------------------------------------------------------------

Borrower may be contingent or unmatured or are owed to a branch or office of
such Lender or the L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.17 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have. Each Lender and the L/C Issuer agrees to notify the Company
and the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement and the other
Loan Documents may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement and the other Loan
Documents shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement and any other Loan Document by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement and the other Loan Documents.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be

 

146



--------------------------------------------------------------------------------

relied upon by the Administrative Agent and each Lender, regardless of any
investigation made by the Administrative Agent or any Lender or on their behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, or if any Lender is a
Non-Consenting Lender (as defined below), then the Company may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(a) the Company shall have paid (or caused a Designated Borrower to pay) to the
Administrative Agent the assignment fee specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company or applicable Designated Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

 

147



--------------------------------------------------------------------------------

(d) in the case of any such assignment by a Non-Consenting Lender, the assignee
must have approved in writing the substance of the amendment, waiver or consent
which caused the assignor to be a Restricted Lender; and

(e) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

For the purposes of this Section 10.13, a “Non-Consenting Lender” means a Lender
that fails to approve an amendment, waiver or consent requested by the Loan
Parties pursuant to Section 10.01 that has received the written approval of not
less than the Required Lenders but also requires the approval of such Lender.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAW THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

148



--------------------------------------------------------------------------------

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arrangers are
arm’s-length commercial transactions between such Borrower and its Affiliates,
on the one hand, and the Administrative Agent and the Arrangers, on the other
hand, (B) such Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) such Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A), the Administrative Agent and each Arranger each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for such Borrower or any of its Affiliates or any
other Person and (B) neither the Administrative Agent nor any Arranger

 

149



--------------------------------------------------------------------------------

has any obligation to such Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of such Borrower and
its Affiliates, and neither the Administrative Agent nor any Arranger has any
obligation to disclose any of such interests to such Borrower or its Affiliates.
To the fullest extent permitted by law, each of the Borrowers hereby waives and
releases any claims that it may have against the Administrative Agent or any
Arranger with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.18 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act. Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

10.19 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the

 

150



--------------------------------------------------------------------------------

Judgment Currency. If the amount of the Agreement Currency so purchased is less
than the sum originally due to the Administrative Agent or any Lender from any
Borrower in the Agreement Currency, such Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss. If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to such Borrower (or to any other Person who may be
entitled thereto under applicable law).

10.20 Designation as Senior Debt. All Obligations shall be “Designated Senior
Indebtedness” (or any similar term) for purposes of and as defined in any
documentation evidencing any other Indebtedness of the Company or any of its
Restricted Subsidiaries in which such concept is applicable.

10.21 Release of Certain Mortgages. Each of the Administrative Agent, the
Lenders and the L/C Issuers acknowledges and agrees that, upon the Closing Date,
the mortgage lien of such Person in the Existing Mortgaged Property securing the
Obligations shall terminate automatically without any further action. The
Administrative Agent agrees to execute and deliver such deed of trust or
mortgage releases, cancellations and satisfactions, and other documents
necessary or appropriate in order to evidence or give public notice of the
termination of such mortgage lien in the Existing Mortgaged Property. As used in
this Section 10.21, “Existing Mortgaged Property” means the real property
commonly known as (a) 2801 SW 46th Avenue, Davie, Florida, (b) SR540 Lakeland,
Florida, (c) 4250 North Powerline Road, Pompano, Florida, (d) 7221 Dr. Martin
Luther King Boulevard East, Tampa, Florida, (e) 209 Art Bryant Drive, Asheboro,
North Carolina, (f) Highway #2 East Shevlin, Minnesota and (g) 2700, 2701 and
2716 E. 5th Street and 2808 Industrial Terrace, Austin, Texas.

[Signature pages follow.]

 

151



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amended and
Restated Credit Agreement to be duly executed as of the date first above
written.

 

BORROWERS:

 

MASTEC, INC.

By:   /s/ C. Robert Campbell Name:   C. Robert Campbell Title:  

Executive Vice President, Chief Financial

Officer and Principal Accounting Officer

MASTEC NORTH AMERICA, INC. By:   /s/ C. Robert Campbell Name:   C. Robert
Campbell Title:  

Executive Vice President, Chief Financial

Officer and Principal Accounting Officer

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

 

 

152



--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

 

BANK OF AMERICA, N.A., as

Administrative Agent

By:   /s/ Anne M. Zeschke Name:   Anne M. Zeschke Title:   Vice President

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

 

 

153



--------------------------------------------------------------------------------

 

LENDERS:

 

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender

By:   /s/ David Gutierrez Name:   David Gutierrez Title:   Senior Vice President

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

 

 

154



--------------------------------------------------------------------------------

 

GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender and Co-Syndication Agent By:  
/s/ Brian E. Miner Name:   Brian E. Miner Title:  

Duly Authorized Signatory

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

 

155



--------------------------------------------------------------------------------

 

SUNTRUST BANK, as a Lender and Co-Syndication Agent By:   /s/ Barbara Baltar
Name:   Barbara Baltar Title:   Senior Vice President

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

 

 

156



--------------------------------------------------------------------------------

 

BMO HARRIS BANK, N.A., as a Lender and Co-Documentation Agent By:   /s/ John
Armstrong Name:   John Armstrong Title:   Director

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

 

 

157



--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION as a Lender and Co-Documentation Agent By:   /s/
Jose Mazariegos Name:   Jose Mazariegos Title:   Senior Vice President

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

 

 

158



--------------------------------------------------------------------------------

 

BANK UNITED, as Lender

By:   /s/ Dilian G. Schulz Name:   Dilian G. Schulz Title:   Senior Vice
President BRANCH BANKING AND TRUST COMPANY, as Lender By:   /s/ C. William
Buchholz Name:   C. William Buchholz Title:   Senior Vice President

COMPASS BANK, as Lender

By:   /s/ Robert R. Munoz Name:   Robert R. Munoz Title:   South Florida
Regional Executive FLORIDA COMMUNITY BANK N.A., as a Lender By:   /s/ Irene A.
Marshall Name:   Irene A. Marshall Title:  

Senior Vice President

BANCO DE SABADELL, S.A. – MIAMI BRANCH, as a Lender

By:   /s/ Andres von Dincklage Name:  

Andres von Dincklage

Title:  

Senior Vice President

SIEMENS FINANCIAL SERVICES, INC., as a Lender

By:   /s/ Anthony Casciano Name:  

Anthony Casciano

Title:  

Managing Director

SIEMENS FINANCIAL SERVICES, INC., as a Lender

By:   /s/ John Finore Name:  

John Finore

Title:  

Vice President

SYNOVUS BANK, as a Lender

By:   /s/ John R. Frierson Name:  

John R. Frierson

Title:  

Vice-President

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender

By:   /s/ Shawn D. Alexander Name:  

Shawn D. Alexander

Title:  

Vice President

ISRAEL DISCOUNT BANK OF NEW YORK, as a Lender

By:   /s/ Moise Hillel Name:  

Moise Hillel

Title:  

EVP & Regional Manager for Florida

By:   /s/ Roger Arsham Name:  

Roger Arsham

Title:   Senior Vice President

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page

 

159



--------------------------------------------------------------------------------

SCHEDULE 1.02

EXISTING LETTERS OF CREDIT

 

Beneficiary

   LC Type / Category    LC Number    Amount      Exp Date

ACE American Insurance Company

   Standby    7420521    $ [***]       08/01/12

ACE American Insurance Company

   Standby    7420384    $ [***]       01/31/12

ACE American Insurance Company

   Standby    68017026    $ [***]       01/31/12

ACE American Insurance Company

   Standby    68015398    $ [***]       11/07/11

ACE American Insurance Company

   Standby    68022978    $ [***]       01/31/12

Arch Insurance Company

   Standby    3014141    $ [***]       08/24/11

Crawford

   Standby    61581    $ [***]       05/10/12

Dir Industrial

   Standby    61586    $ [***]       07/23/12

Insurance Co of North America (ACE)

   Standby    61582    $ [***]       05/10/12

Liberty Mutual

   Standby    1295730    $ [***]       08/01/12

Lumberman’s Mutual Casualty Co.

   Standby    3011908    $ [***]       10/07/11

Travelers Casualty & Surety

   Standby    68027548    $ [***]       07/16/12

Elk City Wind II

   Performance    68053741    $ [***]       10/18/11

Pacificorp an Oregon Corp

   Performance    68057082    $ [***]       02/25/12

Public Service Electric & Gas Co

   Performance    68057272    $ [***]       03/08/12

Red Mesa Wind c/o Nextera Energy

   Performance    68051361    $ [***]       07/06/12

Saint-Gobain Pam

   Commercial    64595698    $     [***]       05/27/12

 

160



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

   Commitment      Applicable
Percentage  

Bank of America, N.A.

   $ 100,000,000.00         16.666666667 % 

SunTrust Bank

   $ 100,000,000.00         16.666666667 % 

General Electric Capital Corporation

   $ 100,000,000.00         16.666666667 % 

BMO Harris Bank N.A.

   $ 45,000,000.00         7.500000000 % 

PNC Bank, National Association

   $ 40,000,000.00         6.666666667 % 

Bank United

   $ 35,000,000.00         5.833333333 % 

Branch Banking and Trust Company

   $ 30,000,000.00         5.000000000 % 

Compass Bank

   $ 27,500,000.00         4.583333333 % 

Florida Community Bank N.A.

   $ 27,500,000.00         4.583333333 % 

Banco de Sabadel, S.A. – Miami Branch

   $ 25,000,000.00         4.166666667 % 

Siemens Financial Services, Inc.

   $ 25,000,000.00         4.166666667 % 

Synovus Bank

   $ 20,000,000.00         3.333333333 % 

HSBC Bank USA, National Association

   $ 15,000,000.00         2.500000000 % 

Israel Discount Bank of New York

   $ 10,000,000.00         1.666666667 %    

 

 

    

 

 

 

Total

   $ 600,000,000.00         100.000000000 %    

 

 

    

 

 

 

 

161



--------------------------------------------------------------------------------

SCHEDULE 5.05

SUPPLEMENT TO INTERIM FINANCIAL STATEMENTS

 

MasTec, Inc.

Summary of Material Indebtedness as of June 30, 2011

   Principal
Balance      Rate     Maturity  

7.625% Senior notes

   $ 150,000.00         7.625 %      February 2017   

4.00% Senior Convertible notes

   $ 115,000.00         4.000 %      June 2014   

4.25% Senior Convertible notes

   $ 100,000.00         4.250 %      December 2014   

 

162



--------------------------------------------------------------------------------

SCHEDULE 5.08(b)

EXISTING LIENS

 

Debtor

  

Secured Party

   UCC #   

Collateral

Pumpco, Inc.    BB&T Equipment Finance Corporation    335869760002   
See 5.08(b) Exhibit 1

 

163



--------------------------------------------------------------------------------

SCHEDULE 5.08(c)

OWNED REAL PROPERTY

 

Property Address

  

Record Owner

   Book Value
(Land and Building)      Estimated Fair
Market Value  

479.64 acres of land: Winter Lake Rd/Maine Ave (SR 540) Lakeland, FL

   MasTec, Inc.    $ 521,029.00       $ 251,791.00   

1.0 acre of land: San Marco Drive, New Port Richey, FL

   MasTec, Inc.    $ 186,000.00       $ 151,081.00   

1840 Senator Gasque Road, Marion, SC 29203

   MasTec North America, Inc.    $ 59,178.00       $ 108,910.00   

1450 Peeples Street Suites A and B, Columbia, SC 29203 (aka 1504 Elmon St. and
1450 Elmon St.)

   MasTec North America, Inc.    $ 160,000.00       $ 416,989.00   

209 Art Bryan Dr. Asheboro, NC 27203

   MasTec North America, Inc.    $ 1,549,993.00       $ 1,349,370.00   

2721 Carpenter-Upchurch, Cary, NC 27519

   MasTec North America, Inc.    $ 416,443.00       $ 953,696.00   

600 Weyerhausen Rd, Enrul, NC 28527

   MasTec North America, Inc.    $ 54,824.00       $ 150,000.00   

3857 HWY 421A, Wilmington, NC 28401

   MasTec North America, Inc.    $ 244,228.00       $ 692,985.00   

110 Repetto Ave, Egg Harbor, NJ 08234

   MasTec North America, Inc.    $ 344,474.00       $ 300,000.00   

2808 Industrial Terrace, Austin, TX 78758

   MasTec North America, Inc.    $ 13,983.00       $ 436,970.00   

2700 E Fifth St, Austin, TX 78702

   MasTec North America, Inc.       $ 160,000.00   

2703 E Fifth St, Austin, TX 78702

   MasTec North America, Inc.       $ 69,516.00   

2716 E Fifth St, Austin, TX 78702

   MasTec North America, Inc.    $ 709,471.00       $ 1,234,500.00   

2726 E Fifth St, Austin, TX 78702

   MasTec North America, Inc.       $ 435,600.00   

1616 N Padre Island Dr, Corpus Christi, TX 78408

   MasTec North America, Inc.    $ 45,430.00       $ 203,654.00   

4 Industrial Park Center, Johnstown, CO 80534

   MasTec North America, Inc.    $ 4,295,390.00       $ 432,600.00   

36852 County Road # 2 North, Shevlin, MN 56676

   MasTec North America, Inc.    $ 1,040,826.00       $ 400,000.00   

152 Park Avenue, Shevlin MN 56676

   MasTec North America, Inc.    $ 289,074.05       $ 615,000.00   

20048 Airport Dr, Shevlin, MN 56676

   MasTec North America, Inc.    $ 35,163.00       $ 18,400.00   

358 Main Ave, Shevlin, MN 56676

   MasTec North America, Inc.    $ 6,000.00       $ 13,600.00   

6470 28th Ave, Rugby, ND 58368

   MasTec North America, Inc.    $ 676,065.00       $ 400,000.00   

7221 Dr. Martin Luther King Blvd E, Tampa, FL 33619

   MasTec, Inc.    $ 1,103,231.00       $ 1,178,860.00   

4025 Edison Ave, Ft. Myers, FL 33916

   MasTec, Inc.    $ 164,114.00       $ 742,560.00   

125 Commerce Way, Sanford, FL 32771

   MasTec North America, Inc.    $ 284,692.00       $ 471,854.00   

1819 Totten Road, Ft. Pierce, FL 34947

   MasTec North America, Inc.    $ 308,552.00       $ 185,700.00   

14740 NW 22nd Ct, Opa Locka, FL 33054

   MasTec North America, Inc.    $ 28,495.00       $ 600,790.00   

10441 SW 187th St, Perrine, FL

   MasTec North America, Inc.    $ 614,961.00       $ 1,254,386.00   

2801 SW 46th Ave, Ft. Lauderdale, FL 33314

   MasTec North America, Inc.    $ 887,510.00       $ 2,796,090.00   

4601 SW 30th St, Ft. Lauderdale, FL 33314

   MasTec North America, Inc.    $ 1,163,583.00       $ 1,713,800.00   

1910 West Main Avenue, West Fargo, ND 58078

   MasTec Property Holdings, LLC    $ 1,311,123.00       $ 1,875,000.00   

1916 2nd Ave NW, West Fargo, ND 58078

   MasTec Property Holdings, LLC    $ 845,330.00       $ 475,000.00   

Sect 1-193N-50 W, West Fargo, ND 58078

   MasTec Property Holdings, LLC       $ 60,000.00   

 

164



--------------------------------------------------------------------------------

SCHEDULE 5.08(d)(i)

LEASED REAL PROPERTY (LESSEE)

 

Property Address

 

Lessor

 

Lessee

  Expiration
Date   Annual Rental Cost*  

800 (11th, 12th Floors), 806 (9th, 10th Floors) Douglas Rd, Coral Gables, FL
33134

  Transwestern Douglas Entrance, LLC   MasTec, Inc.   10/31/17   $ 1,289,960.88
  

6446 S Kenton St, Unit 100, Centennial, CO 80111

  Arapahoe SCII Building   MasTec North America, Inc.   10/31/15   $ 227,490.72
  

1150 Bell Ave, Ft. Pierce, FL 34982

  Taylor Investment Group, Inc.   MasTec North America, Inc.   05/31/13   $
103,500.00   

10400 NW 37 Terrace, Miami, FL 33147

  HMS Distributors, Inc.   MasTec North America, Inc.   06/30/13   $ 125,753.52
  

12400 SW 134th Ct. Units 11-12, Miami, FL 33186

  Seagis CPK c/o The Eastern Group   MasTec North America, Inc.   10/31/13   $
137,275.08   

260 Hunt Park Cove, Longwood, FL 32750

  Dunhill Investments, Inc.   MasTec North America, Inc.   02/28/14   $
116,711.64   

2150 Boggs Rd, Bldg. 600, Suite 600, Duluth, GA 30096

  Manulife Financial Corp.   MasTec North America, Inc.   11/14/12   $
160,900.68   

9800-C Twin Lakes Parkway Suite C & D, Charlotte, NC 28269

  9800 Twin Lakes, LLC   MasTec North America, Inc.   12/14/12   $ 187,411.80   

540 Pylon Dr, Raleigh, NC 27606

  Shocco Creek, LLC   MasTec North America, Inc.   09/30/12   $ 103,056.00   

1322 Crestside Drive, Coppell, TX 75019

  Equitable Property Management Group, Inc.   MasTec North America, Inc.  
11/30/15   $ 295,821.72   

10248 Miller Road, Dallas, TX 75238

  LIT Industrial Texas, LP   MasTec North America, Inc.   08/31/14   $
141,017.64   

7613 Pebble Drive, Bldg 22, Fort Worth, TX 76118

  Riverbend Properties   MasTec North America, Inc.   08/14/14   $ 133,400.04   

3680 Centerview Drive, Chantilly, VA 20151

  Germane Systems, LC   MasTec North America, Inc.   08/31/11   $ 150,562.92   

5550 Winchester Ave, Martinsburg, WV 25401

  Berkeley Business Park Associates, LC   MasTec North America, Inc.   01/14/12
  $ 119,442.00   

13 Commerce Drive, Ballston Spa, NY 12020

  Harold R. Schultz   Halsted Communications, LTD   Month to Month   $
208,128.00   

1015 Saw Mill River Road, Yonkers, NY 10710

  Greystone Holding Corporation   Halsted Communications, LTD   08/31/14   $
232,601.40   

14801 Willard Rd, Suite 500, Chantilly, VA 20151

  APA Properties   Cam Communications, Inc.   06/01/14   $ 110,868.00   

10990 Richardson Rd, Ashland, VA 23005

  CPR Richmond, LLC   Cam Communications, Inc.   09/30/14   $ 152,760.00   

4143 E Quartz Circle, Suite 201, Mesa, AZ 85215

  ECSD, LLC   EC Source Services, LLC   04/30/16   $ 108,000.00   

4200 Church St, Suite 1060 & 1054, Sanford, FL 32771

  COP-Monroe North   MasTec Wireless Services, LLC   02/28/14   $ 109,721.28   

313 D-G Cahaba Valley Pkwy, Pelham, AL 35124

  Pelham Industrial Enterprises, Phase X, LLC   Nsoro MasTec, LLC   03/31/12   $
282,504.00   

6000 NW Broken Sound Pkwy, Ste. 104, Boca Raton, FL

  5900-6000 Broken Sound Associates, LLC   Nsoro MasTec, LLC   12/31/11   $
143,023.32   

35124 5201 Gateway Blvd, Bays 1/34, Lakeland, FL 33811

  Ruthven Family Ltd Partnership II (Airpark)   Nsoro MasTec, LLC   01/31/14   $
475,779.24   

2300 Maitland Center Pkwy Ste. 300, Maitland, FL 32751

  Sungard Higher Education Managed Services   Nsoro MasTec, LLC   11/29/13   $
132,736.20   

2859 Paces Ferry Road, Atlanta, GA 30339

  Parmenter Realty Partners   Nsoro MasTec, LLC   07/01/17   $ 596,933.88   

4401 North Side Parkway, Suite 600, Atlanta, GA 30327

  Wells Fargo Insurance Services, USA   Nsoro MasTec, LLC   02/29/16   $
402,519.48   

1500 River Edge Parkway, Atlanta, GA 30328

  IBM Real Estate Operations   Nsoro MasTec, LLC   04/30/12   $ 125,528.04   

10830 Penion Dr, Louisville, KY 40299

  LD Properties, LLC   Nsoro MasTec, LLC   12/31/11   $ 100,848.00   

3445 North Causeway Blvd, Ste. 300, Metairie, LA 70002

  3445 North Causeway, LLC   Nsoro MasTec, LLC   02/23/15   $ 114,414.96   

1850 Grand Terre, Port Allen, LA 70767

  Port Allen Land, LLC   Nsoro MasTec, LLC   04/30/15   $
  378495.72 ($254,520.00
starting 9/1/11   
) 

11626-D Wilmar Blvd, Charlotte, NC 28273

  Lion Industrial Properties, LP   Nsoro MasTec, LLC   06/14/12   $ 258,288.00
  

3800 Gateway Centre Suite #311, Morrisville, NC 27560

  Cary Gateway, LLC   Nsoro MasTec, LLC   01/31/14   $ 195,204.00   

520 Airpark Center Dr, Nashville, TN 37217

  Sealy Airpark Nashville   Nsoro MasTec, LLC   03/31/12   $ 176,482.80   

3100 Tollview Drive, Rolling Meadows, IL 60008

  VK 3100, LLC   Nsoro MasTec, LLC   06/30/14   $ 224,445.96   

3769 South Military Highway, Chesapeake, VA 23323

  Edward Upton   MasTec North America, Inc.   10/31/13   $ 120,000.00   

25 Main Street, Farmington, NH 03835

  North & South Investors, LLC   Three Phase Line Construction, Inc.   10/01/12
  $ 126,000.00   

9140 Arrowpoint Blvd, Charlotte, NC 28273

  Beacon Arrowpoint, LLC   Power Partners MasTec, LLC   10/30/13   $ 119,763.24
  

3570 Enterprise Ave, Naples, FL 34104

  Enterprise Group, LLC   MasTec North America, Inc.   12/31/11   $ 158,770.80
  

3314 56th St, Eau Claire, WI 54703

  Precision Land Company   Precision Pipeline, LLC   Month to Month   $
159,999.96   

15 acres of land (approximately 3250 E Idaho St), Elko County, NV 89801

  Canyon Construction Company   Precision Pipeline, LLC   Month to Month   $
108,000.00   

RR 2 Box 5, Wyalusing, PA 18853

  J Jeffrey Homer   Precision Pipeline, LLC   Month to Month   $ 108,000.00   

16553 37th St, SE, Mapleton, ND 58107

  Zephyr I, LP   Wanzek Construction, Inc.   11/30/13   $ 300,516.00   

10202 74th Ave. Clairmont, AB, Canada T0H 0W0

  BD Rentals & Consulting, Inc.   Fabcor 2001, Inc.   04/20/16   $
 
 
 
  735,482.00
(converted from
720,000.00 CDN at a
0.979 rate of exchange
on 8/17/11   
  
  
  
) 

9220 Golf Course Rd. Dawson Creek, British Columbia, Canada

  BD Rentals & Consulting, Inc.   Fabcor Pipelines BC, Inc.   04/20/16   $
 

 
 

147,096.00 (converted
from 144,000.00 CDN at

a 0.979 rate of
exchange on 8/17/11

  
 

 
) 

 

165



--------------------------------------------------------------------------------

SCHEDULE 5.08(d)(ii)

LEASED REAL PROPERTY (LESSOR)

 

Property Address

  Expiration Date   Annual
Rent*     Lessor   Lessee   Owned or Leased by
Lessor

7221 E MLK Blvd, Tampa, FL 33619

  Month to Month   $ 12,000.00      MasTec North America, Inc.  
MasTec North America, Inc.   Owned by MasTec North
America, Inc.

2801 SW 46 Ave, Fort Lauderdale, FL 33314

  Month to Month   $ 18,000.00      MasTec North America, Inc.   MasTec North
America, Inc.   Owned by MasTec North
America, Inc.

1020 Shelby Highway, Gaffney, SC 29341

  Month to Month
(master lease
expires 1/1/13)   $ 39,000.00      MasTec North America, Inc.   MasTec North
America, Inc.   Leased by MasTec North
America, Inc. from
WAG Investments, LLC.

105 Warehouse Drive, La Grange, NC 28551

  Month to Month
(master lease is
also month to
month)   $ 14,479.80      MasTec North America, Inc.   MasTec North America,
Inc.   Leased by MasTec North
America, Inc. from
Kornegay Properties,
LLC.

5380 Capital Cir. NW. Tallahassee, FL 32303

  Month to Month
(master lease
expires 4/30/14)   $ 13,387.20      MasTec North America, Inc.   MasTec North
America, Inc.   Leased by MasTec North
America, Inc. from Ron
Moody

6446 S Kenton St, Unit 100, Centennial, CO 80111

  10/31/2015   $ 113,745.36      MasTec North America, Inc.   MasTec North
America, Inc.   Leased by MasTec North
America, Inc. from
Arapahoe SCII Building

3857 Hwy. 421 North, Wilmington, NC 28401

  Month to Month   $ 7,642.92      MasTec North America, Inc.   MasTec North
America, Inc.   Owned by MasTec North           America, Inc.

806 Douglas Road, 9th and 10th Floors, Coral Gables, FL 33134

  Month to Month


(master lease
expires 10/31/17)

  $ 397,548.00      MasTec, Inc.   MasTec North America, Inc.   Leased by
MasTec, Inc.
from Transwestern
Douglas Entrance, LLC.

1910 West Main Ave.; 1916 2nd Ave.; Sect 1-193 N-50 W West Fargo, ND 58078

  Month to Month   $ 192,000.00      MasTec, Inc.   Wanzek Construction, Inc.  
Owned by MasTec, Inc.

 

* Annualized based on the current monthly rent

 

166



--------------------------------------------------------------------------------

SCHEDULE 5.08(d)(ii)

LEASED REAL PROPERTY (COMPANY AS LESSOR TO THIRD PARTY)

 

Property Address

  Expiration Date   Annual
Rent*     Lessor   Lessee   Owned or Leased by
Lessor

6427 28th Ave. NE, Rugby, ND 59368

  8/31/2012   $ 35,821.56      MasTec North America, Inc.  
Helena Chemical Company   Owned by MasTec
North America, Inc.

11235 Somerset Ave, Beltsville, MD 20705

  Month to Month
(not to extend
beyond 2/28/12)   $ 24,000.00      MasTec North America, Inc.   Crown Castle
USA, Inc.   Leased from Haven
Construction Corp.

4601 SW 30th St, Davie, FL 33314

  3/31/2015   $ 116,280.00      MasTec North America, Inc.   Efficiency
Enterprises, Inc.   Owned by MasTec
North America, Inc.

1840 Senator Gasque Rd, Marion, SC 29571

  Month to Month   $ 6,600.00      MasTec North America, Inc.   JNP
Communications   Owned by MasTec
North America, Inc.

 

* Annualized based on the current monthly rent

 

167



--------------------------------------------------------------------------------

SCHEDULE 5.08(e)

EXISTING INVESTMENTS

 

Issuer

  

Obligor

   Amount      Maturity

Globetec Contruction, LLC

   GlobeTec Panama, S.A.    $     [***]       N/A

GlobeTec Panama, S.A.

   Blue Rock Quarries, S.A (1)    $
[***]
  
   N/A

Blue Rock Quarries, S.A

   Rockwell Hill, S.A    $
[***]
  
   N/A

MasTec North America, Inc.

   MTZ Enterprises, S. de R.L. de C.V.    $ [***]       N/A

 

(1)

[***]

Please see schedule 5.13(a) for a list of Investments by Restricted Subsidiaries
in their respective Subsidiaries.

 

168



--------------------------------------------------------------------------------

SCHEDULE 5.12(c)

CLOSING DATE ERISA EVENTS

 

Service Line

 

Pension Plan

  Latest Plan
Notification Date   Current Plan Status

Precision Pipeline, LLC

  Engineers Joint Pension Fund   6/18/10   Critical

Precision Pipeline, LLC

  Central States, Southeast and Southwest Areas Pension Plan   4/26/11  
Critical

Precision Pipeline, LLC

  Central Laborers’ Pension Fund   2/1/11   Endangered

Precision Pipeline, LLC

  Indiana Laborers’ Pension Fund   10/7/2010   Endangered

Precision Pipeline, LLC

  Michigan Laborers’ Pension Fund   7/9/2010   Critical

Precision Pipeline, LLC

  Pension Trust Fund for Operating Engineers Pension Plan   5/3/2011  
Endangered

Precision Pipeline, LLC

  New York State Teamsters Conference Pension and Retirement Fund   4/30/2011  
Critical

Precision Pipeline, LLC

  Operating Engineers’ Local 324 Fringe Benefit Fund   7/27/2011   Critical

Precision Pipeline, LLC

  UA Local 190 Plumbers/Pipefitters/Service Technicians/Gas Distribution Pension
Plan   9/28/2010   Endangered

Precision Pipeline, LLC

  Westchester Putnam Heavy and Highway Laborers Local No. 60 Pension Fund  
5/2/2011   Endangered

Precision Pipeline, LLC

  Suburban Teamsters of Northern Illinois Pension Fund   5/5/2011   Critical

T&D Power, Inc.

  Local Union 57 Eighth District Pension   Note (1)   Note (1)

T&D Power, Inc.

  Local Union 57 Eighth District Supplemental Pension   Note (1)   Note (1)

Notes:

 

(1) As of August 12, 2011 T&D Power, Inc. records indicate that the Local Union
57 Eighth District Pension is in either endangered or critical status, hence the
payment described as the Local Union 57 Eighth District Supplemental Pension was
made to that plan. Participation in the plan has been active for approximately
18 months and the supplemental payment was required upon T&D's entrance into the
plan.

 

169



--------------------------------------------------------------------------------

SCHEDULE 5.12(d)

CLOSING DATE PENSION PLANS

 

Service Line

  

Pension Plan

Precision Pipeline, LLC

   Engineers Joint Pension Fund

Precision Pipeline, LLC

   Central States, Southeast and Southwest Areas Pension Plan

Precision Pipeline, LLC

   Central Pension Fund of the IUOE and Participating Employers

Precision Pipeline, LLC

   Central Pension Fund of the IUOE and Participating Employers

Precision Pipeline, LLC

   Midwest Operating Engineers Pension Trust Fund

Precision Pipeline, LLC

   Minnesota Teamsters Construction Division Pension Plan

Precision Pipeline, LLC

   Teamsters’ Construction Industry and Miscellaneous Pension Fund

Precision Pipeline, LLC

   Western Conference of Teamsters Pension Plan

Precision Pipeline, LLC

   Pipeline Industry Pension Fund

Precision Pipeline, LLC

   Central Laborers’ Pension Fund

Precision Pipeline, LLC

   Indiana Laborers Pension Fund

Precision Pipeline, LLC

   Laborers Local 754 Annuity Fund

Precision Pipeline, LLC

   Laborers National Pension Fund

Precision Pipeline, LLC

   Laborers Pension Fund - Roanoke, VA

Precision Pipeline, LLC

   Laborer’s Local 589 Pension Fund

Precision Pipeline, LLC

   Connecticut Laborers’ Pension Fund

Precision Pipeline, LLC

   West VA Laborers’ Pension Trust Fund

Precision Pipeline, LLC

   Michigan Laborers’ Pension Fund

Precision Pipeline, LLC

   IUOE of Eastern Pennsylvania and Delaware Pension Fund

Precision Pipeline, LLC

   Operating Engineers Construction Industry & Miscellaneous Pension Fund

Precision Pipeline, LLC

   Pension Trust Fund for Operating Engineers Pension Plan

Precision Pipeline, LLC

   New York State Teamsters Conference Pension and Retirement Fund

Precision Pipeline, LLC

   Local 137 Pension Fund

Precision Pipeline, LLC

   Teamsters Contribution Account (1)

Precision Pipeline, LLC

   Local 520 (1)

Precision Pipeline, LLC

   Operating Engineers’ Local 324 Fringe Benefit Fund

Precision Pipeline, LLC

   UA Local 190 Plumbers/Pipefitters/Service Technicians/Gas Distribution
Pension Plan

Precision Pipeline, LLC

   Westchester Putnam Heavy and Highway Laborers Local No. 60 Pension Fund

Precision Pipeline, LLC

   Suburban Teamsters of Northern Illinois Pension Fund

Precision Pipeline, LLC

   IUOE Local 4 Pension Plan

Precision Pipeline, LLC

   Operating Engineers Local No. 825 Pension Plan

Precision Pipeline, LLC

   Engineers Joint Pension Plan

Precision Pipeline, LLC

   Teamsters Benefit Trust

3Phase Line Construction, Inc.

   NEEW Money Purchase Plan & Trust

3Phase Line Construction, Inc.

   Local Union 1249 Pension Fund

3Phase Line Construction, Inc.

   National Electrical Annuity Plan

T&D Power, Inc.

   Local Union 57 Eighth District Pension

T&D Power, Inc.

   Local Union 57 Eighth District Annuity

T&D Power, Inc.

   Local Union 57 Eighth District Supplemental Pension

T&D Power, Inc.

   Local Union 602 & 1245 National Electrical Annuity Plan Agreement & Trust

T&D Power, Inc.

   Local Union 769 Management Pension Fund

MasTec Renewables Construction Co.

   Operating Engineers Local 101 Fringe Benefit Funds

MasTec Renewables Construction Co.

   International Assoc. of Bridge, Structural, Ornamental, and Reinforcing
Ironworkers Local 24: Colorado and Kansas (1)

MasTec Renewables Construction Co.

   Construction and General Laborers’ Local Union 1290 (1)

Notes:

 

(1) These payments are for multiemployer plan contributions that are paid to the
plan via the respective union organization. Therefore, the legal name of the
multiemployer plan is not known.

 

170



--------------------------------------------------------------------------------

SCHEDULE 5.13(a)

SUBSIDIARIES

 

Affiliated Entity

 

MTZ Ownership

 

Jurisdiction

  Tax ID

Domestic Entities

     

MasTec, Inc.

  100% owned by MasTec, Inc.   Florida   65-0829355

Church & Tower, Inc.

  100% owned by MasTec, Inc.   Florida   65-0227979

MasTec Renewables Construction Company, Inc.

  100% owned by MasTec, Inc.   Florida   27-2971344

MasTec Contracting Company, Inc.

  100% owned by MasTec, Inc.   Nevada   04-3736337

MasTec North America, Inc.

  100% owned by MasTec, Inc.   Florida   65-0829357

Direct Star TV LLC

  100% owned by MasTec North America, Inc.   North Carolina   54-2074685

DS D4U, LLC

  100% owned by DirectStar TV LLC   North Carolina   20-4189097

Funraisers PR, LLC

  100% owned by DirectStar TV LLC   North Carolina   06-1723013

GlobeTec Contruction, LLC

  100% owned by MasTec North America, Inc.   Florida   20-0197046

MasTec EV Solutions, LLC

  67% owned by MasTec North America, Inc   Delaware   27-2585223

MasTec Foreign Holdings, LLC

  Sole member – MasTec North America, Inc.   Florida   27-0822919

MasTec Latin America Holdings, LLC

  100% owned by MasTec North America, Inc.   Delaware   27-2669097

MasTec Crane & Equipment Services, Inc.

  100% owned by MasTec North America, Inc.   Florida   27-2990566

MasTec Property Holdings, LLC

  Sole member – MasTec North America, Inc.   Nevada   26-4027848

MasTec Residential Services, LLC

  Sole member – MasTec North America, Inc.   Florida   27-0637848

Nsoro MasTec, LLC

  Sole member – MasTec North America, Inc.   Florida   26-3078035

Nsoro MasTec International, Inc

  100% owned by Nsoro MasTec, LLC   Nevada   26-4097196

MasTec Wireless Services, LLC

  Sole member – MasTec North America, Inc.   Florida   14-1943970

Power Partners MasTec LLC

  Sole member – MasTec North America, Inc.   North Carolina   26-1623356

Power Partners MasTec, Inc.

  100% owned by MasTec North America, Inc.   Florida   27-3506112

PPMASI, LLC

  51% owned by Power Partners MasTec, LLC   Delaware   27-1646891

PPMASI Klamath I, LLC

  Sole member – PPMASI, LLC   Delaware   27-1938819

Pumpco, Inc.

  100% owned by MasTec North America, Inc.   Texas   74-2196341

Wanzek Construction, Inc.

  100% owned by MasTec North America, Inc.   North Dakota   45-0311915

MasTec Services Company, Inc.

  100% owned by MasTec, Inc.   Florida   65-0791004

Precision Acquisition, LLC

  Sole member – MasTec, Inc.   Wisconsin   27-1186147

Precision Pipeline LLC

  100% owned by Precision Acquisition, LLC   Wisconsin   20-0667117

Precision Transport Company, LLC

  100% owned by Precision Acquisition, LLC   Wisconsin   20-3843698

Three Phase Acquisition Corp.

  100% owned by MasTec, Inc.   New Hampshire   26-1623833

Three Phase Line Construction, Inc.

  100% owned by Three Phase Acquisition Corp.   New Hampshire   02-0486688

EC Source Services, LLC

  100% owned by MasTec, Inc.   Florida   27-3046138

EC Source Aviation, LLC

  100% owned by EC Source Services, LLC   Nevada   27-0861739

AT Power, Inc.

  100% owned by EC Source Services, LLC   Nevada   66-0756042

T&D Power, Inc.

  100% owned by EC Source Services, LLC   Nevada   26-4474622

Energy Environmental Group, Inc.

  100% owned by EC Source Services, LLC   Nevada   26-4399738

Halsted Communications, Ltd.

  100% owned by MasTec North America, Inc.   New York   14-1726726

MasTec Puerto Rico Engineering Services Holding, LLP

  GP- MasTec Foreign Holdings, LLC; LP- MasTec Latin America Holdings, LLC  
Florida   27-4095246

CAM Communications, Inc., a GMSI Company

  100% owned by MasTec North America, Inc.   Maryland   52-2100835

Optima Network Services, Inc.

  100% owned by MasTec North America, Inc.   California   87-0719354

MasTec Venezuela, Inc. (Holding Company)

  100% owned by MasTec, Inc.   Florida   65-0890232

MasTec Spain, Inc. (Holding Company)

  100% owned by MasTec, Inc.   Florida   65-0890231

MasTec Latin America, Inc.

  100% owned by MasTec, Inc.   Delaware   N/A

MasTec Brazil I, Inc. (Holding Company)

  100% owned by MasTec, Inc.   Florida   65-0890223

MasTec Brazil II, Inc. (Holding Company)

  100% owned by MasTec, Inc.   Florida   65-0890224 Foreign Entities      

Aidco de Mexico, S.A. de C.V.

  98% owned by MasTec, Inc.   Mexico   N/A

Acietel Mexicana, S.A.

  99% owned by MasTec North America, Inc.   Mexico   N/A

GlobeTec Panama, S.A.

  100% owned by GlobeTec Construction, LLC   Panama   N/A

Constructora Vialtec Panama, S.A

  60% owned by GlobeTec Panama, S.A.   Panama   N/A

Asfaltec Panama, S.A

  70% owned by GlobeTec Panama, S.A.   Panama   N/A

Blue Rock Quarries, S.A

  60% owned by GlobeTec Panama, S.A.   Panama   N/A

Rockwell Hill, S.A

  34% owned by GlobeTec Panama, S.A.   Panama   N/A

Phasecom Systems Inc.

  100% owned by MasTec, Inc.   Canada   N/A

Integral Power & Telecommunications Incorporated

  100% owned by Phasecom Systems, Inc.   Canada   N/A

MasTelecom Europe I APS

  100% owned by MasTec, Inc.   Denmark   N/A

MasTelecom Europe II BV

  100% owned by MasTelecom Europe I APS   Netherlands   N/A

MasTelecom S. DE R.L. DE C.V.

  100% owned by MasTelecom Europe II BV   Mexico   N/A

MasTec Renewables Contruction, Ltd.

  100% owned by MasTec North America, Inc.   Canada   N/A

Pantel Inversiones de Venezuela, CA

  100% owned by MasTec Venezuela, Inc.   Venezuela   N/A

Burntel Telecommunications, C.A.

  50% owned by Pantel Inversiones   Venezuela   N/A

Mastec Participacoes Do Brasil LTDA

  100% owned by MasTec, Inc.   Brazil   N/A

MasTec Brasil S/A

  88% owned by MasTec Latin America, Inc.   Brazil   N/A

CIDE Engeharia, Ltda.

  100% owned by MasTec Brasil S/A   Brazil   N/A

MTZ Enterprises, S. de R.L. de C.V.

  99.9% owned by MasTec Foreign Holdings, LLC   Mexico   N/A

MTZ Wireless Telecommunications, S. de R.L. de C.V.

  100% owned by MTZ Enterprises   Mexico   N/A

MTZ Personnel Services, S. de R.L. de C.V.

  100% owned by MTZ Enterprises   Mexico   N/A

MTZ Energias S. de R.L. de C.V.

  99.97% owned by MTZ Enterprises   Mexico   N/A

MTCO Energias de Mexico, S. de R.L. de C.V.

  80% owned by MTZ Enterprises   Mexico   N/A

MasTec Renewables Puerto Rico, LLC

  100% owned by MasTec Puerto Rico Holdings, LLC   Puerto Rico   66-0754928

MasTec Puerto Rico Holdings, LLC

  100% owned by MasTec Foreign Holdings, LLC   Puerto Rico   N/A

MasCo PR, LLC

  60% owned by MasTec Puerto Rico Holdings, LLC   Puerto Rico   66-0754929

MasTec Engineering, LLP

  98% owned by MasTec Puerto Rico Engineering Services   Puerto Rico   N/A

MasTec Precision, LLC

  100% owned by MasTec Puerto Rico Holdings, LLC   Puerto Rico   66-0756097

BLDM – Precision, LLC

  60% owned by MasTec Precision, LLC   Puerto Rico   66-0756042

1599522 Alberta Ltd.

  100% owned by MasTec Foreign Holdings, LLC   Canada   26-4233846

Fabcor TargetCo Ltd.

  100% owned by 1599522 Alberta Ltd.   Canada   843808189 RC 0001

Fabcor 2001, Inc.

  100% owned by Fabcor TargetCo Ltd.   Canada   868604810 RC 0001

Fabcor Pipelines BC, Inc.

  100% owned by Fabcor TargetCo Ltd.   Canada   843808189 RC 0001

MasTec Panama, S. de R.L.

  99% owned by MasTec Foreign Holdings, LLC; 1% owned by MasTec Latin America
Holdings, LLC   Panama   N/A

MasTec Servicios Publicos Soterrados, S. de R.L.

  99% owned by MasTec Foreign Holdings, LLC; 1% owned by MasTec Latin America
Holdings, LLC   Panama   N/A

 

171



--------------------------------------------------------------------------------

SCHEDULE 5.13(b)

OTHER EQUITY INVESTMENTS

 

Affiliated Entity

  

MTZ Ownership

   Jurisdiction    Tax ID

Rockwell Hill, S.A

   34% owned by GlobeTec Panama, S.A.    Panama    N/A

 

172



--------------------------------------------------------------------------------

SCHEDULE 5.13(c)

LOAN PARTIES

 

Affiliated Entity

  

Principal Place of Business

   Jurisdiction    Tax ID

Borrowers

        

MasTec, Inc.

   800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134    Florida   
65-0829355

MasTec North America, Inc.

   800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134    Florida   
65-0829357 Guarantors         

MasTec Renewables Construction Company, Inc.

   800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134    Florida   
27-2971344

GlobeTec Contruction, LLC

   4774 N. Powerline Road, Deerfield Beach FL 33073    Florida    20-0197046

MasTec Residential Services, LLC

   800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134    Florida   
27-0637848

Nsoro MasTec, LLC

   2859 Paces Ferry Road, Suite 600, Atlanta, GA 30339    Florida    26-3078035

MasTec Wireless Services, LLC

   800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134    Florida   
14-1943970

Power Partners MasTec LLC

   9140 Arrowpoint Blvd., Suite 200, Charlotte NC 28273    North Carolina   
26-1623356

Power Partners MasTec, Inc.

   800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134    Florida   
27-3506112

Pumpco, Inc.

   1209 South Main Street, Giddings TX 78942    Texas    74-2196341

Wanzek Construction, Inc.

   16553 37R St. SE, Fargo, ND 58103    North Dakota    45-0311915

Precision Acquisition, LLC

   800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134    Wisconsin   
27-1186147

Precision Pipeline LLC

   3314 56th Street Eau Claire WI 54703    Wisconsin    20-0667117

Precision Transport Company, LLC

   3314 56th Street Eau Claire WI 54703    Wisconsin    20-3843698

Three Phase Acquisition Corp.

   800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134    New Hampshire   
26-1623833

Three Phase Line Construction, Inc.

   25 Main Street Farmington, NH 03835    New Hampshire    02-0486688

EC Source Services, LLC

   Box 740, Zephyr Cove AZ 89448    Florida    27-3046138

EC Source Aviation, LLC

   Box 740, Zephyr Cove AZ 89448    Nevada    27-0861739

CAM Communications, Inc., a GMSI Company

   800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134    Maryland   
52-2100835

Optima Network Services, Inc.

   4590 Eucaplyptus Avenue, Unit C, Chino CA 91710    California    87-0719354

 

173



--------------------------------------------------------------------------------

SCHEDULE 5.13(d)

RESTRICTED SUBSIDIARIES

 

Affiliated Entity

   Jurisdiction    Tax ID

Church & Tower, Inc.

   Florida    65-0227979

MasTec Contracting Company, Inc.

   Nevada    04-3736337

MasTec EV Solutions, LLC

   Delaware    27-2585223

MasTec Foreign Holdings, LLC

   Florida    27-0822919

MasTec Latin America Holdings, LLC

   Delaware    27-2669097

MasTec Crane & Equipment Services, Inc.

   Florida    27-2990566

MasTec Property Holdings, LLC

   Nevada    26-4027848

Nsoro MasTec International, Inc

   Nevada    26-4097196

PPMASI, LLC

   Delaware    27-1646891

PPMASI Klamath I, LLC

   Delaware    27-1938819

MasTec Services Company, Inc.

   Florida    65-0791004

AT Power, Inc.

   Nevada    66-0756042

T&D Power, Inc.

   Nevada    26-4474622

Energy Environmental Group, Inc.

   Nevada    26-4399738

Halsted Communications, Ltd.

   New York    14-1726726

MasTec Puerto Rico Engineering Services Holding, LLP

   Florida    27-4095246

MasTec Venezuela, Inc. (Holding Company)

   Florida    65-0890232

MasTec Spain, Inc. (Holding Company)

   Florida    65-0890231

MasTec Latin America, Inc.

   Delaware    N/A

MasTec Brazil I, Inc. (Holding Company)

   Florida    65-0890223

MasTec Brazil II, Inc. (Holding Company)

   Florida    65-0890224

Aidco de Mexico, S.A. de C.V.

   Mexico    N/A

Acietel Mexicana, S.A.

   Mexico    N/A

GlobeTec Panama, S.A.

   Panama    N/A

Constructora Vialtec Panama, S.A

   Panama    N/A

Asfaltec Panama, S.A

   Panama    N/A

Blue Rock Quarries, S.A

   Panama    N/A

Rockwell Hill, S.A

   Panama    N/A

Phasecom Systems Inc.

   Canada    N/A

Integral Power & Telecommunications Incorporated

   Canada    N/A

MasTelecom Europe I APS

   Denmark    N/A

MasTelecom Europe II BV

   Netherlands    N/A

MasTelecom S. DE R.L. DE C.V.

   Mexico    N/A

MasTec Renewables Contruction, Ltd.

   Canada    N/A

Pantel Inversiones de Venezuela, CA

   Venezuela    N/A

Burntel Telecommunications, C.A.

   Venezuela    N/A

Mastec Participacoes Do Brasil LTDA

   Brazil    N/A

MasTec Brasil S/A

   Brazil    N/A

CIDE Engeharia, Ltda.

   Brazil    N/A

MTZ Enterprises, S. de R.L. de C.V.

   Mexico    N/A

MTZ Wireless Telecommunications, S. de R.L. de C.V.

   Mexico    N/A

MTZ Personnel Services, S. de R.L. de C.V.

   Mexico    N/A

MTZ Energias S. de R.L. de C.V.

   Mexico    N/A

MTCO Energias de Mexico, S. de R.L. de C.V.

   Mexico    N/A

MasTec Renewables Puerto Rico, LLC

   Puerto Rico    66-0754928

MasTec Puerto Rico Holdings, LLC

   Puerto Rico    N/A

MasCo PR, LLC

   Puerto Rico    66-0754929

MasTec Engineering, LLP

   Puerto Rico    N/A

MasTec Precision, LLC

   Puerto Rico    66-0756097

BLDM – Precision, LLC

   Puerto Rico    66-0756042

1599522 Alberta Ltd.

   Canada    26-4233846

Fabcor TargetCo Ltd.

   Canada    843808189 RC 0001

Fabcor 2001, Inc.

   Canada    868604810 RC 0001

Fabcor Pipelines BC, Inc.

   Canada    843808189 RC 0001

MasTec Panama, S. de R.L.

   Panama    N/A

MasTec Servicios Publicos Soterrados, S. de R.L.

   Panama    N/A

 

174



--------------------------------------------------------------------------------

SCHEDULE 5.13(d)

UNRESTRICTED SUBSIDIARIES

 

Affiliated Entity

   Jurisdiction    Tax ID

Direct Star TV LLC

   North Carolina    54-2074685

DS D4U, LLC

   North Carolina    20-4189097

Funraisers PR, LLC

   North Carolina    06-1723013

 

175



--------------------------------------------------------------------------------

SCHEDULE 5.21

LABOR MATTERS

T & D LABOR UNION CONTRACTS

Arizona -APS Project

T&D employees, other than non-union management-level employees, are represented
by I.B.E.W. Local Union 769 pursuant to the following agreements:

 

  1. Letter of Assent from the Southwestern Line Constructors, Chapter N.E.C.A.
and I.B.E.W. Local Union 769 approved on September 17, 2009.

 

  2. I.B.E.W., Local Union 769 Working Assessments/Benefits/Contractor
Assessments, Contractor Presentation/Information, updated September 8, 2009.

 

  3. Project Labor Agreement for APS Transmission SOOKV PS-9, dated June 19,
2009.

 

  4. Outside Agreement between Southwestern Line Constructors, N.E.C.A., and
LB.E.W. Local Union 769.

 

  5. Outside Agreement Language/N.E.C.A., dated January 11, 2010.

 

  6. Contribution Rates for the Construction Bargaining Agreement received by
facsimile on April 29, 2009.

 

  7. Amendment Restating the I.B.E.W. Local 769 and Southwestern Line
Constructors (N.E.C.A) Health and Welfare Fund Trust Agreement, dated
September 4, 2003.

 

  8. First Amendment to the LB.E.W. Local 769 and Southwestern Line Constructors
(N.E.C.A.) Health and Welfare Fund Trust Agreement, dated December 2, 2004.

 

  9. Second Amendment Amending and Restating The International Brotherhood of
Electrical Workers, LB.E.W. Local 769 -Management Pension Plan (As Amended and
Restated Effective July 1, 2001).

 

  10. Third Amendment to The International Brotherhood of Electrical Workers,
LB.E.W. Local 769 -Management Pension Plan, dated June 15, 2003.

 

  11. Fourth Amendment to The International Brotherhood of Electrical Workers,
LB.E.W. Local 769 -Management Pension Plan, dated August 13, 2003.

 

  12. Fifth Amendment to The International Brotherhood of Electrical Workers,
I.B .E.W. Local 769 -Management Pension Plan, dated May 24, 2004.

 

176



--------------------------------------------------------------------------------

  13. Sixth Amendment to The International Brotherhood of Electrical Workers,
I.B.E.W. Local 769 -Management Pension Plan, dated September 24, 2004.

 

  14. Seventh Amendment to The International Brotherhood of Electrical Workers,
I.B.E.W. Local 769 -Management Pension Plan, dated March 28, 2005.

 

  15. Eighth Amendment to the International Brotherhood of Electrical Workers,
I.B.E.W. Local 769 -Management Pension Plan, dated June 30, 2008.

 

  16. Restated Agreement and Declaration of Trust Establishing the Line
Construction Benefit Fund, dated March 14, 1995.

 

  17. Amendment No. 1 to the Restated Agreement and Declaration of Trust
Establishing the Line Construction Benefit Fund, dated September 12, 1997
(effective July 1, 1997).

 

  18. Amendment No.2 to the Restated Agreement and Declaration of Trust
Establishing the Line Construction Benefit Fund, dated June 23, 2000.

 

  19. Amendment No. 3 to the Restated Agreement and Declaration of Trust
Establishing the Line Construction Benefit Fund, dated June 25, 2003 (effective
June 25, 2003).

 

  20. Agreement and Declaration of Trust of the N.E.C.A.-I.B.E.W. National
Labor-Management Cooperation Committee Trust Fund, dated November 13, 1995.

 

  21. N.E.C.A.-I.B.E.W. Agreement for a National Labor-Management Cooperation
Committee, dated December 1, 1995.

I.B.E.W Local Union 57

 

1. Letter of Assent dated February 21, 2011 between T&D and I.B.E.W. Local Union
57.

I.B.E.W. Local Union 47

 

1. California Outside Line Construction Agreement between Western Line
Constructors Chapter of NECA and Local Unions No. 47 and 1245, AFL-CIO,
International Brotherhood of Electrical Workers, effective June 1,2009 through
May 31,2012.

 

  a. Exhibit A -Wage Exhibit.

 

  b. Letter of Assent -B, effective January 18, 2011.

 

  c. Voluntary Recognition Letter, dated March 22, 2011.

 

  d. Employers Cost Per Hour For IBEW Local Unions 47 and 1245, January 1, 2011
- May 31, 2011

 

177



--------------------------------------------------------------------------------

I.B.E.W. Local Union 1245

 

1. California Outside Line Construction Agreement between Western Line
Constructors Chapter of NECA and Local Unions No. 47 and 1245, AFL-CIO,
International Brotherhood of Electrical Workers, effective June 1, 2009 through
May 31, 2012.

 

  a. Exhibit A -Wage Exhibit.

 

  b. Letter of Assent -B, effective February 2, 2011.

 

  c. Employers Cost Per Hour For IBEW Local Unions 47 and 1245, January 1, 2011
- May 31, 2011.

 

2. NECA-IBEW Agreement for a National Labor-Management Cooperation Committee,
effective on December 1, 1995.

 

3. Agreement and Declaration of Trust of the NECA-IBEW National Labor-Management
Cooperation Committee Trust Fund, dated November 13, 1995.

I.B.E.W. Local Union 602

1. Letter of Assent -A, dated November 4, 2010 between Southwestern Line
Constructors, Chapter N.E.C.A. and I.B.E.W. Local Union 602.

 

2. NECA-IBEW Agreement for a National Labor-Management Cooperation Committee,
effective on December 1, 1995.

 

3. Agreement and Declaration of Trust of the NECA-IBEW National Labor-Management
Cooperation Committee Trust Fund, dated November 13, 1995.

PRECISION LABOR CONTRACTS

Precision is a member of the Pipeline Contractors Association (“PLCA”). The PLCA
has entered into various labor contracts with the laborers, operators, teamsters
and welders and helpers. These labor agreements are what set the rates for the
labor locals in which Precision operates. Precision itself has not entered into
these collective bargaining agreements. Instead, the PLCA enters into the
agreements on behalf of Precision.

THREE PHASE LABOR CONTRACT

Three Phase is a member of the Northeastern Line Constructors Chapter of the
National Electrical Contractors Association, Inc. (“NLCC”) which has entered
into a Utility Agreement with Local Union No 104 of the International
Brotherhood of Electrical Workers 2009-2012, dated August 31, 2009. Three Phase
itself has not entered into this agreement. Instead, the NLCC has entered into
this agreement on behalf of Three Phase.

 

178



--------------------------------------------------------------------------------

SCHEDULE 6.12(f)

EXCLUDED SUBSIDIARIES

 

Affiliated Entity

   Jurisdiction    Tax ID    Owned Assets    Asset Description

Church & Tower, Inc.

   Florida    65-0227979    N/A    N/A

MasTec Contracting Company, Inc.

   Nevada    04-3736337    N/A    N/A

MasTec Property Holdings, LLC

   Nevada    26-4027848    Real Property    See Schedule 5.08(c)

Nsoro MasTec International, Inc

   Nevada    26-4097196    N/A    N/A

MasTec Services Company, Inc.

   Florida    65-0791004    N/A    N/A

MasTec Venezuela, Inc. (Holding Company)

   Florida    65-0890232    Foreign Subsidiary    See Schedule 5.13(a)

MasTec Spain, Inc. (Holding Company)

   Florida    65-0890231    N/A    N/A

MasTec Latin America, Inc.

   Delaware    N/A    Foreign Subsidiary    See Schedule 5.13(a)

MasTec Brazil I, Inc. (Holding Company)

   Florida    65-0890223    N/A    N/A

MasTec Brazil II, Inc. (Holding Company)

   Florida    65-0890224    N/A    N/A

 

179



--------------------------------------------------------------------------------

SCHEDULE 7.03

EXISTING INDEBTEDNESS

 

Debtor

  

Creditor

   Principal
Balance 1      Rate    

Maturity

Pumpco, Inc.

   BB&T Equipment Finance Corporation    $ 10,682,770.00         3.53 %    Due
in installments through 2013

EC Source Services, LLC

   Force Capital Partners, LLC    $ 5,630,657.09         8.00%      January 1,
2013

EC Source Services, LLC

   Martin J. Maslonka    $ 2,903,188.42         8.00%      November 1, 2015

1— Principal Balance as of June 30, 2011

 

180



--------------------------------------------------------------------------------

SCHEDULE 7.08

EXISTING TRANSACTIONS WITH AFFILIATES

None.

 

181



--------------------------------------------------------------------------------

SCHEDULE 7.09

EXISTING BURDENSOME AGREEMENTS

 

1. Senior Notes Indenture

 

182



--------------------------------------------------------------------------------

SCHEDULE 7.17

POST-CLOSING ACTION

The Company shall deliver, or cause to be delivered, to the Administrative Agent
each of the following documents, each in form and substance satisfactory to the
Administrative Agent, as soon as possible but in any event, within 90 days after
the Closing Date (or such longer period as the Administrative Agent may
otherwise agree):

 

  1. Qualifying Control Agreements (as defined in the Security Agreement) with
respect to all Deposit Accounts (as defined in the Security Agreement) owned by
any Loan Party on the Closing Date (other than Deposit Accounts maintained with
Bank of America or the Specified Deposit Accounts (as defined in the Security
Agreement)).

 

  2. Landlord agreements with respect to the following leased locations:

 

  a. 800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134

 

  b. MasTec North America, Inc. 800 S. Douglas Rd., Suite 1200, Coral Gables, FL
33134

 

  c. Pumpco, Inc., 1209 South Main Street, Giddings TX 78942

 

  d. Precision Pipeline LLC, 3314 56th Street Eau Claire WI 54703

 

  e. Wanzek Construction, Inc., 16553 37R St. SE, Fargo, ND 58103

 

  f. Nsoro MasTec, LLC, 2859 Paces Ferry Road, Suite 600, Atlanta, GA 30339

The Company shall deliver, or cause to be delivered, to the Administrative Agent
stock certificates evidencing Equity Interests owned by a Loan Party in the
Subsidiaries listed below, as soon as possible but in any event, within 2
Business Days after the Closing Date (or such longer period as the
Administrative Agent may otherwise agree):

MasTec Spain, Inc.

MasTec Brazil I, Inc.

MasTec Brazil II, Inc.

MasTec Venezuela, Inc.

MasTec Latin America, Inc.

Halsted Communications, Ltd.

MasTec Property Holdings, LLC

Optima Network Services, Inc.

Nsoro MasTec International, Inc.

Energy Environmental Group, Inc.

 

183



--------------------------------------------------------------------------------

Unless otherwise waived by the Administrative Agent in its sole discretion, the
Company shall deliver, or cause to be delivered, to the Administrative Agent, as
soon as possible but in any event, within 30 days after the Closing Date (or
such longer period as the Administrative Agent may otherwise agree), each of the
following:

1. Stock powers and stock certificates evidencing Equity Interests owned by a
Loan Party in the Subsidiaries listed below:

Aidco de Mexico, S.A. de C.V.

Acitel Mexicana, S.A.

Direct Star TV, LLC

MasTec EV Solutions, LLC

PPMASI LLC

GlobeTec Panama, S.A.

Phasecom Systems, Inc.

Mas Telecom Europe I APS

MasTec Renewables Construction, Ltd.

Mastc Participacoes Do Brasil, Ltd.

2. A Pledge Joinder Agreement (with all schedules thereto appropriately
completed) duly executed by GlobeTec Construction, LLC with respect to any
Equity Interests it owns in GlobeTec Panama, S.A. (to the extent required to be
pledged pursuant to the terms of the Pledge Agreement).

The Company shall deliver, or cause to be delivered, to the Administrative
Agent, as soon as possible but in any event, within 10 Business Days after the
Closing Date (or such longer period as the Administrative Agent may otherwise
agree), an opinion of local counsel in North Dakota to Wanzek Construction,
Inc., an opinion of local counsel in New Hampshire to each of Three Phase Line
Construction, Inc. and Three Phase Acquisition Corp., an opinion of local
counsel in Wisconsin to each of Precision Acquisition, LLC, Precision Pipeline,
LLC, and Precision Transport Company, LLC and an opinion of local counsel
in North Carolina to each of Power Partners MasTec, LLC, in each case addressed
to the Administrative Agent, each Lender and the L/C Issuer and in form and
substance reasonably satisfactory to the Administrative Agent.

The Company shall deliver, or cause to be delivered, to the Administrative
Agent, as soon as possible but in any event, within 10 Business Days after the
Closing Date (or such longer period as the Administrative Agent may otherwise
agree), executed counterparts to the Acknowledgment and Agreement of the Issuers
in the form attached to the Pledge Agreement by each of Precision Pipeline LLC,
Precision Transport Company, LLC, AT Power, Inc., T&D Power, Inc., Energy
Environmental Group, Inc. and MasTec Crane & Equipment Services, Inc.

 

184



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

COMPANY

MasTec, Inc.

800 S. Douglas Road

Suite 1200

Coral Gables, FL 33134

Attention: Albert De Cardenas, Secretary and General Counsel

Telephone: 305-406-1849

Telecopier: 305-406-1907

Electronic Mail: albert.decardenas@mastec.com

and

Attention: Paul DiMarco, Vice President Corporate Finance and Treasurer

Telephone: 305-406-1885

Telecopier: 305-406-1947

Electronic Mail: paul.dimarco@mastec.com

Website Address: www.mastec.com

U.S. Taxpayer Identification Number(s): 65-0829355

DESIGNATED BORROWER

MasTec North America, Inc.

800 S. Douglas Road

Suite 1200

Coral Gables, FL 33134

Attention: Albert De Cardenas, Secretary and General Counsel

Telephone: 305-406-1849

Telecopier: 305-406-1907

Electronic Mail: albert.decardenas@mastec.com

and

Attention: Paul DiMarco, Vice President Corporate Finance and Treasurer

Telephone: 305-406-1885

Telecopier: 305-406-1947

Electronic Mail: paul.dimarco@mastec.com

Website Address: www.mastec.com

U.S. Taxpayer Identification Number(s): 65-0829357

 

185



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

Administrative Agent’s Office (for payments and Requests for Credit Extensions):

Bank of America, N.A.

One Independence Center

101 N Tryon Street

Charlotte, NC 28255-0001

Mail Code:    NC1-001-04-39 Attention:    David A. Cochran Telephone:   
980-386-8201 Telecopier:    704-719-5440 E-Mail:    david.a.cochran@baml.com

Wire Instructions:

Bank of America, N.A.

New York, NY

Account No.:    1366212250600 Reference:    MasTec, Inc. Attention:    Corporate
Credit Services ABA No.:    026009593

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

135 South LaSalle Street

Chicago, Illinois 60603

Mailcode:   IL4-135-05-41 Attention:       Felicia Brinson, Agency Management
Officer Telephone:       312-828-7299 Telecopier:       877-216-2432 E-Mail:  
    felicia.brinson@baml.com

L/C ISSUER:

Bank of America, N.A.

Trade Operations

1 Fleet Way

Scranton, PA 18507

Mail Code: PA6-580-02-30

Attention: Mary J. Cooper

Telephone: 570-330-4235

Telecopier: 570-330-4186

Electronic Mail: mary.j.cooper@baml.com

SWING LINE LENDER:

Bank of America, N.A.

One Independence Center

101 N Tryon Street

Charlotte, NC 28255-0001

 

186



--------------------------------------------------------------------------------

Mail Code:    NC1-001-04-39 Attention:    David A. Cochran Telephone:   
980-386-8201 Telecopier:    704-719-5440 E-Mail:    david.a.cochran@baml.com

 

187



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:             ,             

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of August [22], 2011 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among MasTec, Inc., a
Florida corporation (the “Company”), the Designated Borrowers party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.

The Company hereby requests, on behalf of itself or, if applicable, the
Designated Borrower referenced in item 5 below (select one):

 

  ¨ A Borrowing of Committed Loans            ¨ A conversion or continuation of
Loans

 

  1. On                         (a Business Day).

 

  2. In the amount of                 .

 

  3. Comprised of                                          
                           .

        [Type of Committed Loan requested]

 

  4. For Eurocurrency Rate Loans: with an Interest Period of             
months.

 

  5. On behalf of                          [insert name of applicable Designated
Borrower].

The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement. The Company acknowledges
the requirements under clauses (f) and (g) of Section 6.02 to deliver a
calculation of the Senior Notes Indenture Secured Debt Cap under certain
circumstances in accordance with such clauses.

 

MASTEC, INC. By:     Name:     Title:    

 

A-1

Form of Committed Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date:             ,             

 

To: Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of August [22], 2011 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among MasTec, Inc., a
Florida corporation (the “Company”), the Designated Borrowers party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.

The undersigned hereby requests a Swing Line Loan:

 

  1. On                      (a Business Day).

 

  2. In the amount of $            .

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement. The Company
acknowledges the requirements under clauses (f) and (g) of Section 6.02 to
deliver a calculation of the Senior Notes Indenture Secured Debt Cap in
accordance with such clauses.

 

MASTEC, INC. By:     Name:     Title:    

 

B-1

Form of Swing Line Loan Notice



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTE

            , 20    

FOR VALUE RECEIVED, each of the undersigned (each a “Borrower” and collectively
the “Borrowers”) hereby, jointly and severally, promises to pay to
                         or registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Loan from time to time made by the Lender to any Borrower under
that certain Third Amended and Restated Credit Agreement, dated as of August
[22], 2011 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement;” the terms defined therein being
used herein as therein defined), among the Borrowers, the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender.

Each Borrower, jointly and severally, promises to pay interest on the unpaid
principal amount of each Loan from the date of such Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. Except as otherwise provided in Section 2.04(f) of the Agreement
with respect to Swing Line Loans, all payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender and in Same
Day Funds at the Administrative Agent’s Office. If any amount is not paid in
full when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Subsidiary Guaranty and is secured by the Collateral. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Note shall become, or may be declared
to be, immediately due and payable all as provided in the Agreement. Loans made
by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.

Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

C-1

Form of Note



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW THAT WOULD REQUIRE THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

MASTEC, INC. By:     Name:     Title:     MASTEC NORTH AMERICA, INC. By:    
Name:     Title:    

 

C-2

Form of Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  Type of Loan
Made   Currency and
Amount of
Loan Made   End of Interest
Period   Amount of
Principal or
Interest Paid
This Date   Outstanding
Principal
Balance This
Date   Notation
Made By ___________   ___________   ___________   ___________   ___________  
___________   ___________ ___________   ___________   ___________   ___________
  ___________   ___________   ___________ ___________   ___________  
___________   ___________   ___________   ___________   ___________ ___________
  ___________   ___________   ___________   ___________   ___________  
___________ ___________   ___________   ___________   ___________   ___________
  ___________   ___________ ___________   ___________   ___________  
___________   ___________   ___________   ___________ ___________   ___________
  ___________   ___________   ___________   ___________   ___________
___________   ___________   ___________   ___________   ___________  
___________   ___________ ___________   ___________   ___________   ___________
  ___________   ___________   ___________ ___________   ___________  
___________   ___________   ___________   ___________   ___________ ___________
  ___________   ___________   ___________   ___________   ___________  
___________ ___________   ___________   ___________   ___________   ___________
  ___________   ___________ ___________   ___________   ___________  
___________   ___________   ___________   ___________ ___________   ___________
  ___________   ___________   ___________   ___________   ___________
___________   ___________   ___________   ___________   ___________  
___________   ___________ ___________   ___________   ___________   ___________
  ___________   ___________   ___________ ___________   ___________  
___________   ___________   ___________   ___________   ___________ ___________
  ___________   ___________   ___________   ___________   ___________  
___________

 

C-3

Form of Note



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                 ,             

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of August [22], 2011 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among MasTec, Inc., a
Florida corporation (the “Company”), the Designated Borrowers party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                 of the Company, and that, as such,
he/she is authorized to execute and deliver this Compliance Certificate to the
Administrative Agent on the behalf of the Company, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Company has delivered the year-end audited financial statements required
by Section 6.01(a) of the Agreement for the fiscal year of the Company ended as
of the above date, together with the report and opinion of an independent
certified public accountant required by such section and a Reconciliation if
required by such Section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Company has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Company ended as
of the above date and a Reconciliation if required by such Section. Such
financial statements fairly present the financial condition, results of
operations and cash flows of the Company and its Subsidiaries in accordance with
GAAP as at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes and such Reconciliations fairly present
in all material respects the financial condition, results of operations and cash
flows of the Company and its Restricted Subsidiaries in accordance with GAAP as
at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a reasonably
detailed review of the transactions and condition (financial or otherwise) of
the Company during the accounting period covered by such financial statements.

 

D-1

Form of Compliance Certificate



--------------------------------------------------------------------------------

3. A review of the activities of the Company during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Company performed and observed all its Obligations
under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period, the
Company performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

—or—

[to the best knowledge of the undersigned, during such fiscal period, the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

4. The representations and warranties of (i) the Borrowers contained in Article
V of the Agreement and (ii) each Loan Party contained in each other Loan
Document or in any document furnished at any time under or in connection with
the Loan Documents, are true and correct in all material respects on and as of
the date hereof, except that (A) if a qualifier relating to materiality,
Material Adverse Effect or a similar concept applies, such representation or
warranty shall be required to be true and correct in all material respects,
(B) to the extent that such representations and warranties specifically refer to
an earlier date, in which case they are true and correct as of such earlier
date, and (C) except that for purposes of this Compliance Certificate, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Agreement, including the statements in connection with which
this Compliance Certificate is delivered.

5. The financial covenant analyses and information set forth on Schedules 1, 2,
3 4 attached hereto are true and accurate in all material respects on and as of
the date of this Compliance Certificate.

6. The following Loan Parties listed on Schedule 5 have been added to the
Indemnity Agreement since the date of the last delivered Compliance Certificate.

The Company acknowledges the requirements under clauses (f) and (g) of
Section 6.02 to deliver a calculation of the Senior Notes Indenture Secured Debt
Cap under certain circumstances in accordance with such clauses.

 

D-2

Form of Compliance Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                 ,             

 

MASTEC, INC. By:     Name:     Title:    

 

D-3

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                  (“Statement Date”)

SCHEDULE 1 t

o the Compliance Certificate

($ in 000’s)

 

I.      Section 7.11 (a) – Consolidated Interest Coverage Ratio.

  

A.     Consolidated EBITDA for four consecutive fiscal quarters ending on above
date (“Subject Period”):

  

1.      Consolidated Net Income for Subject Period:

  

a.      net income for the Company and its Restricted Subsidiaries for Subject
Period:

   $                

b.      gains or losses arising from the sale of capital assets:

   $                

c.      gains or losses arising from any write-up or write-down of assets or
liabilities for Subject Period:

   $                

d.      any portion of the net earnings of any Subsidiary unavailable for
Distributions to a Borrower for Subject Period:

   $                

e.      any gain or loss arising from the acquisition of Equity Interests of a
Borrower for Subject Period:

   $                

f.       extraordinary gains or extraordinary losses for Subject Period:

   $                

g.      Consolidated Net Income (Line I.A.1.a +/– b +/– c + d +/– e +/– f):

   $                

2.      Consolidated Interest Charges for Subject Period:

   $                

3.      provision for income Taxes for Subject Period:

   $                

4.      depreciation expenses for Subject Period:

   $                

5.      amortization expenses for Subject Period:

   $                

6.      charges related to purchase accounting adjustments required by FASB ASC
Topic 805 for Subject Period:

   $                

7.      non-cash charges relating to stock based compensation for Subject
Period:

   $                

 

SCHEDULE 1

Form of Compliance Certificate



--------------------------------------------------------------------------------

8.      other non-cash charges for Subject Period approved by the Administrative
Agent in its reasonable discretion:

   $                

9.      cash distributions made by Direct Star or any Unrestricted Subsidiary to
any Borrower during Subject Period:

   $                

10.    expenses incurred in connection with the prepayment, amendment,
modification or refinancing of Indebtedness during Subject Period:

   $                

11.    non-capitalized transaction costs in connection with an actual incurrence
of Indebtedness, during a refinancing thereof, issuance of Equity Interests,
Investment, Acquisition, Disposition or recapitalization, as permitted, during
Subject Period:

   $                

12.    tender premiums, redemption premiums, fees and other amounts and expenses
incurred in connection with the tender for and/or redemption of Indebtedness
incurred under Section 7.03(j) during Subject Period:

   $                

13.    earn-out expenses resulting from Permitted Acquisitions in which the
Company or any Restricted Subsidiary is required to treat such earn-out expenses
as compensation costs during Subject Period:

   $                

14.    expenses arising from the impact of FASB ASC 470-50-40 on certain
capitalized fees and costs during Subject Period:

   $                

15.    any net loss incurred during Subject Period from Swap Contracts and the
application of FASB ASC Topic 815:

   $                

16.    any net loss incurred during Subject Period from currency translation
losses:

   $                

17.    any loss from the early extinguishment of Indebtedness or Swap Contracts
or other derivative instruments during Subject Period:

   $                

18.1    clause (xv) addbacks:

  

 

1 

The charges described in 18 together with any adjustments made pursuant to
Section 1.10 of the Credit Agreement shall only be permitted to be added back
for such period to the extent such charges collectively do not increase
Consolidated EBITDA by more than 5%.

 

SCHEDULE 1

Form of Compliance Certificate



--------------------------------------------------------------------------------

a.      other non-recurring or unusual charges for Subject Period:

   $                

b.      cash charges paid in connection with corporate restructurings for
Subject Period:

   $                

c.      expected cost savings, operating expense reductions, restructuring
charges and expenses and cost-saving synergies projected by the Company within
12 months after the Closing Date for Subject Period:

   $                

19.    income Tax credits for Subject Period:

   $                

20.    any net gain incurred during Subject Period from Swap Contracts and the
application of FASB ASC Topic 815:

   $                

21.    any net gain incurred during Subject Period from currency translation
gains:

   $                

22.    any gains from the early extinguishment of Indebtedness or Swap Contracts
or other derivative instruments during Subject Period:

   $                

23.    non-cash additions to Consolidated Net Income for Subject Period:

   $                

24.    Consolidated EBITDA (Lines I.A.1.g + 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9 + 10 +
11 + 12 + 13 + 14 + 15 + 16 + 17 + 18(a) + 18(b) + 18(c) – 19 – 20 – 21 – 22 –
23):

   $                

B.     Consolidated Interest Charges for Subject Period:

   $                

C.     Consolidated Interest Coverage Ratio (Line I.A.24 ÷ Line I.B)2:

                    to 1.00

Minimum permitted:

   3.00 to 1.00

 

 

2 

During any period that includes an Acquisition or Disposition such calculation
shall be subject to the adjustments set forth in Section 1.10 of the Credit
Agreement.

 

SCHEDULE 1

Form of Compliance Certificate



--------------------------------------------------------------------------------

II.     Section 7.11 (b) – Consolidated Leverage Ratio.

  

A.     Consolidated Funded Indebtedness at Statement Date (but excluding, to the
extent outstanding and undrawn, up to $150,000,000 in stated amount of standby
performance letters of credit as of such date):

   $                

B.     Consolidated EBITDA for Subject Period (Line I.A.24 above):

   $                

C.     Consolidated Leverage Ratio (Line II.A ÷ Line II.B)3:

                to 1.00

Maximum permitted:

   3.50 to 1.00

III.   Section 7.12 — Capital Expenditures.

  

A.     Capital Expenditures made during fiscal year to date:

   $                

B.     Base Capex Basket for such fiscal year:

  

1.      $75,000,000

   $    75,000

2.      Acquired EBITDA for each Subsidiary (other than an Unrestricted
Subsidiary) acquired by the Company or any Restricted Subsidiary since the
Closing Date:

   $                

3.      Base Capex Basket (Line III.B.1 + 30% of Line III.B.2):

   $                

C.     Excess Cash Flow Basket for such fiscal year:

  

1.      Consolidated EBITDA for the preceding fiscal year:

   $                

2.      Capital Expenditures (other than those financed with the proceeds of
Indebtedness permitted under the Credit Agreement (other than Loans)) made in
the preceding fiscal year:

  

$                

3.      Consolidated Interest Charges actually paid in cash during the preceding
fiscal year:

   $                

4.      income Taxes actually paid in cash for the preceding fiscal year:

   $                

5.      scheduled principal payments of Consolidated Funded Indebtedness for the
preceding fiscal year:

  

$                

 

3 

During any period that includes an Acquisition or Disposition such calculation
shall be subject to the adjustments set forth in Section 1.10 of the Credit
Agreement.

 

SCHEDULE 1

Form of Compliance Certificate



--------------------------------------------------------------------------------

6.      permanent principal payments of Consolidated Funded Indebtedness for the
preceding fiscal year:

   $            

7.      net changes in Working Capital for the preceding fiscal year:

   $            

8.      Excess Cash Flow (Line III.C.1 – 2 – 3 – 4 – 5 – 6 +/- 7):

   $            

9.      Excess Cash Flow Basket (75% of Line III.C.8):

   $            

D.     Excess Cash Flow Basket portion used for Investments permitted by Section
7.02(i) for fiscal year to date:

   $            

E.     Carryover Capex Basket for such fiscal year:

   $            

F.      Maximum permitted Capital Expenditures (Line III.B.3 + C.9 – D + E4):

   $            

G.     Excess (deficient) for covenant compliance (Line III.F – III.A):

   $            

 

4 

Line E can only be added to determine Line F if no Default has occurred and is
continuing or would result from a Capital Expenditure.

 

SCHEDULE 2

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                  (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

Consolidated EBITDA

(in accordance with the definition of Consolidated EBITDA

as set forth in the Agreement)

 

Consolidated

EBITDA

   Quarter
Ended    Quarter
Ended    Quarter
Ended    Quarter
Ended    Twelve
Months
Ended

Consolidated Net Income

              

+  Consolidated Interest Charges

              

+  income Taxes

              

+  depreciation expense

              

+  amortization expense

              

+  charges related to purchase accounting adjustments required by FASB ASC Topic
805

              

+  non-cash charges relating to stock based compensation

              

+  other non-cash charges approved by Agent in its reasonable discretion

              

 

SCHEDULE 2

Form of Compliance Certificate



--------------------------------------------------------------------------------

+  cash distributions made by Direct Star or any Unrestricted Subsidiary to any
Borrower

              

+  expenses in connection with prepayment, etc. of Indebtedness

              

+  any non-capitalized transaction costs incurred during such period in
connection with an actual incurrence of Indebtedness, during a refinancing
thereof, issuance of Equity Interests, Investment, Acquisition, Disposition or
recapitalization

              

+  tender premiums, redemption premiums, fees and other amounts

              

+  earn-out expenses required to be treated as compensation costs

              

+  expenses arising from the impact of FASB ASC 470-50-40

              

 

SCHEDULE 2

Form of Compliance Certificate



--------------------------------------------------------------------------------

+  net losses from Swap Contracts and FASB ASC Topic 815

              

+  net losses from currency translation losses

              

+  losses from the early extinguishment of Indebtedness or Swap Contracts

              

+  other non-recurring or unusual charges

              

+  cash charges paid in connection with corporate restructurings

              

+  expected cost savings, operating expense reductions, restructuring charges
and expenses and cost-saving synergies projected by the Company within 12 months
after the Closing Date

              

-   income tax credits

              

-   net gains from Swap Contracts and FASB ASC Topic 815

              

 

SCHEDULE 2

Form of Compliance Certificate



--------------------------------------------------------------------------------

-   any net gain incurred in such period from currency translation gains

              

-   gains from the early extinguishment of Indebtedness or Swap Contracts

              

-   non-cash income

              

=  Consolidated EBITDA

              

 

SCHEDULE 2

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                  (“Statement Date”)

SCHEDULE 5

to the Compliance Certificate

List of Loan Parties added to the Indemnity Agreement since the date of the last
Compliance Certificate delivered:

 

SCHEDULE 5

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT E

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]5 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]6 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]7 hereunder are several and not joint.]8
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii)

 

5 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

6 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

7 

Select as appropriate

8 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

E-1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

above being referred to herein collectively as [the][an] “Assigned Interest”).
Each such sale and assignment is without recourse to [the][any] Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by [the][any] Assignor.

 

  1. Assignor[s]:                                                              

                                                                   
                                             .

 

  2. Assignee[s]:                                          

                    [for each Assignee, indicate [Affiliate][Approved Fund] of
[identify Lender]

 

  3. Borrower(s):                                                              

 

  4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement

 

  5. Credit Agreement: Third Amended and Restated Credit Agreement, dated as of
August [22], 2011, among MasTec, Inc., the Designated Borrower party thereto,
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender

 

  6.

Assigned Interest[s]: 9

 


Assignor[s]10

  

Assignee[s]11

   Facility
Assigned 12    Aggregate
Amount of
Commitment/
Loans
for all Lenders13      Amount of
Commitment/
Loans
Assigned*      Percentage
Assigned of
Commitment/
Loans14      CUSIP
Number       ____________      $____________         $____________        
___________%             ____________      $____________         $____________
        ___________%             ____________      $____________        
$____________         ___________%      

 

 

9 

The reference to “Loans” in the table should be used only if the Credit
Agreement provides for Term Loans.

10 

List each Assignor, as appropriate.

11 

List each Assignee, as appropriate.

12 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving Credit
Commitment”, “Term Loan Commitment”, etc.).

13 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

14 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

E-2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

  [7.

Trade Date:             ] 15

Effective Date:             , 20         [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

[NAME OF ASSIGNOR] By:       Title:

 

ASSIGNEE

 

[NAME OF ASSIGNEE] By:       Title:

 

15 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

E-3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

[Consented to and] 16 Accepted:

 

BANK OF AMERICA, N.A., as

Administrative Agent

By:       Title:

[Consented to:] 17

[                ]

 

By:       Title:

 

16 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

17 

To be added only if the consent of the Company and/or other parties (e.g. Swing
Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

 

E-4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Company, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and
(v) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it has deems appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, (vi) it has independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

E-4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York without
regard to conflicts of law principles that would require the application of laws
of another jurisdiction.

 

E-5

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SUBSIDIARY GUARANTY

See attached.

 

Form of Subsidiary Guaranty



--------------------------------------------------------------------------------

CONSOLIDATED, AMENDED AND RESTATED

SUBSIDIARY GUARANTY AGREEMENT

THIS CONSOLIDATED, AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT dated as
of August 22, 2011 (this “Subsidiary Guaranty Agreement”), is being entered into
among EACH OF THE UNDERSIGNED AND EACH OTHER PERSON WHO SHALL BECOME A PARTY
HERETO BY EXECUTION OF A GUARANTY JOINDER AGREEMENT (each a “Subsidiary
Guarantor” and collectively the “Subsidiary Guarantors”) and BANK OF AMERICA,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”) for
each of the Secured Parties (as defined in the Credit Agreement referenced
below). All capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to such terms in the Credit Agreement.

WHEREAS, MasTec, Inc., a Florida corporation (the “Company”), certain of its
Affiliates party thereto as borrowers, the lenders party thereto and Fleet
Capital Corporation (“Fleet”), as administrative agent, entered into that
certain Revolving Credit and Security Agreement dated as of January 22, 2002
(the “Original Agreement”), pursuant to which such lenders made a revolving
credit facility with a letter of credit subfacility available to the Company and
such Affiliates;

WHEREAS, (i) Fleet assigned all of its interests in the loans under the Original
Agreement to Bank of America, (ii) Fleet resigned as administrative agent under
the Original Agreement and (iii) Bank of America was appointed as successor
administrative agent by the lenders party to the Original Agreement;

WHEREAS, the Company, certain of its Affiliates party thereto as borrowers, the
lenders party thereto and the Administrative Agent entered into that certain
Amended and Restated Loan and Security Agreement dated as of May 10, 2005 (the
“First Amended and Restated Agreement”), pursuant to which such lenders agreed
to amend and restate the Original Agreement and continue the availability of the
revolving credit facility and the letter of credit subfacility to the Company
and such Affiliates;

WHEREAS, the Company, certain of its Affiliates party thereto as borrowers, the
lenders party thereto and the Administrative Agent entered into that certain
Second Amended and Restated Loan and Security Agreement dated as of July 29,
2008 (as amended, supplemented or otherwise modified prior to the date hereof,
the “Existing Agreement”), pursuant to which such lenders agreed to amend and
restate the First Amended and Restated Agreement and continue the availability
of the revolving credit facility and the letter of credit subfacility to the
Company and such Affiliates;

WHEREAS, the obligations under the Existing Agreement are guaranteed by
(i) Three Phase Acquisition Corp., a New Hampshire corporation (“Three Phase”),
pursuant to that certain Continuing Guaranty Agreement dated as of October 2,
2007 by Three Phase in favor of the Administrative Agent, (ii) Precision
Acquisition, LLC, a Wisconsin limited liability company (“Precision”), pursuant
to that certain Continuing Guaranty Agreement dated as of January 26, 2010 by
Precision in favor of the Administrative Agent, and (iii) MasTec Wireless
Services, LLC, a Florida limited liability company (“Wireless”), pursuant to
that certain Continuing Guaranty Agreement dated as of January, 2006 by Wireless
in favor of the Administrative Agent (such agreements, collectively, the
“Existing Subsidiary Guaranty Agreements”);

 

F-1



--------------------------------------------------------------------------------

WHEREAS, pursuant to that certain Third Amended and Restated Credit Agreement
dated as of the date hereof (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Company, certain
Subsidiaries of the Company party thereto (each a “Designated Borrower” and,
together with the Company, collectively, the “Borrowers” and, individually, a
“Borrower”), the Administrative Agent, Bank of America, N.A., as Swing Line
Lender and L/C Issuer, and the lenders now or hereafter party thereto (the
“Lenders”), the Existing Agreement will be further amended and restated;

WHEREAS, a material part of the consideration given in connection with and as an
inducement to the execution and delivery of the Credit Agreement by the
Administrative Agent and the Lenders is the obligation of the Subsidiary
Guarantors to enter into this Subsidiary Guaranty Agreement, and the Secured
Parties are unwilling to extend and maintain the credit facilities provided
under the Loan Documents unless the Subsidiary Guarantors enter into this
Subsidiary Guaranty Agreement; and

WHEREAS, certain additional extensions of credit may be made from time to time
for the benefit of the Subsidiary Guarantors pursuant to certain Secured Cash
Management Agreements and Secured Hedge Agreements;

NOW THEREFORE, in order to induce (a) the Administrative Agent and the Lenders
to amend and restate the Existing Agreement and (b) the Secured Parties to from
time to time make and maintain extensions of credit under the Credit Agreement
and under the Secured Cash Management Agreements and Secured Hedge Agreements,
the parties hereto agree that the Existing Subsidiary Guaranty Agreements are
hereby amended, restated and consolidated in this Subsidiary Guaranty Agreement,
with the effect that the Existing Subsidiary Guaranty Agreements as so amended,
restated and consolidated are hereby continued into this Subsidiary Guaranty
Agreement, and this Subsidiary Guaranty Agreement shall constitute neither a
release nor novation of any guarantee arising under any of the Existing
Subsidiary Guaranty Agreements nor a refinancing of any indebtedness or
obligations arising thereunder or under the Existing Agreement or related
documents, but rather the guarantee in effect under the Existing Subsidiary
Guaranty Agreements shall continue in effect on the terms hereof, as follows:

1. Guaranty. Each Subsidiary Guarantor hereby jointly and severally,
unconditionally, absolutely, continually and irrevocably guarantees to the
Administrative Agent for the benefit of the Secured Parties the payment and
performance in full of the Guaranteed Liabilities (as defined below). For all
purposes of this Subsidiary Guaranty Agreement, “Guaranteed Liabilities” means:
(a) each Borrower’s prompt payment in full, when due or declared due and at all
such times, of all Obligations and all other amounts pursuant to the terms of
the Credit Agreement, the Notes, and all other Loan Documents heretofore, now or
at any time or times hereafter owing, arising, due or payable from any Borrower
to any one or more of the Secured Parties, including principal, interest,
premiums and fees (including all fees and expenses of counsel required to be
paid under the Credit Agreement, the Notes or another Loan Document
(collectively, “Attorneys’ Costs”)); (b) each Borrower’s prompt, full and
faithful performance, observance and discharge of each and every agreement,
undertaking, covenant and

 

F-2



--------------------------------------------------------------------------------

provision to be performed, observed or discharged by such Borrower under the
Credit Agreement, the Notes and all other Loan Documents; and (c) the prompt
payment in full by each Loan Party, when due or declared due and at all such
times, of obligations and liabilities now or hereafter arising under the Secured
Cash Management Agreements and Secured Hedge Agreements. The Subsidiary
Guarantors’ obligations to the Secured Parties under this Subsidiary Guaranty
Agreement are hereinafter collectively referred to as the “Subsidiary
Guarantors’ Obligations” and, with respect to each Subsidiary Guarantor
individually, the “Subsidiary Guarantor’s Obligations”. Notwithstanding the
foregoing, the liability of each Subsidiary Guarantor individually with respect
to its Subsidiary Guarantor’s Obligations shall be limited to an aggregate
amount equal to the largest amount that would not render its obligations
hereunder subject to avoidance under Section 548 of the United States Bankruptcy
Code or any comparable provisions of any applicable state law.

Each Subsidiary Guarantor agrees that it is jointly and severally, directly and
primarily liable (subject to the limitation in the immediately preceding
sentence) for the Subsidiary Guaranteed Liabilities.

The Subsidiary Guarantors’ Obligations are secured by various Collateral
Documents referred to in the Credit Agreement, including without limitation the
Security Agreement, the Pledge Agreement and the Mortgages.

For purposes of this Subsidiary Guaranty Agreement, “Facility Termination Date”
means the date as of which all of the following shall have occurred: (a) the
Aggregate Commitments have terminated, (b) all Obligations have been paid in
full (other than (x) contingent indemnification obligations and (y) obligations
and liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements as to which arrangements reasonably satisfactory to the applicable
Cash Management Bank or Hedge Bank have been made), and (c) all Letters of
Credit have terminated or expired (other than Letters of Credit as to which
other arrangements with respect thereto reasonably satisfactory to the
Administrative Agent and the L/C Issuer shall have been made).

2. Payment. If any Borrower shall default in payment or performance of any of
the Guaranteed Liabilities, whether principal, interest, premium, fees
(including, but not limited to, Attorneys’ Costs), or otherwise, when and as the
same shall become due, and after expiration of any applicable grace period,
whether according to the terms of the Credit Agreement, by acceleration, or
otherwise, or upon the occurrence and during the continuance of any Event of
Default under the Credit Agreement, then any or all of the Subsidiary Guarantors
will, upon demand thereof by the Administrative Agent, (i) fully pay to the
Administrative Agent, for the benefit of the Secured Parties, subject to any
restriction on each Subsidiary Guarantor’s Obligations set forth in Section 1
hereof, an amount equal to all the Guaranteed Liabilities then due and owing or
declared or deemed to be due and owing, including for this purpose, in the event
of any Event of Default under Section 8.01(f) of the Credit Agreement (and
irrespective of the applicability of any restriction on acceleration or other
action as against any other Loan Party under any Debtor Relief Laws), the entire
outstanding or accrued amount of all Obligations or (ii) perform such Guaranteed
Liabilities, as applicable. For purposes of this Section 2, the Subsidiary
Guarantors acknowledge and agree that “Guaranteed Liabilities” shall be deemed
to include any amount (whether principal, interest, premium or fees) which would
have been accelerated in accordance with Section 8.02 of the Credit Agreement
but for the fact that such acceleration could be unenforceable or not allowable
under any Debtor Relief Law.

 

F-3



--------------------------------------------------------------------------------

3. Absolute Rights and Obligations. This is a guaranty of payment and not of
collection. The Subsidiary Guarantors’ Obligations under this Subsidiary
Guaranty Agreement shall be joint and several, absolute and unconditional
irrespective of, and each Subsidiary Guarantor hereby expressly waives, to the
extent permitted by law, any defense to its obligations under this Subsidiary
Guaranty Agreement and all Collateral Documents to which it is a party by reason
of:

(a) any lack of legality, validity or enforceability of the Credit Agreement, of
any of the Notes, of any other Loan Document, or of any other agreement or
instrument creating, providing security for, or otherwise relating to any of the
Subsidiary Guarantors’ Obligations, any of the Guaranteed Liabilities, or any
other guaranty of any of the Guaranteed Liabilities (the Loan Documents and all
such other agreements and instruments being collectively referred to as the
“Related Agreements”);

(b) any action taken under any of the Related Agreements, any exercise of any
right or power therein conferred, any failure or omission to enforce any right
conferred thereby, or any waiver of any covenant or condition therein provided;

(c) any acceleration of the maturity of any of the Guaranteed Liabilities, of
the Subsidiary Guarantor’s Obligations of any other Subsidiary Guarantor, or of
any other obligations or liabilities of any Person under any of the Related
Agreements;

(d) any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Guaranteed
Liabilities, for any of the Subsidiary Guarantor’s Obligations of any Subsidiary
Guarantor, or for any other obligations or liabilities of any Person under any
of the Related Agreements;

(e) any dissolution of any Borrower, any Subsidiary Guarantor, any other Loan
Party or any other party to a Related Agreement, or the combination or
consolidation of any Borrower, any Subsidiary Guarantor, any other Loan Party or
any other party to a Related Agreement into or with another entity or any
transfer or disposition of any assets of any Borrower, any Subsidiary Guarantor
or any other Loan Party or any other party to a Related Agreement;

(f) any extension (including without limitation extensions of time for payment),
renewal, amendment, restructuring or restatement of, any acceptance of late or
partial payments under, or any change in the amount of any borrowings or any
credit facilities available under, the Credit Agreement, any of the Notes or any
other Loan Document or any other Related Agreement, in whole or in part;

 

F-4



--------------------------------------------------------------------------------

(g) the existence, addition, modification, termination, reduction or impairment
of value, or release of any other guaranty (or security therefor) of the
Guaranteed Liabilities (including without limitation the Subsidiary Guarantor’s
Obligations of any other Subsidiary Guarantor and obligations arising under any
other guaranty or any other Loan Document now or hereafter in effect);

(h) any waiver of, forbearance or indulgence under, or other consent to any
change in or departure from any term or provision contained in the Credit
Agreement, any other Loan Document or any other Related Agreement, including
without limitation any term pertaining to the payment or performance of any of
the Guaranteed Liabilities, any of the Subsidiary Guarantor’s Obligations of any
other Subsidiary Guarantor, or any of the obligations or liabilities of any
party to any other Related Agreement;

(i) any other circumstance whatsoever (with or without notice to or knowledge of
any Subsidiary Guarantor or any other Loan Party) which might in any manner or
to any extent vary the risks of such Loan Party, or might otherwise constitute a
legal or equitable defense available to, or discharge of, a surety or a
guarantor, including without limitation any right to require or claim that
resort be had to any Borrower or any other Loan Party or to any collateral in
respect of the Guaranteed Liabilities or Subsidiary Guarantors’ Obligations.

It is the express purpose and intent of the parties hereto that this Subsidiary
Guaranty Agreement and the Subsidiary Guarantors’ Obligations hereunder and
under each Subsidiary Guaranty Joinder Agreement shall be absolute and
unconditional under any and all circumstances and shall not be discharged except
by payment and performance as herein provided.

4. Currency and Funds of Payment. All Subsidiary Guarantors’ Obligations for
payment will be paid in lawful currency of the United States of America and in
immediately available funds, regardless of any law, regulation or decree now or
hereafter in effect that might in any manner affect the Guaranteed Liabilities,
or the rights of any Secured Party with respect thereto as against the Company
or any other Loan Party, or cause or permit to be invoked any alteration in the
time, amount or manner of payment by the Company or any other Loan Party of any
or all of the Guaranteed Liabilities. If, for the proposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each
Subsidiary Guarantor in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Subsidiary Guaranty Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudicated to be so due in the Judgment Currency, the Administrative Agent
or such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so

 

F-5



--------------------------------------------------------------------------------

purchased is less than the sum originally due to the Administrative Agent or any
Lender from any Subsidiary Guarantor in the Agreement Currency, such Subsidiary
Guarantor agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Administrative Agent or such Lender, as the case may
be, against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent or any Lender in
such currency, the Administrative Agent or such Lender, as the case may be,
agrees to return the amount of any excess to such Subsidiary Guarantor (or to
any other Person who may be entitled thereto under applicable law).

5. Events of Default. Without limiting the provisions of Section 2 hereof, in
the event that there shall occur and be continuing an Event of Default, then
notwithstanding any collateral or other security or credit support for the
Guaranteed Liabilities, at the Administrative Agent’s election and without
notice thereof or demand therefor, each of the Guaranteed Liabilities and the
Subsidiary Guarantors’ Obligations shall immediately be and become due and
payable.

6. Subordination. Until this Subsidiary Guaranty Agreement is terminated in
accordance with Section 22 hereof, each Subsidiary Guarantor hereby
unconditionally subordinates all present and future debts, liabilities or
obligations now or hereafter owing to such Subsidiary Guarantor (a) of any
Borrower, to the payment in full of the Guaranteed Liabilities, (b) of every
other Subsidiary Guarantor (an “obligated Subsidiary Guarantor”), to the payment
in full of the Subsidiary Guarantors’ Obligations of such obligated Subsidiary
Guarantor, and (c) of each other Person now or hereafter constituting a Loan
Party, to the payment in full of the obligations of such Loan Party owing to any
Secured Party and arising under the Loan Documents or any Secured Cash
Management Agreement or Secured Hedge Agreement. All amounts due under such
subordinated debts, liabilities, or obligations shall, upon the occurrence and
during the continuance of an Event of Default, be collected and, upon request by
the Administrative Agent, paid over forthwith to the Administrative Agent for
the benefit of the Secured Parties on account of the Guaranteed Liabilities, the
Subsidiary Guarantors’ Obligations, or such other obligations, as applicable,
and, after such request and pending such payment, shall be held by such
Subsidiary Guarantor as agent and bailee of the Secured Parties separate and
apart from all other funds, property and accounts of such Subsidiary Guarantor.

7. Suits. Each Subsidiary Guarantor from time to time shall pay to the
Administrative Agent for the benefit of the Secured Parties, on demand, at the
Administrative Agent’s Office or such other address as the Administrative Agent
shall give notice of to such Subsidiary Guarantor, the Subsidiary Guarantors’
Obligations as they become or are declared due, and in the event such payment is
not made forthwith, the Administrative Agent may proceed to suit against any one
or more or all of the Subsidiary Guarantors. At the Administrative Agent’s
election, one or more and successive or concurrent suits may be brought hereon
by the Administrative Agent against any one or more or all of the Subsidiary
Guarantors, whether or not suit has been commenced against any Borrower, any
other Subsidiary Guarantor, or any other Person and whether or not the Secured
Parties have taken or failed to take any other action to collect all or any
portion of the Guaranteed Liabilities or have taken or failed to take any
actions against any collateral securing payment or performance of all or any
portion of the Guaranteed Liabilities, and irrespective of any event,
occurrence, or condition described in Section 3 hereof.

 

F-6



--------------------------------------------------------------------------------

8. Set-Off and Waiver. Each Subsidiary Guarantor waives any right to assert
against any Secured Party as a defense, counterclaim, set-off, recoupment or
cross claim in respect of its Subsidiary Guarantor’s Obligations, any defense
(legal or equitable) or other claim which such Subsidiary Guarantor may now or
at any time hereafter have against any Borrower or any other Loan Party or any
or all of the Secured Parties without waiving any additional defenses, set-offs,
counterclaims or other claims otherwise available to such Subsidiary Guarantor.
Each Subsidiary Guarantor agrees that each Secured Party shall have a lien for
all the Subsidiary Guarantor’s Obligations upon all deposits or deposit
accounts, of any kind, or any interest in any deposits or deposit accounts, now
or hereafter pledged, mortgaged, transferred or assigned to such Secured Party
or otherwise in the possession or control of such Secured Party for any purpose
(other than solely for safekeeping) for the account or benefit of such
Subsidiary Guarantor, including any balance of any deposit account or of any
credit of such Subsidiary Guarantor with the Secured Party, whether now existing
or hereafter established, and hereby authorizes each Secured Party from and
after the occurrence of an Event of Default at any time or times with or without
prior notice to apply such balances or any part thereof to such of the
Subsidiary Guarantor’s Obligations to the Secured Parties then due and in such
amounts as provided for in the Credit Agreement or otherwise as they may elect.
For the purposes of this Section 8, all remittances and property shall be deemed
to be in the possession of a Secured Party as soon as the same may be put in
transit to it by mail or carrier or by other bailee.

 

9. Waiver of Notice; Subrogation.

(a) Each Subsidiary Guarantor hereby waives to the extent permitted by law
notice of the following events or occurrences: (i) acceptance of this Subsidiary
Guaranty Agreement; (ii) the Lenders’ heretofore, now or from time to time
hereafter making Loans and issuing Letters of Credit and otherwise loaning
monies or giving or extending credit to or for the benefit of any Borrower or
any other Loan Party, or otherwise entering into arrangements with any Loan
Party giving rise to Guaranteed Liabilities, whether pursuant to the Credit
Agreement or the Notes or any other Loan Document or Related Agreement or any
amendments, modifications, or supplements thereto, or replacements or extensions
thereof; (iii) presentment, demand, default, non-payment, partial payment and
protest; and (iv) any other event, condition, or occurrence described in
Section 3 hereof. Each Subsidiary Guarantor agrees that each Secured Party may
heretofore, now or at any time hereafter do any or all of the foregoing in such
manner, upon such terms and at such times as each Secured Party, in its sole and
absolute discretion, deems advisable, without in any way or respect impairing,
affecting, reducing or releasing such Subsidiary Guarantor from its Subsidiary
Guarantor’s Obligations, and each Subsidiary Guarantor hereby consents to each
and all of the foregoing events or occurrences.

(b) Each Subsidiary Guarantor hereby agrees that payment or performance by such
Subsidiary Guarantor of its Subsidiary Guarantor’s Obligations under this
Subsidiary Guaranty Agreement may be enforced by the Administrative Agent on
behalf of the Secured Parties upon demand by the Administrative Agent to such
Subsidiary Guarantor without the Administrative Agent being required, such
Subsidiary Guarantor expressly waiving to the extent permitted by law any right
it may have to require the

 

F-7



--------------------------------------------------------------------------------

Administrative Agent, to (i) prosecute collection or seek to enforce or resort
to any remedies against any Borrower or any other Subsidiary Guarantor or any
other guarantor of the Guaranteed Liabilities, or (ii) seek to enforce or resort
to any remedies with respect to any security interests, Liens or encumbrances
granted to the Administrative Agent or any Lender or other party to a Related
Agreement by any Borrower, any other Subsidiary Guarantor or any other Person on
account of the Guaranteed Liabilities or any guaranty thereof, IT BEING
EXPRESSLY UNDERSTOOD, ACKNOWLEDGED AND AGREED TO BY SUCH SUBSIDIARY GUARANTOR
THAT DEMAND UNDER THIS SUBSIDIARY GUARANTY AGREEMENT MAY BE MADE BY THE
ADMINISTRATIVE AGENT, AND THE PROVISIONS HEREOF ENFORCED BY THE ADMINISTRATIVE
AGENT, EFFECTIVE AS OF THE FIRST DATE ANY EVENT OF DEFAULT OCCURS AND IS
CONTINUING UNDER THE CREDIT AGREEMENT.

(c) Each Subsidiary Guarantor further agrees that with respect to this
Subsidiary Guaranty Agreement, such Subsidiary Guarantor shall not exercise any
of its rights of subrogation, reimbursement, contribution, indemnity or recourse
to security for the Guaranteed Liabilities until 93 days immediately following
the Facility Termination Date or such other period as may be agreed to in
writing by the Administrative Agent shall have elapsed without the filing or
commencement, by or against any Loan Party, of any state or federal action,
suit, petition or proceeding seeking any reorganization, liquidation or other
relief or arrangement in respect of creditors of, or the appointment of a
receiver, liquidator, trustee or conservator in respect to, such Loan Party or
its assets. If an amount shall be paid to any Subsidiary Guarantor on account of
such rights at any time prior to termination of this Subsidiary Guaranty
Agreement in accordance with the provisions of Section 22 hereof, such amount
shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Administrative Agent, for the benefit of the Secured
Parties, to be credited and applied upon the Subsidiary Guarantors’ Obligations,
whether matured or unmatured, in accordance with the terms of the Credit
Agreement or otherwise as the Secured Parties may elect. The agreements in this
subsection shall survive repayment of all of the Subsidiary Guarantors’
Obligations, the termination or expiration of this Subsidiary Guaranty Agreement
in any manner, including but not limited to termination in accordance with
Section 22 hereof, and occurrence of the Facility Termination Date.

10. Effectiveness; Enforceability. This Subsidiary Guaranty Agreement shall be
effective as of the date first above written and shall continue in full force
and effect until termination in accordance with Section 22 hereof. Any claim or
claims that the Secured Parties may at any time hereafter have against a
Subsidiary Guarantor under this Subsidiary Guaranty Agreement may be asserted by
the Administrative Agent on behalf of the Secured Parties by written notice
directed to such Subsidiary Guarantor in accordance with Section 24 hereof.

11. Representations and Warranties. Each Subsidiary Guarantor warrants and
represents to the Administrative Agent, for the benefit of the Secured Parties,
that (a) it is duly authorized to execute and deliver this Subsidiary Guaranty
Agreement (or the Subsidiary Guaranty Joinder Agreement to which it is a party,
as applicable), and to perform its obligations

 

F-8



--------------------------------------------------------------------------------

under this Subsidiary Guaranty Agreement; (b) this Subsidiary Guaranty Agreement
(or the Subsidiary Guaranty Joinder Agreement to which it is a party, as
applicable) has been duly executed and delivered on behalf of such Subsidiary
Guarantor by its duly authorized representatives; (c) this Subsidiary Guaranty
Agreement (and any Subsidiary Guaranty Joinder Agreement to which such
Subsidiary Guarantor is a party) is legal, valid, binding and enforceable
against such Subsidiary Guarantor in accordance with its terms except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles; and (d) such Subsidiary
Guarantor’s execution, delivery and performance of this Subsidiary Guaranty
Agreement (and any Subsidiary Guaranty Joinder Agreement to which such
Subsidiary Guarantor is a party) do not violate or constitute a breach of
(i) any of its Organization Documents, (ii) any agreement or instrument to which
such Subsidiary Guarantor is a party, or (iii) any Law to which it or its
properties or operations is subject, except in each case referred to in clause
(d)(ii) or (d)(iii) to the extent that could not reasonably be expected to have
a Material Adverse Effect.

12. Expenses and Indemnity. Each Subsidiary Guarantor agrees to be jointly and
severally liable for the payment of all reasonable and documented fees and
expenses, including Attorneys’ Costs (but limited to the fees, charges and
disbursements of one counsel and one local counsel and one applicable regulatory
counsel in each relevant jurisdiction for the Administrative Agent and one
counsel and one local counsel and one applicable regulatory counsel in each
relevant jurisdiction for the other Secured Parties (and, in the case of a
conflict of interest, one additional counsel to all such affected Secured
Parties similarly situated, taken as a whole)), incurred by any Secured Party in
connection with the enforcement of this Subsidiary Guaranty Agreement, whether
or not suit be brought. Without limitation of any other obligations of any
Subsidiary Guarantor or remedies of the Administrative Agent or any Secured
Party under this Subsidiary Guaranty Agreement, each Subsidiary Guarantor shall,
to the fullest extent permitted by Law, indemnify, defend and save and hold
harmless the Administrative Agent and each Secured Party from and against, and
shall pay on demand, any and all damages, losses, liabilities and expenses
(including Attorneys’ Costs) that may be suffered or incurred by the
Administrative Agent or such Secured Party in connection with or as a result of
any failure of any Guaranteed Obligations to be the legal, valid and binding
obligations of any Borrower or any applicable Loan Party enforceable against any
Borrower or such applicable Loan Party in accordance with their terms; provided
that such indemnity shall not, as to any indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such indemnitee, (y) result from a claim brought by any Borrower or any other
Loan Party against an indemnitee for breach in bad faith of such indemnitee’s
obligations hereunder or under any other Loan Document, if such Borrower or such
other Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction or (z) arise out
of, or in connection with, any proceeding that does not involve an act or
omission by a Borrower or any of its Affiliates that is brought by an indemnitee
against any other indemnitee (other than any proceeding against any indemnitee
in its capacity or fulfilling its role as the Administrative Agent, an Arranger,
the L/C Issuer or any similar role); provided further that the reimbursement of
fees, charges and disbursements of counsel shall be limited to one counsel and
one local

 

F-9



--------------------------------------------------------------------------------

counsel and one applicable regulatory counsel in each relevant jurisdiction for
the Administrative Agent and one counsel and one local counsel and one
applicable regulatory counsel in each relevant jurisdiction for the other
indemnitees (and, in the case of a conflict of interest, one additional counsel
to all such affected indemnitees similarly situated, taken as a whole). The
obligations of each Subsidiary Guarantor under this paragraph shall survive the
payment in full of the Guaranteed Obligations and termination of this Subsidiary
Guaranty Agreement.

13. Reinstatement. Each Subsidiary Guarantor agrees that this Subsidiary
Guaranty Agreement shall continue to be effective or be reinstated, as the case
may be, at any time payment received by any Secured Party in respect of any
Guaranteed Liabilities is rescinded or must be restored for any reason, or is
repaid by any Secured Party in whole or in part in good faith settlement of any
pending or threatened avoidance claim.

14. Attorney-in-Fact. To the extent permitted by law, each Subsidiary Guarantor
hereby appoints the Administrative Agent, for the benefit of the Secured
Parties, as such Subsidiary Guarantor’s attorney-in-fact for the purposes of
carrying out the provisions of this Subsidiary Guaranty Agreement and taking any
action and executing any instrument which the Administrative Agent may deem
necessary or advisable to accomplish the purposes hereof, which appointment is
coupled with an interest and is irrevocable; provided that the Administrative
Agent shall have and may exercise rights under this power of attorney only upon
the occurrence and during the continuance of an Event of Default.

15. Reliance. Each Subsidiary Guarantor represents and warrants to the
Administrative Agent, for the benefit of the Secured Parties, that: (a) such
Subsidiary Guarantor has adequate means to obtain on a continuing basis (i) from
any Borrower, information concerning the Loan Parties and the Loan Parties’
financial condition and affairs and (ii) from other reliable sources, such other
information (including books and records), in each case as it deems material in
deciding to provide this Subsidiary Guaranty Agreement and any Subsidiary
Guaranty Joinder Agreement (“Other Information”); (b) such Subsidiary Guarantor
is not relying on any Secured Party or its or their employees, directors, agents
or other representatives or Affiliates, to provide any such information, now or
in the future; (c) such Subsidiary Guarantor has been furnished with and
reviewed the terms of the Credit Agreement and such other Loan Documents and
Related Agreements as it has requested, is executing this Subsidiary Guaranty
Agreement (or the Subsidiary Guaranty Joinder Agreement to which it is a party,
as applicable) freely and deliberately, and understands the obligations and
financial risk undertaken by providing this Subsidiary Guaranty Agreement (and
any Subsidiary Guaranty Joinder Agreement); (d) such Subsidiary Guarantor has
relied solely on the Subsidiary Guarantor’s own independent investigation,
appraisal and analysis of the Borrowers and the other Loan Parties, such
Persons’ financial condition and affairs, the Other Information, and such other
matters as it deems material in deciding to provide this Subsidiary Guaranty
Agreement (and any Subsidiary Guaranty Joinder Agreement) and is fully aware of
the same; and (e) such Subsidiary Guarantor has not depended or relied on any
Secured Party or its or their employees, directors, agents or other
representatives or Affiliates, for any information whatsoever concerning any
Borrower or any Borrower’s financial condition and affairs or any other matters
material to such Subsidiary Guarantor’s decision to provide this Subsidiary
Guaranty Agreement (and any Subsidiary Guaranty Joinder Agreement), or for any
counseling, guidance, or special consideration or any

 

F-10



--------------------------------------------------------------------------------

promise therefor with respect to such decision. Each Subsidiary Guarantor agrees
that no Secured Party has any duty or responsibility whatsoever, now or in the
future, to provide to such Subsidiary Guarantor any information concerning any
Borrower or any other Loan Party or such Persons’ financial condition and
affairs, or any Other Information, other than as expressly provided herein, and
that, if such Subsidiary Guarantor receives any such information from any
Secured Party or its or their employees, directors, agents or other
representatives or Affiliates, such Subsidiary Guarantor will independently
verify the information and will not rely on any Secured Party or its or their
employees, directors, agents or other representatives or Affiliates, with
respect to such information.

16. Rules of Interpretation. The rules of interpretation contained in
Section 1.03 of the Credit Agreement shall be applicable to this Subsidiary
Guaranty Agreement and each Subsidiary Guaranty Joinder Agreement and are hereby
incorporated by reference. All representations and warranties contained herein
shall survive the delivery of documents and any extension of credit referred to
herein or guaranteed hereby.

17. Entire Agreement. This Subsidiary Guaranty Agreement and each Subsidiary
Guaranty Joinder Agreement, together with the Credit Agreement and other Loan
Documents, constitutes and expresses the entire understanding between the
parties hereto with respect to the subject matter hereof, and supersedes all
prior negotiations, agreements, understandings, inducements, commitments or
conditions, express or implied, oral or written, except as herein contained. The
express terms hereof control and supersede any course of performance or usage of
the trade inconsistent with any of the terms hereof. Except as provided in
Section 22, neither this Subsidiary Guaranty Agreement nor any Subsidiary
Guaranty Joinder Agreement nor any portion or provision hereof or thereof may be
changed, altered, modified, supplemented, discharged, canceled, terminated, or
amended orally or in any manner other than as provided in the Credit Agreement.

18. Binding Agreement; Assignment. This Subsidiary Guaranty Agreement, each
Subsidiary Guaranty Joinder Agreement and the terms, covenants and conditions
hereof and thereof, shall be binding upon and inure to the benefit of the
parties hereto and thereto, and to their respective heirs, legal
representatives, successors and assigns; provided, however, that no Subsidiary
Guarantor shall be permitted to assign any of its rights, powers, duties or
obligations under this Subsidiary Guaranty Agreement, any Subsidiary Guaranty
Joinder Agreement or any other interest herein or therein except as expressly
permitted herein or in the Credit Agreement. Without limiting the generality of
the foregoing sentence of this Section 18, any Lender may assign to one or more
Persons, or grant to one or more Persons participations in or to, all or any
part of its rights and obligations under the Credit Agreement (to the extent
permitted by the Credit Agreement); and to the extent of any such assignment or
participation such other Person shall, to the fullest extent permitted by law,
thereupon become vested with all the benefits in respect thereof granted to such
Lender herein or otherwise, subject however, to the provisions of the Credit
Agreement, including Article IX thereof (concerning the Administrative Agent)
and Section 10.06 thereof concerning assignments and participations. All
references herein to the Administrative Agent shall include any successor
thereof.

 

F-11



--------------------------------------------------------------------------------

19. Secured Cash Management Agreements and Secured Hedging Agreements. No
Secured Party (other than the Administrative Agent) that obtains the benefit of
this Subsidiary Guaranty Agreement shall have any right to notice of any action
or to consent to, direct or object to any action hereunder (including the
release, impairment or modification of any Subsidiary Guarantors’ Obligations or
security therefor) other than in its capacity as a Lender or the L/C Issuer and,
in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Subsidiary Guaranty Agreement to the
contrary, the Administrative Agent shall only be required to verify the payment
of, or that other satisfactory arrangement have been made with respect to, the
Secured Obligations arising under Secured Cash Management Agreements and Secured
Hedge Agreements to the extent the Administrative Agent has received written
notice of such Obligations, together with such supporting documentation as it
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be. Each Secured Party not a party to the Credit Agreement that obtains the
benefit of this Subsidiary Guaranty Agreement shall be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of the Credit Agreement, and that with respect to the actions and
omissions of the Administrative Agent hereunder or otherwise relating hereto
that do or may affect such Secured Party, the Administrative Agent and each of
its Related Parties shall be entitled to all the rights, benefits and immunities
conferred under Article IX of the Credit Agreement.

20. Severability. If any provision of this Subsidiary Guaranty Agreement is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Subsidiary Guaranty Agreement
shall not be affected or impaired thereby and (b) the parties shall endeavor in
good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

21. Counterparts. This Subsidiary Guaranty Agreement may be executed in any
number of counterparts each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in making proof of this
Subsidiary Guaranty Agreement to produce or account for more than one such
counterpart executed by the Subsidiary Guarantors against whom enforcement is
sought. Without limiting the foregoing provisions of this Section 21, the
provisions of Section 10.10 of the Credit Agreement shall be applicable to this
Subsidiary Guaranty Agreement.

22. Termination. Subject to reinstatement pursuant to Section 13 hereof, this
Subsidiary Guaranty Agreement and each Subsidiary Guaranty Joinder Agreement,
and all of the Subsidiary Guarantors’ Obligations hereunder (excluding those
Subsidiary Guarantors’ obligations relating to Guaranteed Liabilities that
expressly survive such termination) shall terminate on the Facility Termination
Date.

 

F-12



--------------------------------------------------------------------------------

23. Remedies Cumulative; Late Payments. All remedies hereunder are cumulative
and are not exclusive of any other rights and remedies of the Administrative
Agent or any other Secured Party provided by law or under the Credit Agreement,
the other Loan Documents or other applicable agreements or instruments. The
making of the Loans and other credit extensions pursuant to the Credit Agreement
and other Related Agreements shall be conclusively presumed to have been made or
extended, respectively, in reliance upon each Subsidiary Guarantor’s guaranty of
the Guaranteed Liabilities pursuant to the terms hereof. Any amounts not paid
when due under this Subsidiary Guaranty Agreement shall, upon the request of the
Required Lenders, bear interest at the Default Rate.

24. Notices. Any notice required or permitted hereunder or under any Subsidiary
Guaranty Joinder Agreement shall be given, (a) with respect to each Subsidiary
Guarantor, at the address of the Company indicated in Schedule 10.02 of the
Credit Agreement and (b) with respect to the Administrative Agent or any other
Secured Party, at the Administrative Agent’s address indicated in Schedule 10.02
of the Credit Agreement. All such addresses may be modified, and all such
notices shall be given and shall be effective, as provided in Section 10.02 of
the Credit Agreement for the giving and effectiveness of notices and
modifications of addresses thereunder.

25. Joinder. Each Person that shall at any time execute and deliver to the
Administrative Agent a Subsidiary Guaranty Joinder Agreement substantially in
the form attached as Exhibit A hereto shall thereupon irrevocably, absolutely
and unconditionally become a party hereto and obligated hereunder as a
Subsidiary Guarantor, and all references herein and in the other Loan Documents
to the Subsidiary Guarantors or to the parties to this Subsidiary Guaranty
Agreement shall be deemed to include such Person as a Subsidiary Guarantor
hereunder.

26. Governing Law; Jurisdiction; Etc.

(a) THIS SUBSIDIARY GUARANTY AGREEMENT AND EACH SUBSIDIARY GUARANTY JOINDER
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES WHICH WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

(b) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SUBSIDIARY GUARANTY
AGREEMENT OR ANY SUBSIDIARY GUARANTY JOINDER AGREEMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND

 

F-13



--------------------------------------------------------------------------------

UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS SUBSIDIARY
GUARANTY AGREEMENT OR ANY SUBSIDIARY GUARANTY JOINDER AGREEMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY SECURED PARTY MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS SUBSIDIARY GUARANTY AGREEMENT OR
ANY SUBSIDIARY GUARANTY JOINDER AGREEMENT AGAINST ANY SUBSIDIARY GUARANTOR OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS SUBSIDIARY GUARANTY AGREEMENT OR ANY SUBSIDIARY GUARANTY
JOINDER AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 24. NOTHING IN THIS SUBSIDIARY GUARANTY
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

27. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS SUBSIDIARY GUARANTY AGREEMENT OR ANY SUBSIDIARY GUARANTY JOINDER
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER

 

F-14



--------------------------------------------------------------------------------

PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS SUBSIDIARY GUARANTY
AGREEMENT OR ANY SUBSIDIARY GUARANTY JOINDER AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

[Signature pages follow.]

 

F-15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Consolidated, Amended and Restated Subsidiary Guaranty Agreement as of the day
and year first written above.

 

SUBSIDIARY GUARANTORS:   By:     Name:     Title:    

 

CONSOLIDATED, AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT

Signature Page



--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as Administrative Agent By:    
Name:     Title:    

 

CONSOLIDATED, AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT

Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SUBSIDIARY GUARANTY JOINDER AGREEMENT

THIS SUBSIDIARY GUARANTY JOINDER AGREEMENT dated as of                     ,
20        (this “Subsidiary Guaranty Joinder Agreement”), is made by
                                    , a                     (the “Joining
Subsidiary Guarantor”), in favor of BANK OF AMERICA, N.A., in its capacity as
Administrative Agent (the “Administrative Agent”) for the Secured Parties (as
defined in the Credit Agreement referenced below; all capitalized terms used but
not defined herein shall have the meanings provided therefor in such Credit
Agreement).

RECITALS:

A. Mastec, Inc., a Florida corporation, certain Subsidiaries of the Company
party thereto (each a “Designated Borrower” and, together with the Company,
collectively, the “Borrowers” and, individually, a “Borrower”), the lenders
party thereto and the Administrative Agent are party to a Third Amended and
Restated Credit Agreement dated as of August 22, 2011 (as in effect on the date
hereof, the “Credit Agreement”).

B. Certain Subsidiaries of the Company are party to a Consolidated, Amended and
Restated Subsidiary Guaranty Agreement dated as of August 22, 2011 (as in effect
on the date hereof, the “Subsidiary Guaranty Agreement”).

C. The Joining Subsidiary Guarantor is a Subsidiary of the Company and is
required by the terms of the Credit Agreement to be joined as a party to the
Subsidiary Guaranty Agreement as a Subsidiary Guarantor (as defined in the
Subsidiary Guaranty Agreement).

D. The Joining Subsidiary Guarantor will materially benefit directly and
indirectly from the making and maintenance of the extensions of credit made from
time to time under the Credit Agreement, Secured Cash Management Agreements and
Secured Hedge Agreements.

In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement, Secured Cash Management
Agreements and Secured Hedge Agreements, the Joining Subsidiary Guarantor hereby
agrees as follows:

1. Joinder. The Joining Subsidiary Guarantor hereby irrevocably, absolutely and
unconditionally becomes a party to the Subsidiary Guaranty Agreement as a
Subsidiary Guarantor and bound by all the terms, conditions, obligations,
liabilities and undertakings of each Subsidiary Guarantor or to which each
Subsidiary Guarantor is subject thereunder, including without limitation the
joint and several, unconditional, absolute, continuing and irrevocable guarantee
to the Administrative Agent for the benefit of the Secured Parties of the
payment and performance in full of the Guaranteed Liabilities (as defined in the
Subsidiary Guaranty Agreement) whether now existing or hereafter arising, all
with the same force and effect as if the Joining Subsidiary Guarantor were a
signatory to the Subsidiary Guaranty Agreement.



--------------------------------------------------------------------------------

2. Affirmations. The Joining Subsidiary Guarantor hereby acknowledges and
reaffirms as of the date hereof with respect to itself, its properties and its
affairs each of the waivers, representations, warranties, acknowledgements and
certifications applicable to any Subsidiary Guarantor contained in the
Subsidiary Guaranty Agreement.

3. Severability. If any provision of this Subsidiary Guaranty Joinder Agreement
is held to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Subsidiary Guaranty Joinder
Agreement shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

4. Counterparts. This Subsidiary Guaranty Joinder Agreement may be executed in
any number of counterparts each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in making proof of this
Subsidiary Guaranty Joinder Agreement to produce or account for more than one
such counterpart executed by the Joining Subsidiary Guarantor. Without limiting
the foregoing provisions of this Section 4, the provisions of Section 10.10 of
the Credit Agreement shall be applicable to this Subsidiary Guaranty Joinder
Agreement.

5. Delivery. The Joining Subsidiary Guarantor hereby irrevocably waives notice
of acceptance of this Subsidiary Guaranty Joinder Agreement and acknowledges
that the Guaranteed Liabilities are and shall be deemed to be incurred, and
credit extensions under the Loan Documents, Secured Cash Management Agreements
and Secured Hedge Agreements made and maintained, in reliance on this Subsidiary
Guaranty Joinder Agreement and the Joining Subsidiary Guarantor’s joinder as a
party to the Subsidiary Guaranty Agreement as herein provided.

6. Governing Law; Jurisdiction; Waiver of Jury Trial; Etc. The provisions of
Sections 26 and 27 of the Subsidiary Guaranty Agreement are hereby incorporated
by reference as if fully set forth herein.

IN WITNESS WHEREOF, the Joining Subsidiary Guarantor has duly executed and
delivered this Subsidiary Guaranty Joinder Agreement as of the day and year
first written above.

 

JOINING SUBSIDIARY GUARANTOR:   By:     Name:     Title:    



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF SECURITY AGREEMENT

See attached.

 

Form of Security Guaranty



--------------------------------------------------------------------------------

SECURITY AGREEMENT

THIS SECURITY AGREEMENT dated as of August 22, 2011 (this “Security Agreement”)
is being entered into among MASTEC, INC. a Florida corporation (the “Company”
and a “Grantor”), EACH OF THE UNDERSIGNED SUBSIDIARIES OF THE COMPANY AND EACH
OTHER PERSON WHO SHALL BECOME A PARTY HERETO BY EXECUTION OF A SECURITY JOINDER
AGREEMENT (each a “Grantor” and together with the Company, collectively, the
“Grantors”), and BANK OF AMERICA, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”) for each of the Secured Parties (as
defined in the Credit Agreement referenced below).

WHEREAS, MasTec, Inc., a Florida corporation (the “Company”), certain of its
Affiliates party thereto as borrowers, the lenders party thereto and Fleet
Capital Corporation (“Fleet”), as administrative agent, entered into that
certain Revolving Credit and Security Agreement dated as of January 22, 2002
(the “Original Agreement”), pursuant to which such lenders made a revolving
credit facility with a letter of credit subfacility available to the Company and
such Affiliates;

WHEREAS, (i) Fleet assigned all of its interests in the loans under the Original
Agreement to Bank of America, (ii) Fleet resigned as administrative agent under
the Original Agreement and (iii) Bank of America was appointed as successor
administrative agent by the lenders party to the Original Agreement;

WHEREAS, the Company, certain of its Affiliates party thereto as borrowers, the
lenders party thereto and the Administrative Agent entered into that certain
Amended and Restated Loan and Security Agreement dated as of May 10, 2005 (the
“First Amended and Restated Agreement”), pursuant to which such lenders agreed
to amend and restate the Original Agreement and continue the availability of the
revolving credit facility and the letter of credit subfacility to the Company
and such Affiliates;

WHEREAS, the Company, certain of its Affiliates party thereto as borrowers (such
Affiliates together with the Company, collectively, the “Existing Borrowers”),
the lenders party thereto and the Administrative Agent entered into that certain
Second Amended and Restated Loan and Security Agreement dated as of July 29,
2008 (as amended, supplemented or otherwise modified prior to the date hereof,
the “Existing Agreement”), pursuant to which such lenders agreed to amend and
restate the First Amended and Restated Agreement and continue the availability
of the revolving credit facility and the letter of credit subfacility to the
Company and such Affiliates;

WHEREAS, the Existing Borrowers, Three Phase Acquisition Corp., a New Hampshire
corporation, Precision Acquisition, LLC, a Wisconsin limited liability company,
and MasTec Wireless Services, LLC, a Florida limited liability company, have
granted liens and security interests to the Administrative Agent securing the
obligations under the Existing Agreement pursuant to certain provisions set
forth in Section 7 of the Existing Agreement (such provisions, collectively, the
“Existing Security Provisions”);

 

G-1



--------------------------------------------------------------------------------

WHEREAS, pursuant to that certain Third Amended and Restated Credit Agreement
dated as of the date hereof (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Company, certain
Subsidiaries of the Company party thereto (each a “Designated Borrower” and,
together with the Company, collectively, the “Borrowers” and, individually, a
“Borrower”), the Administrative Agent, Bank of America, N.A., as Swing Line
Lender and L/C Issuer, and the lenders now or hereafter party thereto (the
“Lenders”), the Existing Agreement will be further amended and restated;

WHEREAS, a material part of the consideration given in connection with and as an
inducement to the execution and delivery of the Credit Agreement by the
Administrative Agent and the Lenders is the obligation of the Grantors to enter
into this Security Agreement, and the Secured Parties are unwilling to extend
and maintain the credit facilities provided under the Loan Documents unless the
Grantors enter into this Security Agreement; and

WHEREAS, certain additional extensions of credit may be made from time to time
for the benefit of the Grantors pursuant to certain Secured Cash Management
Agreements and Secured Hedge Agreements;

NOW THEREFORE, in order to induce (a) the Administrative Agent and the Lenders
to amend and restate the Existing Agreement and (b) the Secured Parties to from
time to time make and maintain extensions of credit under the Credit Agreement
and under the Secured Cash Management Agreements and Secured Hedge Agreements,
the parties hereto agree that the Existing Security Provisions are hereby
amended and restated in this Security Agreement, with the effect that the
Existing Security Provisions as so amended and restated are hereby continued
into this Security Agreement, and this Security Agreement shall constitute
neither a release nor novation of any liens and security interests arising under
any of the Existing Security Provisions nor a refinancing of any indebtedness or
obligations arising thereunder or under the Existing Agreement or related
documents, but rather the liens and security interests in effect under the
Existing Security Provisions shall continue in effect on the terms hereof, as
follows:

1. Certain Definitions. All capitalized terms used but not otherwise defined
herein shall have the meanings assigned thereto in the Credit Agreement. Terms
used in this Security Agreement that are not otherwise expressly defined herein
or in the Credit Agreement, and for which meanings are provided in the Uniform
Commercial Code of the State of New York (the “UCC”), shall have such meanings
unless the context requires otherwise. In addition, for purposes of this
Security Agreement, the following terms have the following definitions:

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than (x) contingent indemnification
obligations and (y) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements as to which arrangements satisfactory to
the applicable Cash Management Bank or Hedge Bank have been made), and (c) all
Letters of Credit have terminated or expired (other than Letters of Credit as to
which other arrangements with respect thereto satisfactory to the Administrative
Agent and the L/C Issuer shall have been made).

 

G-2



--------------------------------------------------------------------------------

“Qualifying Control Agreement” means (a) with respect to Investment Property
credited to any securities account, an agreement executed by the applicable
securities intermediary and the applicable Grantor, in form and substance
reasonably acceptable to the Administrative Agent; (b) with respect to Deposit
Accounts or tangible personal property Collateral in the possession, custody or
control of any warehouseman or other bailee, an acknowledgment and agreement
executed by the depositary institution or bailee, as the case may be, and (as to
Deposit Accounts) the applicable Grantor, in form and substance reasonably
acceptable to the Administrative Agent (provided that no Qualifying Control
Agreement shall be required in respect of any Specified Deposit Account);
(c) with respect to Letter-of-Credit Rights, an acknowledgment and agreement of
the issuer or other applicable person nominated to accept drafts and or effect
payment thereunder (the “Issuer”) of the related letter of credit in form and
substance reasonably acceptable to the Administrative Agent; and (d) with
respect to any Investment Property in the form of uncertificated securities, an
agreement of the issuer of such Investment Property in form and substance
reasonably acceptable to the Administrative Agent sufficient to confer control
(within the meaning of Section 9-106 of the UCC) over such property and
containing such other terms and provisions as the Administrative Agent may
reasonably request.

“Secured Obligations” means (a) as to each Borrower, all of the Obligations,
including, the payment and performance of its obligations and liabilities
(whether now existing or hereafter arising) (i) under the Credit Agreement and
each of the other Loan Documents (including this Security Agreement) to which it
is now or hereafter becomes a party, and (ii) any Secured Cash Management
Agreements and Secured Hedge Agreements to which any Loan Party is now or
hereafter becomes a party, and (b) as to each Subsidiary Guarantor, the payment
and performance of its obligations and liabilities (whether now existing or
hereafter arising) (i) under the Subsidiary Guaranty and each of the other Loan
Documents (including this Security Agreement) to which it is now or hereafter
becomes a party, and (ii) any Secured Cash Management Agreements and Secured
Hedge Agreements to which it is now or hereafter becomes a party.

“Specified Deposit Account” means (a) Deposit Accounts that are zero balance
disbursement accounts, (b) Deposit Accounts used solely to fund payroll, payroll
taxes and similar employment taxes or employee benefits in the ordinary course
of business, (c) any Deposit Account, the balance of which is transferred at the
end of each Business Day to a Deposit Account that is subject to the
Administrative Agent’s control (as defined in Section 9-104 of the UCC) and
(d) other Deposit Accounts with an amount on deposit of less than $1,000,000 at
any time with respect to any particular Deposit Account and less than $2,500,000
at any time in the aggregate for all such Deposit Accounts.

 

G-3



--------------------------------------------------------------------------------

2. Grant of Security Interest. Each Grantor grants as collateral security for
the payment, performance and satisfaction of the Secured Obligations, to the
Administrative Agent for the benefit of the Secured Parties a continuing first
priority security interest (subject only to Permitted Liens) in and to, and
collaterally assigns to the Administrative Agent for the benefit of the Secured
Parties, all of the assets of such Grantor or in which such Grantor has or may
have or acquire an interest or the power to transfer rights therein, whether now
owned or existing or hereafter created, acquired or arising and wheresoever
located, including the following:

(a) All accounts, including accounts receivable, contracts, bills, acceptances,
choses in action, and other forms of monetary obligations at any time owing to
such Grantor arising out of property sold, leased, licensed, assigned or
otherwise disposed of or for services rendered or to be rendered by such
Grantor, and all of such Grantor’s rights with respect to any property
represented thereby, whether or not delivered, property returned by customers
and all rights as an unpaid vendor or lienor, including rights of stoppage in
transit and of recovering possession by proceedings including replevin and
reclamation (collectively referred to hereinafter as “Accounts”);

(b) All inventory, including all goods manufactured or acquired for sale or
lease, and any piece goods, raw materials, work in process and finished
merchandise, component materials, and all supplies, goods, incidentals, office
supplies, packaging materials and any and all items used or consumed in the
operation of the business of such Grantor or which may contribute to the
finished product or to the sale, promotion and shipment thereof, in which such
Grantor now or at any time hereafter may have an interest, whether or not the
same is in transit or in the constructive, actual or exclusive occupancy or
possession of such Grantor or is held by such Grantor or by others for such
Grantor’s account (collectively referred to hereinafter as “Inventory”);

(c) All goods, including all machinery, equipment, motor vehicles, parts,
supplies, apparatus, appliances, tools, patterns, molds, dies, blueprints,
fittings, furniture, furnishings, fixtures and articles of tangible personal
property of every description, and all computer programs embedded in any of the
foregoing and all supporting information relating to such computer programs
(collectively referred to hereinafter as “Equipment”);

(d) All general intangibles, including all rights now or hereafter accruing to
such Grantor under contracts, leases, agreements or other instruments, including
all contracts or contract rights to perform or receive services, to purchase or
sell goods, or to hold or use land or facilities, and to enforce all rights
thereunder, all causes of action, corporate or business records, inventions,
patents and patent rights, rights in mask works, designs, trade names and
trademarks and all goodwill associated therewith, trade secrets, trade
processes, copyrights, licenses, permits, franchises, customer lists, computer
programs and software, all internet domain names and registration rights
thereto, all internet websites and the content thereof, all payment intangibles,
all claims under guaranties, tax refund claims, all rights and claims against
carriers and shippers, leases, all claims under insurance policies, all
interests in general and limited partnerships, limited liability companies, and
other Persons not constituting Investment Property (as defined below), all
rights to indemnification and all other intangible personal property and
intellectual property of every kind and nature (collectively referred to
hereinafter as “General Intangibles”) (provided that for the avoidance of doubt
the Voting Equity Interests (as defined in the Pledge Agreement) of CFCs which
are excluded from the definition of Pledged Collateral (as defined in the Pledge
Agreement) pursuant to Section 2(a)(i) of the Pledge Agreement shall not be
“General Intangibles”);

 

G-4



--------------------------------------------------------------------------------

(e) All deposit accounts, including demand, time, savings, passbook, or other
similar accounts maintained with any bank by or for the benefit of such Grantor
(collectively referred to hereinafter as “Deposit Accounts”);

(f) All chattel paper, including tangible chattel paper, electronic chattel
paper, or any hybrid thereof (collectively referred to hereinafter as “Chattel
Paper”);

(g) All investment property, including all securities, security entitlements,
securities accounts, commodity contracts and commodity accounts of or maintained
for the benefit of such Grantor, but excluding Pledged Interests subject to the
Pledge Agreement (collectively referred to hereinafter as “Investment Property”)
(provided that for the avoidance of doubt the Voting Equity Interests (as
defined in the Pledge Agreement) of CFCs which are excluded from the definition
of Pledged Collateral (as defined in the Pledge Agreement) pursuant to
Section 2(a)(i) of the Pledge Agreement shall not be “Investment Property”);

(h) All instruments, including all promissory notes (collectively referred to
hereinafter as “Instruments”);

(i) All documents, including warehouse receipts, bills of lading and other
documents of title (collectively referred to hereinafter as “Documents”);

(j) All rights to payment or performance under letters of credit including
rights to proceeds of letters of credit (“Letter-of-Credit Rights”), and all
guaranties, endorsements, Liens, other Guarantee obligations or supporting
obligations of any Person securing or supporting the payment, performance, value
or liquidation of any of the foregoing (collectively, with Letter-of-Credit
Rights, referred to hereinafter as “Supporting Obligations”);

(k) The commercial tort claims identified on Schedule 9(i) hereto, as such
Schedule may be supplemented from time to time in accordance with the terms
hereof (collectively referred to hereinafter as “Commercial Tort Claims”);

(l) All books and records relating to any of the forgoing (including customer
data, credit files, ledgers, computer programs, printouts, and other computer
materials and records (and all media on which such data, files, programs,
materials and records are or may be stored)); and

(m) All proceeds, products and replacements of, accessions to, and substitutions
for, any of the foregoing, including without limitation proceeds of insurance
policies insuring any of the foregoing.

All of the property and interests in property described in subsections
(a) through (m) are herein collectively referred to as the “Collateral.”
Notwithstanding the foregoing, the grant of a security interest and collateral
assignment under this Section 2 shall not extend to, and the term “Collateral”
shall not include, any Excluded Asset.

 

G-5



--------------------------------------------------------------------------------

3. Perfection. As of the date of execution of this Security Agreement or
Security Joinder Agreement by each Grantor, as applicable (with respect to each
Grantor, its “Applicable Date”), such Grantor shall have:

(a) furnished the Administrative Agent with duly authorized financing statements
in form, number and substance suitable for filing, sufficient under applicable
law, and reasonably satisfactory to the Administrative Agent in order that upon
the filing of the same the Administrative Agent, for the benefit of the Secured
Parties, shall have a duly perfected security interest in all Collateral in
which a security interest can be perfected by the filing of financing
statements;

(b) to the extent expressly required by the terms hereof or of the Credit
Agreement, or otherwise as the Administrative Agent may reasonably request,
furnished the Administrative Agent with properly executed Qualifying Control
Agreements, issuer acknowledgments of the Administrative Agent’s interest in
Letter-of-Credit Rights, and evidence of the placement of a restrictive legend
on tangible chattel paper (and the tangible components of electronic Chattel
Paper), and taken appropriate action acceptable to the Administrative Agent
sufficient to establish the Administrative Agent’s control of electronic Chattel
Paper (and the electronic components of hybrid Chattel Paper), as appropriate,
with respect to Collateral in which either (i) a security interest can be
perfected only by control or such restrictive legending, or (ii) a security
interest perfected by control or accompanied by such restrictive legending shall
have priority as against a lien creditor, a purchaser of such Collateral from
the applicable Grantor, or a security interest perfected by Persons not having
control or not accompanied by such restrictive legending, in each case in form
and substance reasonably acceptable to the Administrative Agent and sufficient
under applicable law so that the Administrative Agent, for the benefit of the
Secured Parties, shall have a security interest in all such Collateral perfected
by control; and

(c) to the extent expressly required by the terms hereof or of the Credit
Agreement, or otherwise as the Administrative Agent may request, delivered to
the Administrative Agent possession of all Collateral with respect to which
either a security interest can be perfected only by possession or a security
interest perfected by possession shall have priority as against Persons not
having possession, and including in the case of Instruments, Documents, and
Investment Property in the form of certificated securities, duly executed
endorsements or stock powers in blank, as the case may be, affixed thereto in
form and substance reasonably acceptable to the Administrative Agent and
sufficient under applicable law so that the Administrative Agent, for the
benefit of the Secured Parties, shall have a security interest in all such
Collateral perfected by possession;

with the effect that the Liens conferred in favor of the Administrative Agent
shall be and remain duly perfected and of first priority subject only, to the
extent applicable, to Liens allowed to exist under Section 7.01 of the Credit
Agreement (“Permitted Liens”). All financing statements (including all
amendments thereto and continuations thereof), control agreements, certificates,
acknowledgments, stock powers and other documents, electronic identification,
restrictive

 

G-6



--------------------------------------------------------------------------------

legends, and instruments furnished in connection with the creation, enforcement,
protection, perfection or priority of the Administrative Agent’s security
interest in Collateral, including such items as are described above in this
Section 3, are sometimes referred to herein as “Perfection Documents”. The
delivery of possession of items of or evidencing Collateral, causing other
Persons to execute and deliver Perfection Documents as appropriate, the filing
or recordation of Perfection Documents, the establishment of control over items
of Collateral, and the taking of such other actions as may be necessary or
advisable in the determination of the Administrative Agent to create, enforce,
protect, perfect, or establish or maintain the priority of, the security
interest of the Administrative Agent for the benefit of the Secured Parties in
the Collateral is sometimes referred to herein as “Perfection Action”.

Notwithstanding anything to the contrary herein, no Perfection Action will be
required with respect to any Collateral for which the cost of perfecting
security interest in such Collateral exceeds the practical benefit to the
Secured Parties as reasonably determined in good faith by the Administrative
Agent.

4. Maintenance of Security Interest; Further Assurances.

(a) Each Grantor will from time to time at its own expense, deliver specific
assignments of Collateral or such other Perfection Documents, and take such
other or additional Perfection Action, as may be required by the terms of the
Loan Documents or as the Administrative Agent may reasonably request in
connection with the administration or enforcement of this Security Agreement or
related to the Collateral or any part thereof in order to carry out the terms of
this Security Agreement, to perfect, protect, maintain the priority of or
enforce the Administrative Agent’s security interest in the Collateral, subject
only to Permitted Liens, or otherwise to better assure and confirm unto the
Administrative Agent its rights, powers and remedies for the benefit of the
Secured Parties hereunder. Without limiting the foregoing, each Grantor hereby
irrevocably authorizes the Administrative Agent to file (with, or to the extent
permitted by applicable law, without the signature of the Grantor appearing
thereon) financing statements (including amendments thereto and initial
financing statements in lieu of continuation statements) or other Perfection
Documents (including copies thereof) showing such Grantor as “debtor” at such
time or times and in all filing offices as the Administrative Agent may from
time to time determine to be necessary or advisable to perfect or protect the
rights of the Administrative Agent and the Secured Parties hereunder, or
otherwise to give effect to the transactions herein contemplated, any of which
Perfection Documents, at the Administrative Agent’s election, may describe the
Collateral as or including all assets of the Grantor. Each Grantor hereby
irrevocably ratifies and acknowledges the Administrative Agent’s authority to
have effected filings of Perfection Documents made by the Administrative Agent
prior to its Applicable Date.

(b) With respect to any and all Collateral, each Grantor agrees to do and cause
to be done all things necessary to perfect, maintain the priority of and keep in
full force the security interest granted in favor of the Administrative Agent
for the benefit of the Secured Parties, including, but not limited to, the
prompt payment upon demand therefor by the Administrative Agent of all
reasonable and documented fees and expenses

 

G-7



--------------------------------------------------------------------------------

(including documentary stamp, excise or intangibles taxes but limited, in the
case of attorney’s fees, to the reasonable and documented fees and expenses of
one primary counsel to the Administrative Agent and one local counsel and
applicable regulatory counsel in each jurisdiction) incurred in connection with
the preparation, delivery, or filing of any Perfection Document or the taking of
any Perfection Action to perfect, protect or enforce a security interest in
Collateral in favor of the Administrative Agent for the benefit of the Secured
Parties, subject only to Permitted Liens. All amounts not so paid when due shall
constitute additional Secured Obligations and (in addition to other rights and
remedies resulting from such nonpayment) shall, upon the request of the Required
Lenders, bear interest from the date of demand until paid in full at the Default
Rate.

(c) Each Grantor agrees to maintain among its books and records appropriate
notations or evidence of, and to make or cause to be made appropriate disclosure
upon its financial statements of, the security interest granted hereunder to the
Administrative Agent for the benefit of the Secured Parties.

5. Receipt of Payment. In the event an Event of Default shall occur and be
continuing and a Grantor (or any of its Affiliates, subsidiaries, stockholders,
directors, officers, employees or agents) shall receive any proceeds of
Collateral, including without limitation monies, checks, notes, drafts or any
other items of payment, each Grantor shall hold all such items of payment in
trust for the Administrative Agent for the benefit of the Secured Parties, and
as the property of the Administrative Agent for the benefit of the Secured
Parties, separate from the funds and other property of such Grantor, and no
later than the fifth Business Day following the receipt thereof, at the election
of the Administrative Agent, such Grantor shall cause such Collateral to be
forwarded to the Administrative Agent for its custody, possession and
disposition on behalf of the Secured Parties in accordance with the terms hereof
and of the other Loan Documents.

6. Preservation and Protection of Collateral.

(a) The Administrative Agent shall be under no duty or liability with respect to
the collection, protection or preservation of the Collateral, or otherwise. Each
Grantor shall be responsible for the safekeeping of its Collateral, and in no
event shall the Administrative Agent have any responsibility for (i) any loss or
damage thereto or destruction thereof occurring or arising in any manner or
fashion from any cause, (ii) any diminution in the value thereof, or (iii) any
act or default of any carrier, warehouseman, bailee or forwarding agency thereof
or other Person in any way dealing with or handling such Collateral.

(b) Each Grantor shall keep and maintain its tangible personal property
Collateral to the extent required under Section 6.06 of the Credit Agreement.

 

G-8



--------------------------------------------------------------------------------

(c) Each Grantor agrees (i) to pay when due all taxes, charges and assessments
against the Collateral in which it has any interest, unless being contested in
good faith by appropriate proceedings diligently conducted and against which
adequate reserves have been established in accordance with GAAP applied on a
basis consistent with the application of GAAP in the Audited Financial
Statements, and (ii) to cause to be terminated and released all Liens (other
than Permitted Liens) on the Collateral. Upon the failure of any Grantor to so
pay or contest such taxes, charges, or assessments, or cause such Liens to be
terminated, the Administrative Agent at its option may pay or contest any of
them or amounts relating thereto (the Administrative Agent having the sole right
to determine the legality or validity and the amount necessary to discharge such
taxes, charges, Liens or assessments) but shall not have any obligation to make
any such payment or contest. All sums so disbursed by the Administrative Agent,
including all fees and expenses of counsel (to the extent such fees and expenses
are required to be reimbursed or paid by the Borrowers under the Credit
Agreement) (collectively, “Attorneys’ Costs”), court costs, expenses and other
charges related thereto, shall be payable on demand by the applicable Grantor to
the Administrative Agent and shall be additional Secured Obligations secured by
the Collateral, and any amounts not so paid on demand (in addition to other
rights and remedies resulting from such nonpayment) shall bear interest from the
date of demand until paid in full at the Default Rate.

7. Status of Grantors and Collateral Generally. Each Grantor represents and
warrants to, and covenants with, the Administrative Agent for the benefit of the
Secured Parties, with respect to itself and the Collateral as to which it has or
acquires any interest, that:

(a) It is at its Applicable Date (or as to Collateral acquired after its
Applicable Date will be upon the acquisition of the same) and, except as
permitted by the Credit Agreement and subsection (b) of this Section 7, will
continue to be, the owner of the Collateral, free and clear of all Liens, other
than the security interest hereunder in favor of the Administrative Agent for
the benefit of the Secured Parties and Permitted Liens, and that it will at its
own cost and expense defend such Collateral and any products and proceeds
thereof against all claims and demands of all Persons (other than holders of
Permitted Liens) to the extent of their claims permitted under the Credit
Agreement at any time claiming the same or any interest therein adverse to the
Secured Parties. Upon the failure of any Grantor to so defend, the
Administrative Agent may do so at its option but shall not have any obligation
to do so. All sums so disbursed by the Administrative Agent, including
reasonable Attorneys’ Costs, court costs, expenses and other charges related
thereto, shall be payable on demand by the applicable Grantor to the
Administrative Agent and shall be additional Secured Obligations secured by the
Collateral, and any amounts not so paid on demand (in addition to other rights
and remedies resulting from such nonpayment) shall, upon the request of the
Required Lenders, bear interest from the date of demand until paid in full at
the Default Rate.

(b) It shall not (i) sell, assign, transfer, lease, license or otherwise dispose
of any of, or grant any option with respect to, the Collateral, except as
permitted under the Credit Agreement or (ii) create or suffer to exist any Lien
upon or with respect to any of the Collateral except for the security interests
created by this Security Agreement and Permitted Liens.

 

G-9



--------------------------------------------------------------------------------

(c) It has full power, legal right and lawful authority to enter into this
Security Agreement (and any Security Joinder Agreement applicable to it) and to
perform its terms, including the grant of the security interests in the
Collateral herein provided for.

(d) No authorization, consent, approval or other action by, and no notice to or
filing with, any Governmental Authority or any other Person which has not been
given or obtained, as the case may be, is required either (i) for the grant by
such Grantor of the security interests granted hereby or for the execution,
delivery or performance of this Security Agreement (or any Security Joinder
Agreement) by such Grantor, or (ii) for the perfection of or the exercise by the
Administrative Agent, on behalf of the Secured Parties, of its rights and
remedies hereunder, except for action required by the Uniform Commercial Code to
perfect and exercise remedies with respect to the security interest conferred
hereunder.

(e) No effective financing statement or other Perfection Document similar in
effect, nor any other Perfection Action, covering all or any part of the
Collateral purported to be granted or taken by or on behalf of such Grantor (or
by or on behalf of any other Person and which remains effective as against all
or any part of the Collateral) has been filed in any recording office, delivered
to another Person for filing (whether upon the occurrence of a contingency or
otherwise), or otherwise taken, as the case may be, except such as pertain to
Permitted Liens and such as may have been filed for the benefit of, delivered
to, or taken in favor of, the Administrative Agent for the benefit of the
Secured Parties in connection with the security interests conferred hereunder.

(f) Schedule 7(f) attached hereto contains true and complete information as to
each of the following: (i) the exact legal name of each Grantor as it appears in
its Organization Documents as of its Applicable Date and at any time during the
five (5) year period ending as of its Applicable Date (the “Covered Period”),
(ii) the jurisdiction of formation and form of organization of each Grantor, and
the identification number of such Grantor in its jurisdiction of formation (if
any) as of its Applicable Date and at any time during the Covered Period,
(iii) each address of the chief executive office of each Grantor as of its
Applicable Date and at any time during the Covered Period, (iv) all trade names
or trade styles used by such Grantor as of its Applicable Date and at any time
during the Covered Period, (v) the address of each owned or leased location of
such Grantor at which any tangible personal property Collateral (including
Account Records and Account Documents) is located at its Applicable Date or has
been located at any time during the Covered Period, and (vi) with respect to
each location described in clause (v) that is leased by such Grantor, the name
of the landlord thereof. No Grantor shall change its name, change its
jurisdiction of formation (whether by reincorporation, merger or otherwise),
change the location of its chief executive office, or utilize any additional
location where Account Records and Account Documents may be located, except in
each case upon giving not less than thirty (30) days’ prior written notice to
the Administrative Agent and taking or causing to be taken at such Grantor’s
expense all such Perfection Action, including the delivery of such Perfection
Documents, as may be reasonably requested by the Administrative Agent to perfect
or protect, or maintain the perfection and priority of, the Lien of the
Administrative Agent for the benefit of the Secured Parties in Collateral
contemplated hereunder.

 

G-10



--------------------------------------------------------------------------------

(g) No Grantor shall cause, suffer or permit any of the tangible personal
property Collateral to be evidenced by any document of title (except for
shipping documents as necessary or customary to effect the receipt of raw
materials or components or the delivery of inventory to customers, in each case
in the ordinary course of business) (other than Inventory or Equipment in
transit, Inventory or Equipment located at customer locations in connection with
completion of customer contracts in the ordinary course of business, Inventory
having a value of less than $250,000 in the aggregate for any single location,
or Equipment having a value of less than $250,000 in the aggregate for any
single location).

(h) No Account Records and Account Documents is or shall be located at any
location that is leased by such Grantor from any other Person, unless (x) such
location and lessor is set forth on Schedule 7(f) attached hereto or such
Grantor provides not less than thirty (30) days’ prior written notice thereof to
the Administrative Agent, (y) to the extent requested by the Administrative
Agent, such lessor acknowledges the Lien in favor of the Administrative Agent
for the benefit of the Secured Parties conferred hereunder and waives its
statutory and consensual liens and rights with respect to such Collateral in
form and substance acceptable to the Administrative Agent and delivered in
writing to the Administrative Agent prior to any Collateral being located at any
such location, and (z) the Grantor shall have caused at its expense to be
prepared and executed such additional Perfection Documents and to be taken such
other Perfection Action as the Administrative Agent may deem necessary or
advisable to carry out the transactions contemplated by this Security Agreement.

8. Inspection. The Administrative Agent (by any of its officers, employees and
agents), on behalf of the Secured Parties, shall have the right upon prior
notice to an executive officer of any Grantor, and at any reasonable times
during such Grantor’s usual business hours, to inspect the Collateral, all
records related thereto (and to make extracts or copies from such records), and
the premises upon which any of the Collateral is located, to discuss such
Grantor’s affairs and finances with any Person (other than Persons obligated on
any Accounts (“Account Debtors”) except as expressly otherwise permitted in the
Loan Documents) and to verify with any Person other than (except as expressly
otherwise permitted in the Loan Documents) Account Debtors the amount, quality,
quantity, value and condition of, or any other matter relating to, the
Collateral and, if an Event of Default has occurred and is continuing, to
discuss such Grantor’s affairs and finances with such Grantor’s Account Debtors
and to verify the amount, quality, value and condition of, or any other matter
relating to, the Collateral with such Account Debtors.

9. Specific Collateral.

(a) Accounts. With respect to its Accounts whether now existing or hereafter
created or acquired and wheresoever located, each Grantor represents, warrants
and covenants to the Administrative Agent for the benefit of the Secured Parties
that all records of its Accounts (“Account Records”) and copies of proof of
delivery and other

 

G-11



--------------------------------------------------------------------------------

documents relating to its Accounts so scheduled, including without limitation
repayment histories and present status reports (collectively, “Account
Documents”) are and shall at all times be located only at such Grantor’s current
chief executive office as set forth on Schedule 7(f) attached hereto, such other
locations as are specifically identified on Schedule 7(f) attached hereto or as
to which the Grantor has complied with Section 7(h) hereof.

(b) Inventory. With respect to its Inventory now existing and wheresoever
located, each Grantor represents, warrants and covenants to the Administrative
Agent for the benefit of the Secured Parties that all Inventory, other than
Inventory in transit, Inventory located at customer locations in connection with
completion of customer contracts in the ordinary course of business and
Inventory having a value of less than $250,000 in the aggregate for any single
location, is as of its Applicable Date located only at such Grantor’s locations
as set forth on Schedule 7(f) attached hereto.

(c) Equipment. With respect to its Equipment now existing and wheresoever
located, each Grantor represents, warrants and covenants to the Administrative
Agent for the benefit of the Secured Parties that:

(i) The Grantors, as soon as reasonably practicable following a request therefor
by the Administrative Agent, shall deliver to the Administrative Agent any and
all evidence of ownership of any of the Equipment exceeding $25,000 in value
(including without limitation certificates of title and applications for title).

(ii) All Equipment, other than Equipment in transit, Equipment located at
customer locations in connection with completion of customer contracts in the
ordinary course of business and Equipment having a value of less than $250,000
in the aggregate for any single location, is as of its Applicable Date located
only at such Grantor’s locations as set forth on Schedule 7(f) attached hereto.

(d) Supporting Obligations. With respect to its Supporting Obligations whether
now existing or hereafter created or acquired and wheresoever located, each
Grantor represents, warrants and covenants to the Administrative Agent for the
benefit of the Secured Parties that:

(i) Each Grantor shall upon the request of the Administrative Agent from time to
time following the occurrence and during the continuance of any Default or Event
of Default, deliver to the Administrative Agent the originals of all documents
evidencing or constituting Supporting Obligations, together with such other
documentation (executed as appropriate by the Grantor) and information as may be
necessary to enable the Administrative Agent to realize upon the Supporting
Obligations in accordance with their respective terms or transfer the Supporting
Obligations as may be permitted under the Loan Documents or by applicable law.

 

G-12



--------------------------------------------------------------------------------

(ii) With respect to each letter of credit giving rise to Letter-of-Credit
Rights that has an aggregate stated amount available to be drawn in excess of
$250,000, each Grantor shall, at the request of the Administrative Agent cause
the issuer thereof to execute and deliver to the Administrative Agent a
Qualifying Control Agreement.

(iii) With respect to each transferable letter of credit giving rise to
Letter-of-Credit Rights that has an aggregate stated amount available to be
drawn in excess of $250,000, each Grantor shall, at the Administrative Agent’s
request upon and during the continuance of any Default or Event of Default,
deliver to the Administrative Agent a duly executed, undated transfer form in
blank sufficient in form and substance under the terms of the related letter of
credit to effect, upon completion and delivery to the letter of credit issuer
together with any required fee, the transfer of such letter of credit to the
transferee identified in such form. Each Grantor hereby expressly authorizes the
Administrative Agent following the occurrence and during the continuance of any
Event of Default to complete and tender each such transfer form as transferor in
its own name or in the name, place and stead of the Grantor in order to effect
any such transfer, either to the Administrative Agent or to another transferee,
as the case may be, in connection with any sale or other disposition of
Collateral or for any other purpose permitted under the Loan Documents or by
applicable law.

(e) Investment Property. With respect to its Investment Property whether now
existing or hereafter created or acquired and wheresoever located, each Grantor
represents, warrants and covenants to the Administrative Agent for the benefit
of the Secured Parties that:

(i) Schedule 9(e) attached hereto contains a true and complete description of
(x) the name and address of each securities intermediary with which such Grantor
maintains a securities account in which Investment Property is or may at any
time be credited or maintained, and (y) all other Investment Property of such
Grantor.

(ii) Except with the express prior written consent of the Administrative Agent
in each instance, all Investment Property shall be maintained at all times in
the form of (a) certificated securities, which certificates shall have been
delivered to the Administrative Agent together with duly executed undated stock
powers endorsed in blank pertaining thereto, or (b) security entitlements
credited to one or more securities accounts as to each of which the
Administrative Agent has received (1) copies of the account agreement between
the applicable securities intermediary and the Grantor and the most recent
statement of account pertaining to such securities account (each certified to be
true and correct by an officer of the Grantor) and (2) a Qualifying Control
Agreement from the applicable securities intermediary which remains in full
force and effect and as to which the Administrative Agent has not received any
notice of termination. Without limiting the generality of the foregoing, no
Grantor shall cause, suffer or permit

 

G-13



--------------------------------------------------------------------------------

any Investment Property to be credited to or maintained in any securities
account not listed on Schedule 9(e) attached hereto except in each case upon
giving not less than twenty (20) days’ prior written notice to the
Administrative Agent and taking or causing to be taken at such Grantor’s expense
all such Perfection Action, including the delivery of such Perfection Documents,
as may be reasonably requested by the Administrative Agent to perfect or
protect, or maintain the perfection and priority of, the Lien of the
Administrative Agent for the benefit of the Secured Parties in Collateral
contemplated hereunder.

(iii) All dividends and other distributions with respect to any of the
Investment Property shall be subject to the security interest conferred
hereunder.

(iv) So long as no Event of Default shall have occurred and be continuing, the
registration of Investment Property in the name of a Grantor as record and
beneficial owner shall not be changed and such Grantor shall be entitled to
exercise all voting and other rights and powers pertaining to Investment
Property for all purposes not inconsistent with the terms hereof or of any
Qualifying Control Agreement relating thereto.

(v) Upon the occurrence and during the continuance of any Event of Default, at
the option of the Administrative Agent, all rights of the Grantors to exercise
the voting or consensual rights and powers which it is authorized to exercise
pursuant to clause (iv) immediately above shall cease and the Administrative
Agent may thereupon (but shall not be obligated to), at its request, cause such
Collateral to be registered in the name of the Administrative Agent or its
nominee or agent for the benefit of the Secured Parties and/or exercise such
voting or consensual rights and powers as appertain to ownership of such
Collateral, and to that end each Grantor hereby appoints the Administrative
Agent as its proxy, with full power of substitution, to vote and exercise all
other rights as a shareholder with respect to such Investment Property upon the
occurrence and during the continuance of any Default or Event of Default, which
proxy is coupled with an interest and is irrevocable until the Facility
Termination Date, and each Grantor hereby agrees to provide such further proxies
as the Administrative Agent may request; provided, however, that the
Administrative Agent in its discretion may from time to time refrain from
exercising, and shall not be obligated to exercise, any such voting or
consensual rights or such proxy.

(f) Deposit Accounts. With respect to its Deposit Accounts whether now existing
or hereafter created or acquired and wheresoever located, each Grantor
represents, warrants and covenants to the Administrative Agent for the benefit
of the Secured Parties that:

(i) Schedule 9(f) attached hereto contains the name and address of each
depositary institution with which such Grantor maintains a Deposit Account.

 

G-14



--------------------------------------------------------------------------------

(ii) Except with the express prior written consent of the Administrative Agent
in each instance, all Deposit Accounts shall be maintained at all times with
depositary institutions as to which the Administrative Agent shall have received
a Qualifying Control Agreement (other than Deposit Accounts maintained with Bank
of America or the Specified Deposit Accounts). Without limiting the generality
of the foregoing, no Grantor shall cause, suffer or permit (x) any deposit to be
evidenced by a certificate of deposit unless such certificate of deposit is a
negotiable instrument and promptly upon receipt thereof such certificate shall
have been delivered to the Administrative Agent, together with a duly executed
undated assignment in blank affixed thereto, or (y) any Deposit Account not
listed on Schedule 9(f) attached hereto (other than Deposit Accounts maintained
with Bank of America) to be opened or maintained except in each case upon giving
not less than twenty (20) days’ prior written notice to the Administrative Agent
and taking or causing to be taken at such Grantor’s expense all such Perfection
Action, including the delivery of such Perfection Documents, as may be
reasonably requested by the Administrative Agent to perfect or protect, or
maintain the perfection and priority of, the Lien of the Administrative Agent
for the benefit of the Secured Parties in Collateral contemplated hereunder.

(g) Chattel Paper. With respect to its Chattel Paper whether now existing or
hereafter created or acquired and wheresoever located, each Grantor represents,
warrants and covenants to the Administrative Agent for the benefit of the
Secured Parties that:

(i) Each Grantor shall at all times retain sole physical possession of the
originals of all Chattel Paper evidencing an amount exceeding $250,000 (other
than electronic Chattel Paper and the electronic components of hybrid Chattel
Paper); provided, however, that (x) upon the request of the Administrative Agent
from time to time, such Grantor shall immediately deliver physical possession of
such Chattel Paper to the Administrative Agent or its designee, and (y) in the
event that there shall be created more than one original counterpart of any
physical document that alone or in conjunction with any other physical or
electronic document constitutes Chattel Paper, then such counterparts shall be
numbered consecutively starting with “1” and such Grantor shall retain the
counterpart numbered “1”.

(ii) All counterparts of all tangible Chattel Paper (and the tangible components
of hybrid Chattel Paper) shall immediately upon the creation or acquisition
thereof by any Grantor be conspicuously legended as follows: “A FIRST PRIORITY
SECURITY INTEREST IN THIS CHATTEL PAPER HAS BEEN GRANTED TO BANK OF AMERICA,
N.A., FOR ITSELF AND AS ADMINISTRATIVE AGENT FOR CERTAIN SECURED PARTIES
PURSUANT TO A SECURITY AGREEMENT DATED AS OF AUGUST 22, 2011, AS AMENDED FROM
TIME TO TIME. NO SECURITY INTEREST OR OTHER INTEREST IN FAVOR OF ANY OTHER
PERSON MAY BE CREATED BY THE TRANSFER OF PHYSICAL POSSESSION OF THIS CHATTEL
PAPER OR OF ANY COUNTERPART HEREOF EXCEPT BY OR

 

G-15



--------------------------------------------------------------------------------

WITH THE CONSENT OF THE AFORESAID ADMINISTRATIVE AGENT AS PROVIDED IN SUCH
SECURITY AGREEMENT.” In the case of electronic Chattel Paper (including the
electronic components of hybrid Chattel Paper), no Grantor shall create or
acquire any such Chattel Paper unless, prior to such acquisition or creation, it
shall have taken such Perfection Action as the Administrative Agent may require
to perfect by control the security interest of the Administrative Agent for the
benefit of the Secured Parties in such Collateral.

(iii) Other than in the ordinary course of business and in keeping with
reasonable and customary practice, no Grantor shall amend, modify, waive or
terminate any material provision of, or fail to exercise promptly and diligently
each material right or remedy conferred under or in connection with, any Chattel
Paper evidencing an amount exceeding $250,000, in any case in such a manner as
could reasonably be expected to materially adversely affect the value of
affected Chattel Paper as collateral.

(h) Instruments. With respect to its Instruments whether now existing or
hereafter created or acquired and wheresoever located, each Grantor represents,
warrants and covenants to the Administrative Agent for the benefit of the
Secured Parties that each Grantor shall (i) maintain at all times, and furnish
to the Administrative Agent at the Administrative Agent’s reasonable request, a
current list identifying in reasonable detail Instruments of which such Grantor
is the payee or holder and having a face amount payable in excess of $250,000,
but, other than during the continuance of an Event of Default, not more than
once per fiscal year, and (ii) upon the reasonable request of the Administrative
Agent, deliver to the Administrative Agent the originals of all such
Instruments, together with duly executed undated endorsements in blank affixed
thereto and such other documentation and information as may be reasonably
necessary to enable the Administrative Agent to realize upon the Instruments in
accordance with their respective terms or transfer the Instruments as may be
permitted under the Loan Documents or by applicable law.

(i) Commercial Tort Claims. With respect to its Commercial Tort Claims whether
now existing or hereafter created or acquired and wheresoever located, each
Grantor represents, warrants and covenants to the Administrative Agent for the
benefit of the Secured Parties that:

(i) Schedule 9(i) attached hereto contains a true and complete list of all
Commercial Tort Claims in which any Grantor has an interest and which have been
identified by a Grantor as of its Applicable Date, and as to which the Grantor
believes in good faith there exists the possibility of recovery (including by
way of settlement) of monetary relief in excess of $250,000 (“Grantor Claims”).
Each Grantor shall furnish to the Administrative Agent upon its reasonable
request but, other than during the continuance of an Event of Default, not more
than once per fiscal year, a list of all Grantor Claims that are not then
described on Schedule 9(i) attached hereto and stating that each of such
additional Grantor Claims shall be deemed added to such Schedule 9(i) and shall
constitute a Commercial Tort

 

G-16



--------------------------------------------------------------------------------

Claim, a Grantor Claim, and additional Collateral hereunder, and (y) summarizing
the status or disposition of any Grantor Claims that have been settled, or have
been made the subject of any binding mediation, judicial or arbitral proceeding,
or any judicial or arbitral order on the merits, or that have been abandoned.
With respect to each such additional Grantor Claim, such Grantor Claim shall be
and become part of the Collateral hereunder from the date such claim is
identified to the Administrative Agent as provided above without further action,
and (ii) the Administrative Agent is hereby authorized at the expense of the
applicable Grantor to execute and file such additional financing statements or
amendments to previously filed financing statements, and take such other action
as it may deem reasonably necessary or advisable, to perfect the Lien on such
additional Grantor Claims conferred hereunder, and the Grantor shall, if
required by applicable law or otherwise at the reasonable request of the
Administrative Agent, execute and deliver such Perfection Documents and take
such other Perfection Action as the Administrative Agent may reasonably
determine to be necessary or advisable to perfect or protect the Lien of the
Administrative Agent for the benefit of the Secured Parties in such additional
Grantor Claims conferred hereunder.

10. Casualty and Liability Insurance Required.

(a) Each Grantor will maintain insurance with respect to the Collateral to the
extent required under Section 6.07 of the Credit Agreement.

(b) Each insurance policy obtained in satisfaction of the requirements of
Section 10(a):

(i) shall prohibit cancellation or substantial modification, termination or
lapse in coverage by the insurer without at least thirty (30) days’ prior
written notice to the Administrative Agent, except for non-payment of premium,
as to which such policies shall provide for at least ten (10) days’ prior
written notice to the Administrative Agent;

(ii) without limiting the generality of the foregoing, all insurance policies
where applicable under Section 10(a)(i) carried on the Collateral shall name the
Administrative Agent, for the benefit of the Secured Parties, as loss payee and
the Administrative Agent and Secured Parties as parties insured thereunder in
respect of any claim for payment.

(c) Prior to expiration of any such policy, such Grantor shall furnish the
Administrative Agent with evidence satisfactory to the Administrative Agent that
the policy or certificate has been renewed or replaced or is no longer required
by this Security Agreement.

 

G-17



--------------------------------------------------------------------------------

(d) Each Grantor hereby makes, constitutes and appoints the Administrative Agent
(and all officers, employees or agents designated by the Administrative Agent),
for the benefit of the Secured Parties, as such Grantor’s true and lawful
attorney (and agent-in-fact) for the purpose of making, settling and adjusting
claims under such policies of insurance, endorsing the name of such Grantor on
any check, draft, instrument or other item or payment for the proceeds of such
policies of insurance and for making all determinations and decisions with
respect to such policies of insurance, which appointment is coupled with an
interest and is irrevocable; provided, however, that the powers pursuant to such
appointment shall be exercisable only upon the occurrence and during the
continuation of an Event of Default.

(e) In the event such Grantor shall fail to maintain, or fail to cause to be
maintained, the full insurance coverage required hereunder or shall fail to keep
any of its Collateral in good repair and good operating condition, the
Administrative Agent may (but shall be under no obligation to), without waiving
or releasing any Secured Obligation or Default or Event of Default by such
Grantor hereunder, contract for the required policies of insurance and pay the
premiums on the same or make any required repairs, renewals and replacements;
and all sums so disbursed by Administrative Agent, including reasonable
Attorneys’ Costs, court costs, expenses and other charges related thereto, shall
be payable on demand by such Grantor to the Administrative Agent, shall be
additional Secured Obligations secured by the Collateral, and (in addition to
other rights and remedies resulting from such nonpayment) shall bear interest
from the date of demand until paid in full at the Default Rate.

(f) The provisions contained in this Security Agreement pertaining to insurance
shall be cumulative with any additional provisions imposing additional insurance
requirements with respect to the Collateral or any other property on which a
Lien is conferred under any Collateral Document.

11. Rights and Remedies Upon Event of Default. Upon and during the continuance
of an Event of Default, the Administrative Agent shall have the following rights
and remedies on behalf of the Secured Parties in addition to any rights and
remedies set forth elsewhere in this Security Agreement or the other Loan
Documents, all of which may be exercised with or, if allowed by law, without
notice to a Grantor:

(a) All of the rights and remedies of a secured party under the UCC or under
other applicable law, all of which rights and remedies shall be cumulative, and
none of which shall be exclusive, to the extent permitted by law, in addition to
any other rights and remedies contained in this Security Agreement or any other
Loan Document;

(b) The right to foreclose the Liens and security interests created under this
Security Agreement by any available judicial procedure or without judicial
process;

(c) The right to (i) enter upon the premises of a Grantor through self-help and
without judicial process, without first obtaining a final judgment or giving
such Grantor notice or opportunity for a hearing on the validity of the
Administrative Agent’s claim and without any obligation to pay rent to such
Grantor, or any other place or places where any Collateral is located and kept,
and remove the Collateral therefrom to the premises of the Administrative Agent
or any agent of the Administrative Agent, for such time as the

 

G-18



--------------------------------------------------------------------------------

Administrative Agent may desire, in order effectively to collect or liquidate
the Collateral, (ii) require such Grantor or any bailee or other agent of such
Grantor to assemble the Collateral and make it available to the Administrative
Agent at a place to be designated by the Administrative Agent that is reasonably
convenient to both parties, and (iii) notify any or all Persons party to a
Qualifying Control Agreement or who otherwise have possession of or control over
any Collateral of the occurrence of an Event of Default and other appropriate
circumstances, and exercise control over and take possession or custody of any
or all Collateral in the possession, custody or control of such other Persons;

(d) The right to (i) exercise all of a Grantor’s rights and remedies with
respect to the collection of Accounts, Chattel Paper, Instruments, Supporting
Obligations and General Intangibles (collectively, “Payment Collateral”),
including the right to demand payment thereof and enforce payment, by legal
proceedings or otherwise; (ii) settle, adjust, compromise, extend or renew all
or any Payment Collateral or any legal proceedings pertaining thereto;
(iii) discharge and release all or any Payment Collateral; (iv) take control, in
any manner, of any item of payment or proceeds referred to in Section 5 above;
(v) prepare, file and sign a Grantor’s name on any Proof of Claim in bankruptcy,
notice of Lien, assignment or satisfaction of Lien or similar document in any
action or proceeding adverse to any obligor under any Payment Collateral or
otherwise in connection with any Payment Collateral; (vi) endorse the name of a
Grantor upon any chattel paper, document, instrument, invoice, freight bill,
bill of lading or similar document or agreement relating to any Collateral;
(vii) use the information recorded on or contained on a Grantor’s internet
website or otherwise in any data processing equipment and computer hardware and
software relating to any Collateral to which a Grantor has access; (viii) open
such Grantor’s mail and collect any and all amounts due to such Grantor from any
Account Debtors or other obligor in respect of Payment Collateral; (ix) take
over such Grantor’s post office boxes or make other arrangements as the
Administrative Agent, on behalf of the Secured Parties, deems necessary to
receive such Grantor’s mail, including notifying the post office authorities to
change the address for delivery of such Grantor’s mail to such address as the
Administrative Agent, on behalf of the Secured Parties, may designate;
(x) notify any or all Account Debtors or other obligor on any Payment Collateral
that such Payment Collateral has been assigned to the Administrative Agent for
the benefit of the Secured Parties and that Administrative Agent has a security
interest therein for the benefit of the Secured Parties (provided that the
Administrative Agent may at any time give such notice to an Account Debtor that
is a department, agency or authority of the United States government); each
Grantor hereby agrees that any such notice, in the Administrative Agent’s sole
discretion, may (but need not) be sent on such Grantor’s stationery, in which
event such Grantor shall co-sign such notice with the Administrative Agent if
requested to do so by the Administrative Agent; and (xi) do all acts and things
and execute all documents necessary, in Administrative Agent’s sole discretion,
to collect the Payment Collateral; and

 

G-19



--------------------------------------------------------------------------------

(e) The right to sell all or any Collateral in its then existing condition, or
after any further manufacturing or processing thereof, at such time or times, at
public or private sale or sales, with such notice as may be required by law, in
lots or in bulk, for cash or on credit, with or without representations and
warranties, all as the Administrative Agent, in its sole discretion, may deem
advisable. The Administrative Agent shall have the right to conduct such sales
on a Grantor’s premises or elsewhere and shall have the right to use a Grantor’s
premises without charge for such sales for such time or times as the
Administrative Agent may see fit. The Administrative Agent may, if it deems it
reasonable, postpone or adjourn any sale of the Collateral from time to time by
an announcement at the time and place of such postponed or adjourned sale, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned. Each Grantor agrees that the Administrative Agent has no
obligation to preserve rights to the Collateral against prior parties or to
marshal any Collateral for the benefit of any Person. The Administrative Agent
for the benefit of the Secured Parties is hereby granted an irrevocable fully
paid license or other right (including each Grantor’s rights under any license
or any franchise agreement), each of which shall remain in full force and effect
until the Facility Termination Date, to use, without charge, each of the labels,
patents, copyrights, names, trade secrets, trade names, trademarks and
advertising matter, or any property of a similar nature owned or licensed by any
Grantor, as it pertains to the Collateral, in completing production of,
advertising for sale and selling any Collateral. If any of the Collateral shall
require repairs, maintenance, preparation or the like, or is in process or other
unfinished state, the Administrative Agent shall have the right, but shall not
be obligated, to perform such repairs, maintenance, preparation, processing or
completion of manufacturing for the purpose of putting the same in such saleable
form as the Administrative Agent shall deem appropriate, but the Administrative
Agent shall have the right to sell or dispose of the Collateral without such
processing and no Grantor shall have any claim against the Administrative Agent
for the value that may have been added to such Collateral with such processing.
In addition, each Grantor agrees that in the event notice is necessary under
applicable law, written notice mailed to such Grantor in the manner specified
herein ten (10) days prior to the date of public sale of any of the Collateral
or prior to the date after which any private sale or other disposition of the
Collateral will be made shall constitute commercially reasonable notice to such
Grantor. All notice is hereby waived with respect to any of the Collateral which
threatens to decline speedily in value or is of a type customarily sold on a
recognized market. The Administrative Agent may purchase all or any part of the
Collateral at public or, if permitted by law, private sale, free from any right
of redemption which is hereby expressly waived by such Grantor and, in lieu of
actual payment of such purchase price, may set off the amount of such price
against the Secured Obligations.

The net cash proceeds resulting from the collection, liquidation, sale, or other
disposition of the Collateral shall be applied first to the expenses (including
all Attorneys’ Costs) of retaking, holding, storing, processing and preparing
for sale, selling, collecting, liquidating and the like, and then to the
satisfaction of all Secured Obligations in accordance with the terms of
Section 8.03 of the Credit Agreement. Each Grantor shall be liable to the
Administrative Agent, for the benefit of the Secured Parties, and shall pay to
the Administrative Agent, for the benefit of the Secured Parties, on demand any
deficiency which may remain after such sale, disposition, collection or
liquidation of the Collateral.

 

G-20



--------------------------------------------------------------------------------

12. Attorney-in-Fact. Each Grantor hereby appoints the Administrative Agent as
the Grantor’s attorney-in-fact for the purposes of carrying out the provisions
of this Security Agreement and taking any action and executing any instrument
which the Administrative Agent may deem necessary or advisable to accomplish the
purposes hereof, which appointment is irrevocable and coupled with an interest;
provided that the Administrative Agent shall have and may exercise rights under
this power of attorney only upon the occurrence and during the continuance of an
Event of Default. Without limiting the generality of the foregoing, upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent shall have the right and power

(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(b) to receive, endorse and collect any drafts or other instruments, documents
and chattel paper in connection with clause (a) above;

(c) to endorse such Grantor’s name on any checks, notes, drafts or any other
payment relating to or constituting proceeds of the Collateral which comes into
the Administrative Agent’s possession or the Administrative Agent’s control, and
deposit the same to the account of the Administrative Agent, for the benefit of
the Secured Parties, on account and for payment of the Secured Obligations;

(d) to file any claims or take any action or institute any proceedings that the
Administrative Agent may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce the rights of the Administrative
Agent, for the benefit of the Secured Parties, with respect to any of the
Collateral; and

(e) to execute, in connection with any sale or other disposition of Collateral
provided for herein, any endorsement, assignments, or other instruments of
conveyance or transfer with respect thereto.

13. Reinstatement. The granting of a security interest in the Collateral and the
other provisions hereof shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Secured Obligations is
rescinded or must otherwise be returned by any Secured Party or is repaid by any
Secured Party in whole or in part in good faith settlement of a pending or
threatened avoidance claim, whether upon the insolvency, bankruptcy or
reorganization of any Grantor or any other Loan Party or otherwise, all as
though such payment had not been made. The provisions of this Section 13 shall
survive repayment of all of the Secured Obligations and the termination or
expiration of this Security Agreement in any manner, including but not limited
to termination upon occurrence of the Facility Termination Date.

14. Certain Waivers by the Grantors. Each Grantor waives to the extent permitted
by applicable law (a) any right to require any Secured Party or any other
obligee of the Secured Obligations to (x) proceed against any Person or entity,
including without limitation any Loan Party, (y) proceed against or exhaust any
Collateral or other collateral for the Secured

 

G-21



--------------------------------------------------------------------------------

Obligations, or (z) pursue any other remedy in its power; (b) any defense
arising by reason of any disability or other defense of any other Person, or by
reason of the cessation from any cause whatsoever of the liability of any other
Person or entity, (c) until 93 days immediately following the Facility
Termination Date or such other period as may be agreed to in writing by the
Administrative Agent, any right of subrogation, and (d) any right to enforce any
remedy which any Secured Party or any other obligee of the Secured Obligations
now has or may hereafter have against any other Person and any benefit of and
any right to participate in any collateral or security whatsoever now or
hereafter held by the Administrative Agent for the benefit of the Secured
Parties. Each Grantor authorizes each Secured Party and each other obligee of
the Secured Obligations without notice (except notice required by applicable
law) or demand and without affecting its liability hereunder or under the Loan
Documents from time to time to: (i) take and hold security, other than the
Collateral herein described, for the payment of such Secured Obligations or any
part thereof, and exchange, enforce, waive and release the Collateral herein
described or any part thereof or any such other security; and (ii) apply such
Collateral or other security and direct the order or manner of sale thereof as
such Secured Party or obligee in its discretion may determine.

The Administrative Agent may at any time deliver (without representation,
recourse or warranty) the Collateral or any part thereof to a Grantor and the
receipt thereof by such Grantor shall be a complete and full acquittance for the
Collateral so delivered, and the Administrative Agent shall thereafter be
discharged from any liability or responsibility therefor.

15. Continued Powers. Until the Facility Termination Date shall have occurred,
the power of sale and other rights, powers and remedies granted to the
Administrative Agent for the benefit of the Secured Parties hereunder shall
continue to exist and may be exercised by the Administrative Agent at any time
and from time to time irrespective of the fact that any of the Secured
Obligations or any part thereof may have become barred by any statute of
limitations or that any part of the liability of any Grantor may have ceased.

16. Other Rights. The rights, powers and remedies given to the Administrative
Agent for the benefit of the Secured Parties by this Security Agreement shall be
in addition to all rights, powers and remedies given to the Administrative Agent
or any Secured Party under any other Loan Document or by virtue of any statute
or rule of law. Any forbearance or failure or delay by the Administrative Agent
in exercising any right, power or remedy hereunder shall not be deemed to be a
waiver of such right, power or remedy, and any single or partial exercise of any
right, power or remedy hereunder shall not preclude the further exercise
thereof; and every right, power and remedy of the Secured Parties shall continue
in full force and effect until such right, power or remedy is specifically
waived in accordance with the terms of the Credit Agreement.

17. Anti-Marshaling Provisions. The right is hereby given by each Grantor to the
Administrative Agent, for the benefit of the Secured Parties, to make releases
(whether in whole or in part) of all or any part of the Collateral agreeable to
the Administrative Agent without notice to, or the consent, approval or
agreement of other parties and interests, including junior lienors, which
releases shall not impair in any manner the validity of or priority of the Liens
and security interests in the remaining Collateral conferred hereunder, nor
release any Grantor from

 

G-22



--------------------------------------------------------------------------------

personal liability for the Secured Obligations. Notwithstanding the existence of
any other security interest in the Collateral held by the Administrative Agent,
for the benefit of the Secured Parties, the Administrative Agent shall have the
right to determine the order in which any or all of the Collateral shall be
subjected to the remedies provided in this Security Agreement. Each Grantor
hereby waives any and all right to require the marshaling of assets in
connection with the exercise of any of the remedies permitted by applicable law
or provided herein or in any other Loan Document.

18. Entire Agreement. This Security Agreement and each Security Joinder
Agreement, together with the Credit Agreement and other Loan Documents,
constitutes and expresses the entire understanding between the parties hereto
with respect to the subject matter hereof, and supersedes all prior
negotiations, agreements and understandings, inducements, commitments or
conditions, express or implied, oral or written, except as contained in the Loan
Documents. The express terms hereof and of the Security Joinder Agreements
control and supersede any course of performance or usage of the trade
inconsistent with any of the terms hereof or thereof. Neither this Security
Agreement nor any Security Joinder Agreement may be changed, altered, modified,
supplemented, discharged, canceled, terminated, or amended orally or in a manner
other than as provided in the Credit Agreement.

19. Third Party Reliance. Each Grantor hereby consents and agrees that all
issuers of or obligors in respect of any Collateral, and all securities
intermediaries, warehousemen, bailees, public officials and other Persons having
any interest in, possession of, control over or right, privilege, duty or
discretion in respect of, any Collateral shall be entitled to accept the
provisions hereof and of the Security Joinder Agreements as conclusive evidence
of the right of the Administrative Agent, on behalf of the Secured Parties, to
exercise its rights hereunder or thereunder with respect to the Collateral,
notwithstanding any other notice or direction to the contrary heretofore or
hereafter given by any Grantor or any other Person to any of such Persons.

20. Binding Agreement; Assignment. This Security Agreement and each Security
Joinder Agreement, and the terms, covenants and conditions hereof and thereof,
shall be binding upon and inure to the benefit of the parties hereto, and to
their respective successors and assigns, except that no Grantor shall be
permitted to assign this Security Agreement, any Security Joinder Agreement or
any interest herein or therein or, except as expressly permitted herein or in
the Credit Agreement, in the Collateral or any part thereof or interest therein.
Without limiting the generality of the foregoing sentence of this Section 20,
any Lender may assign to one or more Persons, or grant to one or more Persons
participations in or to, all or any part of its rights and obligations under the
Credit Agreement (to the extent permitted by the Credit Agreement); and to the
extent of any such assignment or participation such other Person shall, to the
fullest extent permitted by law, thereupon become vested with all the benefits
in respect thereof granted to such Lender herein or otherwise, subject however,
to the provisions of the Credit Agreement, including Article IX thereof
(concerning the Administrative Agent) and Section 10.06 thereof (concerning
assignments and participations). All references herein to the Administrative
Agent and to the Secured Parties shall include any successor thereof or
permitted assignee, and any other obligees from time to time of the Secured
Obligations.

 

G-23



--------------------------------------------------------------------------------

21. Secured Cash Management Agreements and Secured Hedging Agreements. No
Secured Party (other than the Administrative Agent) that obtains the benefit of
this Security Agreement shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or otherwise in respect of
the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender or the L/C Issuer and, in such case, only to
the extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Security Agreement to the contrary, the Administrative Agent
shall only be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, the Secured Obligations arising
under Secured Cash Management Agreements and Secured Hedge Agreements to the
extent the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as it may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be. Each Secured
Party not a party to the Credit Agreement that obtains the benefit of this
Security Agreement shall be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of the Credit
Agreement, and that with respect to the actions and omissions of the
Administrative Agent hereunder or otherwise relating hereto that do or may
affect such Secured Party, the Administrative Agent and each of its Related
Parties shall be entitled to all the rights, benefits and immunities conferred
under Article IX of the Credit Agreement.

22. Severability. If any provision of this Security Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Security Agreement shall not be affected or
impaired thereby and (b) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions. The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

23. Counterparts. This Security Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Security
Agreement to produce or account for more than one such counterpart executed by
the Grantor against whom enforcement is sought. Without limiting the foregoing
provisions of this Section 23, the provisions of Section 10.10 of the Credit
Agreement shall be applicable to this Security Agreement.

24. Termination. Subject to the provisions of Section 13, this Security
Agreement and each Security Joinder Agreement, and all obligations of the
Grantors hereunder (excluding those obligations and liabilities that expressly
survive such termination) shall terminate without delivery of any instrument or
performance of any act by any party on the Facility Termination Date. Upon such
termination of this Security Agreement, the Administrative Agent shall, at the
request and sole expense of the Grantors, promptly deliver to the Grantors such
termination statements and take such further actions as the Grantors may
reasonably request to terminate of record, or otherwise to give appropriate
notice of the termination of, any Lien conferred hereunder.

 

G-24



--------------------------------------------------------------------------------

25. Notices. Any notice required or permitted hereunder or under any Subsidiary
Guaranty Joinder Agreement shall be given, (a) with respect to each Grantor, at
the address of the Company indicated in Schedule 10.02 of the Credit Agreement
and (b) with respect to the Administrative Agent or any other Secured Party, at
the Administrative Agent’s address indicated in Schedule 10.02 of the Credit
Agreement. All such addresses may be modified, and all such notices shall be
given and shall be effective, as provided in Section 10.02 of the Credit
Agreement for the giving and effectiveness of notices and modifications of
addresses thereunder.

26. Joinder. Each Person that shall at any time execute and deliver to the
Administrative Agent a Security Joinder Agreement substantially in the form
attached as Exhibit A hereto shall thereupon irrevocably, absolutely and
unconditionally become a party hereto and obligated hereunder as a Grantor and
shall have thereupon pursuant to Section 2 hereof granted a security interest in
and collaterally assigned to the Administrative Agent for the benefit of the
Secured Parties all Collateral in which it has at its Applicable Date or
thereafter acquires any interest or the power to transfer, and all references
herein and in the other Loan Documents to the Grantors or to the parties to this
Security Agreement shall be deemed to include such Person as a Grantor
hereunder. Each Security Joinder Agreement shall be accompanied by the
Supplemental Schedules referred to therein, appropriately completed with
information relating to the Grantor executing such Security Joinder Agreement
and its property. Each of the applicable Schedules attached hereto shall be
deemed amended and supplemented without further action by such information
reflected on the Supplemental Schedules.

27. Rules of Interpretation. The rules of interpretation contained in
Section 1.03 of the Credit Agreement shall be applicable to this Security
Agreement and each Security Joinder Agreement and are hereby incorporated by
reference. All representations and warranties contained herein shall survive the
delivery of documents and any Credit Extensions referred to herein or secured
hereby.

28. Governing Law; Jurisdiction; Etc.

(a) THIS SECURITY AGREEMENT AND EACH SECURITY JOINDER AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION.

(b) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR
ANY SECURITY JOINDER AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF

 

G-25



--------------------------------------------------------------------------------

THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS SECURITY AGREEMENT OR ANY SECURITY JOINDER AGREEMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS SECURITY AGREEMENT OR ANY SECURITY JOINDER
AGREEMENT AGAINST ANY GRANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS SECURITY AGREEMENT OR ANY SECURITY JOINDER AGREEMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 25. NOTHING IN THIS SECURITY AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

 

G-26



--------------------------------------------------------------------------------

29. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS SECURITY AGREEMENT OR ANY SECURITY JOINDER AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS SECURITY AGREEMENT OR ANY SECURITY JOINDER
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

[Signature pages follow]

 

G-27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Security Agreement on
the day and year first written above.

 

GRANTORS: MASTEC, INC., a Florida corporation By:     Name:     Title:     CAM
COMMUNICATIONS, INC., a Maryland corporation By:     Name:     Title:     EC
SOURCE SERVICES, LLC, a Florida limited liability company By:     Name:    
Title:     GLOBETEC CONSTRUCTION, LLC, a Florida limited liability company By:  
  Name:     Title:     MASTEC CONTRACTING COMPANY, INC., a Nevada corporation
By:     Name:     Title:    

 

SECURITY AGREEMENT

Signature Page



--------------------------------------------------------------------------------

 

MASTEC NORTH AMERICA, INC., a Florida corporation By:     Name:     Title:    
MASTEC RENEWABLES CONSTRUCTION COMPANY, INC., a Florida corporation By:    
Name:     Title:     MASTEC RESIDENTIAL SERVICES, LLC, a Florida limited
liability company By:     Name:     Title:     MASTEC WIRELESS SERVICES, LLC, a
Florida limited liability company By:     Name:     Title:     NSORO MASTEC,
LLC, a Florida limited liability company By:     Name:     Title:    

 

SECURITY AGREEMENT

Signature Page



--------------------------------------------------------------------------------

 

OPTIMA NETWORK SERVICES, INC.,
a California corporation By:     Name:     Title:     PRECISION PIPELINE LLC, a
Wisconsin
limited liability company By:     Name:     Title:     PRECISION TRANSPORT
COMPANY, LLC,
a Wisconsin limited liability company By:     Name:     Title:     PUMPCO, INC.,
a Texas corporation By:     Name:     Title:     THREE PHASE LINE CONSTRUCTION,
INC., a New Hampshire corporation By:     Name:     Title:     WANZEK
CONSTRUCTION, INC., a North Dakota corporation By:     Name:     Title:    

 

SECURITY AGREEMENT

Signature Page



--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as Administrative Agent By:    
Name:     Title:    

 

SECURITY AGREEMENT

Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SECURITY JOINDER AGREEMENT

THIS SECURITY JOINDER AGREEMENT dated as of             , 20      (this
“Security Joinder Agreement”), is made by                             , a
                     (the “Joining Grantor”), in favor of BANK OF AMERICA, N.A.,
in its capacity as Administrative Agent (the “Administrative Agent”) for the
Secured Parties (as defined in the Credit Agreement referenced below; all
capitalized terms used but not defined herein shall have the meanings provided
therefor in such Credit Agreement).

RECITALS:

A. Mastec, Inc., a Florida corporation, certain Subsidiaries of the Company
party thereto (each a “Designated Borrower” and, together with the Company,
collectively, the “Borrowers” and, individually, a “Borrower”), the lenders
party thereto and the Administrative Agent are party to a Credit Agreement dated
as of August 22, 2011 (as in effect on the date hereof, the “Credit Agreement”).

B. The Company, certain of its Subsidiaries and the Administrative Agent, are
party to a Security Agreement dated as of August 22, 2011 (as in effect on the
date hereof, the “Security Agreement”).

C. The Joining Grantor is a Subsidiary of the Company and is required by the
terms of the Credit Agreement to become a Subsidiary Guarantor and be joined as
a party to the Security Agreement as a Grantor (as defined in the Security
Agreement).

C. The Joining Grantor will materially benefit directly and indirectly from the
making and maintenance of the extensions of credit made from time to time under
the Credit Agreement, Secured Cash Management Agreements and Secured Hedge
Agreements.

In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement, Secured Cash Management
Agreements and Secured Hedge Agreements, the Joining Grantor hereby agrees as
follows:

1. Joinder. The Joining Grantor hereby irrevocably, absolutely and
unconditionally becomes a party to the Security Agreement as a Grantor and bound
by all the terms, conditions, obligations, liabilities and undertakings of each
Grantor or to which each Grantor is subject thereunder, including without
limitation the grant pursuant to Section 2 of the Security Agreement of a
security interest to the Administrative Agent for the benefit of the Secured
Parties in the property and property rights constituting Collateral (as defined
in Section 2 of the Security Agreement) of such Grantor or in which such Grantor
has or may have or acquire an interest or the power to transfer rights therein,
whether now owned or existing or hereafter created, acquired or arising and
wheresoever located, as security for the payment and performance of the Secured
Obligations (as defined in the Security Agreement), all with the same force and
effect as if the Joining Grantor were a signatory to the Security Agreement.



--------------------------------------------------------------------------------

2. Affirmations. The Joining Grantor hereby acknowledges and reaffirms as of the
date hereof with respect to itself, its properties and its affairs each of the
waivers, representations, warranties, acknowledgements and certifications
applicable to any Grantor contained in the Security Agreement.

3. Supplemental Schedules. Attached to this Security Joinder Agreement are duly
completed schedules (the “Supplemental Schedules”) supplementing as thereon
indicated the respective Schedules to the Security Agreement. The Joining
Grantor represents and warrants that the information contained on each of the
Supplemental Schedules with respect to such Joining Grantor and its properties
and affairs is true, complete and accurate as of the date hereof.

4. Severability. If any provision of this Security Joinder Agreement is held to
be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Security Joinder Agreement
shall not be affected or impaired thereby and (b) the parties shall endeavor in
good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

5. Counterparts. This Security Joinder Agreement may be executed in any number
of counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Security Joinder
Agreement to produce or account for more than one such counterpart executed by
the Joining Grantor. Without limiting the foregoing provisions of this
Section 5, the provisions of Section 10.10 of the Credit Agreement shall be
applicable to this Security Joinder Agreement.

6. Delivery. The Joining Grantor hereby irrevocably waives notice of acceptance
of this Security Joinder Agreement and acknowledges that the Secured Obligations
are and shall be deemed to be incurred, and credit extensions under the Loan
Documents, Cash Management Agreement and Hedge Agreements made and maintained,
in reliance on this Security Joinder Agreement and the Grantor’s joinder as a
party to the Security Agreement as herein provided.

7. Governing Law; Jurisdiction; Waiver of Jury Trial; Etc. The provisions of
Sections 28 and 29 of the Security Agreement are hereby incorporated by
reference as if fully set forth herein.

IN WITNESS WHEREOF, the Joining Grantor has duly executed and delivered this
Security Joinder Agreement as of the day and year first written above.

 

JOINING GRANTOR:   By:     Name:     Title:    

 

2



--------------------------------------------------------------------------------

SUPPLEMENTAL

SCHEDULE 7(f)

Grantor Information

 

I.

   II.    III.    IV.    V.    VI.

Name

   Jurisdiction of
Formation/
Form of Entity/I.D.
Number    Address of Chief
Executive Office    Trade Styles    Collateral
Locations
(and Type
of Collateral)    Name and City and State
of Landlord of
Collateral Location
(if leased)

Delivered pursuant to Security Joinder Agreement of
                                                 .

Applicable Date:             , 20    



--------------------------------------------------------------------------------

SUPPLEMENTAL

SCHEDULE 9(e)

Investment Property

 

     Securities Accounts    Other Investment Property

Grantor

   Name and Address of
Securities Intermediary    Account
Number    Name and Type
of Issuer    Quantity of Shares
or Other Interest    Certificate
Number(s)

Delivered pursuant to Security Joinder Agreement of
                                             .

Applicable Date:             , 20    



--------------------------------------------------------------------------------

SUPPLEMENTAL

SCHEDULE 9(f)

Deposit Accounts

 

Grantor

   Name and Address of
Depository Institution    Account No.    Certificate of Deposit No.
(If applicable)

Delivered pursuant to Security Joinder Agreement of
                                                     .

Applicable Date:             , 20    



--------------------------------------------------------------------------------

SUPPLEMENTAL

SCHEDULE 9(i)

Commercial Tort Claims

 

Grantor

   Adverse Party(ies)    Nature of Claim    Status of Claim

Delivered pursuant to Security Joinder Agreement of
                                             .

Applicable Date:             , 20    



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF PLEDGE AGREEMENT

See attached.

Form of Pledge Agreement



--------------------------------------------------------------------------------

FOURTH AMENDED, RESTATED

AND CONSOLIDATED PLEDGE AGREEMENT

THIS FOURTH AMENDED, RESTATED AND CONSOLIDATED PLEDGE AGREEMENT (this
“Agreement”) is made on August 22, 2011, by and among MASTEC, INC., a Florida
corporation (“MasTec” and a “Pledgor”), MASTEC NORTH AMERICA, INC., a Florida
corporation (“MasTec North America” and a “Pledgor”), THREE PHASE ACQUISITION
CORP., a New Hampshire corporation (“Three Phase Acquisition” and a “Pledgor”),
EC SOURCE SERVICES, LLC, a Florida limited liability company (“EC Source” and a
“Pledgor”), PRECISION ACQUISITION, LLC, a Wisconsin limited liability company
(“Precision” and a “Pledgor”), NSORO MASTEC, LLC, a Florida limited liability
company (“Nsoro” and a “Pledgor”), EACH OTHER PERSON THAT SHALL BECOME A PARTY
HERETO BY EXECUTION OF A PLEDGE JOINDER AGREEMENT (each a “Pledgor” and together
with MasTec, MasTec North America, Three Phase Acquisition, EC Source, Precision
and Nsoro, collectively, the “Pledgors”), and BANK OF AMERICA, N.A., a national
banking association, as administrative agent (together with its successors in
such capacity, “Agent”) for the Secured Parties (as defined in the Credit
Agreement (as defined below)).

WHEREAS, MasTec, certain of its Affiliates party thereto as borrowers, the
lenders party thereto and Fleet Capital Corporation (“Fleet”), as administrative
agent, entered into that certain Revolving Credit and Security Agreement dated
as of January 22, 2002 (the “Original Agreement”), pursuant to which such
lenders made a revolving credit facility with a letter of credit subfacility
available to MasTec and such Affiliates;

WHEREAS, (i) Fleet assigned all of its interests in the loans under the Original
Agreement to Bank of America, (ii) Fleet resigned as administrative agent under
the Original Agreement and (iii) Bank of America was appointed as successor
administrative agent by the lenders party to the Original Agreement;

WHEREAS, MasTec, certain of its Affiliates party thereto as borrowers, the
lenders party thereto and Agent entered into that certain Amended and Restated
Loan and Security Agreement dated as of May 10, 2005 (the “First Amended and
Restated Agreement”), pursuant to which such lenders agreed to amend and restate
the Original Agreement and continue the availability of the revolving credit
facility and the letter of credit subfacility to MasTec and such Affiliates;

WHEREAS, MasTec, certain of its Affiliates party thereto as borrowers, the
lenders party thereto and Agent entered into that certain Second Amended and
Restated Loan and Security Agreement dated as of July 29, 2008 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Existing
Agreement”), pursuant to which such lenders agreed to amend and restate the
First Amended and Restated Agreement and continue the availability of the
revolving credit facility and the letter of credit subfacility to MasTec and
such Affiliates;

WHEREAS, the obligations under the Existing Agreement are secured, in part, by
that certain Third Amended, Restated and Consolidated Pledge Agreement dated as
of July 29, 2008 in favor of Agent (as at any time amended, restated, modified
or otherwise supplemented prior to the date hereof, the “Existing Pledge
Agreement”);

 

H-1



--------------------------------------------------------------------------------

WHEREAS, pursuant to that certain Third Amended and Restated Credit Agreement
dated as of the date hereof (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among MasTec, certain
Subsidiaries of MasTec party thereto (each a “Designated Borrower” and, together
with MasTec, collectively, the “Borrowers” and, individually, a “Borrower”),
Agent, Bank of America, N.A., as Swing Line Lender and L/C Issuer, and the
lenders now or hereafter party thereto (the “Lenders”), the Existing Agreement
will be further amended and restated;

WHEREAS, a material part of the consideration given in connection with and as an
inducement to the execution and delivery of the Credit Agreement by Agent and
the Lenders is the obligation of the Grantors to enter into this Agreement, and
the Secured Parties are unwilling to extend and maintain the credit facilities
provided under the Loan Documents unless the Grantors enter into this Agreement;
and

WHEREAS, certain additional extensions of credit may be made from time to time
for the benefit of the Grantors pursuant to certain Secured Cash Management
Agreements and Secured Hedge Agreements;

NOW THEREFORE, in order to induce (a) Agent and the Lenders to amend and restate
the Existing Agreement and (b) the Secured Parties to from time to time make and
maintain extensions of credit under the Credit Agreement and under the Secured
Cash Management Agreements and Secured Hedge Agreements, the parties hereto
agree that the Existing Pledge Agreement is hereby amended and restated in this
Agreement, with the effect that the Existing Pledge Agreement as so amended and
restated is hereby continued into this Agreement, and this Agreement shall
constitute neither a release nor novation of any lien or security interest
arising under the Existing Pledge Agreement nor a refinancing of any
indebtedness or obligations arising thereunder or under the Existing Agreement
or related documents, but rather the liens and security interests in effect
under the Existing Pledge Agreement shall continue in effect on the terms
hereof, as follows:

1. Definitions. Capitalized terms used herein, unless otherwise defined, shall
have the meanings ascribed to them in the Credit Agreement. As used herein, the
following terms shall have the following meanings:

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than (x) contingent indemnification
obligations and (y) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements as to which arrangements reasonably
satisfactory to the applicable Cash Management Bank or Hedge Bank have been
made), and (c) all Letters of Credit have terminated or expired (other than
Letters of Credit as to which other arrangements with respect thereto reasonably
satisfactory to Agent and the L/C Issuer shall have been made).

“Pledged Collateral” shall have the meaning ascribed to it in Section 2 hereof.

“Pledged Interests” shall have the meaning ascribed to it in Section 2 hereof.

 

H-2



--------------------------------------------------------------------------------

“Pledged Subsidiaries” shall have the meaning ascribed to it in Section 2
hereof.

“Secured Obligations” means (a) as to each Borrower, all of the Obligations,
including, the payment and performance of its obligations and liabilities
(whether now existing or hereafter arising) (i) under the Credit Agreement and
each of the other Loan Documents (including this Agreement) to which it is now
or hereafter becomes a party, and (ii) any Secured Cash Management Agreements
and Secured Hedge Agreements to which any Loan Party is now or hereafter becomes
a party, and (b) as to each Subsidiary Guarantor, the payment and performance of
its obligations and liabilities (whether now existing or hereafter arising)
(i) under the Subsidiary Guaranty and each of the other Loan Documents
(including this Agreement) to which it is now or hereafter becomes a party, and
(ii) any Secured Cash Management Agreements and Secured Hedge Agreements to
which it is now or hereafter becomes a party.

“Voting Equity Interests” means, with respect to any Person, the Equity
Interests entitled to vote for members of the board of directors or equivalent
governing body of such Person.

2. Pledge; Agent’s Duties.

(a) As collateral security for the payment and performance by each Pledgor of
its now or hereafter existing Secured Obligations, each Pledgor hereby grants,
pledges and collaterally assigns to the Administrative Agent for the benefit of
the Secured Parties a first priority security interest in all of the following
items of property in which it now has or may at any time hereafter acquire an
interest or the power to transfer rights therein, and wheresoever located
(collectively, the “Pledged Collateral”):

(i) all Equity Interests in all of its Subsidiaries (other than PPMASI, LLC)
(limited, in the case of each entity that is a CFC (which shall include for all
purposes under this Agreement any Domestic Subsidiary substantially all of the
assets of which consist of Equity Interests in one or more entities that are
CFCs), to a pledge of 65% of the Voting Equity Interests of each such first-tier
Foreign Subsidiary to the extent the pledge of any greater percentage would
result in adverse tax consequences to MasTec), in each case, whether now
existing or hereafter created or acquired (collectively, the “Pledged
Interests”), including the Pledged Interests more particularly described on
Annex A (such Subsidiaries, together with all other Subsidiaries whose Equity
Interests may be required to be subject to this Agreement from time to time, are
referred to collectively as the “Pledged Subsidiaries”);

(ii) all money, securities, security entitlements and other investment property,
dividends, rights, general intangibles and other property at any time and from
time to time (x) declared or distributed in respect of or in exchange for or on
conversion of any Pledged Interest, or (y) by its or their terms exchangeable or
exercisable for or convertible into any Pledged Interest;

(iii) all other property of whatever character or description, including money,
securities, security entitlements and other investment property, and general
intangibles hereafter delivered to Agent in substitution for or as an addition
to any of the foregoing;

 

H-3



--------------------------------------------------------------------------------

(iv) all securities accounts to which may at any time be credited any or all of
the foregoing or any proceeds thereof and all certificates and instruments
representing or evidencing any of the foregoing or any proceeds thereof; and

(v) all proceeds of any of the foregoing.

(b) Agent shall have no duty with respect to any of the Pledged Collateral other
than the duty to use reasonable care in the safe custody of any tangible items
of the Pledged Collateral in its possession. Without limiting the generality of
the foregoing, Agent shall be under no obligation to sell any of the Pledged
Collateral or otherwise to take any steps necessary to preserve the value of any
of the Pledged Collateral or to preserve rights in the Pledged Collateral
against any other Persons, but may do so at its option, and all expenses
incurred in connection therewith shall be for the sole account of Pledgors.

(c) Each Pledgor hereby ratifies, reaffirms and renews and continues its prior
pledge and grant of a security interest in favor of Agent, for the benefit of
the Secured Parties, in all of such Pledgor’s respective portion of the Pledged
Collateral described in the Existing Pledge Agreement.

3. Voting Rights. During the term of this Agreement, and so long as no Event of
Default shall exist, each Pledgor shall have the right to vote all or any
portion of the Equity Interests owned by such Pledgor on all corporate questions
and exercise any and all voting and other consensual rights pertaining to its
respective portion of the Pledged Collateral or any part thereof, in each case
for all purposes not inconsistent with the terms of this Agreement or any of the
other Loan Documents. Agent shall execute and deliver or cause to be executed
and delivered to Pledgors proxies with respect to the Pledged Collateral for the
purpose of enabling Pledgors to exercise the voting and other rights which they
are entitled to exercise pursuant to this Section 3 and to receive the
dividends, distributions or interest payments which it is authorized to receive
and retain pursuant to Section 4 below. Upon the occurrence and during the
continuance of an Event of Default and Agent’s election to exercise its rights
and remedies hereunder with respect to the Pledged Collateral in consequence
thereof, all rights of Pledgor to exercise the voting and other consensual
rights which it would otherwise be entitled to exercise pursuant to this
Section 3 shall cease, and all such rights shall thereupon become vested in
Agent, for the benefit of the Secured Parties, who shall thereupon have the sole
right to exercise such voting and other consensual rights, and any and all
proxies theretofore executed by Agent shall terminate and thereafter be null and
void and of no effect whatsoever.

4. Collection of Dividend Payments. During the term of this Agreement, and so
long as there shall not occur or exist any Event of Default, each Pledgor shall
have the right to receive and retain any and all dividends and other
distributions payable by any Pledged Subsidiary to such Pledgor on account of
any of the Pledged Collateral except as otherwise provided in the Loan
Documents. Upon the occurrence and during the continuation of any Event of
Default, all dividends and other distributions payable by any Pledged Subsidiary
on account of any of the Pledged Collateral shall be paid to Agent and any such
sum received by any Pledgor shall be deemed to be held by such Pledgor in trust
for the benefit of Agent and shall be forthwith turned over to Agent for
application by Agent to the Secured Obligations in such order of application as
is specified in the Credit Agreement.

 

H-4



--------------------------------------------------------------------------------

5. Representations and Warranties of Pledgors. Each Pledgor represents and
warrants to Agent as follows (which representations and warranties shall be
deemed continuing): (a) such Pledgor is the legal and beneficial owner of its
respective portion of the Pledged Collateral indicated on Annex A; (b) all of
the Equity Interests have been duly and validly issued, are fully paid and
nonassessable, and are owned by Pledgors free of any Liens except for Liens
permitted under Section 7.01 of the Credit Agreement (“Permitted Liens”);
(c) all of the Pledged Interests constitute (i) 65% of the issued and
outstanding Voting Equity Interests (or if any Pledgor shall own less than 65%
of such Voting Equity Interests, then 100% of the Voting Equity Interests owned
by such Pledgor) and 100% of the other issued and outstanding Equity Interests
of each CFC constituting a Pledged Subsidiary and (ii) all of the issued and
outstanding Equity Interests of all Domestic Subsidiaries other than CFCs
constituting Pledged Subsidiaries; (d) except for those restrictions contained
in the Loan Documents, there are no contractual or charter restrictions upon the
voting rights or upon the transfer of any of the Pledged Collateral; (e) such
Pledgor has the right to vote, pledge and grant a security interest in or
otherwise transfer the Pledged Collateral without the consent of any other party
and free of any Liens other than Permitted Liens and applicable restrictions
imposed by any Governmental Authority, and without any restriction under the
organizational documents of any Pledgor or any Pledged Subsidiary (including the
articles of incorporation or organization or the by-laws or operating agreement
of any Pledgor or any Pledged Subsidiary) or any agreement among any Pledgor’s
or any Pledged Subsidiary’s shareholders or members; (f) this Agreement has been
duly authorized, executed and delivered by such Pledgor and constitutes a legal,
valid and binding obligation of such Pledgor, enforceable in accordance with its
terms except to the extent that the enforceability thereof may be limited by
bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditors’ rights; (g) the execution, delivery and
performance by such Pledgor of this Agreement and the exercise by Agent of its
rights and remedies hereunder do not and will not result in the violation of
(i) the articles of incorporation or organization or by-laws or operating
agreement of any Pledgor, or (ii) any material agreement, indenture, instrument
or applicable law by which any Pledgor or any Pledged Subsidiary is bound or to
which any Pledgor or any Pledged Subsidiary is subject (except such Pledgor
makes no representation or warranty about Agent’s prospective compliance with
any federal or state laws or regulations governing the sale or exchange of
securities), except in the case of clause (ii) to the extent that could not
reasonably be expected to have a Material Adverse Effect; (h) no consent,
filing, approval, registration or recording is required (x) for the pledge by
such Pledgor of the Pledged Collateral pursuant to this Agreement or (y) to
perfect the Lien created by this Agreement, except in each case for consents,
filings, approvals, registrations or recordings which (A) have been duly
obtained, taken, given or made and are in full force and effect or (B) the
filing of the Uniform Commercial Code financing statements; (i) none of the
Pledged Collateral is held or maintained in the form of a securities entitlement
or credited to any securities account; (j) none of the Pledged Collateral
constituting membership interests in a limited liability company is, nor has the
relevant Pledged Subsidiary elected to designate any of the Pledged Collateral
as, a “security” under (and as defined in) Article 8 of the Uniform Commercial
Code (the “UCC”); and (k) unless a power is delivered in connection therewith,
none of the Pledged Collateral is evidenced by a certificate or other writing.

 

H-5



--------------------------------------------------------------------------------

6. Affirmative Covenants of Pledgors. Until the Facility Termination Date, each
Pledgor covenants that it will: (a) warrant and defend at its own expense
Agent’s right, title, and security interest in and to the Pledged Collateral
against the claims of any Person; (b) promptly deliver to Agent all written
notices with respect to the Pledged Collateral, and will promptly give written
notice to Agent of any other notices received by such Pledgor with respect to
the Pledged Collateral; (c) if any of the Pledged Collateral constituting
membership interests in a limited liability company is hereafter designated by
the relevant Pledged Subsidiary as a “security” under (and as defined in)
Article 8 of the UCC, cause such Pledged Collateral to be certificated; and
(d) if at any time hereafter any of the Pledged Collateral that is not currently
certificated becomes certificated, deliver all certificates or other documents
evidencing or representing the Pledged Collateral to Agent, accompanied by
powers, all in form and substance reasonably satisfactory to Agent.

7. Negative Covenants of Pledgors. Except as expressly permitted under the
Credit Agreement and the other Loan Documents, until the Facility Termination
Date, each Pledgor covenants that it will not, without the prior written consent
of Agent, (a) sell, convey or otherwise dispose of any of the Pledged Collateral
or any interest therein; (b) incur or permit to be incurred any Lien whatsoever
upon or with respect to any of the Pledged Collateral or the proceeds thereof,
other than the security interest created hereby and Permitted Liens; (c) consent
to the issuance by any Pledged Subsidiary of any new Equity Interests of such
Pledged Subsidiary; (d) consent to any merger or other consolidation of any
Pledged Subsidiary with or into any corporation or other entity except to the
extent such merger or consolidation is permitted pursuant to the Loan Documents;
(e) cause any Pledged Collateral to be held or maintained in the form of a
security entitlement or credited to any securities account; (f) designate, or
cause any Pledged Subsidiary to designate, any of the Pledged Collateral
constituting membership interests in a limited liability company as a “security”
under Article 8 of the UCC; or (g) evidence, or permit any Pledged Subsidiary to
evidence, any of the Pledged Collateral which is not currently certificated,
with any certificates, instruments or other writings, unless the relevant
Pledged Subsidiary has complied with the provisions of Section 6(d) of this
Agreement.

8. Irrevocable Authorization and Instruction to Pledged Subsidiaries. To the
extent that any portion of the Pledged Collateral may now or hereafter consist
of uncertificated securities within the meaning of Section 8 of the UCC, each
Pledgor irrevocably authorizes and instructs each Pledged Subsidiary to comply
with any instruction received by such Pledged Subsidiary from Agent with respect
to such Pledged Collateral without any other or further instructions from or
consent of any Pledgor, and each Pledgor agrees that each Pledged Subsidiary
shall be fully protected in so complying; provided, however, that Agent agrees
that Agent will not issue or deliver any instructions to any Pledged Subsidiary
except upon the occurrence and during the continuance of an Event of Default.

9. Subsequent Changes Affecting Pledged Collateral. Each Pledgor represents to
Agent that such Pledgor has made its own arrangements for keeping informed of
changes or potential changes affecting the Pledged Collateral (including rights
to convert, rights to subscribe, payment of dividends, reorganization or other
exchanges, tender offers and voting rights), and each Pledgor agrees that Agent
shall have no responsibility or liability for informing such Pledgor of any such
changes or potential changes or for taking any action or omitting to take any
action with respect thereto.

 

H-6



--------------------------------------------------------------------------------

10. [Intentionally deleted.]

11. [Intentionally deleted.]

12. Registration. If Agent determines that it is required to register under or
otherwise comply in any way with the Securities Act of 1933, as amended (the
“Securities Act”) or any similar federal or state law, with respect to the
securities included in the Pledged Collateral prior to sale thereof by Agent,
then upon the occurrence and during the continuation of an Event of Default,
Pledgors will use their best efforts to cause any such registration to be
effectively made, at no expense to Agent, and to continue such registration
effective for such time as may be reasonably necessary in the reasonable opinion
of Agent, and will reimburse Agent for any documented out-of-pocket expense
incurred by Agent, including documented fees and charges of one counsel and one
local counsel and applicable regulatory counsel in each appropriate jurisdiction
and accountants’ fees and expenses, in connection therewith.

13. Consent. Each Pledgor hereby consents that from time to time, before or
after the occurrence or existence of any Default or Event of Default, with or
without notice to or assent from any Pledgor, any other security at any time
held by or available to Agent for any of the Secured Obligations may be
exchanged, surrendered, or released, and any of the Secured Obligations may be
changed, altered, renewed, extended, continued, surrendered, compromised, waived
or released, in whole or in part, as Agent may see fit, and each Pledgor shall
remain bound under this Agreement and under the other Loan Documents
notwithstanding any such exchange, surrender, release, alteration, renewal,
extension, continuance, compromise, waiver or inaction, extension of further
credit or other dealing.

14. Remedies Upon Default. Upon the occurrence and during the continuation of
any Event of Default, (i) Agent shall have, in addition to any other rights
given by law or the rights given hereunder or under each of the other Loan
Documents, all of the rights and remedies with respect to the Pledged Collateral
of a secured party under the UCC and (ii) Agent may cause all or any part of the
Equity Interests held by it to be transferred into its name or the name of its
nominee or nominees. In addition, upon the occurrence and during the
continuation of an Event of Default, Agent may sell or cause the Pledged
Collateral, or any part thereof, which shall then be or shall thereafter come
into Agent’s possession or custody, to be sold at any broker’s board or at
public or private sale, in one or more sales or lots, at such price as Agent may
deem best, and for cash or on credit or for future delivery, and the purchaser
of any or all of the Pledged Collateral so sold shall thereafter hold the same
absolutely, free from any claim, encumbrance or right of any kind whatsoever of
any Pledgor or arising through any Pledgor. If any of the Pledged Collateral is
sold by Agent upon credit or for future delivery, Agent shall not be liable for
the failure of the purchaser to pay the same and in such event Agent may resell
such Pledged Collateral. Unless the Pledged Collateral threatens to decline
speedily in value or is or becomes of a type sold on a recognized market, Agent
will give Pledgors reasonable notice of the time and place of any public sale
thereof, or of the time after which any private sale or other intended
disposition is to be made. Any sale of the Pledged Collateral conducted in
conformity with reasonable commercial practices of banks, insurance companies or
other financial institutions disposing of property similar to the Pledged
Collateral shall be deemed to be commercially reasonable. Any requirements of
reasonable notice shall be met if such notice is mailed to Pledgors, as provided
in Section 27 below, at least ten (10) days before the time of the sale or

 

H-7



--------------------------------------------------------------------------------

disposition. Any other requirement of notice, demand or advertisement for sale
is, to the extent permitted by applicable law, waived. Agent may, in its own
name, or in the name of a designee or nominee, buy at any public sale of the
Pledged Collateral and, if permitted by applicable law, buy at any private sale
thereof. Pledgors will pay to Agent on demand all documented out-of-pocket
expenses (including court costs and the fees and charges of one counsel and one
local counsel and applicable regulatory counsel in each appropriate
jurisdiction) of, or incident to, the enforcement of any of the provisions
hereof and all other charges due against the Pledged Collateral, including
taxes, assessments or Liens upon the Pledged Collateral and any documented
out-of-pocket expenses, including transfer or other taxes, arising in connection
with any sale, transfer or other disposition of Pledged Collateral. Agent shall
apply the cash proceeds actually received from any sale or other disposition to
the reasonable expenses of retaking, holding, preparing for sale, selling and
the like, to the fees and charges of one counsel and one local counsel and
applicable regulatory counsel in each appropriate jurisdiction and all travel
and other documented out-of-pocket expenses which may be incurred by Agent in
attempting to collect the Secured Obligations or to enforce this Agreement or in
the prosecution or defense of any action or proceeding related to the subject
matter of this Agreement; and then to the Secured Obligations in the manner
authorized by the Credit Agreement.

15. Redemption; Marshaling. Each Pledgor agrees that Agent shall not be required
to marshal any present or future security (including this Agreement and the
Pledged Collateral pledged hereunder) for, or guaranties of, the Secured
Obligations or any of them, or to resort to such security or guaranties in any
particular order; and all of Agent’s rights hereunder and in respect of such
security and guaranties shall be cumulative and in addition to all other rights,
however existing or arising. To the fullest extent that it lawfully may, each
Pledgor hereby agrees that it will not invoke any law relating to the marshaling
of collateral that might cause delay in or impede the enforcement of Agent’s
rights under this Agreement or under any other instrument evidencing any of the
Secured Obligations or under which any of the Secured Obligations is outstanding
or by which any of the Secured Obligations is secured or guaranteed, and to the
fullest extent that it lawfully may, each Pledgor hereby irrevocably waives the
benefits of all such laws.

16. Term. This Agreement shall become effective only when accepted by Agent and,
when so accepted, shall constitute a continuing agreement and shall remain in
full force and effect until all of the Secured Obligations have been fully and
finally paid, satisfied and discharged, at which time this Agreement shall
terminate and Agent shall deliver to Pledgors, at Pledgors’ expense, (i) such of
the Pledged Collateral as shall not have been sold or otherwise applied pursuant
to this Agreement and (ii) such termination statements and other release
documents as may be requested by Pledgors to evidence the termination of Agent’s
security interest in the Pledged Collateral. Notwithstanding the foregoing, in
no event shall any termination of this Agreement terminate any indemnity set
forth in this Agreement or any of the other Loan Documents, all of which
indemnities shall survive any termination of this Agreement or any of the other
Loan Documents in accordance with their respective terms.

17. Rules and Construction. The singular shall include the plural and vice
versa, and any gender shall include any other gender as the text shall indicate.
All references to “including” shall mean “including, without limitation.”
Whenever in this Agreement the words “Equity Interest” or “Equity Interests” or
other similar words or phrases are used in connection with a

 

H-8



--------------------------------------------------------------------------------

Person referring to equity ownership interests in such Person, such word or
phrase shall also be deemed to include a reference to capital stock and limited
liability company membership interests, each reference to a “corporation” shall
also be deemed to include a reference to a limited liability company and vice
versa, each reference to “shareholders” of a Person shall also be deemed to
include a reference to members and vice versa and each reference to “certificate
of incorporation” or “articles of incorporation” or “bylaws” shall also be
deemed to include a reference to “certificate of formation” and “operating
agreement” or other constituent documents of a limited liability company and
vice versa.

18. Entire Agreement. This Agreement and each Pledge Joinder Agreement, together
with the Credit Agreement and other Loan Documents, constitutes and expresses
the entire understanding between the parties hereto with respect to the subject
matter hereof, and supersedes all prior negotiations, agreements and
understandings, inducements, commitments or conditions, express or implied, oral
or written, except as herein contained. The express terms hereof and of the
Pledge Joinder Agreements control and supersede any course of performance or
usage of the trade inconsistent with any of the terms hereof and thereof.
Neither this Pledge Agreement nor any Pledge Joinder Agreement may be changed,
altered, modified, supplemented, discharged, canceled, terminated, or amended
orally or in a manner other than as provided in the Credit Agreement.

19. Binding Agreement; Assignment. This Agreement and each Pledge Joinder
Agreement, and the terms, covenants and conditions hereof and thereof, shall be
binding upon and inure to the benefit of the parties hereto, and to their
respective successors and assigns, except that no Pledgor shall be permitted to
assign this Agreement, any Pledge Joinder Agreement or any interest herein or
therein or in the Collateral, or any part thereof or interest therein, or
otherwise pledge, encumber or grant any option with respect to the Collateral,
or any part thereof, or any cash or property held by Agent as Collateral under
this Agreement. Without limiting the generality of the foregoing sentence of
this Section 19, any Lender may assign to one or more Persons, or grant to one
or more Persons participations in or to, all or any part of its rights and
obligations under the Credit Agreement (to the extent permitted by the Credit
Agreement); and to the extent of any such assignment or participation such other
Person shall, to the fullest extent permitted by law, thereupon become vested
with all the benefits in respect thereof granted to such Lender herein or
otherwise, subject however, to the provisions of the Credit Agreement, including
Article IX thereof (concerning the Agent) and Section 10.06 thereof (concerning
assignments and participations). All references herein to Agent and to the
Secured Parties shall include any successor thereof or permitted assignee, and
any other obligees from time to time of the Secured Obligations.

20. [Intentionally deleted.]

21. Cooperation and Further Assurances. Each Pledgor agrees that it will
cooperate with Agent and will, upon Agent’s request, execute and deliver, or
cause to be executed and delivered, all such other powers, instruments,
financing statements, certificates, legal opinions and other documents, and will
take all such other action as Agent may reasonably request from time to time, in
order to carry out the provisions and purposes hereof, including delivering to
Agent, if requested by Agent, irrevocable proxies with respect to the Equity
Interests in form reasonably satisfactory to Agent (subject to Pledgors’ voting
rights under Section 3 hereof). Until receipt thereof, this Agreement shall
constitute each Pledgor’s proxy to Agent or its nominee to vote all shares of
the Equity Interests then registered in such Pledgor’s name (subject to
Pledgors’ voting rights under Section 3 hereof).

 

H-9



--------------------------------------------------------------------------------

22. Secured Cash Management Agreements and Secured Hedging Agreements. No
Secured Party (other than Agent) that obtains the benefit of this Agreement
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
or the L/C Issuer and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Agreement to the
contrary, Agent shall only be required to verify the payment of, or that other
satisfactory arrangement have been made with respect to, the Secured Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements to
the extent the Agent has received written notice of such Obligations, together
with such supporting documentation as it may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be. Each Secured Party not a
party to the Credit Agreement that obtains the benefit of this Agreement shall
be deemed to have acknowledged and accepted the appointment of Agent pursuant to
the terms of the Credit Agreement, and that with respect to the actions and
omissions of Agent hereunder or otherwise relating hereto that do or may affect
such Secured Party, Agent and each of its Related Parties shall be entitled to
all the rights, benefits and immunities conferred under Article IX of the Credit
Agreement.

23. Severability. The provisions of this Agreement are independent of and
separable from each other. If any provision hereof shall for any reason be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
the validity or enforceability of any other provision hereof, but this Agreement
shall be construed as if such invalid or unenforceable provision had never been
contained herein.

24. Counterparts. This Agreement may be executed in any number of counterparts
each of which when so executed and delivered shall be deemed an original, and it
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart executed by the Pledgor against whom
enforcement is sought. Without limiting the foregoing provisions of this
Section 24 the provisions of Section 10.10 of the Credit Agreement shall be
applicable to this Agreement.

25. Agent’s Exoneration. Under no circumstances shall Agent be deemed to assume
any responsibility for or obligation or duty with respect to any part or all of
the Pledged Collateral of any nature or kind, other than the physical custody
thereof, or any matter or proceedings arising out of or relating thereto. Agent
shall not be required to take any action of any kind to collect, preserve or
protect its or any Pledgor’s rights in the Pledged Collateral or against other
parties thereto. Agent’s prior recourse to any part or all of the Pledged
Collateral shall not constitute a condition of any demand, suit or proceeding
for payment or collection of the Secured Obligations.

 

H-10



--------------------------------------------------------------------------------

26. Additional Interests. If any Pledgor shall at any time acquire or hold any
additional Pledged Interests, including any Pledged Interests issued by any
Subsidiary not listed on Annex A hereto which are required to be subject to a
Lien pursuant to this Agreement by the terms hereof or of any provision of the
Credit Agreement (any such shares being referred to herein as the “Additional
Interests”), such Pledgor shall deliver to Agent for the benefit of the Secured
Parties (i) a Pledge Agreement Supplement in the form of Exhibit A hereto with
respect to such Additional Interests duly completed and executed by such Pledgor
and (iii) any other document required in connection with such Additional
Interests as described in Sections 6(c) and 6(d). Each Pledgor shall comply with
the requirements of this Section 26 concurrently with the acquisition of any
such Additional Interests or, in the case of Additional Interests to which
Section 6.12 of the Credit Agreement applies, within the time period specified
in such Section or elsewhere in the Credit Agreement with respect to such
Additional Interests; provided, however, that the failure to comply with the
provisions of this Section 26 shall not impair the Lien on Additional Interests
conferred hereunder.

27. Notices. All notices, requests and demand to or upon either party hereto
shall be given in the manner and become effective as stipulated in the Credit
Agreement.

28. Joinder. Each Person who shall at any time execute and deliver to Agent a
Pledge Joinder Agreement substantially in the form attached as Exhibit B hereto
shall thereupon irrevocably, absolutely and unconditionally become a party
hereto and obligated hereunder as a Pledgor and shall have thereupon pursuant to
Section 2 hereof granted a security interest in and collaterally assigned and
pledged to Agent for the benefit of the Secured Parties all Pledged Interest
which it has as of such date of delivery or thereafter acquires any interest or
the power to transfer, and all references herein and in the other Loan Documents
to the Pledgors or to the parties to this Agreement shall be deemed to include
such Person as a Pledgor hereunder. Each Pledge Joinder Agreement shall be
accompanied by the Supplemental Annex A referred to therein, appropriately
completed with information relating to the Pledgor executing such Pledge Joinder
Agreement and its property. Annex A attached hereto shall be deemed amended and
supplemented without further action by such information reflected on the
Supplemental Annex A.

29. Pledgors’ Obligations Not Affected. The obligations of Pledgors hereunder
shall remain in full force and effect without regard to, and shall not be
impaired by (a) any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of any Pledgor; (b) any
exercise or nonexercise, or any waiver, by Agent of any right, remedy, power or
privilege under or in respect of any of the Secured Obligations or any security
thereof (including this Agreement); (c) any amendment to or modification of the
Credit Agreement, the other Loan Documents or any of the Secured Obligations;
(d) any amendment to or modification of any instrument (other than this
Agreement) securing any of the Secured Obligations; or (e) the taking of
additional security for, or any guaranty of, any of the Secured Obligations or
the release or discharge or termination of any security or guaranty for any of
the Secured Obligations, whether or not any Pledgor shall have notice or
knowledge of any of the foregoing.

30. No Waiver, Etc. No act, failure or delay by Agent shall constitute a waiver
of any of its rights and remedies hereunder or otherwise. No single or partial
waiver by Agent of any Default or Event of Default or right or remedy that Agent
may have shall operate as a waiver of any other Default, Event of Default, right
or remedy or of the same Default, Event of Default, right or remedy on a future
occasion. Each Pledgor hereby waives presentment, notice of dishonor and protest
of all instruments included in or evidencing any of the Secured Obligations or
the Pledged Collateral, and any and all other notices and demands whatsoever
(except as expressly provided herein).

 

H-11



--------------------------------------------------------------------------------

31. Section Headings. The section headings herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof.

32. Agent Appointed Attorney-In-Fact. Each Pledgor hereby constitutes and
appoints Agent, with full power of substitution, such Pledgor’s attorney-in-fact
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument which Agent may reasonably deem necessary or
advisable to accomplish the purposes hereof, which appointment is coupled with
an interest and is irrevocable. Without limiting the generality of the
foregoing, Agent shall have the power to arrange for the transfer, upon the
occurrence and during the continuation of an Event of Default, of any of the
Pledged Collateral on the books of any or all of Pledged Subsidiaries to the
name of Agent or Agent’s nominee. Pledgors agree to jointly and severally
indemnify and save Agent and Secured Parties harmless from and against any
liability or damage that Agent or any Secured Party may suffer or incur, in the
exercise or performance of any of Agent’s or any Secured Party’s powers and
duties specifically set forth herein; provided that such indemnity shall not be
available to the extent that such liabilities or damages (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of an indemnitee,
(y) result from a claim brought by a Pledgor against an indemnitee for breach in
bad faith of such indemnitee’s obligations hereunder, if a Pledgor has obtained
a final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction or (z) arise out of, or in connection with, any
proceeding that does not involve an act or omission by a Pledgor or any of its
Affiliates that is brought by an indemnitee against any other indemnitee (other
than any proceeding against any indemnitee in its capacity or fulfilling its
role as Agent, an Arranger, the L/C Issuer or any similar role).

33. Use of Loan Proceeds. Each Pledgor hereby represents and warrants to Agent
that none of the loan proceeds heretofore and hereafter received by it under the
Credit Agreement are for the purpose of purchasing any “margin stock” as that
term is defined in either Regulation U promulgated by the Board of Governors of
the Federal Reserve System, or refinancing any indebtedness originally incurred
to purchase any such “margin stock.”

34. Waiver of Subrogation and Other Claims. Each Pledgor recognizes that Agent,
in exercising its rights and remedies with respect to the Pledged Collateral,
may likely be unable to find one or more purchasers thereof if, after the sale
of the Pledged Collateral, a Pledged Subsidiary were, because of any claim based
on subrogation or any other theory, liable to any Pledgor on account of the sale
by Agent of the Pledged Collateral in full or partial satisfaction of the
Secured Obligations or liable to any Pledgor on account of any indebtedness
owing to any Pledgor that is subordinated to any or all of the Secured
Obligations. Each Pledgor hereby agrees, therefore, that if, in accordance with
applicable law, Agent sells any of the Pledged Collateral in full or partial
satisfaction of the Secured Obligations, no Pledgor shall in such case have any
right or claim against any Pledged Subsidiary on account of any such
subordinated indebtedness on the theory that such Pledgor has become subrogated
to any claim or right of Agent against such Pledged Subsidiary or on any basis
whatsoever, and each Pledgor hereby expressly waives and relinquishes all such
rights and claims against Pledged Subsidiaries.

 

H-12



--------------------------------------------------------------------------------

35. WAIVERS. EACH PLEDGOR HEREBY WAIVES: NOTICE OF AGENT’S ACCEPTANCE OF THIS
AGREEMENT; NOTICE OF EXTENSIONS OF CREDIT, LOANS, ADVANCES OR OTHER FINANCIAL
ASSISTANCE BY AGENT AND LENDERS TO BORROWERS; PRESENTMENT AND DEMAND FOR PAYMENT
OF ANY OF THE SECURED OBLIGATIONS; PROTEST AND NOTICE OF DISHONOR OR DEFAULT
WITH RESPECT TO ANY OF THE SECURED OBLIGATIONS; AND ALL OTHER NOTICES TO WHICH
ANY PLEDGOR MIGHT OTHERWISE BE ENTITLED EXCEPT AS HEREIN OTHERWISE EXPRESSLY
PROVIDED.

36. Governing Law; Jurisdiction; Etc.

(a) THIS AGREEMENT AND EACH PLEDGE JOINDER AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

(b) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY PLEDGE
JOINDER AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY PLEDGE JOINDER AGREEMENT SHALL AFFECT ANY RIGHT
THAT AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY PLEDGE JOINDER AGREEMENT AGAINST ANY PLEDGOR OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION.

 

H-13



--------------------------------------------------------------------------------

(c) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY PLEDGE JOINDER AGREEMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 27. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

37. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY PLEDGE JOINDER AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT OR ANY PLEDGE JOINDER AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

38. Amendment and Restatement. This Agreement amends and restates the Existing
Pledge Agreement in its entirety, and is not intended to be or operate as a
novation or an accord and satisfaction of the Existing Pledge Agreement or the
indebtedness evidenced or secured thereby or provided for thereunder.

[Remainder of page intentionally left blank; signatures commence on following
page.]

 

H-14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor has signed, sealed and delivered this Agreement
on the day and year first above written.

 

PLEDGORS: MASTEC INC. By:     Name:   Title:   NSORO MASTEC, LLC By:     Name:  
Title:   EC SOURCE SERVICES, LLC By:     Name:   Title:   MASTEC NORTH AMERICA,
LLC By:     Name:   Title:   PRECISION ACQUISITION, LLC By:     Name:   Title:  
THREE PHASE ACQUISITION CORP. By:     Name:   Title:  

FOURTH AMENDED, RESTATED AND CONSOLIDATED PLEDGE AGREEMENT

Signature Page



--------------------------------------------------------------------------------

 

Accepted: AGENT: BANK OF AMERICA, N.A., as Agent By:     Name:   Title:  

FOURTH AMENDED, RESTATED AND CONSOLIDATED PLEDGE AGREEMENT

Signature Page



--------------------------------------------------------------------------------

ANNEX A

 

Pledgor

  

Pledged Subsidiary

  

Certificate No.

  

Number of Pledged

Equity Interests

   Percentage of
Outstanding  Equity
Interests  

MasTec, Inc.

   MasTec Contracting Company, Inc.    1    1,000      100 % 

MasTec, Inc.

   MasTec Services Company, Inc.    2    100      100 % 

MasTec, Inc.

   Church & Tower, Inc.    6    1,000      100 % 

MasTec, Inc.

   MasTec North America, Inc.    1    100      100 % 

MasTec, Inc.

   Three Phase Acquisition Corp.    1    10      100 % 

MasTec, Inc.

   MasTec Renewables Construction Company, Inc.    1    100      100 % 

MasTec, Inc.

   Precision Acquisition, LLC    N/A    N/A      100 % 

MasTec, Inc.

   Nsoro MasTec, LLC    2    100      100 % 



--------------------------------------------------------------------------------

MasTec, Inc.

   EC Source Services, LLC    1    N/A      100 % 

MasTec, Inc.

   MasTec Spain, Inc.    1    100      100 % 

MasTec, Inc.

   MasTec Brazil I, Inc.    1    100      100 % 

MasTec, Inc.

   MasTec Brazil II, Inc.    1    100      100 % 

MasTec, Inc.

   MasTec Venezuela, Inc.    1    100      100 % 

MasTec, Inc.

   MasTec Latin America, Inc.    3    100      100 % 

MasTec, Inc.

   Phasecom Systems, Inc.    N/A*    N/A*      65 % 

MasTec, Inc.

   Mas Telecom Europe I APS    N/A*    N/A*      65 % 

MasTec, Inc.

   MasTec Participacoes Do Brasil, Ltda.    N/A*    N/A*      65 % 

MasTec, Inc.

   Aidco de Mexico, S.A. de C.V.    N/A*    N/A*      65 % 



--------------------------------------------------------------------------------

MasTec North America, Inc.

   MasTec Wireless Services, LLC    1    N/A      100 % 

MasTec North America, Inc.

   Power Partners MasTec, LLC    1    N/A      100 % 

MasTec North America, Inc.

   Halsted Communications, Ltd.    1    50      100 % 

MasTec North America, Inc.

   Globetec Construction, LLC    N/A    N/A      100 % 

MasTec North America, Inc.

   MasTec Property Holdings, LLC    2    10      N/A   

MasTec North America, Inc.

   Wanzek Construction, Inc.    46    44,085      100 % 

MasTec North America, Inc.

   Optima Network Services, Inc.    36    2,638      100 % 

MasTec North America, Inc.

   Power Partners MasTec, Inc.    1    10      100 % 

MasTec North America, Inc.

   MasTec Residential Services, LLC    1    N/A      100 % 

MasTec North America, Inc.

   CAM Communications, Inc., a GMSI Company    3    1,000      100 % 



--------------------------------------------------------------------------------

MasTec North America, Inc.

   MasTec Foreign Holdings, LLC    1    N/A      100 % 

MasTec North America, Inc.

   MasTec Latin America Holdings, LLC    1    N/A      100 % 

MasTec North America, Inc.

   MasTec Crane & Equipment Services, Inc.    1    10      100 % 

MasTec North America, Inc.

   Pumpco, Inc.    10    2,333      100 % 

MasTec North America, Inc.*

   MasTec EV Solutions, LLC*    N/A*    N/A*      67 %* 

MasTec North America, Inc.

   MasTec Renewables Construction, Ltd.    N/A*    N/A*      65 % 

MasTec North America, Inc.

   Acietel Mexicana, S.A.    N/A*    N/A*      65 % 

Precision Acquisition, LLC

   Precision Transport Company, LLC    1    100      100 % 

Precision Acquisition, LLC

   Precision Pipeline, LLC    1    100      100 % 

Nsoro Mastec, LLC

   Nsoro MasTec International, Inc.    1    100      100 % 



--------------------------------------------------------------------------------

EC Source Services, LLC

   AT Power, Inc.    1    1,000      100 % 

EC Source Services, LLC

   T&D Power, Inc.    1    1,000      100 % 

EC Source Services, LLC

   EC Source Aviation, LLC    N/A    N/A      100 % 

EC Source Services, LLC

   Energy Environmental Group, Inc.    1    1,000      100 % 

Three Phase Acquisition Corp.

   Three Phase Line Construction, Inc.    5    300      100 % 

Globetec Construction, LLC

   Globetec Panama S.A.    N/A*    N/A*      65 % 

 

* To be updated and/or confirmed as per Schedule 7.17 to the Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

PLEDGE AGREEMENT SUPPLEMENT

THIS PLEDGE AGREEMENT SUPPLEMENT dated as of                     , 20    (this
“Pledge Agreement Supplement”), is made by
                                             , a                     (the
“Pledgor”), in favor of BANK OF AMERICA, N.A., in its capacity as Administrative
Agent (the “Agent”) for the Secured Parties (as defined in the Credit Agreement
referenced below; all capitalized terms used but not defined herein shall have
the meanings provided therefor in such Credit Agreement).

RECITALS:

A. Mastec, Inc., a Florida corporation, certain Subsidiaries of the Company
party thereto (each a “Designated Borrower” and, together with the Company,
collectively, the “Borrowers” and, individually, a “Borrower”), the lenders
party thereto and the Agent are party to a Credit Agreement dated as of
August 22, 2011 (as in effect on the date hereof, the “Credit Agreement”).

B. The Pledgor is party to that certain Fourth Amended, Restated and
Consolidated Pledge Agreement dated as of August 22, 2011 (as in effect on the
date hereof, the “Pledge Agreement”), among the Company, certain of its
Subsidiaries and the Agent.

C. The Pledgor has acquired rights in the Pledged Interests listed on Annex A to
this Pledge Agreement Supplement (the “Additional Interests”) and desires to
pledge, and evidence its prior pledge, to the Agent for the benefit of the
Secured Parties all of the Additional Interests in accordance with the terms of
the Credit Agreement and the Pledge Agreement.

In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement, Cash Management Agreements and
Hedge Agreements, the Pledgor hereby agrees as follows:

1. Affirmations. The Pledgor hereby reaffirms and acknowledges the pledge and
collateral assignment to, and the grant of security interest in, the Additional
Interests contained in the Pledge Agreement and pledges and collaterally assigns
to the Agent for the benefit of the Secured Parties, and grants to the Agent for
the benefit of the Secured Parties a first priority lien and security interest
in, the Additional Interests and all of the following:

(a) all money, securities, security entitlements and other investment property,
dividends, rights, general intangibles and other property at any time and from
time to time (x) declared or distributed in respect of or in exchange for or on
conversion of any or all of the Additional Interests or (y) by its or their
terms exchangeable or exercisable for or convertible into any Additional
Interest or other Pledged Interests;



--------------------------------------------------------------------------------

(b) all other property of whatever character or description, including money,
securities, security entitlements and other investment property, and general
intangibles hereafter delivered to the Agent in substitution for or as an
addition to any of the foregoing;

(c) all securities accounts to which may at any time be credited any or all of
the foregoing or any proceeds thereof and all certificates and instruments
representing or evidencing any of the foregoing or any proceeds thereof; and

(d) all proceeds of any of the foregoing.

The Pledgor hereby acknowledges, agrees and confirms by its execution of this
Pledge Agreement Supplement that the Additional Interests constitute “Pledged
Interests” under and are subject to the Pledge Agreement, and the items of
property referred to in clauses (a) through (d) above (the “Additional
Collateral”) shall collectively constitute “Pledged Collateral” under and are
subject to the Pledge Agreement. Each of the representations and warranties with
respect to Pledged Interests and Pledged Collateral contained in the Pledge
Agreement is hereby made by the Pledgor with respect to the Additional Interests
and the Additional Collateral, respectively. The Pledgor further represents and
warrants that Supplemental Annex A attached to this Pledge Agreement Supplement
contains a true, correct and complete description of the Additional Interests,
and that all other documents required to be furnished to the Agent in connection
with the Additional Collateral have been delivered or are being delivered
simultaneously herewith to the Agent. The Pledgor further acknowledges that
Annex A to the Pledge Agreement shall be deemed, as to it, to be supplemented as
of the date hereof to include the Additional Interests as described on Annex A
to this Pledge Agreement Supplement.

2. Counterparts. This Pledge Agreement Supplement may be executed in any number
of counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Pledge Agreement
Supplement to produce or account for more than one such counterpart executed by
the Pledgor. Without limiting the foregoing provisions of this Section 2, the
provisions of Section 10.10 of the Credit Agreement shall be applicable to this
Pledge Agreement.

3. Governing Law; Venue; Waiver of Jury Trial. The provisions of Sections 36 and
37 of the Pledge Agreement are hereby incorporated by reference as if fully set
forth herein.

IN WITNESS WHEREOF, the Pledgor has caused this Pledge Agreement Supplement to
be duly executed by its authorized officer as of the day and year first above
written.

 

PLEDGOR:   By:     Name:     Title:    



--------------------------------------------------------------------------------

SUPPLEMENTAL

ANNEX A

(to Pledge Agreement Supplement of                              dated
                )

Additional Interests

 

Pledgor

  

Pledged Subsidiary

  

Certificate No.

  

Number of Pledged

Equity Interests

   Percentage of
Outstanding Equity
Interests                        



--------------------------------------------------------------------------------

EXHIBIT B

PLEDGE JOINDER AGREEMENT

THIS PLEDGE JOINDER AGREEMENT dated as of                     , 20        (this
“Pledge Joinder Agreement”), is made by                                 , a
                        (the “Joining Pledgor”), in favor of BANK OF AMERICA,
N.A., in its capacity as Agent (the “Agent”) for the Secured Parties (as defined
in the Credit Agreement referenced below; all capitalized terms used but not
defined herein shall have the meanings provided therefor in such Credit
Agreement).

RECITALS:

A. Mastec, Inc., a Florida corporation (the “Company”), certain Subsidiaries of
the Company party thereto (each a “Designated Borrower” and, together with the
Company, collectively, the “Borrowers” and, individually, a “Borrower”), the
lenders party thereto and the Agent are party to a Credit Agreement dated as of
August 22, 2011 (as in effect on the date hereof, the “Credit Agreement”).

B. The Company, certain of its Subsidiaries and the Agent, are party to a Pledge
Agreement dated as of August 22, 2011 (as in effect on the date hereof, the
“Pledge Agreement”).

C. The Joining Pledgor is a Subsidiary of the Company and is required by the
terms of the Credit Agreement to become a Subsidiary Guarantor and be joined as
a party to the Pledge Agreement as a Pledgor (as defined in the Pledge
Agreement).

D. The Joining Pledgor will materially benefit directly and indirectly from the
making and maintenance of the extensions of credit made from time to time under
the Credit Agreement, Cash Management Agreements and Hedge Agreements.

In order to induce the Secured Parties to from time to time make and maintain
extensions of credit under the Credit Agreement, Cash Management Agreements and
Hedge Agreements, the Joining Pledgor hereby agrees as follows:

1. Joinder. The Joining Pledgor hereby irrevocably, absolutely and
unconditionally becomes a party to the Pledge Agreement as a Pledgor and bound
by all the terms, conditions, obligations, liabilities and undertakings of each
Pledgor or to which each Pledgor is subject thereunder, including the grant
pursuant to Section 2 of the Pledge Agreement of a security interest to the
Agent for the benefit of the Secured Parties in, and collateral assignment and
pledge to the Agent of, the Pledged Interests and other property constituting
Collateral of such Pledgor or in which such Pledgor has or may have or acquire
an interest or the power to transfer rights therein, whether now owned or
existing or hereafter created, acquired or arising and wheresoever located, as
security for the payment and performance of the Secured Obligations (as defined
in the Pledge Agreement), all with the same force and effect as if the Joining
Pledgor were a signatory to the Pledge Agreement.



--------------------------------------------------------------------------------

2. Affirmations. The Joining Pledgor hereby acknowledges and affirms as of the
date hereof with respect to itself, its properties and its affairs each of the
waivers, representations, warranties, acknowledgements and certifications
applicable to any Pledgor contained in the Pledge Agreement.

3. Supplemental Annex. Attached to this Pledge Joinder Agreement is a duly
completed annex (the “Supplemental Annex A”) supplementing as thereon indicated
Annex A to the Pledge Agreement. The Joining Pledgor represents and warrants
that the information contained on the Supplemental Annex A with respect to such
Joining Pledgor and its properties and affairs is true, complete and accurate as
of date hereof.

4. Severability. The provisions of this Pledge Joinder Agreement are independent
of and separable from each other. If any provision hereof shall for any reason
be held invalid or unenforceable, such invalidity or unenforceability shall not
affect the validity or enforceability of any other provision hereof, but this
Pledge Joinder Agreement shall be construed as if such invalid or unenforceable
provision had never been contained herein.

5. Counterparts. This Pledge Joinder Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Pledge Joinder
Agreement to produce or account for more than one such counterpart executed by
the Joining Pledgor. Delivery of an executed counterpart of a signature page of
this Pledge Joinder Agreement by facsimile or electronic transmission (including
.pdf file) shall be effective as delivery of a manually executed counterpart
hereof.

6. Delivery. The Joining Pledgor hereby irrevocably waives notice of acceptance
of this Pledge Joinder Agreement and acknowledges that the Secured Obligations
are and shall be deemed to be incurred, and credit extensions under the Loan
Documents, Cash Management Agreements and Hedge Agreements made and maintained,
in reliance on this Pledge Joinder Agreement and the Pledgor’s joinder as a
party to the Pledge Agreement as herein provided.

7. Governing Law; Venue; Waiver of Jury Trial. The provisions of Sections 36 and
37 of the Pledge Agreement are hereby incorporated by reference as if fully set
forth herein.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Joining Pledgor has duly executed and delivered this
Pledge Joinder Agreement as of the day and year first written above.

 

JOINING PLEDGOR: By:     Name:     Title:    



--------------------------------------------------------------------------------

SUPPLEMENTAL

ANNEX A

 

Pledgor

  

Pledged Subsidiary

  

Certificate No.

  

Number of Pledged

Equity Interests

   Percentage of
Outstanding Equity
Interests                        

Delivered Pursuant to Pledge Joinder Agreement of:
                                                             



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND AGREEMENT OF THE ISSUERS

Each of the undersigned entities (each an “Issuer”) hereby acknowledges,
represents and agrees that: (i) such Issuer has received a true and correct copy
of the Fourth Amended, Restated and Consolidated Pledge Agreement (the
“Agreement”), dated as of August 22, 2011, by and among MASTEC, INC., a Florida
corporation (“MasTec” and a “Pledgor”), MASTEC NORTH AMERICA, INC., a Florida
corporation (“MasTec North America” and a “Pledgor”), and THREE PHASE
ACQUISITION CORP., a New Hampshire corporation (“Three Phase Acquisition” and a
“Pledgor”), EC SOURCE SERVICES, LLC, a Florida limited liability company (“EC
Source” and a “Pledgor”), PRECISION ACQUISITION, LLC, a Wisconsin limited
liability company (“Precision” and a “Pledgor”), NSORO MASTEC, LLC, a Florida
limited liability company (“Nsoro” and a “Pledgor”), EACH OTHER PERSON THAT
SHALL BECOME A PARTY THERETO BY EXECUTION OF A PLEDGE JOINDER AGREEMENT (each a
“Pledgor” and together with MasTec, MasTec North America, Three Phase
Acquisition, EC Source, Precision and Nsoro, collectively, the “Pledgors”), and
BANK OF AMERICA, N.A., as administrative agent (together with its successors in
such capacity, “Agent”) for the Secured Parties; (ii) the Agreement has been
duly recorded and noted on the books and records of such Issuer and will be
maintained as part of such books and records; (iii) the Agreement does not
violate any term, condition or covenant of (A) the organizational documents,
operating agreement or by-laws of such Issuer (the “Issuer Agreements”), or
(B) any other agreement to which such Issuer is a party, except in the case of
clause (B) to the extent that could not reasonably be expected to have a
Material Adverse Effect; (iv) such Issuer will comply with written instructions
originated by Agent without further consent of any Pledgor as the registered
owner of its respective portion the Pledged Collateral; (v) such Issuer consents
to the execution of the Agreement and to the assignment, transfer and pledge of
the Pledged Collateral effected thereby; and (vi) upon or after an Event of
Default, such Issuer consents to a public or private sale or sales of all or any
part of the Pledged Collateral by Agent, for the benefit of the Secured Parties,
in accordance with the terms of the Agreement and consents to each purchaser of
all or any part of the Pledged Collateral at such sale or sales becoming a
member or other owner, if applicable, of such Issuer thereby entitled to the
same rights and privileges and subject to the same duties as the owner of such
Pledged Collateral under the Issuer Agreements.

Capitalized terms used herein, unless otherwise defined herein, shall have the
meaning ascribed to them in the Agreement.

[Signature pages follow.]



--------------------------------------------------------------------------------

 

This      day of [                    ], 2011.

MASTEC RENEWABLES CONSTRUCTION

COMPANY, INC.

By:     Name:   Title:   PRECISION TRANSPORT COMPANY, LLC By:     Name:   Title:
  PRECISION PIPELINE, LLC By:     Name:   Title:   CHURCH & TOWER, INC. By:    
Name:   Title:   MASTEC SERVICES COMPANY, INC. By:     Name:   Title:   MASTEC
CONTRACTING COMPANY, INC. By:     Name:   Title:  



--------------------------------------------------------------------------------

 

NSORO MASTEC, LLC By:     Name:   Title:   THREE PHASE LINE CONSTRUCTION, INC.
By:     Name:   Title:   EC SOURCE SERVICES, LLC By:     Name:   Title:   EC
SOURCE AVIATION, LLC By:     Name:   Title:   HALSTED COMMUNICATIONS, LTD. By:  
  Name:   Title:   GLOBETEC CONSTRUCTION, LLC By:     Name:   Title:   WANZEK
CONSTRUCTION, INC. By:     Name:   Title:  



--------------------------------------------------------------------------------

 

MASTEC NORTH AMERICA, INC. By:     Name:   Title:   OPTIMA NETWORK SERVICES,
INC. By:     Name:   Title:   [POWER PARTNERS MASTEC, INC.] By:     Name:  
Title:   MASTEC RESIDENTIAL SERVICES, LLC By:     Name:   Title:   CAM
COMMUNICATIONS, INC. By:     Name:   Title:   PRECISION ACQUISITION, LLC By:    
Name:   Title:   NSORO MASTEC INTERNATIONAL, INC. By:     Name:   Title:  



--------------------------------------------------------------------------------

 

THREE PHASE ACQUISITION CORP. By:     Name:   Title:   AT POWER, INC. By:    
Name:   Title:   T&D POWER, INC. By:     Name:   Title:   ENERGY ENVIRONMENTAL
GROUP, INC. By:     Name:   Title:   MASTEC WIRELESS SERVICES, LLC By:     Name:
  Title:   POWER PARTNERS MASTEC, LLC By:     Name:   Title:  



--------------------------------------------------------------------------------

 

MASTEC FOREIGN HOLDINGS, LLC By:     Name:   Title:   MASTEC SPAIN, INC. By:    
Name:   Title:   MASTEC BRAZIL I, INC. By:     Name:   Title:   MASTEC BRAZIL
II, INC. By:     Name:   Title:   MASTEC VENEZUELA, INC. By:     Name:   Title:
  MASTEC LATIN AMERICA, INC. By:     Name:   Title:  



--------------------------------------------------------------------------------

 

MASTEC PROPERTY HOLDINGS, LLC By:     Name:   Title:   MASTEC LATIN AMERICA
HOLDINGS, LLC By:     Name:   Title:   MASTEC CRANE & EQUIPMENT SERVICES, INC.
By:     Name:   Title:   MASTEC PUERTO RICO ENGINEERING SERVICES HOLDING, LLP
By:     Name:   Title:   [PUMPCO, INC.] By:     Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF REMAINING LIQUIDITY CERTIFICATE

Remaining Liquidity Certificate Date:                     ,             

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of August [22], 2011 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among MasTec, Inc., a
Florida corporation (the “Company”), the Designated Borrowers party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the of                      the Company, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Company and its Subsidiaries, and that:

1. Attached hereto as Schedule 1 are the calculations required by
Section 6.02(h) of the Agreement setting forth the Remaining Liquidity as of
[                    ]18 (the “Reporting Date”).

2. The calculations of the Remaining Liquidity set forth on Schedule 1 attached
hereto are true and correct on and as of the date of this Certificate.

 

 

18 

Certificate to be delivered (i) on the Business Day which is closest to the date
which is six (6) months prior to any Senior Convertible Notes Maturity Date and
(ii) thereafter within 15 Business Days of the end of each calendar month prior
to the date that is 92 days prior to any Senior Convertible Notes Maturity Date.

 

I-1

Form of Remaining Liquidity Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,             .

 

MASTEC, INC. By:     Name:     Title:    

 

I-2

Form of Remaining Liquidity Certificate



--------------------------------------------------------------------------------

SCHEDULE 1

to Remaining Liquidity Certificate

Remaining Liquidity as of the Reporting Date

 

1.    Available Liquidity          a.    cash, Cash Equivalents and readily
marketable securities then owned by the Company or any Restricted Subsidiaries,
in each case not subject to any Lien (including any Lien on Cash Collateral or
Senior Convertibles Notes Cash Collateral, but excluding any other Liens created
pursuant to the Collateral Documents and Liens permitted by Section 7.01(j)), as
of the Reporting Date:    $__________    b.    Aggregate Commitments (other than
any Commitment of any Defaulting Lender and any portion of the Aggregate
Commitments which, if drawn, would result in the Company having secured
Indebtedness under credit facilities in excess of the Senior Notes Indenture
Secured Debt Cap) as of the Reporting Date:    $__________    c.    Total
Outstandings as of the Reporting Date:       $__________    d.    Line 1.a. +
Line 1.b - Line 1.c       $__________ 2.    Outstanding principal amount of the
Senior Convertible Notes as of the Reporting Date, together with interest
thereon:       $__________ 3.    Remaining Liquidity (Line 1.d. - Line 2):      
$__________    Minimum Required:    $50,000,000   

Springing Maturity Date activated:  ¨  Yes    ¨  No

 

I-3

Form of Remaining Liquidity Certificate



--------------------------------------------------------------------------------

EXHIBIT J

OPINION MATTERS

The matters contained in the following Sections of the Credit Agreement should
be covered by the legal opinion on behalf of each Loan Party:

 

  •  

Section 5.01(a), (b) and (c)

 

  •  

Section 5.02

 

  •  

Section 5.03

 

  •  

Section 5.04

 

  •  

Section 5.06

 

  •  

Section 5.14(b)

 

  •  

Section 5.22

 

J-1

Opinion Matters



--------------------------------------------------------------------------------

EXHIBIT K-1

FORM OF TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of August [22], 2011 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among MasTec, Inc.,
a Florida corporation (the “Company”), the Designated Borrowers party thereto,
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.

Pursuant to the provisions of Section 3.01(e)(ii)(B)(IV) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s))
in respect of which it is providing this certificate, (ii) it is not a bank
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten
percent shareholder of any Borrower within the meaning of Section 871(h)(3)(B)
of the Code and (iv) it is not a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

[NAME OF LENDER] By:       Name:   Title:   Date:                  , 20[    ]

 

K-1

Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT K-2

FORM OF TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of August [22], 2011 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among MasTec, Inc.,
a Florida corporation (the “Company”), the Designated Borrowers party thereto,
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.

Pursuant to the provisions of Section 3.01(e)(ii)(B)(IV) or (V) of the Credit
Agreement, as applicable, the undersigned hereby certifies that (i) it is the
sole record owner of the Loan(s) (as well as any Note(s) evidencing such
Loan(s)) in respect of which it is providing this certificate, (ii) its direct
or indirect partners/members are the sole beneficial owners of such Loan(s) (as
well as any Note(s) evidencing such Loan(s)), (iii) with respect to the
extension of credit pursuant to this Credit Agreement or any other Loan
Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of any Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[Signature page follows]

 

K-2

Tax Compliance Certificate



--------------------------------------------------------------------------------

 

[NAME OF LENDER] By:       Name:   Title:

Date:                  , 20[    ]

 

K-3

Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF SENIOR NOTES INDENTURE SECURED DEBT CAP CERTIFICATE

Senior Notes Indenture Secured Debt Cap Certificate Date:                 ,
        

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of August [22], 2011 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among MasTec, Inc., a
Florida corporation (the “Company”), the Designated Borrowers party thereto, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the of the Company, and that, as such, he/she is authorized to execute
and deliver this Certificate to the Administrative Agent on the behalf of the
Company and its Subsidiaries, and that:

1. Attached hereto as Schedule 1 is the calculation required by
Section 6.02[(f)][(g)] of the Agreement setting forth the Senior Notes Indenture
Secured Debt Cap as of [                    ] (the “Reporting Date”).

2. The calculation of the Senior Notes Indenture Secured Debt Cap set forth on
Schedule 1 attached hereto is true and accurate on and as of the date of this
Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,         .

 

MASTEC, INC. By:     Name:     Title:    

 

L-1

Senior Notes Indenture Secured Debt Cap Certificate



--------------------------------------------------------------------------------

SCHEDULE 1

to Senior Notes Indenture Secured Debt Cap Certificate

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page